An Overview of the Medicare Part D Prescription Drug Benefit | KFF       Page 1 of 14
         Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 1 of 170




 An Overview of the Medicare Part D Prescription Drug Benefit

 Published: Nov 13, 2019




 Medicare Part D is a voluntary outpatient prescription drug benefit for people with
 Medicare, provided through private plans approved by the federal government.
 Beneficiaries can choose to enroll in either a stand-alone prescription drug plan (PDP)
 to supplement traditional Medicare or a Medicare Advantage
 (https://www.kff.org/medicare/fact-sheet/medicare-advantage/) prescription drug plan (MA-PD),
 mainly HMOs and PPOs, that cover all Medicare benefits including drugs. In 2019, 45
 million (https://www.kff.org/medicare/issue-brief/10-things-to-know-about-medicare-part-d-coverage-
 and-costs-in-2019/) of the more than 60 million people covered by Medicare are enrolled in
 Part D plans. Of this total, more than half (56%) are enrolled in stand-alone PDPs and
 more than 4 in 10 (44%) are enrolled in Medicare Advantage drug plans. This fact
 sheet provides an overview of the Medicare Part D program, plan availability,
 enrollment, and spending and financing, based on data from the Centers for Medicare
 & Medicaid Services (CMS), the Congressional Budget Office (CBO), and other
 sources.

 Medicare Prescription Drug Plan Availability in 2020
 In 2020, 948 PDPs will be offered across the 34 PDP regions nationwide (excluding the
 territories). This represents an increase of 47 PDPs from 2019 (a 5% increase) and the
 third year in a row with more stand-alone PDPs, after three years of plan reductions
 (Figure 1).




                                                                                           PFE000444

https://www.kff.org/medicare/fact-sheet/an-overview-of-the-medicare-part-d-prescription-...     9/21/2020
An Overview of the Medicare Part D Prescription Drug Benefit | KFF       Page 2 of 14
         Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 2 of 170



                                                                                                                                                        




  Figure 1: A Total of 948 Medicare Part D Stand-Alone Prescription Drug Plans
  Will Be Offered in 2020, a 5% Increase from 2019


 The relatively large increase in the number of PDPs since 2018 is likely due to the
 elimination by CMS of the “meaningful difference” requirement
 (https://www.cms.gov/newsroom/fact-sheets/cms-finalizes-policy-changes-and-updates-medicare-
 advantage-and-prescription-drug-benefit-program) for enhanced benefit PDPs offered by the
 same organization in the same region. Plans with enhanced benefits can offer a
 lower deductible, reduced cost sharing, and/or a higher initial coverage limit.
 Previously, PDP sponsors were required to demonstrate that their enhanced PDPs
 were meaningfully different in terms of enrollee out-of-pocket costs in order to ensure
 that plan offerings were more distinct. Between 2018 and 2020, the number of
 enhanced PDPs has increased from 421 to 566, largely due to this policy change.

 Beneficiaries in each state will have a choice of multiple stand-alone PDPs in 2020,
 ranging from 24 PDPs in Alaska to 32 PDPs in California (see map). In addition,
 beneficiaries will be able to choose among multiple MA-PDs offered at the local level
 for coverage of their Medicare benefits.

 Medicare Part D Stand-alone
 Prescription Drug Plans in 2020                                                                                 (https://www.kff.org/wp-

                                  WA
                                             MT        ND                                        ME   VT
                              OR       ID
                                                                 MN                                   NH
                                                       SD              WI                   NY        MA
                                              WY                               MI
                                                                  IA                     PA           RI
                                                       NE
                                  NV
                                        UT                                 IL IN
                                                                                    OH                CT
                             CA                   CO                                  WV              NJ
                                                        KS        MO                    VA
                                                                               KY                     DE
                                                                              TN        NC
                                       AZ                   OK
                                                                  AR
                                                                                                      MD
                                              NM                                       SC
                                                                                                      DC
                                                                           MS AL GA
                                                       TX             LA
                              AK                                                       FL

                                             HI




           24 - 26      27 - 28                                                                        29 - 30       31 - 32                            

                                                                                                                                            PFE000445

https://www.kff.org/medicare/fact-sheet/an-overview-of-the-medicare-part-d-prescription-...                                                    9/21/2020
An Overview of the Medicare Part D Prescription Drug Benefit | KFF       Page 3 of 14
         Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 3 of 170


                                                                  Roll
                                                                  over a state to show
                                                                  information




                 State                  Number of Stand-alone Prescriptio…

                 United States                                       948

                 Alabama                                               30

                 Alaska                                                24

                 Arizona                                               31

                 Arkansas                                              27

                 California                                            32

                 Colorado                                              26

                 Connecticut                                           25

                 Delaware                                              27

                 District of Columbia                                  27

                                                  Show      10 rows 

 .


                                                                                         PFE000446

https://www.kff.org/medicare/fact-sheet/an-overview-of-the-medicare-part-d-prescription-...   9/21/2020
An Overview of the Medicare Part D Prescription Drug Benefit | KFF       Page 4 of 14
         Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 4 of 170


 Low-Income Subsidy Plan Availability in 2020                                                       
 Beneficiaries with low incomes and modest assets are eligible for assistance with
 Part D plan premiums and cost sharing. Through the Part D Low-Income Subsidy
 (LIS) program, additional premium and cost-sharing assistance is available for Part D
 enrollees with low incomes (less than 150% of poverty, or $18,735 for individuals/
 $25,365 for married couples in 2019) and modest assets (less than $14,390 for
 individuals/$28,720 for couples in 2019).

 In 2020, 244 plans will be available for enrollment of LIS beneficiaries for no
 premium, 29 more than in 2019 (a 13% increase), and the first year with a relatively
 substantial increase in the number of benchmark plans since 2017 (Figure 2). Just
 over one-fourth of PDPs in 2020 (26%) are benchmark plans.

 All LIS enrollees can select any plan offered in their area, but if they are enrolled in a
 non-benchmark plan, they may be required to pay some portion of their plan’s
 monthly premium. Some enrollees have fewer benchmark plan options than others,
 since benchmark plan availability varies at the Part D region level. The number of
 premium-free PDPs in 2020 ranges from a low of 2 plans in Ohio to 12 plans in
 Arizona (see map).




  Figure 2: In 2020, 244 Part D Stand-Alone Drug Plans Will Be Available
  Without a Premium to Enrollees Receiving the Low-Income Subsidy
  (“Benchmark” Plans)

                                                                                                    

                                                                                        PFE000447

https://www.kff.org/medicare/fact-sheet/an-overview-of-the-medicare-part-d-prescription-...   9/21/2020
An Overview of the Medicare Part D Prescription Drug Benefit | KFF       Page 5 of 14
         Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 5 of 170


 Medicare Part D
 Benchmark Plans in                                                                                                        
 2020




                WA
                           MT        ND                                       ME   VT
             OR      ID
                                               MN                                  NH
                                     SD              WI                  NY        MA
                             WY                              MI
                                                IA                   PA            RI
                                     NE
                NV
                      UT
                                                        OH
                                                         IL IN                     CT
           CA                   CO                        WV                       NJ
                                        KS      MO           VA
                                                       KY                          DE
                     AZ                   OK
                                                     TN      NC
                                                                                   MD   No State Selected
                             NM                 AR          SC
                                                                                   DC
                                                   MS AL GA
                                     TX             LA
             AK                                                     FL
                                                                                        Roll
                           HI
                                                                                        over a state to show
                                                                                        information

                  2-5             6-7                8-9            10 - 12




                     State                                       Number of Benchmark PDPs

                     United States                                                         244

                     Alabama                                                                 7

                     Alaska                                                                  7

                     Arizona                                                                12

                     Arkansas                                                                6

                     California                                                              8

                     Colorado                                                                7

                     Connecticut                                                             7

                     Delaware                                                               10

                     District of Columbia                                                   10
                                                                                                                           
                                                                          Show
                                                                                                               PFE000448

https://www.kff.org/medicare/fact-sheet/an-overview-of-the-medicare-part-d-prescription-...                       9/21/2020
An Overview of the Medicare Part D Prescription Drug Benefit | KFF       Page 6 of 14
         Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 6 of 170



                                                           10 rows 




 .

 Part D Plan Premiums and Benefits in 2020
 Premiums
 The 2020 Part D base beneficiary premium—which is based on bids submitted by both
 PDPs and MA-PDs—is $32.74 (https://www.cms.gov/Medicare/Health-
 Plans/MedicareAdvtgSpecRateStats/Downloads/PartDandMABenchmarks2020.pdf), a modest (1%)
 reduction from 2019. But actual premiums paid by Part D enrollees vary considerably
 from this amount. For 2020, PDP monthly premiums vary by plan across the country
 (and even within regions), ranging from a low of $12.18 for a PDP available in
 California to a high of $191.40 for a PDP in South Carolina. In addition to the monthly
 premium, Part D enrollees with higher incomes ($87,000/individual; $174,000/couple)
 pay an income-related premium surcharge, ranging from $12.20 to $76.40 per month in
 2020 (depending on income).

 Benefits




                                                                                        PFE000449

https://www.kff.org/medicare/fact-sheet/an-overview-of-the-medicare-part-d-prescription-...   9/21/2020
An Overview of the Medicare Part D Prescription Drug Benefit | KFF       Page 7 of 14
         Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 7 of 170


 The Part D defined standard benefit has several phases where cost sharing for
 enrollees varies, including a deductible, an initial coverage phase, a coverage gap
 phase, and catastrophic coverage. The standard benefit amounts are indexed to
 change annually based on the rate of Part D per capita spending growth, and, with the
 exception of 2014, have increased each year since 2006 (Figure 3).




  Figure 3: In 2020, Catastrophic Coverage Begins when a Part D Enrollees’ Out-
  of-Pocket Drug Costs Reach $6,350, or an Estimated $9,719 in Total Drug Costs


 In 2020, Medicare Part D enrollees are facing a relatively large increase in out-of-
 pocket drug costs before they qualify for catastrophic coverage (Figure 4). This is due
 to the expiration of the ACA provision that constrained the growth in out-of-pocket costs
 for Part D enrollees by slowing the growth rate in the catastrophic threshold between
 2014 and 2019. For 2020, the out-of-pocket spending threshold will increase by $1,250,
 from $5,100 to $6,350.




                                                                                        PFE000450

https://www.kff.org/medicare/fact-sheet/an-overview-of-the-medicare-part-d-prescription-...   9/21/2020
An Overview of the Medicare Part D Prescription Drug Benefit | KFF       Page 8 of 14
         Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 8 of 170




  Figure 4: Medicare Part D Standard Benefit Parameters Will Increase in 2020


 Part D enrollees will also face higher out-of-pocket costs in 2020 for the deductible and
 in the initial coverage phase, as they have in prior years. The standard deductible is
 increasing from $415 in 2019 to $435 in 2020, while the initial coverage limit is
 increasing from $3,820 in 2019 to $4,020 in 2020. For costs in the coverage gap
 phase, beneficiaries will pay 25% for both brand-name and generic drugs, with plans
 paying the remaining 75% of generic drug costs—which means that, effective in 2020,
 the Part D coverage gap will be fully phased out. For total drug costs above the
 catastrophic threshold, Medicare pays 80%, plans pay 15%, and enrollees pay either
 5% of total drug costs or $3.60/$8.95 for each generic and brand-name drug,
 respectively.

 Part D plans must offer either the defined standard benefit or an alternative equal in
 value (“actuarially equivalent”), and can also provide enhanced benefits. Both basic
 and enhanced benefit plans vary in terms of their specific benefit design, coverage, and
 costs, including deductibles, cost-sharing amounts, utilization management tools (i.e.,
 prior authorization, quantity limits, and step therapy), and formularies (i.e., covered
 drugs). Plan formularies must include drug classes covering all disease states, and a
 minimum of two chemically distinct drugs in each class. Part D plans are required to
 cover all drugs in six so-called “protected” classes: immunosuppressants,
 antidepressants, antipsychotics, anticonvulsants, antiretrovirals, and antineoplastics.

 Part D and Low-Income Subsidy Enrollment


                                                                                        PFE000451

https://www.kff.org/medicare/fact-sheet/an-overview-of-the-medicare-part-d-prescription-...   9/21/2020
An Overview of the Medicare Part D Prescription Drug Benefit | KFF       Page 9 of 14
         Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 9 of 170


 Enrollment in Medicare Part D plans is voluntary, with the exception of beneficiaries
 who are eligible for both Medicare and Medicaid and certain other low-income
 beneficiaries who are automatically enrolled in a PDP if they do not choose a plan on
 their own. Unless beneficiaries have drug coverage from another source that is at least
 as good as standard Part D coverage (“creditable coverage”), they face a penalty equal
 to 1% of the national average premium for each month they delay enrollment.

 In 2019, 45 million Medicare beneficiaries are enrolled in Medicare Part D plans,
 including employer-only group plans. Another 1.4 million beneficiaries
 (https://www.cms.gov/Research-Statistics-Data-and-Systems/Statistics-Trends-and-
 Reports/ReportsTrustFunds/Downloads/TR2019.pdf#page=144https://www.cms.gov/Research-
 Statistics-Data-and-Systems/Statistics-Trends-and-Reports/ReportsTrustFunds/Downloads/TR2018.pdf)
 are estimated to have drug coverage through employer-sponsored retiree plans where
 the employer receives subsidies equal to 28% of drug expenses between $435 and
 $8,950 per retiree (in 2020). Several million beneficiaries are estimated to have other
 sources of drug coverage, including employer plans for active workers, FEHBP,
 TRICARE, and Veterans Affairs (VA). Yet 12% of people with Medicare
 (http://www.medpac.gov/docs/default-source/data-book/jun19_databook_sec10_sec.pdf#page=11) are
 estimated to lack creditable drug coverage.

 An estimated 13 million (https://www.kff.org/medicare/issue-brief/10-things-to-know-about-medicare-
 part-d-coverage-and-costs-in-2019/) Part D enrollees receive the Low-Income Subsidy in
 2019. Beneficiaries who are dually eligible, QMBs, SLMBs, QIs, and SSI-onlys
 automatically qualify for the additional assistance, and Medicare automatically enrolls
 them into PDPs with premiums at or below the regional average (the Low-Income
 Subsidy benchmark) if they do not choose a plan on their own. Other beneficiaries are
 subject to both an income and asset test and need to apply for the Low-Income
 Subsidy through either the Social Security Administration or Medicaid.

 Part D Spending and Financing
 Part D Spending
 The Congressional Budget Office (CBO) estimates that spending on Part D benefits will
 total $88 billion in 2020 (https://www.cbo.gov/system/files/2019-05/51302-2019-05-medicare_0.pdf),
 representing 13% of net Medicare outlays (net of offsetting receipts from premiums and
 state transfers). Part D spending depends on several factors, including the number of
 Part D enrollees, their health status and drug use, the number of enrollees receiving
 the Low-Income Subsidy, and plans’ ability to negotiate discounts (rebates) with drug
 companies and preferred pricing arrangements with pharmacies, and manage use
 (e.g., promoting use of generic drugs, prior authorization, step therapy, quantity limits,
 and mail order). Federal law currently prohibits the Secretary of Health and Human



                                                                                           PFE000452

https://www.kff.org/medicare/fact-sheet/an-overview-of-the-medicare-part-d-prescription-...     9/21/2020
An Overview of the Medicare Part D Prescription Drug Benefit | KFF     Page 10 of 14
        Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 10 of 170


 Services from interfering in drug price negotiations (https://www.kff.org/medicare/issue-
 brief/whats-the-latest-on-medicare-drug-price-negotiations/) between Part D plan sponsors and
 drug manufacturers.

 The average annual growth rate in per beneficiary costs for Part D is projected to be
 higher in the coming decade (4.4%) than it was between 2010 and 2018 (2.3%) (Figure
 5). This is due in part to higher Part D program costs associated with an increase in the
 use and availability of expensive specialty drugs, which is expected to be reflected in
 higher reinsurance payments from Medicare to plans (described below). Part D benefits
 spending is projected to increase modestly from 13% of total (net) Medicare spending
 in 2020 to 15% in 2029, based on CBO projections (https://www.cbo.gov/system/files/2019-
 05/51302-2019-05-medicare_0.pdf).




  Figure 5: After a Period of Relatively Slow Growth, Average Part D Enrollee
  Costs Are Projected to Increase at a Faster Rate in the Coming Decade


 Part D Financing
 Financing for Part D (http://kff.org/medicare/issue-brief/the-facts-on-medicare-spending-and-
 financing/) comes from general revenues (71%), beneficiary premiums (17%), and state
 contributions (12%). The monthly premium paid by enrollees is set to cover 25.5% of
 the cost of standard drug coverage. Medicare subsidizes the remaining 74.5%, based
 on bids submitted by plans for their expected benefit payments. Higher-income Part D
 enrollees pay a larger share of standard Part D costs, ranging from 35% to 85%,
 depending on income.


                                                                                        PFE000453

https://www.kff.org/medicare/fact-sheet/an-overview-of-the-medicare-part-d-prescription-...   9/21/2020
An Overview of the Medicare Part D Prescription Drug Benefit | KFF     Page 11 of 14
        Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 11 of 170


 Payments to Plans
 For 2020, Medicare’s actuaries estimate (https://www.cms.gov/Research-Statistics-Data-and-
 Systems/Statistics-Trends-and-Reports/ReportsTrustFunds/Downloads/TR2019.pdf#page=148) that
 Part D plans will receive direct subsidy payments averaging $259 per enrollee overall
 and $2,531 for enrollees receiving the LIS; employers are expected to receive, on
 average, $592 for retirees in employer-subsidy plans. Part D plans’ potential total
 losses or gains are limited by risk-sharing arrangements with the federal government
 (“risk corridors”). Plans also receive additional risk-adjusted payments based on the
 health status of their enrollees and reinsurance payments for very high-cost enrollees.

 Under reinsurance, Medicare subsidizes 80% of total drug spending incurred by Part D
 enrollees above the catastrophic coverage threshold. For 2020, average reinsurance
 payments per enrollee are estimated to be $955. In the aggregate, Medicare’s
 reinsurance payments to plans have grown from $6 billion in 2006 to an estimated $43
 billion in 2019 (https://www.cms.gov/Research-Statistics-Data-and-Systems/Statistics-Trends-and-
 Reports/ReportsTrustFunds/Downloads/TR2019.pdf#page=149), accounting for a larger share of
 total Part D spending over time, from 14% in 2006 to 42% in 2018 (Figure 6). Higher
 benefit spending above the catastrophic threshold is a result of several factors,
 including an increase in the number of high-cost drugs, prescription drug price
 increases, and a change made by the ACA to count the manufacturer discount on the
 price of brand-name drugs in the coverage gap towards the out-of-pocket threshold for
 catastrophic coverage; this change has led to more Part D enrollees with spending
 above the catastrophic threshold over time.




                                                                                         PFE000454

https://www.kff.org/medicare/fact-sheet/an-overview-of-the-medicare-part-d-prescription-...   9/21/2020
An Overview of the Medicare Part D Prescription Drug Benefit | KFF     Page 12 of 14
        Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 12 of 170




  Figure 6: Spending for Catastrophic Coverage (“Reinsurance”) Has Increased
  as a Share of Total Medicare Part D Spending, from 14% in 2006 to 42% In 2018


 Issues for the Future
 The Medicare drug benefit has helped to reduce out-of-pocket drug spending for
 enrollees, which is especially important to those with modest incomes or very high drug
 costs. But with drug prices on the rise, more plans charging coinsurance rather than flat
 copayments for covered brand-name drugs, and an increase in the annual out-of-
 pocket threshold for 2020, Part D enrollees can expect to face higher out-of-pocket
 costs for their medications.

 In light of ongoing attention to prescription drug spending and higher drug prices, the
 Trump Administration and members of Congress have issued several proposals
 (https://www.kff.org/medicare/issue-brief/a-look-at-recent-proposals-to-control-drug-spending-by-
 medicare-and-its-beneficiaries/) to control drug spending by Medicare and beneficiaries.
 Several of these proposals address concerns about the lack of a hard cap on out-of-
 pocket spending for Part D enrollees, the significant increase in Medicare spending for
 enrollees with high drug costs, and the relatively weak financial incentives faced by
 Part D plan sponsors to control high drug costs. Such proposals include allowing
 Medicare to negotiate the price of drugs, requiring manufacturers to pay a rebate to the
 federal government if their drug prices increase faster than inflation, using drug prices
 in other countries in determining pricing for drugs in the U.S., and shifting more of the
 responsibility for catastrophic coverage costs to Part D plans and drug manufacturers.



                                                                                                 PFE000455

https://www.kff.org/medicare/fact-sheet/an-overview-of-the-medicare-part-d-prescription-...          9/21/2020
An Overview of the Medicare Part D Prescription Drug Benefit | KFF     Page 13 of 14
        Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 13 of 170


 Whether or not any of these proposed changes are adopted, understanding how well
 Part D continues to meet the needs of people on Medicare will be informed by ongoing
 monitoring of the Part D plan marketplace, formulary coverage and costs for new and
 existing medications, and Medicare beneficiaries’ out-of-pocket drug spending.




                            GET THE LATEST ON HEALTH POLICY
                                       Sign Up For Email Alerts


          Enter email address...                                                SIGN UP




                                           FOLLOW KFF



               Twitter             Facebook             Instagram            Email Alerts




                                                Feeds




   © 2020 KAISER FAMILY FOUNDATION
   Powered by WordPress.com VIP

                         CITATIONS AND REPRINTS PRIVACY POLICY




                                                                                            PFE000456

https://www.kff.org/medicare/fact-sheet/an-overview-of-the-medicare-part-d-prescription-...    9/21/2020
An Overview of the Medicare Part D Prescription Drug Benefit | KFF     Page 14 of 14
        Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 14 of 170



     The Henry J. Kaiser Family Foundation Headquarters: 185 Berry St., Suite 2000, San Francisco, CA 94107 | Phone 650-854-9400


     Washington Offices and Barbara Jordan Conference Center: 1330 G Street, NW, Washington, DC 20005 | Phone 202-347-5270



     www.kff.org | Email Alerts: kff.org/email | facebook.com/KaiserFamilyFoundation | twitter.com/kff



     Filling the need for trusted information on national health issues, the Kaiser Family Foundation is a nonprofit organization based in San Francisco, California.




                                                                                                                                                                        PFE000457

https://www.kff.org/medicare/fact-sheet/an-overview-of-the-medicare-part-d-prescription-...                                                                                9/21/2020
Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 15 of 170




                                                              PFE000458
Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 16 of 170




                



                                                              PFE000459
Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 17 of 170




                                                              PFE000460
Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 18 of 170




                                                              PFE000461
Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 19 of 170




                                                              PFE000462
Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 20 of 170




                                                              PFE000463
Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 21 of 170




                                                              PFE000464
      Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 22 of 170



Income-to-poverty ratio among Medicare beneficiaries enrolled in Part D plans, 2018.

                                                                    Enrolled in Part D at any point in
                                             All Medicare                         2018
                                             beneficiaries
 Income level                                                          Yes                 No
 <=100% of the Federal Poverty Level            16.2%                 19.3%               5.3%
 >100% and <=120% of FPL                        5.5%                  6.3%                2.7%
 >120% and <=135% of FPL                        3.8%                  4.1%                2.6%
 >135% and <=200% of FPL                        16.2%                 16.8%              13.9%
 >200% and <=300% of FPL                        17.3%                 17.1%              17.9%
 >300% and <=500% of FPL                        19.2%                 17.3%              26.0%
 >500% and <=800% of FPL                        12.8%                 11.3%              18.1%
 >800% of FPL                                   9.0%                  7.7%               13.5%
 Total                                          100%                  100%               100%

All percentages are column percentages.
Source data: Medicare Current Beneficiary Survey, 2018 Survey File.
Unweighted n = 15,237 (n = 12,554 with Part D, 2,683 without Part D).
Part D includes Medicare Advantage Prescription Drug plans.
Includes all age groups of Medicare beneficiaries, and both community- and facility-dwelling
beneficiaries.
Weighted to represent the national population of Medicare beneficiaries enrolled in Medicare at any
point in 2018 (weighted n = 60,926,261).




                                                                                           PFE000465
Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 23 of 170




                                                              PFE000466
                                                                          Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 24 of 170

                                                               Circulation

                                                               ORIGINAL RESEARCH ARTICLE

                                                               Cost-Effectiveness of Tafamidis Therapy
                                                               for Transthyretin Amyloid Cardiomyopathy


                                                                                            Editorial, see p 1225                                              Dhruv S. Kazi , MD,
                                                                                                                                                                 MSc, MS
                                                               BACKGROUND: In patients with transthyretin amyloid cardiomyopathy, tafamidis                    Brandon K. Bellows,
                                                               reduces all-cause mortality and cardiovascular hospitalizations and slows decline in              PharmD, MS
                                                               quality of life compared with placebo. In May 2019, tafamidis received expedited                Suzanne J. Baron, MD, MSc
                                                               approval from the US Food and Drug Administration as a breakthrough drug for a                  Changyu Shen, PhD
                                                               rare disease. However, at $225 000 per year, it is the most expensive cardiovascular            David J. Cohen, MD, MSc
                                                               drug ever launched in the United States, and its long-term cost-effectiveness and               John A. Spertus, MD, MPH
                                                               budget impact are uncertain. We therefore aimed to estimate the cost-effectiveness              Robert W. Yeh, MD, MSc,
                                                               of tafamidis and its potential effect on US health care spending.                                 MBA
                                                               METHODS: We developed a Markov model of patients with wild-type or variant                      Suzanne V. Arnold, MD,
                                                               transthyretin amyloid cardiomyopathy and heart failure (mean age, 74.5 years) using               MHA
                                                               inputs from the ATTR-ACT trial (Transthyretin Amyloidosis Cardiomyopathy Clinical               Brett W. Sperry, MD
Downloaded from http://ahajournals.org by on August 11, 2020




                                                               Trial), published literature, US Food and Drug Administration review documents,                 Mathew S. Maurer, MD
                                                               healthcare claims, and national survey data. We compared no disease–specific                    Sanjiv J. Shah, MD
                                                               treatment (“usual care”) with tafamidis therapy. The model reproduced 30-month
                                                               survival, quality of life, and cardiovascular hospitalization rates observed in ATTR-
                                                               ACT; future projections used a parametric survival model in the control arm, with
                                                               constant hazards reduction in the tafamidis arm. We discounted future costs and
                                                               quality-adjusted life-years by 3% annually and examined key parameter uncertainty
                                                               using deterministic and probabilistic sensitivity analyses. The main outcomes were
                                                               lifetime incremental cost-effectiveness ratio and annual budget impact, assessed
                                                               from the US healthcare sector perspective. This study was independent of the ATTR-
                                                               ACT trial sponsor.

                                                               RESULTS: Compared with usual care, tafamidis was projected to add 1.29 (95%
                                                               uncertainty interval, 0.47–1.75) quality-adjusted life-years at an incremental cost of
                                                               $1 135 000 (872 000–1 377 000), resulting in an incremental cost-effectiveness ratio
                                                               of $880 000 (697 000–1 564 000) per quality-adjusted life-year gained. Assuming a
                                                               threshold of $100 000 per quality-adjusted life-year gained and current drug price,
                                                               tafamidis was cost-effective in 0% of 10 000 probabilistic simulations. A 92.6% price
                                                               reduction from $225 000 to $16 563 would be necessary to make tafamidis cost-
                                                               effective at $100 000/quality-adjusted life-year. Results were sensitive to assumptions
                                                               related to long-term effectiveness of tafamidis. Treating all eligible patients with
                                                               transthyretin amyloid cardiomyopathy in the United States with tafamidis (n=120 000)
                                                               was estimated to increase annual healthcare spending by $32.3 billion.
                                                                                                                                                               Key Words: amyloidosis ◼ cost-benefit
                                                               CONCLUSIONS: Treatment with tafamidis is projected to produce substantial                       analysis ◼ economics ◼ heart failure
                                                               clinical benefit but would greatly exceed conventional cost-effectiveness thresholds            Sources of Funding, see page 1223
                                                               at the current US list price. On the basis of recent US experience with high-cost
                                                                                                                                                               © 2020 American Heart Association, Inc.
                                                               cardiovascular medications, access to and uptake of this effective therapy may be
                                                               limited unless there is a large reduction in drug costs.                                        https://www.ahajournals.org/journal/circ



                                                               1214   April 14, 2020                                                                                          PFE000467
                                                                                                                             Circulation. 2020;141:1214–1224. DOI: 10.1161/CIRCULATIONAHA.119.045093
                                                                             Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 25 of 170
                                                               Kazi et al                                                                                                         Cost-Effectiveness of Tafamidis



                                                                                                                                          to suggest “a substantial improvement over existing
                                                                               Clinical Perspective




                                                                                                                                                                                                                     ORIGINAL RESEARCH
                                                                                                                                          therapies.”3 However, at a list price of $225 000 per
                                                                                                                                          year, it is the most expensive cardiovascular drug ever
                                                                                      What Is New?




                                                                                                                                                                                                                          ARTICLE
                                                                                                                                          launched in the United States, raising concerns about
                                                                  • In patients with transthyretin amyloid cardiomy-
                                                                                                                                          cost-effectiveness, affordability, and access. A timely
                                                                    opathy, tafamidis reduces all-cause mortality and                     and rigorous cost-effectiveness evaluation would help
                                                                    slows decline in quality of life compared with pla-                   inform clinical and policy discussions regarding uptake
                                                                    cebo, but it is the most expensive cardiovascular                     of tafamidis and may influence drug pricing as the drug
                                                                    drug ever launched in the United States.                              enters the market. We therefore aimed to perform an
                                                                  • In this simulation model of US adults, tafamidis                      independent cost-effectiveness analysis of tafamidis
                                                                    therapy for transthyretin amyloid cardiomyopa-                        for ATTR-CM, with the goal of better understanding
                                                                    thy was estimated to cost $880 000 per quality-                       the potential effects of this high-priced therapy on US
                                                                    adjusted life-year gained compared with usual care                    healthcare spending.
                                                                    and increased annual health care costs by $32.3
                                                                    billion (including a 9.3% increase in total spending
                                                                    on all prescription drugs over 2018 levels).                          METHODS
                                                                  • A 92.6% reduction in drug price from $225 000                         The simulation model and key inputs used to conduct this
                                                                    annually to $16 563 would be necessary to meet a                      research are available to interested researchers who submit
                                                                    $100 000 per quality-adjusted life-year threshold.                    a 1- to 2-page research proposal and collaboration plan to
                                                                                                                                          Dr Kazi, and sign a Creative Commons agreement, pend-
                                                                      What Are the Clinical Implications?                                 ing approval by the model team. Data used to generate the
                                                                                                                                          inputs for this study come from health care claims, surveys,
                                                                  • Assuming 2019 prices, tafamidis use does not                          and publications detailed in Table 1 and the Data Supplement
                                                                    meet generally accepted cost-effectiveness thresh-                    and may be requested directly from their primary source.
                                                                    olds and is estimated to increase US health care                      Data on health surveys, vital statistics, and health care costs
                                                                    costs substantially.                                                  are publicly available from government sources as described.
                                                                  • On the basis of recent US experience with high-cost                   Because the study relied on publicly available deidentified
                                                                    cardiovascular medications, access to and uptake                      data, this was deemed to not be human subjects research
                                                                    of this potentially life-saving therapy may be lim-                   and institutional review board approval was therefore not
                                                                    ited unless there is a large reduction in drug costs.                 required.
Downloaded from http://ahajournals.org by on August 11, 2020




                                                               H
                                                                       eart failure with preserved ejection fraction (HF-                 Model Structure
                                                                       pEF) is a heterogeneous clinical syndrome that                     We developed a state-transition Markov model of patients with
                                                                       accounts for approximately 50% of all heart                        wild-type or variant (ie, hereditary) ATTR-CM and heart failure
                                                               failure and lacks effective treatments. Transthyretin                      using inputs from the ATTR-ACT trial, published literature,
                                                               amyloid cardiomyopathy (ATTR-CM), caused by the ac-                        FDA review documents, national claims data, and the Medical
                                                                                                                                          Expenditure Panel Survey.2,4,5,9,10,12–17 In monthly cycles, patients
                                                               cumulation in the myocardium of amyloid fibrils com-
                                                                                                                                          could continue to live with heart failure (with declining quality
                                                               posed of misfolded transthyretin, is an underrecognized                    of life related to advancing disease), experience cardiovascular
                                                               cause of HFpEF in older adults.1 In addition to causing                    hospitalizations, or die from cardiovascular or noncardiovascu-
                                                               heart failure, it increases the risk of conduction abnor-                  lar causes (Figure 1). We adopted the United States healthcare
                                                               malities, atrial fibrillation, embolic stroke, and cardio-                 sector perspective, including all healthcare-related expenditures
                                                               vascular death, and results in a median survival of 2.5                    regardless of who incurs them, and a lifetime analytic horizon.
                                                               to 3.5 years from diagnosis if untreated.1,2                               Future costs and benefits were discounted at 3% per year. We
                                                                   Tafamidis is a drug that binds to and stabilizes trans-                adhered to the guidelines recommended by the Second Panel
                                                               thyretin, thereby preventing transthyretin tetramer dis-                   for Cost-Effectiveness in Health and Medicine.6
                                                               sociation, the rate-limiting step in transthyretin amyloid
                                                               deposition. In the ATTR-ACT trial (Transthyretin Amy-                      Target Population
                                                               loidosis Cardiomyopathy Clinical Trial), patients with                     The simulated population reflected the characteristics of
                                                               ATTR-CM and heart failure who received tafamidis                           patients in ATTR-ACT, a phase 3, multicenter, placebo-con-
                                                               experienced lower all-cause mortality, fewer cardiovas-                    trolled, double-blind, randomized trial that enrolled patients
                                                               cular hospitalizations, and a slower decline in quality                    between 18 and 90 years of age who had wild-type or vari-
                                                                                                                                          ant ATTR-CM, a history of heart failure, and at least 1 pre-
                                                               of life and functional capacity compared with patients
                                                                                                                                          vious hospitalization for heart failure or clinical evidence of
                                                               who received placebo.2 In May 2019, tafamidis received                     heart failure.2 Patients with New York Heart Association Class
                                                               expedited approval from the US Food and Drug Admin-                        IV symptoms, an implanted left ventricular assist device, or
                                                               istration (FDA) as a breakthrough drug, a designation                      severe renal insufficiency (estimated glomerular filtration rate
                                                               reserved for therapies “intended to treat a serious or                     <25 ml/min/m2) were excluded. The mean age at study entry
                                                               life-threatening disease” with preliminary evidence                        was 74.5 years, and 11% were women.


                                                               Circulation. 2020;141:1214–1224. DOI: 10.1161/CIRCULATIONAHA.119.045093                                                 PFE000468
                                                                                                                                                                                         April 14, 2020 1215
                                                                                       Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 26 of 170
                                                                       Kazi et al                                                                                                                           Cost-Effectiveness of Tafamidis



                                                                       Table 1.      Input Parameters
ORIGINAL RESEARCH




                                                                                                                                                       Range in Sensitivity            Distribution for
                                                                         Parameter                                          Base-Case Value                Analyses                 Probabilistic Analyses             Source(s)
     ARTICLE




                                                                         Transition probabilities
                                                                          Rate of cardiovascular hospitalizations,              0.70                       0.62–0.80                   Log-normal          Maurer et al 2018,2 Center for
                                                                            per person per year                                                                                                              Drug Evaluation and Research
                                                                                                                                                                                                                         20194
                                                                          Proportion of cardiovascular                         0.0954                     0.035–0.105                     Beta                Wadhera 2018,5 range
                                                                            hospitalizations that are fatal                                                                                                          assumed
                                                                          Rate of death from any cause in the         Weibull distribution estimated from control arm of ATTR-          Weibull*                Maurer et al 20182
                                                                            control arm, per person per year            ACT, with the following parameters: σ: 0.644 (standard
                                                                                                                            error, 0.1081) κ 3.820 (standard error, 0.0887)
                                                                          Discount rate, per year                               0.03                       0.01–0.08                       —                    Sanders et al 20166
                                                                         Effectiveness of tafamidis
                                                                          Hazard ratio for cardiovascular                        0.68                       0.56–0.81                   Log-normal               Maurer et al 20182
                                                                           hospitalizations, compared with usual care
                                                                          Rate of death from any cause in the           Months 0-18: Identical to the control arm. Months 18–              —                     Maurer et al 20182
                                                                           tafamidis arm, per person per year           30: Weibull distribution estimated from pooled tafamidis          Weibull*
                                                                                                                          arm of ATTR-ACT, with the following parameters: σ:                —
                                                                                                                         0.939 (standard error, 0.1628) κ: 4.429 (standard error,
                                                                                                                        0.3116). Months >30: Hazard ratio relative to usual care
                                                                                                                               as observed in month 30 of the simulation
                                                                         Costs
                                                                          Tafamidis therapy, US dollars per year                225 000                   2,250–500 000                     —                 Truven Health Analytics,7
                                                                                                                                                                                                                    range assumed
                                                                          Background healthcare cost, by age,                                                                             Normal              Medical Expenditure Panel
                                                                           US dollars                                                                                                                                   Survey8
                                                                           <75 y                                              19,785                    19,050–20,520
                                                                           75–85 y                                             18,462                    17,967–18,958
                                                                           >85 y                                              17,417                    16,945–17,889
        Downloaded from http://ahajournals.org by on August 11, 2020




                                                                          Cardiovascular hospitalization cost,                                                                            Normal                  Healthcare Cost and
                                                                           US dollars                                                                                                                         Utilization Project,9 Peterson
                                                                                                                                                                                                                        et al 201510
                                                                           <75 y                                              20,219                    16,256–24,182
                                                                           75–85 y                                             20,219                    16,256–24,182
                                                                           >85 y                                             13,716§                    11,028–16,404
                                                                          Clinic visit, US dollars                                148                        120–175                      Normal              Centers for Medicare and
                                                                                                                                                                                                                 Medicaid Services 11
                                                                         Quality of life, Kansas City Cardiomyopathy Questionnaire–Overall Score
                                                                          Baseline                                               66.72                     62.62–70.82                    Normal                 Maurer et al 20182
                                                                          Change in score at 30 months in the                   –20.81                   –24.67 to 16.95                  Normal             Center for Drug Evaluation
                                                                           control arm                                                                                                                           and Research 20194
                                                                          Change in score at 30 months in the                    –7.16                    –9.94 to –4.38                  Normal             Center for Drug Evaluation
                                                                           tafamidis arm                                                                                                                         and Research 20194

                                                                         *For the purpose of the probabilistic sensitivity analysis, we assumed that the underlying σ and κ parameter estimates of the Weibull survival curve had a bivariate
                                                                       normal distribution.
                                                                         †The small decline in mean hospitalization costs has been previously described and may relate to lower rates of utilization, on average, of high-cost invasive
                                                                       procedures in adults older than 85 years of age.


                                                                       Treatment Strategies                                                                   publicly available FDA review documents.2,4 In ATTR-ACT,
                                                                       We evaluated the effect of tafamidis compared with no dis-                             compared with patients receiving placebo, patients receiv-
                                                                       ease–specific ATTR-CM treatment (“usual care”).                                        ing tafamidis had lower all-cause mortality at 30 months
                                                                                                                                                              (hazard ratio, 0.70 [95% CI, 0.56–0.81) and a lower rate of
                                                                                                                                                              cardiovascular hospitalizations (relative risk ratio, 0.68 [95%
                                                                       Transition Probabilities for the First 30                                              CI, 0.56–0.80). To estimate survival in both arms, we fit sepa-
                                                                       Months                                                                                 rate parametric Weibull models to the observed survival in
                                                                       The model was calibrated to reproduce 30-month survival,                               the control and intervention arms of the trial (Figure 1). The
                                                                       quality-of-life, and cardiovascular hospitalization rates                              Weibull was chosen because it is a flexible class of distribu-
                                                                       observed in ATTR-ACT, on the basis of published data and                               tions that allows for increasing or decreasing hazard over


                                                                       1216       April 14, 2020                                                                                                               PFE000469
                                                                                                                                                              Circulation. 2020;141:1214–1224. DOI: 10.1161/CIRCULATIONAHA.119.045093
                                                                             Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 27 of 170
                                                               Kazi et al                                                                                                                       Cost-Effectiveness of Tafamidis




                                                                                                                                                                                                                                   ORIGINAL RESEARCH
                                                                                                                                                                                                                                        ARTICLE
Downloaded from http://ahajournals.org by on August 11, 2020




                                                               Figure 1. Schematic of model and model calibration.
                                                               We developed a state-transition Markov model to evaluate the cost-effectiveness of tafamidis therapy compared with usual care among patients with symptomatic
                                                               heart failure from transthyretin amyloid cardiomyopathy (ATTR-CM; A). In monthly cycles, patients could experience cardiovascular hospitalizations (some propor-
                                                               tion of which were fatal) or die from other causes (B). In the ATTR-ACT trial (Transthyretin Amyloidosis Cardiomyopathy Clinical Trial), treatment with tafamidis
                                                               compared with usual care reduced the risk of cardiovascular hospitalizations throughout the course of therapy, and the risk of death after the first 18 months of
                                                               treatment. Over the initial 30 months, the model reproduced survival rates seen in the tafamidis and control arms in the ATTR-ACT trial (C). The model used a
                                                               parametric (Weibull) model to project long-term survival in the control arm beyond 30 months. The base case assumed that the effectiveness of tafamidis would
                                                               be preserved beyond 30 months (best-case scenario). In sensitivity analyses, we modeled an intermediate-case scenario that assumed that the effectiveness of
                                                               tafamidis gradually would wane beyond 30 months so that there would be no meaningful differences between the control and intervention groups beyond 90
                                                               months, and a worst-case scenario that assumed a complete loss of effectiveness of tafamidis beyond 30 months (C). See text for additional modeling details. CV
                                                               indicates cardiovascular.


                                                               time (eg, increasing cardiovascular mortality with age) and                        in the intervention arm was identical to that in the control
                                                               covers simpler distributions such as the exponential distribu-                     arm for the first 18 months. We then used the Weibull mod-
                                                               tion.18 We used parametric bootstrapping to estimate the                           els described earlier, on the basis of the published survival
                                                               uncertainty of the Weibull curve, assuming a bivariate normal                      curves from the trial, to model the reduction in all-cause
                                                               joint distribution of the estimates of its σ and κ parameters                      mortality in the intervention arm relative to the control arm
                                                               (Table 1). As observed in ATTR-ACT, we assumed that survival                       between months 18 and 30.


                                                               Circulation. 2020;141:1214–1224. DOI: 10.1161/CIRCULATIONAHA.119.045093                                                                PFE000470
                                                                                                                                                                                                        April 14, 2020 1217
                                                                                     Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 28 of 170
                                                                       Kazi et al                                                                                                   Cost-Effectiveness of Tafamidis



                                                                          We assumed that patients in the control arm would have          inflated to 2019 US dollars using the Personal Consumption
ORIGINAL RESEARCH




                                                                       an average of 0.70 cardiovascular hospitalizations per year        Expenditure index.16 Additional modeling details are available
                                                                       (95% CI, 0.62–0.80) as observed in ATTR-ACT, and applied a         in the Data Supplement.
                                                                       32% hazard reduction in the tafamidis arm (Table 1).2
     ARTICLE




                                                                                                                                          Quality-of-Life Estimates
                                                                       Extrapolation Beyond Trial Duration                                ATTR-ACT used the overall score of the KCCQ (Kansas City
                                                                       Because patients enrolled in ATTR-ACT were followed for            Cardiomyopathy Questionnaire; KCCQ-OS) to measure study
                                                                       only 30 months, we used the Weibull model described earlier        participants’ heart failure-specific health status at baseline
                                                                       to project survival in the control arm beyond 30 months. In        and throughout follow-up.17 We used observed changes
                                                                       the base case, we made the optimistic assumption that the          in the KCCQ-OS from ATTR-ACT (placebo, 20.81±1.97 vs
                                                                       benefits of tafamidis would be sustained beyond 30 months,         tafamidis, 7.16±1.42) in the first 30 months of the model
                                                                       so that the hazard ratio for survival observed in month 30         and linearly extrapolated these afterward. To map KCCQ-OS
                                                                       would continue throughout the duration of therapy. We also         scores to quality-of-life weights, we developed a map-
                                                                       assumed that the monthly rate of decline in mean quality of life   ping algorithm using individual-level data from a prospec-
                                                                       in each arm would continue unchanged beyond 30 months.             tive, 14-center cohort of 476 outpatients with heart failure
                                                                       These assumptions favored tafamidis and represented a best-        (Estimating Quality-of-Life Parameters, Tables V and VI in the
                                                                       case scenario for the cost-effectiveness of tafamidis compared     Data Supplement).19 To capture the uncertainty in this map-
                                                                       with usual care (Table I in the Data Supplement). In sensitivity   ping process, we used parametric bootstrapping to generate
                                                                       analyses, we modeled (1) an intermediate-case scenario that        1000 paired values for the mapping parameters, which we
                                                                       assumed that the effectiveness of tafamidis waned over the 60      incorporated into probabilistic sensitivity analyses.20 Because
                                                                       months after trial completion so that there was no difference      patients with HFpEF typically receive other oral medications
                                                                       between the intervention and control arms beyond month             such as diuretics, we did not model any additional pill-related
                                                                       90; and (2) a worst-case scenario that assumed that tafamidis      disutility related to tafamidis therapy.
                                                                       becomes completely ineffective after month 30.

                                                                                                                                          Main Outcome Measures
                                                                       Adverse Events                                                     The primary outcome was the incremental cost-effectiveness
                                                                       In ATTR-ACT, the safety profile of tafamidis appeared to be        ratio (ICER) of tafamidis compared with usual care, assessed in
                                                                       similar to placebo at 30 months. We therefore did not include      terms of both cost per life-year and cost per quality-adjusted
                                                                       any costs and quality-of-life penalties related to medication-     life-year (QALY). We assumed a cost-effectiveness threshold
                                                                       related adverse events in the model.                               of $100 000 per QALY, and examined alternative thresholds in
        Downloaded from http://ahajournals.org by on August 11, 2020




                                                                                                                                          sensitivity analyses (high value, <$50 000; intermediate value,
                                                                       Costs                                                              ≥$50 000 to <$150 000; and low value, ≥$150 000 per QALY
                                                                                                                                          gained).21 We also evaluated the effect on annual healthcare
                                                                       We assumed that 1 year of tafamidis therapy would cost
                                                                                                                                          spending if all US patients eligible for tafamidis were to receive
                                                                       $225 000, its wholesale acquisition cost in September 2019
                                                                       (Tafamidis Dose and Pricing in the Data Supplement).7 We           the drug. For this budget impact analysis, we estimated a target
                                                                       varied this assumption in sensitivity analyses. The cost of        population of 120 000 US adults, on the basis of a conservative
                                                                       cardiovascular hospitalizations was estimated from the             estimate that 4% of adults older than 60 years who have HFpEF
                                                                       2014 Healthcare Cost and Utilization Project data using            have ATTR-CM, but varied this number between 100 000 to
                                                                       Ninth Revision of International Classification of Diseases         200 000 in sensitivity analyses (Approach to the Budget Impact
                                                                       codes, adjusted to include physician fees (Table II in the Data    Analysis in the Data Supplement). We first estimated total
                                                                       Supplement).9,10 Because ATTR-CM has substantial prognos-          change in healthcare spending over 5 years and then generated
                                                                       tic implications for patients and, in the case of hereditary       annualized estimates of budget impact.
                                                                       ATTR-CM, for family members, we assumed that patients with
                                                                       HFpEF would be tested for ATTR-CM regardless of the decision       Sensitivity Analyses
                                                                       to initiate tafamidis therapy. We therefore did not incorporate    We performed deterministic and probabilistic sensitivity anal-
                                                                       diagnostic costs in this analysis because their inclusion would    yses to reflect uncertainty in the key parameters. In determin-
                                                                       not be expected to alter the incremental cost-effectiveness of     istic analyses, we varied input parameters one at a time across
                                                                       tafamidis therapy. Background healthcare costs (defined as all     the range shown in Table 1 while holding all other param-
                                                                       direct medical costs, excluding cardiovascular hospitalizations    eters at their base-case value. Probabilistic sensitivity analyses
                                                                       and tafamidis drug costs) were estimated as the adjusted,          were performed by drawing (with replacement) 10 000 sets
                                                                       survey-weighted mean total expenditures for individuals with       of input parameters from prespecified statistical distributions
                                                                       history of heart failure and without any cardiovascular hospi-     to generate 95% uncertainty intervals (UI) for key clinical and
                                                                       talizations in the previous year or during the survey year from    economic outcomes as well as acceptability curves.
                                                                       the 2006–2015 Medical Expenditure Panel Survey, stratified
                                                                       by age.8 We included long-term care costs by multiplying the
                                                                       proportion of all US adults using each type of long-term care      Software
                                                                       service by published annual long-term care cost estimates          Modeling was performed using TreeAge Pro 2019 (TreeAge
                                                                       from the US Department of Health and Human Services                Software Inc, Williamstown, Massachusetts) and Microsoft
                                                                       (Tables III and IV in the Data Supplement).14,15 All costs were    Excel version 16 (Microsoft Corporation, Redmond,


                                                                       1218      April 14, 2020                                                                                            PFE000471
                                                                                                                                          Circulation. 2020;141:1214–1224. DOI: 10.1161/CIRCULATIONAHA.119.045093
                                                                             Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 29 of 170
                                                               Kazi et al                                                                                                                 Cost-Effectiveness of Tafamidis



                                                               Washington), and statistical analyses were performed using R               Table 2. Base Case Results




                                                                                                                                                                                                                             ORIGINAL RESEARCH
                                                               version 3.6.1 (Vienna, Austria).                                                                                    Usual Care            Tafamidis
                                                                                                                                            Healthcare outcomes




                                                                                                                                                                                                                                  ARTICLE
                                                               RESULTS                                                                        Survival, life years*            3.46 (2.88–4.25)       5.43 (4.17–6.76)
                                                                                                                                              Survival, life years†            3.23 (2.73–3.84)       4.83 (3.82–5.79)
                                                               Model Calibration                                                              Incremental life years†              Comparator         1.60 (0.48–2.47)
                                                               The mean age of the simulated cohort was 74.5 years,                          Quality-adjusted survival,       2.19 (1.94–2.56)       3.48 (2.85–4.15)
                                                               and 11% were women. The model accurately repli-                                quality-adjusted life-years†
                                                               cated the all-cause mortality and cardiovascular hospi-                       Incremental quality-adjusted         Comparator         1.29 (0.47–1.75)
                                                               talization rates observed in ATTR-ACT over 30 months                           life-years†
                                                               of follow-up (Table VII in the Data Supplement). For                          No. of cardiovascular            2.36 (1.87–3.02)       2.53 (1.78–3.43)
                                                               example, all-cause mortality at 30 months among pa-                            hospitalizations

                                                               tients receiving tafamidis was 29.6% in the model and                        Direct healthcare costs
                                                               29.5% in ATTR-ACT. At 30 months, the HR for all-cause                         Lifetime healthcare costs,           126 000               1 262 000
                                                               mortality (tafamidis vs usual care) was 0.68 (95% UI,                          2019 US dollars†                (105 000–157 000)     (996 000–1 515 000)
                                                               0.51–0.86) in the model compared with 0.70 (95% CI,                              Spending on tafamidis               —                 1 086 000
                                                               0.51–0.96), and the relative risk ratio for cardiovascular                                                                           (861 000–1 303 000)

                                                               hospitalizations was 0.70 (95% UI, 0.59–0.83) in the                             Spending on                      34 000                 34 000
                                                                                                                                                   cardiovascular              (26 000–46 000)        (23 000–47 000)
                                                               model versus 0.68 (95% CI, 0.56–0.81) in ATTR-ACT                                   hospitalizations
                                                               (Table VII in the Data Supplement).
                                                                                                                                                Background healthcare           92 000                 142 000
                                                                                                                                                   costs                      (77 000–113 000)       (110 000–174 000)

                                                               Base-Case Analysis                                                            Incremental healthcare
                                                                                                                                              costs, 2019 US dollars†
                                                                                                                                                                                   Comparator           $1 135 000
                                                                                                                                                                                                    (872 000–1 377 000)
                                                               Mean survival in the usual care arm was 3.46 (95%                            Incremental cost-effectiveness ratio
                                                               UI, 2.88–4.25) years; this was prolonged to 5.43 (95%                         US dollars per life-year           Comparator            $709 000
                                                               UI, 4.17–6.76) years in the tafamidis arm (Table 2). Pa-                         gained                                              (547 000–1 943 000)
                                                               tients receiving tafamidis were projected to have fewer                       US dollars per quality-            Comparator            $880 000
                                                               cardiovascular hospitalizations over the first 30 months
Downloaded from http://ahajournals.org by on August 11, 2020




                                                                                                                                                adjusted life-year gained                           (697 000–1 564 000)
                                                               compared with patients receiving usual care, but this                        *Undiscounted.
                                                               was offset by additional hospitalizations over the long-                     †Discounted.
                                                               term because of increased survival, resulting in a higher
                                                               total number of lifetime cardiovascular hospitalizations                   increase the ICER to $1 321 000 per QALY gained. Third,
                                                               in patients receiving tafamidis (Table 2 and Table VIII in                 the ICER was sensitive to the annual cost of tafamidis.
                                                               the Data Supplement). Compared with usual care, treat-                     A 92.6% price reduction from $225 000 to $16 563
                                                               ment with tafamidis over the lifetime horizon was pro-                     would make tafamidis cost-effective at a threshold of
                                                               jected to generate 1.29 (95% UI, 0.60–1.89) additional                     $100 000 per QALY gained, whereas an 87% price
                                                               QALYs at an incremental cost of $1 135 000 (95% UI,                        reduction to $29 925 would make it cost-effective
                                                               872 000–1 377 000), resulting in an ICER of $880 000                       at $150 000 per QALY gained (Figure 2). In addition,
                                                               (95% UI, 697 000–1 553 000) per QALY gained (Table 2).                     shortening the time horizon to 30 months, the dura-
                                                               The incremental cost in the intervention arm almost en-                    tion of ATTR-ACT, increased the ICER to $3 903 000 per
                                                               tirely comprised the cost of tafamidis ($1 086 000 [95%                    QALY gained (Table VIII in the Data Supplement). The
                                                               UI, 861 000–1 303 000]), with a small contribution from                    model was not sensitive to other parameters (altering
                                                               increased background costs related to prolonged survival                   the ICER by less than 20%).
                                                               (Table 2). There was no meaningful reduction in lifetime                      In probabilistic sensitivity analyses, tafamidis was cost-
                                                               costs of cardiovascular care because savings from fewer                    effective in 0% of the 10 000 probabilistic simulations
                                                               cardiovascular hospitalizations per year were offset by                    at a cost-effectiveness threshold of $100 000 per QALY
                                                               increased cardiovascular costs in the added years of life.                 gained (Figure 3 and Figure I in the Data Supplement).


                                                               Sensitivity Analyses                                                       Scenario Analyses
                                                               In deterministic analyses, our findings were sensitive to                  The results were sensitive to the long-term durability of
                                                               3 key parameters. First, an increase in the discount rate                  effectiveness of tafamidis. Assuming that the effective-
                                                               to 8% increased the ICER to $977 000 per QALY gained.                      ness of tafamidis wanes over 5 years after trial comple-
                                                               Second, assuming a lower effectiveness of tafamidis                        tion (intermediate-case scenario) reduced the incremen-
                                                               with regard to reduction in all-cause mortality would                      tal benefit of tafamidis to 0.63 QALYs and increased

                                                               Circulation. 2020;141:1214–1224. DOI: 10.1161/CIRCULATIONAHA.119.045093                                                          PFE000472
                                                                                                                                                                                                  April 14, 2020 1219
                                                                                     Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 30 of 170
                                                                       Kazi et al                                                                                                                          Cost-Effectiveness of Tafamidis
ORIGINAL RESEARCH
     ARTICLE




                                                                       Figure 2. One-way sensitivity analysis by price of tafamidis.
                                                                       We evaluated the effect of varying the annual cost of tafamidis on the incremental cost-effectiveness ratio of tafamidis compared with usual care, holding all other
                                                                       input parameters at their base-case value. At the 2019 annual price of $225 000, tafamidis does not meet conventional cost-effectiveness thresholds. An 86.7%
                                                                       reduction in price to $29 925 would be needed to achieve a threshold of $150 000 per quality-adjusted life-year (QALY) gained, a 92.6% reduction in price to
                                                                       $16 563 would be needed to meet a cost-effectiveness threshold of $100 000 per QALY gained, and a 98.6% reduction to $3 200 would be needed to achieve a
                                                                       cost-effectiveness threshold of $50 000 per QALY gained.
        Downloaded from http://ahajournals.org by on August 11, 2020




                                                                       the ICER to $1 517 000 per QALY gained (Table IX in                                  life expectancy by an average of 1.29 QALYs, but the
                                                                       the Data Supplement). Assuming complete loss of ta-                                  ICER of $880 000 per QALY gained would be sub-
                                                                       famidis effectiveness beyond 30 months (worst-case                                   stantially higher than conventional cost-effectiveness
                                                                       scenario) increased the ICER to $3 122 000 per QALY                                  thresholds. A 92.6% reduction in the annual price of
                                                                       gained. In the intermediate- and worst-case scenarios,                               tafamidis, from $225 000 to $16 563, would be needed
                                                                       the price of tafamidis would need to be 95.7% and                                    for the drug to be cost-effective at a commonly ac-
                                                                       97.4% lower, respectively, for the therapy to be cost-                               cepted threshold of $100 000 per QALY gained. Savings
                                                                       effective at a threshold of $100 000 per QALY gained                                 from fewer cardiovascular hospitalizations per patient
                                                                       (Table X in the Data Supplement).                                                    per year would be offset by increases in healthcare costs
                                                                                                                                                            related to prolonged survival. As such, US healthcare
                                                                                                                                                            spending would increase by $32.3 billion a year if all
                                                                       Budget Impact Analysis                                                               eligible patients were to receive tafamidis therapy. This
                                                                       Treating all eligible US patients with ATTR-CM with ta-                              includes a $31.9 billion increase in annual prescription
                                                                       famidis (n=120 000) was projected to increase annual                                 drug expenditures, which would increase the total US
                                                                       healthcare spending by $32.3 billion. Nearly all of the                              spending for all prescription drugs by 9.3% (from $344
                                                                       budget impact ($31.9 billion) was because of the cost                                billion in 2018 to $375.9 billion).22 As diagnosis rates
                                                                       of tafamidis. The change in healthcare spending var-                                 increase, as a result of greater awareness about ATTR-
                                                                       ied with estimated prevalence of ATTR-CM, ranging                                    CM, increased use of nuclear scintigraphy for accurate
                                                                       from $26.9 billion if the prevalence was assumed to be                               diagnosis, and more widespread uptake of genetic tests
                                                                       100 000 to $53.8 billion if the prevalence was assumed                               to screen family members of individuals with variant
                                                                       to be 200 000.                                                                       ATTR-CM, the budget impact of tafamidis is expected
                                                                                                                                                            to increase as well.23 The challenge for health systems
                                                                                                                                                            and payers is therefore likely to grow over time. Our
                                                                       DISCUSSION                                                                           findings are concordant with those of 2 previous analy-
                                                                       In a simulation model calibrated to the results of the                               ses that found that tafamidis was not cost-effective for
                                                                       ATTR-ACT trial, we found that tafamidis therapy for                                  ATTR familial amyloid polyneuropathy in Europe.24,25
                                                                       patients with ATTR-CM would increase quality-adjusted                                However, our analysis is the first to examine tafamidis


                                                                       1220      April 14, 2020                                                                                                             PFE000473
                                                                                                                                                           Circulation. 2020;141:1214–1224. DOI: 10.1161/CIRCULATIONAHA.119.045093
                                                                             Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 31 of 170
                                                               Kazi et al                                                                                                                           Cost-Effectiveness of Tafamidis




                                                                                                                                                                                                                                       ORIGINAL RESEARCH
                                                                                                                                                                                                                                            ARTICLE
                                                               Figure 3. Cost-effectiveness acceptability curves.
Downloaded from http://ahajournals.org by on August 11, 2020




                                                               In probabilistic sensitivity analyses, we ran 10 000 iterations of the model after sampling key input parameters from prespecified statistical distributions (with
                                                               replacement). The results are shown below as acceptability curves, which indicate the proportion of simulations (y axis) in which a given strategy is the optimal
                                                               strategy at various cost-effectiveness thresholds (x axis). Under our base case assumptions and assuming a societal cost-effectiveness threshold of $100 000 per
                                                               quality-adjusted life-year (QALY), treatment with tafamidis was cost-effective compared with usual care in 0% of the simulations.


                                                               from a US healthcare sector perspective and include the                               1.29 QALYs, a relatively large health gain compared
                                                               survival benefits observed in ATTR-ACT.                                               with other contemporary cardiovascular therapies, jus-
                                                                  Over the past 3 decades, numerous cost-effective                                   tifying its designation as a breakthrough therapy that
                                                               and potentially life-saving therapies have been approved                              addresses an important unmet clinical need.26,27 For
                                                               and implemented for heart failure with reduced ejec-                                  comparison, the use of sacubitril-valsartan in heart fail-
                                                               tion fraction, but pharmaceutical innovation for HFpEF                                ure with reduced ejection fraction is projected to yield
                                                               has largely been disappointing. One potential explana-                                0.62 QALYs over a patient’s lifetime.26
                                                               tion for the difficulty in developing effective therapies                                 However, these substantial health benefits of ta-
                                                               for HFpEF is that it represents a heterogeneous group                                 famidis are projected to have a high cost. Our study
                                                               of conditions that are unlikely to all respond to a single                            demonstrates that, at current drug prices, widespread
                                                               therapy, arguing against a one-size-fits-all approach.                                uptake of tafamidis would produce a large increase in
                                                               Given this heterogeneity, HFpEF is an ideal syndrome                                  healthcare spending, with an ICER that greatly exceeds
                                                               for the application of precision medicine, and recent                                 US thresholds for high or even intermediate economic
                                                               efforts have focused on identifying subgroups of HFpEF                                value. Although manufacturers typically offer dis-
                                                               to tailor therapy accordingly. The recognition of ATTR-                               counts and rebates amounting to 25% to 30% of the
                                                               CM as a distinct phenotype of HFpEF, the use of nuclear                               wholesale acquisition cost, our findings suggest that
                                                               scintigraphy to noninvasively and accurately diagnose                                 massive discounts or price reductions would be needed
                                                               ATTR-CM, and the development of tafamidis to inhibit                                  in order to make tafamidis economically attractive at
                                                               a key step in the pathogenesis of ATTR-CM are there-                                  conventional thresholds. It should be noted, however,
                                                               fore major advances in the targeted treatment of the                                  that manufacturers of rare drugs have substantial pric-
                                                               HFpEF syndrome.2 Our study suggests that for patients                                 ing power, so that these drugs are often discounted
                                                               similar to those in the ATTR-ACT trial, tafamidis therapy                             less than 5% if at all. Moreover, manufacturers’ dis-
                                                               for ATTR-CM will prolong quality-adjusted survival by                                 counts do little to alleviate the financial burden for

                                                               Circulation. 2020;141:1214–1224. DOI: 10.1161/CIRCULATIONAHA.119.045093                                                                    PFE000474
                                                                                                                                                                                                            April 14, 2020 1221
                                                                                     Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 32 of 170
                                                                       Kazi et al                                                                                               Cost-Effectiveness of Tafamidis



                                                                       Medicare Part D beneficiaries—who, given the natural           abandonment (related to high out-of-pocket costs for
ORIGINAL RESEARCH




                                                                       history of the disease, are likely to represent the ma-        patients).32,33 Subsequently, a series of independent
                                                                       jority of US patients eligible for this novel therapy—         cost-effectiveness analyses argued for a 70% to 80%
     ARTICLE




                                                                       because their copayments are calculated from the list          price reduction to meet conventional cost-effectiveness
                                                                       price of the drug before the application of any rebates        thresholds. Other studies showed that average annual
                                                                       or discounts. As a result, Medicare Part D beneficiaries       out-of-pocket costs for a Medicare Part D beneficiary
                                                                       without secondary insurance may be responsible for             receiving a PCSK9 inhibitor and a generic statin was
                                                                       tens of thousands of dollars per year in out-of-pocket         $5000.33,34 In 2019, both manufacturers announced an
                                                                       costs. This would put the drug out of reach for many           unprecedented 60% price reduction in an effort to in-
                                                                       fixed-income seniors.                                          crease uptake. We suspect that the widespread adop-
                                                                           In many ways, tafamidis is emblematic of contem-           tion of tafamidis is likely to face similar hurdles. Unless
                                                                       porary challenges in rewarding pharmaceutical innova-          the price of the drug falls substantially, onerous preau-
                                                                       tion; it is a highly personalized therapy that is effective,   thorization requirements and high out-of-pocket costs
                                                                       safe, and unaffordable. Its expedited FDA approval in          are likely to present substantial hurdles to widespread
                                                                       May 2019 relied on several regulatory and financial            adoption. Consequently, the projected population
                                                                       incentives available to manufacturers of orphan drugs          health gains with tafamidis are unlikely to be achieved
                                                                       that target rare diseases without preexisting treat-           at 2019 prices.
                                                                       ments.28,29 These incentives, embedded in the Orphan
                                                                       Drug Act and designed to help patients gain expedited
                                                                       access to transformative therapies, have been spectacu-        Limitations
                                                                       larly successful in spurring pharmaceutical innovation:        Our study has a few limitations. Our estimates of the
                                                                       58% of all new drugs approved in 2018 were for a               efficacy and safety of tafamidis were based on a single
                                                                       rare-disease indication.30 But once approved, drugs that       randomized clinical trial with a mean follow-up of 30
                                                                       receive orphan drug status typically enter the market          months and should be updated when longer follow-
                                                                       at a very high price: the 100 best-selling rare disease        up data and information regarding high-risk subgroups
                                                                       drugs in 2017 cost an average of $116 000 more than            become available. We have previously argued that the
                                                                       100 best-selling drugs for other indications.31 Innova-        life-cycle approach advocated by the National Academy
                                                                       tors have argued that these higher prices are necessary        of Medicine to evaluate the safety and effectiveness of
                                                                       to recoup large investments in research and develop-           drugs on the basis of new data should be extended to
        Downloaded from http://ahajournals.org by on August 11, 2020




                                                                       ment when only a small number of patients are eligible         cost-effectiveness evaluations.34 Our base-case analysis
                                                                       for therapy. However, the high price tag defeats the           assumed an annual drug price equivalent to the whole-
                                                                       purpose of the expedited approval process because it           sale acquisition cost of tafamidis before any discounts
                                                                       makes the drug unaffordable for the target population.         or rebates offered by the manufacturer. However, our
                                                                       The case of tafamidis lends further credence to recent         findings suggest that the typical discounts are not likely
                                                                       calls to reform the Orphan Drug Act to ensure access           to make the drug cost-effective. We did not incorpo-
                                                                       to the rare-disease drugs that use its incentives. For         rate the cost of provider time spent on meeting oner-
                                                                       example, regulatory and financial incentives could be          ous preauthorization requirements often introduced by
                                                                       conditioned on the manufacturer setting a value-based          payers to limit uptake of expensive medications, the cli-
                                                                       price, on the basis of an appropriate cost-effectiveness       nician time spent appealing initial denials, or the effect
                                                                       threshold for rare-disease drugs.30 In return, payers          of delays in initiating treatment. We did not model the
                                                                       would cover these drugs without onerous preauthori-            costs or consequences of cardiac transplantation and
                                                                       zation requirements or large copayments, eliminating           cardiac-assist devices, which are uncommon in patients
                                                                       financial barriers to access and adherence. Although           with ATTR-CM because the average age at diagnosis in
                                                                       the details would need to be worked out, it is clear that      the United States is 70 to 75 years. If future diagnostic
                                                                       a framework for the responsible pricing of novel thera-        advances facilitate the diagnosis of amyloid cardiomy-
                                                                       pies guided by rigorous and timely value-based assess-         opathy at younger ages, and should tafamidis therapy
                                                                       ments is urgently needed to ensure broad access.               in younger patients alter the rates of transplantation
                                                                           Recent experience with other high-price cardiovascu-       or implantation of cardiac-assist devices during follow-
                                                                       lar medications such as proprotein convertase subtilisin/      up, this cost-effectiveness analysis would need to be
                                                                       kexin type 9 (PCSK9) inhibitors may foretell the adop-         updated to include the high cost of these procedures.
                                                                       tion patterns for tafamidis. Launched in 2016 at an av-        Health-related quality-of-life data were not directly
                                                                       erage price of $14 350 per year and with a potential           available for trial participants in ATTR-ACT; we therefore
                                                                       target population of 10 million US adults, PCSK9 inhibi-       estimated quality-of-life data from published KCCQ-OS
                                                                       tors saw their uptake stymied because of a combina-            estimates. Our budget impact evaluation was based on
                                                                       tion of onerous preauthorization requirements (related         current estimates of the prevalence of ATTR-CM, which
                                                                       to high drug costs for payers) and frequent prescription       several experts believe to be an underestimate of its


                                                                       1222      April 14, 2020                                                                                        PFE000475
                                                                                                                                      Circulation. 2020;141:1214–1224. DOI: 10.1161/CIRCULATIONAHA.119.045093
                                                                             Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 33 of 170
                                                               Kazi et al                                                                                                                              Cost-Effectiveness of Tafamidis



                                                               true prevalence. If rates of diagnosis of ATTR-CM sub-                                 Disclosures




                                                                                                                                                                                                                                            ORIGINAL RESEARCH
                                                               stantially increase because of more widespread applica-                                All authors have completed and submitted the International Committee of Medi-
                                                                                                                                                      cal Journal Editors Form for Disclosure of Potential Conflicts of Interest. Dr Co-
                                                               tion of nuclear scintigraphy and genetic testing, as well
                                                                                                                                                      hen reports research grant support from Edwards Lifesciences, Abbott Vascular,




                                                                                                                                                                                                                                                 ARTICLE
                                                               as from greater awareness of the condition, the effect                                 Boston Scientific, Medtronic, and Corvia, and consulting income from Edwards
                                                               of tafamidis therapy on total health spending would ex-                                Lifesciences, Abbott Vascular, and Medtronic. Dr Spertus owns copyright for the
                                                                                                                                                      Kansas City Cardiomyopathy Questionnaire and has an equity interest in Health
                                                               ceed our projections.                                                                  Outcomes Sciences. He also reports consulting income from Novartis, AstraZen-
                                                                                                                                                      eca, Bayer, Merck, Amgen, Cytokinetics, United Healthcare, and Janssen, and
                                                                                                                                                      serves on the Board of Blue Cross Blue Shield of Kansas City. Dr Yeh has research
                                                               CONCLUSIONS                                                                            grants and scientific advisory board or consulting income from Abbott Vascular,
                                                                                                                                                      AstraZeneca, Boston Scientific, and Medtronic. Dr Maurer receives grant sup-
                                                               In a disease-simulation model calibrated to the results                                port from National Institutes of Health: R01HL139671-01, R21AG058348, and
                                                                                                                                                      K24AG036778. He has had consulting income from Pfizer, GSK, Eidos, Prothena,
                                                               of the ATTR-ACT trial, treatment with tafamidis is                                     Akcea and Alnylam, and his institution received clinical trial funding from Pfizer,
                                                               projected to produce substantial clinical benefit but                                  Prothena, Eidos, and Alnylam. Dr Shah is supported by grants from the National
                                                                                                                                                      Institutes of Health (R01 HL107577, R01 HL127028, R01 HL140731, and R01
                                                               would greatly exceed conventional cost-effectiveness
                                                                                                                                                      HL149423); the American Heart Association (#16SFRN28780016); and Actelion,
                                                               thresholds at the current list price. On the basis of                                  AstraZeneca, Corvia, and Novartis; and has received consulting fees from Abbott,
                                                               recent US experience with high-cost cardiovascular                                     Actelion, AstraZeneca, Amgen, Axon Therapeutics, Bayer, Boehringer-Ingelheim,
                                                                                                                                                      Cardiora, CVRx, Eisai, Ionis, Ironwood, Merck, MyoKardia, Novartis, Pfizer, Sanofi,
                                                               medications, access to and uptake of this effective                                    Shifamed, Tenax, and United Therapeutics. The other authors report no conflicts.
                                                               therapy may be limited unless there is a large reduc-
                                                               tion in drug costs.
                                                                                                                                                      REFERENCES
                                                                                                                                                       1. Ruberg FL, Grogan M, Hanna M, Kelly JW, Maurer MS. Transthyretin am-
                                                               ARTICLE INFORMATION                                                                        yloid cardiomyopathy: JACC state-of-the-art review. J Am Coll Cardiol.
                                                                                                                                                          2019;73:2872–2891. doi: 10.1016/j.jacc.2019.04.003
                                                               Received November 26, 2019; accepted March 9, 2020.
                                                                                                                                                       2. Maurer MS, Schwartz JH, Gundapaneni B, Elliott PM, Merlini G,
                                                                   The Data Supplement, podcast, and transcript are available with this article
                                                                                                                                                          Waddington-Cruz M, Kristen AV, Grogan M, Witteles R, Damy T, et al; AT-
                                                               at https://www.ahajournals.org/doi/suppl/10.1161/circulationaha.119.045093.
                                                                                                                                                          TR-ACT Study Investigators. Tafamidis treatment for patients with trans-
                                                                                                                                                          thyretin amyloid cardiomyopathy. N Engl J Med. 2018;379:1007–1016.
                                                               Correspondence                                                                             doi: 10.1056/NEJMoa1805689
                                                                                                                                                       3. Frequently Asked Questions: Breakthrough Therapies. US Food and Drug
                                                               Dhruv S. Kazi, MD, MSc, MS, 375 Longwood Avenue, 4th Floor, Boston, MA
                                                                                                                                                          Administration. https://www.fda.gov/regulatory-information/food-and-
                                                               02215. Email dkazi@bidmc.harvard.edu                                                       drug-administration-safety-and-innovation-act-fdasia/frequently-asked-
Downloaded from http://ahajournals.org by on August 11, 2020




                                                                                                                                                          questions-breakthrough-therapies. 2019. Accessed October 14, 2019.
                                                               Affiliations                                                                            4. Application Number 211996Orig1s000 212161Orig1s000: Summary
                                                                                                                                                          Review. Center for Drug Evaluation and Research. https://www.ac-
                                                               Richard A. and Susan F. Smith Center for Outcomes Research in Cardiology,                  cessdata.fda.gov/drugsatfda_docs/nda/2019/211996Orig1s000,%20
                                                               Boston, MA (D.S.K., S.J.B., C.S., R.W.Y.). Division of Cardiology, Beth Israel Dea-        212161Orig1s000SumR.pdf. Accessed August 1, 2019.
                                                               coness Medical Center, Boston, MA (D.S.K., R.W.Y.). Harvard Medical School,             5. Wadhera RK, Joynt Maddox KE, Wasfy JH, Haneuse S, Shen C, Yeh RW.
                                                               Boston, MA (D.S.K., C.S., R.W.Y.). Columbia University Irving Medical Center,              Association of the hospital readmissions reduction program with mortality
                                                               New York (B.K.B., M.S.M.). Lahey Hospital and Medical Center, Burlington, MA               among medicare beneficiaries hospitalized for heart failure, acute myo-
                                                               (S.J.B.). University of Missouri–Kansas City (D.J.C., J.A.S., S.V.A.). Saint Luke’s        cardial infarction, and pneumonia. JAMA. 2018;320:2542–2552. doi:
                                                               Mid America Heart Institute, Kansas City, MO (J.A.S., S.V.A., B.W.S.). North-              10.1001/jama.2018.19232
                                                               western University Feinberg School of Medicine, Chicago, IL (S.J.S.).                   6. Sanders GD, Neumann PJ, Basu A, Brock DW, Feeny D, Krahn M, Kuntz KM,
                                                                                                                                                          Meltzer DO, Owens DK, Prosser LA, et al. Recommendations for con-
                                                                                                                                                          duct, methodological practices, and reporting of cost-effectiveness analy-
                                                               Acknowledgments                                                                            ses: second panel on cost-effectiveness in health and medicine. JAMA.
                                                               Dr Kazi had full access to all of the data in the study and takes responsibility for       2016;316:1093–1103. doi: 10.1001/jama.2016.12195
                                                               the integrity of the data and the accuracy of the data analysis. Detailed roles are     7. Micromedex Red Book Online. Accessed through Micromedex 2.0. Truven
                                                               as follows: concept and design: Kazi and Shah; acquisition, analysis, or in-               Health Analytics Inc. Accessed October 14, 2019.
                                                               terpretation of data: Kazi, Bellows, Shen, Spertus, and Shah; drafting of the           8. Medical Expenditure Panel Survey. Agency for Healthcare Research and
                                                               article: Kazi, Bellows, and Shah; critical revision of the article for important           Quality. https://meps.ahrq.gov/mepsweb/. Accessed August 12, 2019.
                                                               intellectual content: Kazi, Bellows, Baron, Shen, Cohen, Spertus, Yeh, Ar-              9. Statistics on Hospital Stays. Healthcare Cost and Utilization Project.
                                                                                                                                                          https://hcupnet.ahrq.gov/#setup. Accessed October 14, 2019.
                                                               nold, Sperry, Maurer, and Shah; statistical analysis: Kazi, Bellows, and Shen;
                                                                                                                                                      10. Peterson C, Xu L, Florence C, Grosse SD, Annest JL. Professional fee ra-
                                                               obtaining funding: Kazi and Shah; administrative, technical, or material sup-
                                                                                                                                                          tios for US hospital discharge data. Med Care. 2015;53:840–849. doi:
                                                               port: Kazi; and study supervision: Kazi. The authors acknowledge Linda Vals-
                                                                                                                                                          10.1097/MLR.0000000000000410
                                                               dottir for editorial assistance.
                                                                                                                                                      11. Physician Fee Schedule. Centers for Medicare and Medicaid Services.
                                                                                                                                                          https://www.cms.gov/apps/physician-fee-schedule/overview.aspx.         Ac-
                                                               Sources of Funding                                                                         cessed July 19, 2019.
                                                                                                                                                      12. Howden LM, Meyer JA. Age and sex composition: 2010 US Census Brief.
                                                               This study was independent of the commercial sponsor of the ATTR-ACT trial                 https://www.census.gov/prod/cen2010/briefs/c2010br-03.pdf. Accessed
                                                               (Transthyretin Amyloidosis Cardiomyopathy Clinical Trial) and was funded by                October 14, 2019.
                                                               the Richard A. and Susan F. Smith Center for Cardiovascular Outcomes Re-               13. Harris-Kojetin L, Sengupta M, Park-Lee E, Valverde R, Caffrey C, Rome V,
                                                               search and a Northwestern University Multidisciplinary Amyloidosis Program                 Lendon J. Long-term care providers and services users in the United States:
                                                               pilot grant. Dr Bellows is supported by K01-HL140170 from the National Heart,              data from the National Study of Long-Term Care Providers, 2013–2014.
                                                               Lung, and Blood Institute.                                                                 Vital Health Stat 3. 2016:x–xii; 1–105.
                                                                   The funders had no role in the design and conduct of the study; collection,        14. Costs of Care. US Department of Health and Human Services. https://
                                                               management, analysis, and interpretation of the data; preparation, review, ap-             longtermcare.acl.gov/costs-how-to-pay/costs-of-care.html. Accessed May
                                                               proval of the article; or decision to submit the article for publication.                  7, 2019.



                                                               Circulation. 2020;141:1214–1224. DOI: 10.1161/CIRCULATIONAHA.119.045093                                                                       PFE000476
                                                                                                                                                                                                               April 14, 2020 1223
                                                                                     Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 34 of 170
                                                                       Kazi et al                                                                                                                        Cost-Effectiveness of Tafamidis



                                                                       15. Cost of Care Survey 2018. Genworth Financial Inc. https://www.gen-                  Tafamidis%20ERG%20Report_CRDCHE%20September%204%202013.
                                                                           worth.com/aging-and-you/finances/cost-of-care.html. Accessed May 7,                 pdf. Accessed November 26, 2019.
ORIGINAL RESEARCH




                                                                           2019.                                                                         25.   Borowiack E, Marzec M, Jarosz J, Snarska K, Konopka-Pliszka M. Cost-
                                                                       16. Table 2.4.4.U Price Indexes for Personal Consumption Expenditures by                utility analysis of tafamidis for the treatment of adult patients with
     ARTICLE




                                                                           Type of Product. US Bureau of Economic Analysis. https://apps.bea.gov/              transthyretin familial amyloid polyneuropathy in Poland. Journal of
                                                                           iTable/iTable.cfm?reqid=19&step=2#reqid=19&step=2&isuri=1&1921=un                   Health Policy and Outcomes Research. 2019;1. https://www.jhpor.com/
                                                                           derlying. Accessed May 1, 2019.                                                     article/2212-cost-utility-analysis-of-tafamidis-for-the-treatment-of-adult-
                                                                       17. Green CP, Porter CB, Bresnahan DR, Spertus JA. Development and evalu-               patients-with-transthyretin-familial-amyloid-polyneuropathy-in-poland.
                                                                           ation of the Kansas City Cardiomyopathy Questionnaire: a new health                 Accessed January 28, 2020.
                                                                           status measure for heart failure. J Am Coll Cardiol. 2000;35:1245–1255.       26.   Sandhu AT, Ollendorf DA, Chapman RH, Pearson SD, Heidenreich PA.
                                                                           doi: 10.1016/s0735-1097(00)00531-3                                                  Cost-effectiveness of sacubitril-valsartan in patients with heart failure
                                                                       18. Hosmer Jr. DW, Lemeshow S, May S. Applied Survival Analysis: Regression             with reduced ejection fraction. Ann Intern Med. 2016;165:681–689. doi:
                                                                           Modeling of Time-to-Event Data. 2nd ed. Hoboken, NJ: John Wiley and                 10.7326/M16-0057
                                                                           Sons Inc.; 2008.                                                              27.   Kazi DS, Garber AM, Shah RU, Dudley RA, Mell MW, Rhee C, Moshkevich S,
                                                                       19. Spertus J, Peterson E, Conard MW, Heidenreich PA, Krumholz HM, Jones P,             Boothroyd DB, Owens DK, Hlatky MA. Cost-effectiveness of genotype-
                                                                           McCullough PA, Pina I, Tooley J, Weintraub WS, et al; Cardiovascular Out-           guided and dual antiplatelet therapies in acute coronary syndrome. Ann
                                                                           comes Research Consortium. Monitoring clinical changes in patients with             Intern Med. 2014;160:221–232. doi: 10.7326/M13-1999
                                                                           heart failure: a comparison of methods. Am Heart J. 2005;150:707–715.         28.   Fast Track. US Food and Drug Administration. https://www.fda.gov/
                                                                           doi: 10.1016/j.ahj.2004.12.010                                                      patients/fast-track-breakthrough-therapy-accelerated-approval-priority-
                                                                       20. Efron B, Tibshirani RJ. An introduction to the bootstrap. Boca Raton, FL:           review/fast-track. Accessed October 14, 2019.
                                                                           CRC Press; 1994.                                                              29.   Kempf L. CDER’s Office of New Drugs Rare Diseases Program. US Food
                                                                       21. Anderson JL, Heidenreich PA, Barnett PG, Creager MA, Fonarow GC,                    and Drug Administration. https://www.fda.gov/media/112176/download.
                                                                           Gibbons RJ, Halperin JL, Hlatky MA, Jacobs AK, Mark DB, et al; ACC/AHA              Accessed October 14, 2019.
                                                                           Task Force on Performance Measures; ACC/AHA Task Force on Practice            30.   Sarpatwari A, Kesselheim AS. Reforming the Orphan Drug Act
                                                                           Guidelines. ACC/AHA statement on cost/value methodology in clinical                 for the 21st century. N Engl J Med. 2019;381:106–108. doi:
                                                                           practice guidelines and performance measures: a report of the Ameri-                10.1056/NEJMp1902943
                                                                           can College of Cardiology/American Heart Association Task Force on Per-       31.   Orphan Drug Report 2018. EvaluatePharma. https://info.evaluategroup.
                                                                           formance Measures and Task Force on Practice Guidelines. Circulation.               com/OD2018-SOC.html. Accessed October 14, 2019.
                                                                           2014;129:2329–2345. doi: 10.1161/CIR.0000000000000042                         32.   Navar AM, Taylor B, Mulder H, Fievitz E, Monda KL, Fievitz A, Maya JF,
                                                                       22. Medicine Use and Spending in the U.S.: A Review of 2018 and Outlook to              López JAG, Peterson ED. Association of prior authorization and out-of-
                                                                           2023. IQVIA Institute. https://www.iqvia.com/insights/the-iqvia-institute/          pocket costs with patient access to PCSK9 inhibitor therapy. JAMA Car-
                                                                           reports/medicine-use-and-spending-in-the-us-a-review-of-2018-and-                   diol. 2017;2:1217–1225. doi: 10.1001/jamacardio.2017.3451
                                                                           outlook-to-2023. Accessed November 26, 2019.                                  33.   Kazi DS, Lu CY, Lin GA, DeJong C, Dudley RA, Chen R, Tseng CW. Na-
                                                                       23. Gilstrap LG, Dominici F, Wang Y, El-Sady MS, Singh A, Di Carli MF,                  tionwide coverage and cost-sharing for PCSK9 inhibitors among Medi-
                                                                           Falk RH, Dorbala S. Epidemiology of cardiac amyloidosis-associated heart            care part D plans. JAMA Cardiol. 2017;2:1164–1166. doi: 10.1001/
                                                                           failure hospitalizations among fee-for-service Medicare beneficiaries               jamacardio.2017.3051
                                                                           in the United States. Circ Heart Fail. 2019;12:e005407. doi: 10.1161/         34.   Kazi DS, Moran AE, Coxson PG, Penko J, Ollendorf DA, Pearson SD,
                                                                           CIRCHEARTFAILURE.118.005407                                                         Tice JA, Guzman D, Bibbins-Domingo K. Cost-effectiveness of PCSK9
        Downloaded from http://ahajournals.org by on August 11, 2020




                                                                       24. Faria R, Walker S, Palmer S, Corbett M, Stirk L, McDaid C. Tafamidis for            inhibitor therapy in patients with heterozygous familial hypercholester-
                                                                           Transthyretin Familial Polyneuropathy (TTR-FAP) evidence review group as-           olemia or atherosclerotic cardiovascular disease. JAMA. 2016;316:743–
                                                                           sessment of manufacturer submission. https://www.york.ac.uk/media/crd/              753. doi: 10.1001/jama.2016.11004




                                                                       1224      April 14, 2020                                                                                                          PFE000477
                                                                                                                                                        Circulation. 2020;141:1214–1224. DOI: 10.1161/CIRCULATIONAHA.119.045093
                          Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 35 of 170
                                                                                                                                                                Opinion



                                          Tafamidis—A Pricey Therapy for a Not-So-Rare Condition
                    VIEWPOINT


                Jerry H. Gurwitz, MD      On May 3, 2019, the US Food and Drug Administration               patients are diagnosed today.”3 However, this may be a
                Meyers Primary Care       (FDA) announced approval of the first treatments for car-         substantial underestimate of the number of patients eli-
                Institute, a joint        diomyopathy caused by transthyretin amyloidosis                   gible for these newly approved treatments. The find-
                endeavor of University
                                          (ATTR-CM). The FDA called the approvals of tafamidis              ings of one study suggest that transthyretin amyloid car-
                of Massachusetts
                Medical School,           meglumine and tafamidis “an important advance-                    diomyopathy (ATTRwt) may have a prevalence of 13%
                Fallon Health, and        ment” in the treatment of ATTR-CM, a “rare, debilitat-            among patients hospitalized with heart failure with pre-
                Reliant Medical Group,    ing, and often fatal disease.”1 Both of the approved for-         served ejection fraction and an increased wall thickness.4
                Worcester; and
                Division of Geriatric
                                          mulations are lifelong treatments. The FDA granted                As heart failure with preserved ejection fraction is the
                Medicine, University of   tafamidis meglumine fast track, priority review, and              most common type of heart failure in older adults, the
                Massachusetts Medical     breakthrough therapy designations and tafamidis meg-              actual number of patients eligible for treatment with
                School, Worcester.
                                          lumine and tafamidis received orphan drug designa-                these agents could reach into the hundreds of thou-
                                          tions. The approval of these novel therapies, their po-           sands. In addition, the hereditary form of ATTR-CM
                Mathew S. Maurer, MD
                Center for Cardiac        tential applicability to a patient population larger than         (ATTRv) disproportionately affects African American in-
                Amyloidosis, Division     recognized by the FDA, and their very high price pres-            dividuals, in whom the Val122Ile mutation of the trans-
                of Cardiology,            ent important challenges associated with access and               thyretin gene is common (1 in 25). Although the pheno-
                Department of Internal
                                          affordability that will affect patients, clinicians, payers,      typic penetrance is reported to be low based on
                Medicine, Columbia
                University Irving         and policymakers. This Viewpoint discusses these                  echocardiographic criteria, the high prevalence of this
                Medical Center,           issues and presents recommendations that have                     mutation and efforts to screen for it could ultimately in-
                New York, New York.       heightened relevance as novel, very expensive thera-              crease the numbers of patients eligible for treatment. In
                                          pies continue to emerge for previously untreatable                addition, identifying patients with ATTR-CM has be-
                                          conditions.                                                       come more simplified. While tissue biopsy was previ-
                                               Transthyretin amyloidosis is a late-onset disease pri-       ously required for diagnosis, a noninvasive approach
                                          marily affecting older adults. The condition can be inher-        using technetium-labeled bone scintigraphy coupled
                                          ited as an autosomal dominant trait caused by patho-              with an assessment for monoclonal proteins has been
                                          genic mutations in the transthyretin gene TTR (ATTRv)             shown to be highly sensitive and specific for diagnos-
                                          or by the deposition of wild-type transthyretin protein           ing ATTR-CM.5
                                          (ATTRwt). The FDA granted its approval primarily based                 The very high cost for these therapies raises ques-
                                          on clinical trial findings of the Transthyretin Amyloidosis       tions about access and affordability. The most critical fac-
                                          Cardiomyopathy Clinical Trial (ATTR-ACT).2 ATTR-ACT               tor affecting access for patients is out-of-pocket costs,
                                          showed that treating patients with ATTR-CM (ATTRm or              determined by deductibles, copayments, and coinsur-
                                          ATTRwt) with tafamidis meglumine vs placebo for 30                ance that are driven by the list price of a drug. The price
                                          months reduced all-cause mortality, with a number                 of these agents will especially affect those with Medi-
                                          needed to treat of 7.5 to prevent 1 death. Treatment also         care Part D in the coverage gap (“donut hole”) or in the
                                          reduced the rate of cardiovascular-associated hospital-           catastrophic coverage phase during which the patient
                                          izations, with a number needed to treat of 4 to prevent           is responsible for up to 5% of drug costs, as well as those
                                          1 hospitalization in a year. Furthermore, treatment               without health insurance or with high-deductible health
                                          slowed declines in functional capacity and quality of life.       plans.
                                               Both agents carry a high price tag with a wholesale               From the perspective of the US health care sector,
                                          acquisition cost (the “list” price) of $225 000 per year.         the primary issue is the number of people eligible for
                                          While this is lower than the price of other ATTR drugs            treatment. How much will the population eligible for
                                          (inotersen and patisiran) approved for treating polyneu-          treatment with these agents expand beyond the few
                                          ropathy in hereditary transthyretin-mediated amyloi-              thousand with a diagnosis today? Could the numbers of
                                          dosis (but not ATTR-CM), tafamidis meglumine and                  patients with diagnoses grow by 10- or 20-fold or even
                                          tafamidis are still the world’s most expensive medica-            more, especially with greater ease of diagnosis, and with
                                          tions for cardiovascular disease. Annual sales are pro-           targeted screening of special, high-risk populations? The
                                          jected to exceed $1 billion by 2024, but this estimate            resulting budgetary impact on the health care sector
                                          could prove conservative as the prevalence of ATTR-CM             could be staggering.
                                          increases because of greater awareness and higher rates                Assessing the effectiveness of alternative treat-
                                          of diagnosis.                                                     ments for ATTR-CM could also be challenged by the high
                Corresponding
                Author: Jerry H.
                                               The FDA orphan drug designation applies to drugs             cost of tafamidis. In comparative efficacy trials, ta-
                Gurwitz, MD, Meyers       designed to treat a disease or condition affecting fewer          famidis should serve as the standard for comparison. Yet,
                Primary Care Institute,   than 200 000 persons in the United States. According              the cost implications of implementing such a trial are
                385 Grove St,
                                          to the manufacturer’s press release, “it is estimated that        daunting. For example, if a trial similar to ATTR-ACT was
                Worcester, MA 01605
                (jerry.gurwitz@           the prevalence of ATTR-CM is approximately 100 000                conducted with a tafamidis control arm, the costs for the
                umassmed.edu).            people in the US, and only one to two percent of those            drug alone could reach nearly $100 million.

                jamacardiology.com                                                                       (Reprinted) JAMA Cardiology March 2020 Volume 5, Number 3         247

                                                        © 2020 American Medical Association. All rights reserved.                                      PFE000478

Downloaded From: https://jamanetwork.com/ by a Health Services Research Library User on 08/11/2020
                          Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 36 of 170
                Opinion Viewpoint



                     The very high cost of these novel therapies raises serious con-                 cover the costs of highly priced comparator therapies consid-
                cerns about assuring sustainable access to novel therapies for pa-                   ered standard of care.
                tients with previously untreatable conditions like ATTR-CM. Sev-                 5. Cost-effectiveness/value assessments should be included in clini-
                eral policy recommendations follow from the lessons of tafamidis:                    cal practice guidelines. Frameworks to integrate the level of value
                1. While pharmaceutical manufacturers should be rewarded for                         into clinical guideline recommendations already exist and should
                   innovation, they should commit to responsible pricing of novel                    be used in practice guidelines relevant to tafamidis.7
                   therapies guided by rigorous and transparent assessments of                         The approval of tafamidis meglumine and tafamidis by the FDA
                   cost-effectiveness.6,7                                                        represents the culmination of decades of basic research combined
                2. As competitors may lower prices, the FDA should accelerate the                with the efforts of the US pharmaceutical industry, leading to the
                   review of competitors of approved products that exceed the                    development of a breakthrough treatment for a previously untreat-
                   responsible price or acceptable budget impact thresholds.                     able disease. While the recovery of the substantial research and
                3. If new data emerge indicating that the prevalence of a disease                development costs associated with these therapies is appropriate,
                   or condition actually exceeds 200 000, the awarding of an                     the very high prices for tafamidis meglumine and tafamidis are not
                   orphan drug designation by the FDA and its associated market                  justified and appear to be a particularly egregious example of price
                   exclusivity provisions should be revisited.                                   gouging. It would be unfortunate if the very high prices charged for
                4. The very high price that manufacturers charge for break-                      these agents hindered access for those most likely to benefit and
                   through therapies can effectively forestall the initiation of trials          slowed clinical advances in the management of this not-so-rare con-
                   with active comparators. High prices for a standard therapy should            dition. As additional novel therapies for previously untreatable dis-
                   not be used to justify comparisons with placebos. The Centers                 eases are developed, tested, and marketed, we have much to learn
                   for Medicare and Medicaid Services should explore options to                  from the ensuing experience with tafamidis.


                ARTICLE INFORMATION                                  heart-disease-caused-serious-rare-disease-          5. Gillmore JD, Maurer MS, Falk RH, et al.
                Published Online: January 8, 2020.                   transthyretin-mediated. Accessed July 27, 2019.     Nonbiopsy diagnosis of cardiac transthyretin
                doi:10.1001/jamacardio.2019.5233                     2. Maurer MS, Schwartz JH, Gundapaneni B, et al;    amyloidosis. Circulation. 2016;133(24):2404-2412.
                                                                     ATTR-ACT Study Investigators. Tafamidis treatment   doi:10.1161/CIRCULATIONAHA.116.021612
                Conflict of Interest Disclosures: Dr Gurwitz
                reported personal fees and service on the            for patients with transthyretin amyloid             6. Gurwitz JH, Pearson SD. Novel therapies for an
                pharmacy and therapeutics committee from United      cardiomyopathy. N Engl J Med. 2018;379(11):1007-    aging population: grappling with price, value, and
                Healthcare outside the submitted work. Dr Maurer     1016. doi:10.1056/NEJMoa1805689                     affordability. JAMA. 2019;321(16):1567-1568. doi:10.
                reported grants, personal fees, and nonfinancial     3. Pfizer. US FDA approves Vyndaqel and             1001/jama.2019.2633
                support from Pfizer and Alnylam, grants and          Vyndamax for use in patients with transthyretin     7. Anderson JL, Heidenreich PA, Barnett PG, et al;
                personal fees from Eidos and Akcea, and grants       amyloid cardiomyopathy, a rare and fatal disease.   ACC/AHA Task Force on Performance Measures;
                from the National Heart, Lung, and Blood Institute   https://www.pfizer.com/news/press-release/press-    ACC/AHA Task Force on Practice Guidelines.
                and the National Institute on Aging.                 release-detail/u_s_fda_approves_vyndaqel_and_       ACC/AHA statement on cost/value methodology
                                                                     vyndamax_for_use_in_patients_with_transthyretin_    in clinical practice guidelines and performance
                REFERENCES                                           amyloid_cardiomyopathy_a_rare_and_fatal_disease.    measures: a report of the American College of
                1. US Food and Drug Administration. FDA approves     Accessed November 27, 2019.                         Cardiology/American Heart Association Task Force
                new treatments for heart disease caused by serious   4. González-López E, Gallego-Delgado M,             on Performance Measures and Task Force on
                rare disease, transthyretin mediated amyloidosis.    Guzzo-Merello G, et al. Wild-type transthyretin     Practice Guidelines. Circulation. 2014;129(22):2329-
                https://www.fda.gov/news-events/press-               amyloidosis as a cause of heart failure with        2345. doi:10.1161/CIR.0000000000000042
                announcements/fda-approves-new-treatments-           preserved ejection fraction. Eur Heart J. 2015;36
                                                                     (38):2585-2594. doi:10.1093/eurheartj/ehv338




         248    JAMA Cardiology March 2020 Volume 5, Number 3 (Reprinted)                                                                               jamacardiology.com

                                                           © 2020 American Medical Association. All rights reserved.                                      PFE000479

Downloaded From: https://jamanetwork.com/ by a Health Services Research Library User on 08/11/2020
9/29/2020         Pfizer
                     CaseAgrees to Pay $23.85 Million to Resolve
                             1:20-cv-04920-MKV                   Allegations that
                                                               Document           it Paid Kickbacks
                                                                               46-8                 Through a Co-Pay
                                                                                          Filed 11/16/20        Page Assistance
                                                                                                                        37 of Foundation
                                                                                                                                170      | USAO-MA | …




       U.S. Attorneys » District of Massachusetts » News

                                                              Department of Justice

                                                                U.S. Attorney’s Office

                                                              District of Massachusetts


       FOR IMMEDIATE RELEASE                                                                                         Thursday, May 24, 2018

         Pfizer Agrees to Pay $23.85 Million to Resolve Allegations that it
             Paid Kickbacks Through a Co-Pay Assistance Foundation
       BOSTON – The U.S. Attorney’s Office announced today that pharmaceutical company Pfizer Inc. has
       agreed to pay $23.85 million to resolve allegations that it violated the False Claims Act by paying kickbacks
       to Medicare patients through a purportedly independent charitable foundation.

       When a Medicare beneficiary obtains a prescription drug covered by Medicare Part B or Part D, the
       beneficiary may be required to make a partial payment, which may take the form of a co-payment, co-
       insurance, or deductible (collectively “co-pays”). These co-pay obligations may be substantial for expensive
       medications. Congress included co-pay requirements in these programs, in part, to encourage market forces
       to serve as a check on health care costs, including the prices that pharmaceutical manufacturers can
       demand for their drugs. The Anti-Kickback Statute prohibits pharmaceutical companies from offering or
       paying, directly or indirectly, any remuneration – which includes money or any other thing of value – to
       induce Medicare patients to purchase the companies’ drugs.

       As part of today’s settlement, the government alleged that Pfizer used a foundation, which claims 501(c)(3)
       status for tax purposes, as a conduit to pay the co-pay obligations of Medicare patients taking three Pfizer
       drugs, Sutent and Inlyta, which both treat renal cell carcinoma, and Tikosyn, which treats arrhythmia in
       patients with atrial fibrillation or atrial flutter. The government alleged that, in order to generate revenue and
       instead of giving Sutent and Inlyta to Medicare patients who met the financial qualifications of Pfizer’s
       existing free drug program, Pfizer worked with a third-party specialty pharmacy to transition some portion of
       those patients to the foundation, which covered the patients’ Medicare copays and caused Medicare claims
       to result from the filling of the patients’ Sutent and Inlyta prescriptions. In connection with this initiative,
       according to the government’s allegations, Pfizer made donations to the foundation and thereafter received
       data from the foundation, via the specialty pharmacy, confirming that the foundation funded the Medicare
       copays of Sutent and Inlyta patients. With respect to Tikosyn, Pfizer raised the wholesale acquisition cost of
       a package of forty .125 mg capsules of the drug by 44 percent during the last three months of 2015.
       Knowing the price increase would increase Medicare beneficiaries’ copay obligations for Tikosyn, which
       could result in more Medicare patients needing financial assistance to fill their Tikosyn prescriptions, Pfizer
       allegedly worked with the foundation to create and finance a fund for Medicare patients being treated for
       arrhythmia with atrial fibrillation or atrial flutter. According to the allegations in the settlement agreement,
       Pfizer coordinated the timing of the opening of the fund for these patients with the implementation of a
       Tikosyn price increase, and Pfizer then began referring to the foundation any Medicare patients who needed
                                                                                                             PFE000480
https://www.justice.gov/usao-ma/pr/pfizer-agrees-pay-2385-million-resolve-allegations-it-paid-kickbacks-through-co-pay                             1/3
9/29/2020         Pfizer
                     CaseAgrees to Pay $23.85 Million to Resolve
                             1:20-cv-04920-MKV                   Allegations that
                                                               Document           it Paid Kickbacks
                                                                               46-8                 Through a Co-Pay
                                                                                          Filed 11/16/20        Page Assistance
                                                                                                                        38 of Foundation
                                                                                                                                170      | USAO-MA | …

       financial assistance to meet their newly-increased copays for the drug. For the next nine months, Tikosyn
       patients accounted for virtually all of the beneficiaries of the fund.

       “Pfizer used a third party to saddle Medicare with extra costs,” said United States Attorney Andrew E.
       Lelling. “According to the allegations in today’s settlement agreement, Pfizer knew that the third-party
       foundation was using Pfizer’s money to cover the co-pays of patients taking Pfizer drugs, thus generating
       more revenue for Pfizer and masking the effect of Pfizer’s price increases. The Anti-Kickback Statute exists
       to protect Medicare, and the taxpayers who fund it, from schemes like these. At the same time, we
       commend Pfizer for stepping forward to resolve these issues in a responsible manner.”

       “Kickbacks undermine the independence of physician and patient decision-making, and raise healthcare
       costs,” said Acting Assistant Attorney General Chad A. Readler of the Justice Department’s Civil Division.
       “As today’s settlement makes clear, the Department will hold accountable drug companies that pay illegal
       kickbacks—whether directly or indirectly—to undermine taxpayer funded healthcare programs, including
       Medicare.”

       “Today’s settlement demonstrates the FBI’s commitment to making sure patients receive, and the
       government pays for, health care that is not compromised by kickbacks,” said Harold H. Shaw, Special
       Agent in Charge, FBI Boston Division. “What Pfizer is accused of doing in this case—masking charitable
       contributions to increase company profits-- violates the basic trust patients extend to the healthcare system
       and threatens the financial integrity of the Medicare program.”

        Pfizer also has entered into a corporate integrity agreement (CIA) with the Department of Health and
       Human Services Office of Inspector General (HHS-OIG). The five-year CIA requires, among other things,
       that Pfizer implement measures designed to ensure that arrangements and interactions with third-party
       patient assistance programs are compliant with the law. In addition, the CIA requires reviews by an
       independent review organization, compliance-related certifications from company executives and Board
       members, and the implementation of a risk assessment and mitigation process.

       “Our corporate integrity agreement promotes independence between Pfizer and any patient assistance
       programs to which it may donate,” said Gregory E. Demske, Chief Counsel to the Inspector General for the
       United States Department of Health and human Services. “Without true independence, as we have seen in
       this case, drug companies may use patient assistance programs as conduits for improper payments that
       harm Medicare.”

       U.S. Attorney Lelling, Acting Assistant Attorney General Readler, HHS-OIG Chief Counsel Demske, and FBI
       SAC Shaw made the announcement today. This matter was investigated by HHS-OIG, the Federal Bureau
       of Investigation, the United States Postal Inspection Service, and the United States Department of Veterans
       Affairs Office of Inspector General. The matter was handled by Assistant U.S. Attorneys Gregg Shapiro,
       Abraham George, and Deana El-Mallawany of Lelling’s Office, and by Trial Attorneys Augustine Ripa and
       Sarah Arni of the Justice Department’s Civil Division.


       Attachment(s):
       Download Pfizer_Settlement_Agreement.pdf

       Topic(s):
       Health Care Fraud

       Component(s):
       USAO - Massachusetts

                                                                                                                         Updated May 24, 2018


                                                                                                                           PFE000481
https://www.justice.gov/usao-ma/pr/pfizer-agrees-pay-2385-million-resolve-allegations-it-paid-kickbacks-through-co-pay                             2/3
9/29/2020         Pfizer
                     CaseAgrees to Pay $23.85 Million to Resolve
                             1:20-cv-04920-MKV                   Allegations that
                                                               Document           it Paid Kickbacks
                                                                               46-8                 Through a Co-Pay
                                                                                          Filed 11/16/20        Page Assistance
                                                                                                                        39 of Foundation
                                                                                                                                170      | USAO-MA | …




                                                                                                                           PFE000482
https://www.justice.gov/usao-ma/pr/pfizer-agrees-pay-2385-million-resolve-allegations-it-paid-kickbacks-through-co-pay                             3/3
       Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 40 of 170




                    CORPORATE INTEGRITY AGREEMENT
                              BETWEEN THE
                      OFFICE OF INSPECTOR GENERAL
                                  OF THE
                DEPARTMENT OF HEALTH AND HUMAN SERVICES
                                   AND
                               PFIZER INC.


I.      PREAMBLE

       Pfizer Inc. (Pfizer) hereby enters into this Corporate Integrity Agreement (CIA)
with the Office of Inspector General (OIG) of the United States Department of Health
and Human Services (HHS) to promote compliance with the statutes, regulations, and
written directives of Medicare, Medicaid, and all other Federal health care programs (as
defined in 42 U.S.C. § 1320a-7b(f)) (Federal health care program requirements).
Contemporaneously with this CIA, Pfizer is entering into a Settlement Agreement with
the United States.

       Prior to the Effective Date, Pfizer established a compliance program that Pfizer
represents addresses all seven elements of an effective compliance program and that is
designed to address compliance with Federal health care program requirements
(Compliance Program). Pfizer shall continue the Compliance Program throughout the
term of the CIA and shall do so in accordance with the terms set forth below. Pfizer may
modify the Compliance Program as appropriate. However, at a minimum, Pfizer shall
ensure that during the term of this CIA, it shall maintain a compliance program to comply
with the obligations set forth in this CIA.

II.     TERM AND SCOPE OF THE CIA

       A.      The period of the compliance obligations assumed by Pfizer under this CIA
shall be five years from the effective date of this CIA. The “Effective Date” shall be the
date on which the final signatory of this CIA executes this CIA. Each one-year period,
beginning with the one-year period following the Effective Date, shall be referred to as a
“Reporting Period.”




Corporate Integrity Agreement
Pfizer Inc.


                                          1

                                                                                PFE000483
       Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 41 of 170




       B.     Sections VII, X, and XI shall expire no later than 120 days after OIG’s
receipt of: (1) Pfizer’s final Annual Report; or (2) any additional materials submitted by
Pfizer pursuant to OIG’s request, whichever is later.

        C.      The scope of this CIA shall be governed by the following definitions:

                1.       “Covered Persons” includes:

                         a.     all owners of Pfizer who are natural persons (other than
                                shareholders who: (i) have an ownership interest of less than
                                5% and (ii) acquired the ownership interest through public
                                trading);

                         b.     all officers and directors of Pfizer;

                         c.     all U.S. employees of Pfizer who engage in or supervise
                                personnel who are engaged in Covered Functions (as defined
                                below in Section II.C.5); and

                         d.     all U.S. contractors, subcontractors, agents, and other persons
                                (including contract sales personnel) who perform any of the
                                Covered Functions on behalf of Pfizer and in that capacity
                                either: (i) interact directly with healthcare professionals
                                (HCPs), healthcare institutions (HCIs), consumers or
                                independent third-party patient assistance programs; or (ii)
                                perform activities, provide services, or create materials
                                relating to the Covered Functions and those activities,
                                services, or materials are not reviewed or supervised by a
                                Pfizer employee who is a Covered Person prior to execution
                                or dissemination.

Notwithstanding the above, the term “Covered Persons” does not include part-time or per
diem employees, contractors, subcontractors, agents, and other persons who are not
reasonably expected to perform a Covered Function for Pfizer more than 160 hours per
year, except that any such individual shall become a “Covered Person” at the point when
they work more than 160 hours on a Covered Function for Pfizer during the calendar
year.


Corporate Integrity Agreement
Pfizer Inc.


                                               2

                                                                                     PFE000484
       Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 42 of 170




              2.     “Government Reimbursed Products” refers to all Pfizer products that
are: (a) marketed or sold by Pfizer in the United States (or pursuant to contracts with the
United States) and (b) reimbursed by Federal health care programs.

              3.     The term “Promotional Functions” includes: (a) the selling,
detailing, marketing, advertising, promoting, or branding of Government Reimbursed
Products; and (b) the preparation or external dissemination of promotional materials or
information about, or the provision of promotional services relating to, Government
Reimbursed Products, including those functions relating to Pfizer’s review and approval
processes for promotional materials and any applicable review committee(s).

                4.    The term “Patient Assistance Related Functions” includes: all
activities, systems, processes, and procedures relating to the following: (a) any grants,
charitable contributions, or cash or in kind donations provided by Pfizer or any entity
acting on behalf of Pfizer to any independent third-party patient assistance program
(Independent Charity PAP) (collectively, “Independent Charity PAP Related Functions”);
and (b) the operation of, or participation in, any patient assistance program by Pfizer or
any entity acting on behalf of Pfizer that provides free drugs to patients, including
Federal health care program beneficiaries (i.e, Pfizer’s internal free drug program) or
programs to provide financial assistance to patients in the form of cost-sharing assistance
(i.e., co-pay coupons or co-pay cards) (programs described under Section II.C.4.b shall be
collectively referred to as “Pfizer PAPs”).

              5.     The term “Covered Functions” refers to “Promotional Functions”
and “Patient Assistance Related Functions,” collectively.

               6.     The term "Third Party Personnel" refers to personnel who engage in
Promotional Functions who are employees of entities with which Pfizer has entered or
may in the future (during the term of this CIA) enter into agreements to promote or co-
promote a Government Reimbursed Product or to engage in joint promotional activities
relating to such a product. Pfizer represents that: (1) Third Party Personnel are employed
by entities other than and independent of Pfizer; (2) Pfizer does not control Third Party
Personnel; and (3) it would be commercially impractical to compel the compliance of
Third Party Personnel with the requirements set forth in this CIA. Pfizer agrees to
promote compliance by Third Party Personnel with Federal health care program
requirements by complying with the provisions set forth below in Sections III.C.4, V.A.7,
and V.B.6. Provided that Pfizer complies with the requirements of Sections III.C.4,
V.A.7, and V.B.6, Pfizer shall not be required to fulfill the other CIA obligations that

Corporate Integrity Agreement
Pfizer Inc.


                                          3

                                                                                PFE000485
       Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 43 of 170




would otherwise apply to Third Party Personnel who meet the definition of Covered
Persons.

III.    CORPORATE INTEGRITY OBLIGATIONS

       Pfizer shall establish and maintain a Compliance Program that includes the
following elements:

     A.     Compliance Officer and Committee, Board of Directors, and Management
Compliance Obligations.

              1.     Compliance Officer. To the extent not already accomplished,
within 90 days after the Effective Date, Pfizer shall appoint a Compliance Officer and
shall maintain a Compliance Officer for the term of the CIA. The Compliance Officer
shall be an employee and a member of senior management of Pfizer; shall report directly
to the Chief Executive Officer of Pfizer; and shall not be, or be subordinate to, the
General Counsel or Chief Financial Officer or have any responsibilities that involve
acting in any capacity as legal counsel or supervising legal counsel functions for Pfizer.
The Compliance Officer shall be responsible for, without limitation:

                a.       developing and implementing policies, procedures, and practices
                         designed to ensure compliance with the requirements set forth in this
                         CIA and with Federal health care program requirements;

                b.       making periodic (at least quarterly) reports regarding compliance
                         matters directly to the Regulatory and Compliance Committee of the
                         Board of Directors of Pfizer and shall be authorized to report on
                         such matters to the Regulatory and Compliance Committee at any
                         time. Written documentation of the Compliance Officer’s reports to
                         the Board of Directors shall be made available to OIG upon request;
                         and

                c.       monitoring the day-to-day compliance activities engaged in by
                         Pfizer as well as any reporting obligations created under this CIA.

       Any noncompliance job responsibilities of the Compliance Officer shall be limited
and must not interfere with the Compliance Officer’s ability to perform the duties
outlined in this CIA.

Corporate Integrity Agreement
Pfizer Inc.


                                              4

                                                                                    PFE000486
       Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 44 of 170




       Pfizer shall report to OIG, in writing, any change in the identity of the Compliance
Officer, or any actions or changes that would affect the Compliance Officer’s ability to
perform the duties necessary to meet the obligations in this CIA, within five days after
such a change.

               2.      Compliance Committee. To the extent not already accomplished,
within 90 days after the Effective Date, Pfizer shall appoint a Compliance Committee.
The Compliance Committee shall, at a minimum, include the Compliance Officer and
other members of senior management necessary to meet the requirements of this CIA
(e.g., senior executives of relevant departments, such as sales, marketing, legal, medical
affairs/medical information, regulatory affairs, human resources, audit, finance, and
operations). The Compliance Officer shall chair the Compliance Committee and the
Compliance Committee shall support the Compliance Officer in fulfilling his/her
responsibilities (e.g., shall assist in the analysis of Pfizer’s risk areas and shall oversee
compliance monitoring and investigations). The Compliance Committee shall meet at
least quarterly. The minutes of the Compliance Committee meetings shall be made
available to OIG upon request.

        Pfizer shall report to OIG, in writing, any actions or changes that would affect the
Compliance Committee’s ability to perform the duties necessary to meet the obligations
in this CIA, within 15 days after such a change.

             3.      Board of Directors Compliance Obligations. The Regulatory and
Compliance Committee of the Pfizer Board of Directors (RCC) shall be responsible for
the review and oversight of matters related to compliance with Federal health care
program requirements and the obligations of this CIA. The RCC must include
independent (i.e., non-executive) members.

        The RCC shall, at a minimum, be responsible for the following:

                         a.     meeting at least quarterly to review and oversee Pfizer’s
                                Compliance Program, including but not limited to the
                                performance of the Compliance Officer and Compliance
                                Committee;

                         b.     submitting to OIG a description of the documents and other
                                materials it reviewed, as well as any additional steps taken,

Corporate Integrity Agreement
Pfizer Inc.


                                              5

                                                                                     PFE000487
       Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 45 of 170




                                such as the engagement of an independent advisor or other
                                third party resources, in its oversight of the compliance
                                program and in support of making the resolution below
                                during each Reporting Period; and

                         c.     for each Reporting Period of the CIA, adopting a resolution,
                                signed by each individual member of the RCC, summarizing
                                its review and oversight of Pfizer’s compliance with Federal
                                health care program requirements and the obligations of this
                                CIA.

At minimum, the resolution shall include the following language:

                “The Regulatory and Compliance Committee of the Pfizer Board of
                Directors (RCC) has made a reasonable inquiry into the operations of
                Pfizer’s Compliance Program during the preceding twelve-month period
                including the performance of the Compliance Officer and the Compliance
                Committee. Based on its inquiry and review, the RCC has concluded that,
                to the best of its knowledge, Pfizer has implemented an effective
                Compliance Program to meet Federal health care program requirements and
                the obligations of the CIA.”

        If the RCC is unable to provide such a conclusion in the resolution, the RCC shall
include in the resolution a written explanation of the reasons why it is unable to provide
the conclusion and the steps it is taking to implement an effective Compliance Program at
Pfizer.

       Pfizer shall report to OIG, in writing, any changes in the composition of the RCC,
or any actions or changes that would affect the RCC’s ability to perform the duties
necessary to meet the obligations in this CIA, within 15 days after such a change.

               4.     Management Certifications: In addition to the responsibilities set
forth in this CIA for all Covered Persons, certain Pfizer employees (Certifying
Employees) are specifically expected to supervise and oversee activities within their
areas of authority and shall annually certify that the applicable Pfizer business unit is
compliant with applicable Federal health care program requirements and with the
obligations of this CIA. These Certifying Employees shall include, at a minimum, the
following: Vice President, Corporate Responsibility; Regional President North America,

Corporate Integrity Agreement
Pfizer Inc.


                                             6

                                                                                   PFE000488
       Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 46 of 170




Vaccines; Regional President North America, Oncology; Regional President North
America, Inflammation & Immunology; Regional President North America, Rare
Disease; Regional President North America, Internal Medicine; US President, Retail; US
President, Institutions; and Vice President, US Payer Channel & Access Lead. For each
Reporting Period, each Certifying Employee shall sign a certification that states:

                “I have been trained on and understand the compliance requirements and
                responsibilities as they relate to [insert name of department or functional
                area], an area under my supervision. My job responsibilities include
                ensuring compliance with regard to the _____ [insert name of the
                department or functional area] with all applicable Federal health care
                program requirements, obligations of the Corporate Integrity Agreement,
                and Pfizer policies, and I have taken steps to promote such compliance. To
                the best of my knowledge, the ______ [insert name of department or
                functional area] of Pfizer is in compliance with all applicable Federal health
                care program requirements and the obligations of the Corporate Integrity
                Agreement. I understand that this certification is being provided to and
                relied upon by the United States.”

      If any Certifying Employee is unable to provide such a certification, the Certifying
Employee shall provide a written explanation of the reasons why he or she is unable to
provide the certification outlined above.

        Within 120 days after the Effective Date, Pfizer shall develop and implement a
written process for Certifying Employees to follow for the purpose of completing the
certification required by this section (e.g., reports that must be reviewed, assessments that
must be completed, sub-certifications that must be obtained, etc. prior to the Certifying
Employee making the required certification).

        B.      Written Standards.

       Within 120 days after the Effective Date, Pfizer shall implement written policies
and procedures regarding the operation of its compliance program in the United States,
including the compliance program requirements outlined in this CIA and Pfizer’s
compliance with Federal health care program requirements (Policies and Procedures).
Throughout the term of this CIA, Pfizer shall enforce its Policies and Procedures and
shall make such compliance an element in evaluating the performance of all employees.


Corporate Integrity Agreement
Pfizer Inc.


                                            7

                                                                                   PFE000489
       Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 47 of 170




The Policies and Procedures shall be made available to all Covered Persons. At a
minimum, the Policies and Procedures shall address the following:

                         a.     appropriate ways to conduct Patient Assistance Related
                                Functions in compliance with all applicable Federal
                                healthcare program requirements, including, but not limited to
                                the Federal Anti-Kickback Statute (codified at 42 U.S.C. §
                                1320a-7b(b)) and the False Claims Act (codified at 31 U.S.C.
                                §§ 3729-3733);

                         b.     arrangements and interactions with (including donations to
                                and sponsorship of) Independent Charity PAPs. These
                                Policies and Procedures shall be designed to ensure that
                                Pfizer’s arrangements and interactions comply with all
                                applicable Federal health care program requirements. The
                                Policies and Procedures shall also be designed to ensure that
                                Pfizer’s arrangements and interactions (including donations
                                and sponsorship) comply with all guidance issued by OIG
                                relating to the support and funding of patient assistance
                                programs, including but not limited to, the OIG’s Special
                                Advisory Bulletin on Patient Assistance Programs for
                                Medicare Part D Enrollees, 70 Fed. Reg. 70623 (Nov. 22,
                                2005) and OIG’s Supplemental Special Advisory Bulletin:
                                Independent Charity Patient Assistance Programs, 79 Fed.
                                Reg. 31120 (May 30, 2014);

                         c.     the operation of, or participation in, any Pfizer PAP. These
                                Policies and Procedures shall be designed to ensure that
                                Pfizer’s operation of or in participation in such programs
                                complies with all applicable Federal health care program
                                requirements. The Policies and Procedures shall also be
                                designed to ensure that Pfizer’s operation of or participation
                                in any such Pfizer PAP complies with all guidance issued by
                                OIG relating to assistance provided to patients by
                                pharmaceutical manufacturers to reduce or eliminate the cost
                                of copayments for drugs, including but not limited to, the
                                OIG’s Special Advisory Bulletin on Pharmaceutical
                                Manufacturer Copayment Coupons (Sept. 2014);

Corporate Integrity Agreement
Pfizer Inc.


                                              8

                                                                                    PFE000490
       Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 48 of 170




                         d.     the materials and information that may be distributed by
                                appropriate Pfizer personnel about Independent Charity PAPs
                                or Patient Assistance Related Functions and the manner in,
                                and circumstances under, which appropriate Pfizer personnel
                                may respond to request for information about Independent
                                Charity PAPs or Patient Assistance Related Functions; and

                         e.     appropriate ways to conduct Promotional Functions in
                                compliance with all: (i) applicable Federal healthcare
                                program requirements, including, but not limited to the
                                Federal Anti-Kickback Statute and the False Claims Act; and
                                (ii) applicable Food and Drug Administration (FDA)
                                requirements.

      At least annually (and more frequently, if appropriate), Pfizer shall assess and
update, as necessary, the Policies and Procedures. Any new or revised Policies and
Procedures shall be made available to all Covered Persons.

        All Policies and Procedures shall be made available to OIG upon request.

        C.      Training and Education.

                1.    Training Plan. Within 90 days after the Effective Date, Pfizer shall
develop a written plan (Training Plan) that outlines the steps Pfizer will take to ensure
that: (a) all Covered Persons receive at least annual training regarding Pfizer’s CIA
requirements and Compliance Program, and (b) all Covered Persons who engage in
Covered Functions receive at least annual training regarding: (i) all applicable Federal
health care program and FDA requirements relating to Covered Functions and (ii) all
Pfizer Policies and Procedures and other requirements applicable to Covered Functions.
The Training Plan shall include information regarding the following: training topics,
categories of Covered Persons required to attend each training session, length of the
training session(s), schedule for training, and format of the training. Pfizer shall furnish
training to its Covered Persons pursuant to the Training Plan during each Reporting
Period.

              2.     RCC Training. Within 90 days after the Effective Date, Pfizer shall
provide at least two hours of training to each member of the RCC. This training shall

Corporate Integrity Agreement
Pfizer Inc.


                                             9

                                                                                  PFE000491
       Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 49 of 170




address the corporate governance responsibilities of board members, and the
responsibilities of board members with respect to review and oversight of the compliance
program. Specifically, the training shall address the unique responsibilities of health care
board members, including the risks, oversight areas, and strategic approaches to
conducting oversight of a health care entity. This training may be conducted by an
outside compliance expert hired by the RCC and should include a discussion of OIG’s
guidance on board member responsibilities.

      New members of the RCC shall receive the RCC Training described above within
30 days after becoming an RCC member or within 90 days after the Effective Date,
whichever is later.

       3.     Training Records. Pfizer shall make available to OIG, upon request,
training materials and records verifying that Covered Persons and RCC members have
timely received the training required under this section.

               4.     Third Party Personnel. Within 90 days after the Effective Date, and
annually thereafter by the anniversary of the Effective Date, Pfizer shall send a letter,
either in hard copy or electronic form, to each entity employing Third Party Personnel.
The letter shall outline Pfizer’s obligations under the CIA and its commitment to full
compliance with all Federal health care program requirements. The letter shall include a
description of the Pfizer Compliance Program. Pfizer shall attach or otherwise make
available a copy of its Code of Conduct to the letter and shall request the entity
employing Third Party Personnel to either: (a) make Pfizer’s Code of Conduct and a
description of the Pfizer Compliance Program available to its Third Party Personnel; or
(b) represent to Pfizer that it has and enforces a substantially comparable code of conduct
and compliance program for its Third Party Personnel.

        D.      Risk Assessment and Internal Review Process.

        Within 120 days after the Effective Date, Pfizer shall develop and implement a
centralized annual Risk Assessment and Internal Review Process to identify and address
risks associated with each of Pfizer’s Government Reimbursed Products and with
applicable Federal health care program requirements. The Risk Assessment and Internal
Review Process shall require compliance, legal, and department leaders at least annually,
to: (1) identify and prioritize risks associated with each Government Reimbursed Product,
including risks associated with the sales, marketing, and promotion of such products and
risks associated with Pfizer’s operation of any Patient Assistance Related Function and

Corporate Integrity Agreement
Pfizer Inc.


                                          10

                                                                                  PFE000492
       Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 50 of 170




the company’s arrangements and interactions with any Independent Charity PAPs, (2)
develop mitigation plans in response to the results of risk assessments performed, and (3)
track the implementation of the mitigation plans in order to assess the implementation,
status, or effectiveness of such plans. Pfizer shall maintain the Risk Assessment and
Internal Review Process for the term of the CIA.

        E.      Review Procedures.

                1.       General Description.

                         a.     Engagement of Independent Review Organization. Within 90
                                days after the Effective Date, Pfizer shall engage an entity (or
                                entities), such as an accounting, auditing, law, or consulting
                                firm (hereinafter “Independent Review Organization” or
                                “IRO”), to perform the reviews listed in this Section III.E.
                                The applicable requirements relating to the IRO are outlined
                                in Appendix A to this CIA, which is incorporated by
                                reference.

                         b.     Retention of Records. The IRO and Pfizer shall retain and
                                make available to OIG, upon request, all work papers,
                                supporting documentation, correspondence, and draft reports
                                (those exchanged between the IRO and Pfizer) related to the
                                reviews.

              2.      System, Transaction, and Additional Items Reviews. As set forth
more fully in Appendix B, the IRO Reviews shall consist of two components: Systems
Reviews and Transactions Reviews relating to the Covered Functions. The Systems
Reviews shall assess Pfizer’s systems, processes, policies, and procedures relating to the
Covered Functions. Except as otherwise set forth in Appendix B, if there are no material
changes in Pfizer’s relevant systems, processes, policies, and procedures, the Systems
Reviews shall be performed for the first and fourth Reporting Periods. If Pfizer
materially changes its relevant systems, processes, policies, and procedures, the IRO shall
perform a Systems Review for the Reporting Period in which such changes were made in
addition to conducting the Systems Review for the first and fourth Reporting Periods, as
set forth more fully in Appendix B.



Corporate Integrity Agreement
Pfizer Inc.


                                              11

                                                                                     PFE000493
       Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 51 of 170




       The Transactions Reviews shall be performed for the second through fifth
Reporting Periods. The IRO(s) shall perform all components of each annual Transaction
Review. As set forth more fully in Appendix B, the Transactions Review shall include
several components.

        In addition, as set forth in Appendix B, each Transactions Review shall also
include a review of up to three additional areas or practices of Pfizer identified by OIG in
its discretion (hereafter “Additional Items”). For purposes of identifying the Additional
Items to be included in the Transactions Review for a particular Reporting Period, OIG
will consult with Pfizer and may consider internal audit and monitoring work conducted
by Pfizer, the Government Reimbursed Product portfolio, the nature and scope of Pfizer’s
promotional practices and arrangements with HCPs and HCIs, and other information
known to it.

       As set forth more fully in Appendix B, Pfizer may propose to OIG that its internal
audit(s) or monitoring be partially substituted for one or more of the Additional Items that
would otherwise be reviewed by the IRO as part of the Transactions Review. OIG retains
sole discretion over whether, and in what manner, to allow Pfizer’s internal audit and
monitoring work to be substituted for any portion of the Additional Items review
conducted by the IRO.

       OIG shall notify Pfizer of the nature and scope of the IRO review for each of the
Additional Items not later than 120 days prior to the end of each Reporting Period. Prior
to undertaking the review of the Additional Items, the IRO and/or Pfizer shall submit an
audit work plan to OIG for approval and the IRO shall conduct the review of the
Additional Items based on a work plan approved by OIG.

            3.    IRO Review Reports. The IRO shall prepare a report based upon
each IRO Review performed (IRO Review Report). Information to be included in the
IRO Review Report is described in Appendix A and Appendix B.

                4.     Independence and Objectivity Certification. The IRO shall include
in its report(s) to Pfizer a certification that the IRO has: (a) evaluated its professional
independence and objectivity with respect to the reviews required under this Section
III.E; and (b) concluded that it is, in fact, independent and objective in accordance with
the requirements specified in Appendix A. The IRO’s certification shall include a
summary of current and prior engagements between Pfizer and IRO.


Corporate Integrity Agreement
Pfizer Inc.


                                           12

                                                                                  PFE000494
       Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 52 of 170




        F.      Disclosure Program.

        Within 90 days after the Effective Date, Pfizer shall establish a Disclosure
Program in the United States that includes a mechanism (e.g., a toll free compliance
telephone line) to enable individuals to disclose, to the Compliance Officer or some other
person who is not in the disclosing individual’s chain of command, any identified issues
or questions associated with Pfizer’s policies, conduct, practices, or procedures with
respect to a Federal health care program requirement believed by the individual to be a
potential violation of criminal, civil, or administrative law. Pfizer shall appropriately
publicize the existence of the Disclosure Program and the disclosure mechanism (e.g., via
periodic e-mails to employees, or by posting the information in prominent common
areas).

       The Disclosure Program shall emphasize a nonretribution, nonretaliation policy
and shall include a reporting mechanism for anonymous communications for which
appropriate confidentiality shall be maintained. The Disclosure Program also shall
include a requirement that all of Pfizer’s Covered Persons shall be expected to report
suspected violations of any Federal health care program requirements to the Compliance
Division or appropriate individual(s) designated by Pfizer. Upon receipt of a disclosure,
the Compliance Officer (or designee) shall gather all relevant information from the
disclosing individual. The Compliance Officer (or designee) shall make a preliminary,
good faith inquiry into the allegations set forth in every disclosure to ensure that it
obtains all necessary information to determine whether a further review should be
conducted. For any disclosure that is sufficiently specific so that it reasonably: (1)
permits a determination of the appropriateness of the alleged improper practice; and (2)
provides an opportunity for taking corrective action, Pfizer shall conduct an internal
review of the allegations set forth in the disclosure and ensure that proper follow-up is
conducted.

       The Compliance Officer (or designee) shall maintain a disclosure log and shall
record each disclosure in the disclosure log within two business days of receipt of the
disclosure. The disclosure log shall include a summary of each disclosure received
(whether anonymous or not), the status of the respective internal reviews, and any
corrective action taken in response to the internal reviews.

G.      Ineligible Persons.

                1.       Definitions. For purposes of this CIA:

Corporate Integrity Agreement
Pfizer Inc.


                                             13

                                                                                 PFE000495
       Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 53 of 170




                         a.     an “Ineligible Person” shall include an individual or entity
                                who:

                                i.     is currently excluded from participation in the Federal
                                       health care programs; or

                                ii.    has been convicted of a criminal offense that falls
                                       within the scope of 42 U.S.C. § 1320a-7(a), but has not
                                       yet been excluded.

                         b.     “Exclusion List” means the HHS/OIG List of Excluded
                                Individuals/Entities (LEIE) (available through the Internet at
                                http://www.oig.hhs.gov).

             2.     Screening Requirements. Pfizer shall ensure that all prospective and
current Covered Persons are not Ineligible Persons, by implementing the following
screening requirements.

                         a.      Pfizer shall screen all prospective Covered Persons against
                                the Exclusion List prior to engaging their services and, as part
                                of the hiring or contracting process, shall require such
                                Covered Persons to disclose whether they are Ineligible
                                Persons.

                         b.     Pfizer shall screen all current Covered Persons against the
                                Exclusion List within 90 days after the Effective Date and on
                                an annual basis thereafter.

                         c.     Pfizer shall maintain a policy requiring all Covered Persons to
                                disclose immediately if they become an Ineligible Person.

        Nothing in this Section III.G affects Pfizer’s responsibility to refrain from (and
liability for) billing Federal health care programs for items or services furnished, ordered,
or prescribed by excluded persons. Pfizer understands that items or services furnished,
ordered, or prescribed by excluded persons are not payable by Federal health care
programs and that Pfizer may be liable for overpayments and/or criminal, civil, and


Corporate Integrity Agreement
Pfizer Inc.


                                              14

                                                                                     PFE000496
       Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 54 of 170




administrative sanctions for employing or contracting with an excluded person regardless
of whether Pfizer meets the requirements of Section III.G.

              3.      Removal Requirement. If Pfizer has actual notice that a Covered
Person has become an Ineligible Person, Pfizer shall remove such Covered Person from
responsibility for, or involvement with, Pfizer’s business operations related to the Federal
health care program(s) from which such Covered Person has been excluded and shall
remove such Covered Person from any position for which the Covered Person’s
compensation is paid in whole or part, directly or indirectly, by any Federal health care
program(s) from which the Covered Person has been excluded at least until such time as
the Covered Person is reinstated into participation in such Federal health care program(s).

               4.     Pending Charges and Proposed Exclusions. If Pfizer has actual
notice that a Covered Person is charged with a criminal offense that falls within the scope
of 42 U.S.C. §§ 1320a-7(a), 1320a-7(b)(1)-(3), or is proposed for exclusion during the
Covered Person’s employment or contract term, Pfizer shall take all appropriate actions
to ensure that the responsibilities of that Covered Person have not and shall not adversely
affect the quality of care rendered to any beneficiary, or the accuracy of any claims
submitted to any Federal health care program.

        H.      Notification of Government Investigation or Legal Proceeding.

        Within 30 days after discovery, Pfizer shall notify OIG, in writing, of any ongoing
investigation or legal proceeding known to Pfizer conducted or brought by a U.S.
governmental entity or its agents involving an allegation that Pfizer has committed a
crime or has engaged in fraudulent activities. This notification shall include a description
of the allegation, the identity of the investigating or prosecuting agency, and the status of
such investigation or legal proceeding. Pfizer shall also provide written notice to OIG
within 30 days after the resolution of the matter, and shall provide OIG with a description
of the findings and/or results of the investigation or proceeding, if any.

        I.      Reportable Events.

             1.    Definition of Reportable Event. For purposes of this CIA, a
“Reportable Event” means anything that involves:

                         a.     a matter that a reasonable person would consider a probable
                                violation of criminal, civil, or administrative laws applicable

Corporate Integrity Agreement
Pfizer Inc.


                                              15

                                                                                      PFE000497
       Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 55 of 170




                                to any Federal health care program for which penalties or
                                exclusion may be authorized;

                         b.     the employment of or contracting with a Covered Person who
                                is an Ineligible Person as defined by Section III.G.1.a; or

                         c.     the filing of a bankruptcy petition by Pfizer.

A Reportable Event may be the result of an isolated event or a series of occurrences.

               2.     Reporting of Reportable Events. If Pfizer determines (after a
reasonable opportunity to conduct an appropriate review or investigation of the
allegations) through any means that there is a Reportable Event, Pfizer shall notify OIG,
in writing, within 30 days after making the determination that the Reportable Event
exists. Pfizer shall not be required to report as a Reportable Event a matter that is the
subject of an ongoing investigation or legal proceeding by a government entity or its
agents if disclosed under Section III.H above.

             3.       Reportable Events under Section III.I.1.a. For Reportable Events
under Section III.I.1.a, the report to OIG shall include:

                         a.     a complete description of all details relevant to the Reportable
                                Event, including, at a minimum, the transactions or other
                                conduct giving rise to the Reportable Event, the period during
                                which the conduct occurred, and the names of entities and
                                individuals believed to be implicated, including an
                                explanation of their roles in the Reportable Event;

                         b.     a statement of the Federal criminal, civil or administrative
                                laws probably violated by the Reportable Event;

                         c.     the Federal health care programs affected by the Reportable
                                Event; and

                         d.     a description of Pfizer’s actions taken to correct the
                                Reportable Event and prevent it from recurring.



Corporate Integrity Agreement
Pfizer Inc.


                                              16

                                                                                         PFE000498
       Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 56 of 170




             4.       Reportable Events under Section III.I.1.b. For Reportable Events
under Section III.I.1.b, the report to OIG shall include:

                         a.     the identity of the Ineligible Person and the job duties
                                performed by that individual;

                         b.     the dates of the Ineligible Person’s employment or contractual
                                relationship;

                         c.     a description of the Exclusion List screening that Pfizer
                                completed before and/or during the Ineligible Person’s
                                employment or contract and any flaw or breakdown in the
                                Ineligible Persons screening process that led to the hiring or
                                contracting with the Ineligible Person;

                         d.     a description of how the Ineligible Person was identified; and

                         e.     a description of any corrective action implemented to prevent
                                future employment or contracting with an Ineligible Person.

               5.     Reportable Events under Section III.I.1.c. For Reportable Events
under Section III.I.1.d, the report to OIG shall include documentation of the bankruptcy
filing and a description of any Federal health care program requirements implicated.

J.      Independent Charity Patient Assistance Program Activities

       To the extent that Pfizer makes monetary donations to Independent Charity PAPs,
Pfizer shall implement the policies and practices set forth in this Section III.J within 120
days after the Effective Date.

       1.      Role and Responsibilities of Independent Charity Group. Pfizer shall vest
sole responsibility and authority for developing the annual budget for Pfizer’s donations
to Independent Charity PAPs and for all other activities relating to Pfizer’s donations to
Independent Charity PAPs (including interactions with such PAPs) in a department or
group within Pfizer known as the “Independent Charity Group. The Independent Charity
Group shall be separate and independent from the commercial business units of Pfizer
(referred to hereafter as the “commercial business units”). For purposes of this CIA, the
commercial business units are the business units responsible for engaging in the sales and

Corporate Integrity Agreement
Pfizer Inc.


                                              17

                                                                                      PFE000499
       Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 57 of 170




marketing of Pfizer’s Government Reimbursed Products. The Independent Charity
Group shall operate independently from Pfizer’s commercial business units. Pfizer’s
commercial business units shall have no involvement in, or influence over, the review,
approval, or implementation of any budget or other decisions or activities relating to
Pfizer’s donations to Independent Charity PAPs. Nothing in this provision limits the
ability of Pfizer Executive Leadership Team (ELT) members to review, approve, and
adjust the total amount available for donations in accordance with Pfizer’s policies and
procedures.

       2.      Communications Regarding Pfizer’s Donations to Independent Charity
PAPs. Pfizer shall vest in the Independent Charity Group sole responsibility and
authority for communicating with Independent Charity PAPs regarding Pfizer’s
donations to such PAPs. The commercial business units shall not communicate with,
influence, or be involved in any communications with, or receive information from
Independent Charity PAPs.

       3.      Budgeting Process. Pfizer shall establish a budget process to be followed
for Pfizer’s donations to Independent Charity PAPs. The Independent Charity Group
shall develop the annual budget for donations to Independent Charity PAPs based on
objective criteria in accordance with general guidelines approved by the legal department
with input from the legal and compliance departments. The commercial business units
shall have no involvement in the budget or allocation process, and the budget to be used
for donations to Independent Charity PAPs shall not be based on monies allocated to the
Independent Charity Group from the commercial business units. The ELT (or a subset
thereof) shall approve the total annual amount available for donations to Independent
Charity PAPs. After the total annual amount is approved, the Independent Charity
Group shall have sole responsibility for allocating the approved amount across donations
to Independent Charity PAPs and to any disease state fund established by the
Independent Charity PAP.

        The Independent Charity Group shall have sole responsibility for handling
requests for additional or supplemental funding from Independent Charity PAPs outside
of the annual approved amount and for requesting additional funding and seeking
approval from the ELT (or a subset thereof), for donations to Independent Charity PAPs
outside of the annual approved amount. Such requests shall be assessed against objective
criteria established by the Independent Charity Group. Pfizer legal and compliance
personnel shall also be involved in the review and approval of requests for additional or
supplemental funding. The purpose of this review shall be to ensure that any

Corporate Integrity Agreement
Pfizer Inc.


                                          18

                                                                                PFE000500
       Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 58 of 170




supplemental funding to the Independent Charity PAP is provided in accordance with
applicable Federal health care program requirements, OIG guidance, and Pfizer policies
and procedures.

       4.     Criteria Relating to Donations to Independent Charity PAPs. The
Independent Charity Group (with input from the legal and compliance departments) shall
establish objective written criteria that govern donations to Independent Charity PAPs
and any specific disease state funds of such PAPs. The criteria shall be designed to
ensure compliance with Federal health care program requirements and OIG guidance.

       Pfizer’s Independent Charity Group shall gather information about Independent
Charity PAPs and their disease funds in a manner that does not exert or attempt to exert
any direct or indirect control over the entity operating the independent charity or over its
assistance program. Pfizer shall not influence or attempt to influence, directly or
indirectly, the identification, delineation, establishment, or modification of, or the
parameters relating to, any disease fund by the Independent Charity PAP.

        Personnel from Pfizer’s legal and compliance departments shall review all
proposed donations and arrangements between Pfizer and any Independent Charity PAP.
Pfizer shall not make any donations to any Independent Charity Group or to any disease
state fund of an Independent Charity PAP until after the legal and compliance review has
occurred.

       Pfizer agrees that it will donate to an Independent Charity PAP only if the
following criteria are satisfied:

                    a. Pfizer does not and shall not exert (directly or through any affiliate)
                       any influence or control over the identification, delineation,
                       establishment, or modification of any specific disease funds operated
                       by the Independent Charity PAP. Among other things, Pfizer has not
                       made and shall not make (directly or through any affiliate)
                       suggestions or requests to the Independent Charity PAP about the
                       identification, delineation, establishment, or modification of disease
                       state funds;

                    b. Pfizer does not and shall not exert (directly or through any affiliate)
                       any direct or indirect influence or control over the Independent


Corporate Integrity Agreement
Pfizer Inc.


                                              19

                                                                                     PFE000501
       Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 59 of 170




                        Charity PAP’s process or criteria for determining eligibility of
                        patients who qualify for its assistance program;

                    c. Pfizer does not and shall not solicit or use any data or information it
                       receives from an Independent Charity PAP (either directly, indirectly,
                       or through third parties) to correlate the amount or frequency of its
                       donations with the Independent Charity PAP’s support for Pfizer’s
                       products or services; and

                    d. Pfizer does not and shall not provide donations for a disease state
                       fund that covers only a single product or that covers only Pfizer’s
                       products.

        Pfizer shall continue to maintain the Independent Charity PAP processes
described above (or equivalent processes) throughout the term of the CIA, and shall
notify OIG in writing at least 60 days prior to the implementation of any modifications to
the process described above.

       5.     Independent Charity PAP Review Program. Within 120 days after the
Effective Date, Pfizer shall establish an Independent Charity PAP Review Program
(Independent Charity PAP Review Program) through which members of the compliance
department or other appropriate personnel (either Pfizer employees or outside resources)
(Monitoring Personnel) shall conduct annual monitoring of ten (10) or fifty percent
(50%) (whichever is a greater number) of Pfizer’s donations to disease state funds of
Independent Charity PAPs. The Independent Charity PAP Review Program shall select
donations for review through both a risk-based targeting approach and a random
sampling approach.

        With respect to the donations subject to monitoring, Monitoring Personnel shall
review: (a) budget documents; (b) documents relating to the decision to provide
donations to a particular Independent Charity PAP; (c) any written agreements in place
between Pfizer and the Independent Charity PAPs; (d) correspondence, emails, and other
documents reflecting communications and interactions between Pfizer and the
Independent Charity PAPs; and (e) other available information relating to the
arrangements and interactions between Pfizer and the Independent Charity PAPs. The
purpose of the Independent Charity PAP Review Program shall be to assess whether the
activities were conducted in a manner consistent with Pfizer’s policies and procedures
described above and with OIG guidance.

Corporate Integrity Agreement
Pfizer Inc.


                                              20

                                                                                     PFE000502
       Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 60 of 170




       In the event that a compliance issue, including but not limited to any potential
improper conduct or noncompliance with Pfizer’s policies and procedures or legal or
compliance requirements, is identified during any portion of the Independent Charity
PAP Review Program, Pfizer shall address the incident consistent with established
policies and procedures for the handling of compliance issues. Findings shall be made
and all necessary and appropriate responsive action (including disciplinary action) and
corrective action shall be taken, including the disclosure of Reportable Events pursuant to
Section III.I above, as applicable. Results from the Independent Charity PAP Review
Program, including the identification of potential violations of policies and procedures,
shall be compiled and reported to the Compliance Officer for review and follow-up as
appropriate. Any compliance issues identified during the PAP Review Program and any
corrective action shall be recorded in the files of the Compliance Officer.

       Pfizer shall include a summary of the Independent Charity PAP process and the
PAP Review Program outlined in this section III.J in the Implementation Report. In
addition, Pfizer shall include a description of any changes to the Independent Charity
PAP process and the results of the PAP Review Program as part of each Annual Report.

IV.     SUCCESSOR LIABILITY

        In the event that, after the Effective Date, Pfizer proposes to (a) sell any or all of
its business, business units or locations (whether through a sale of assets, sale of stock or
other type of transaction) that are subject to this CIA; or (b) purchases or establishes a
new business, business unit or location related to or engaged in any of the Covered
Functions, the CIA shall be binding on the purchaser of any business, business unit or
location. Any new business, business unit or location (and all Covered Persons at each
new business, business unit or location) shall be subject to the applicable requirements of
this CIA, unless otherwise determined and agreed to in writing by OIG.

        If, in advance of a proposed sale or a proposed purchase, Pfizer wishes to obtain a
determination by OIG that the proposed purchaser or the proposed acquisition will not be
subject to the requirements of the CIA, Pfizer must notify OIG in writing of the proposed
sale or purchase at least 30 days in advance. This notification shall include a description
of the business, business unit, or location to be sold or purchased, a brief description of
the terms of the transaction and, in the case of a proposed sale, the name and contact
information of the prospective purchaser.


Corporate Integrity Agreement
Pfizer Inc.


                                           21

                                                                                    PFE000503
       Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 61 of 170




V.      IMPLEMENTATION AND ANNUAL REPORTS

        A.      Implementation Report.

      Within 150 days after the Effective Date, Pfizer shall submit a written report to
OIG summarizing the status of its implementation of the requirements of this CIA
(Implementation Report). The Implementation Report shall, at a minimum, include:

              1.      the name, address, phone number, and position description of the
Compliance Officer required by Section III.A.1, and a summary of other noncompliance
job responsibilities the Compliance Officer may have;

             2.    the names and positions of the members of the Compliance
Committee required by Section III.A.2;

               3.    the names of the members of the RCC who are responsible for
satisfying the compliance obligations described in Section III.A.3;

              4.         the names and positions of the Certifying Employees required by
Section III.A.4;

                5.       a list of the Policies and Procedures required by Section III.B.3;

               6.    the Training Plan required by Section III.C.1 and a description of the
RCC training required by Section III.C.2 (including a summary of the topics covered in
the training for Covered Persons and for the RCC, the length of each type of training, and
when the training was provided);

              7.      (a) a copy of the letter (including all attachments) required by
Section III.C.4 sent to each party employing Third Party Personnel; (b) a list of all
existing co-promotion and other applicable agreements with the party employing the
Third Party Personnel; and (c) a description of the entities' response to Pfizer’s letter;

             8.      a description of the Risk Assessment and Internal Review Process
required by Section III.D;

            9.     the following information regarding the IRO(s): (a) identity, address,
and phone number; (b) a copy of the engagement letter; (c) information to demonstrate

Corporate Integrity Agreement
Pfizer Inc.


                                              22

                                                                                      PFE000504
       Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 62 of 170




that the IRO has the qualifications outlined in Appendix A; and (d) a certification from
the IRO regarding its professional independence and objectivity with respect to Pfizer;

                10.      a description of the Disclosure Program required by Section III.F;

             11.     a description of the Ineligible Persons screening and removal process
required by Section III.G;

             12.   a description of the Independent Charity PAP process and the
Independent Charity PAP Review Program required by Section III.J;

              13.   a list of all of Pfizer’s locations (including locations and mailing
addresses but excluding offices operated out of individuals’ residences); the
corresponding name under which each location is doing business; the corresponding
phone numbers and fax numbers;

              14.    a description of Pfizer’s corporate structure, including identification
of any parent and sister companies, subsidiaries, and their respective lines of business;
and

                15.      the certifications required by Section V.C.

        B.      Annual Reports.

       Pfizer shall submit to OIG a report on its compliance with the CIA requirements
for each of the five Reporting Periods (Annual Report). Each Annual Report shall
include, at a minimum, the following information:

             1.    any change in the identity, position description, or other
noncompliance job responsibilities of the Compliance Officer; a current list of the
Compliance Committee members, a current list of the RCC, and a current list of the
Certifying Employees, along with any changes made during the Reporting Period to the
Compliance Committee, RCC, and Certifying Employees;

             2.     the dates of each report made by the Compliance Officer to the RCC
(written documentation of such reports shall be made available upon request);



Corporate Integrity Agreement
Pfizer Inc.


                                              23

                                                                                    PFE000505
       Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 63 of 170




               3.     the RCC resolution required by Section III.A.3 and a description of
the documents and other materials required by the RCC, as well as any additional steps
taken, in its oversight of the compliance program and in support of making the resolution;

              4.    a list of any new or revised Policies and Procedures required by
Section III.B developed during the Reporting Period;

              5.     a description of any changes to Pfizer’s Training Plan developed
pursuant to Section III.C and a summary of any RCC training provided during the
Reporting Period;

               6.     (a) a copy of the letter (including all attachments) required by
III.C.4 sent to each party employing Third Party Personnel; (b) a list of all entities
employing Third Party Personnel with whom Pfizer has entered into such co-promotion
and other similar agreements; and (c) a description of the entities' response to Pfizer’s
letter;

              7.    a summary of changes to the Risk Assessment and Internal Review
Process required by Section III.D, including the reasons for such changes;

              8.      a summary of the following components of the Risk Assessment and
Internal Review Process during the Reporting Period: (a) mitigation plans developed; and
(b) steps taken to track the implementation, status, and effectiveness of the mitigation
plans. Copies of any mitigation plans, and documents relating to the implementation,
status and effectiveness of the mitigation plans shall be made available to OIG upon
request.

              9.      a complete copy of all reports prepared pursuant to Section III.E and
Appendix B and Pfizer’s response to the reports, along with corrective action plan(s)
related to any issues raised by the reports;

              10.    a certification from the IRO regarding its professional independence
and objectivity with respect to Pfizer;

               11.    a summary of the disclosures in the disclosure log required by
Section III.F that relate to Federal health care programs or Government Reimbursed
Products, including at least the following information: (a) a description of the disclosure;
(b) the date the disclosure was received; (c) the resolution of the disclosure; and (d) the

Corporate Integrity Agreement
Pfizer Inc.


                                           24

                                                                                  PFE000506
       Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 64 of 170




date the disclosure was resolved (if applicable). The complete disclosure log shall be
made available to OIG upon request;

             12.    a description of any changes to the Ineligible Persons screening and
removal process required by Section III.G, including the reasons for such changes;

               13.    a summary describing any ongoing investigation or legal proceeding
required to have been reported pursuant to Section III.H. The summary shall include a
description of the allegation, the identity of the investigating or prosecuting agency, and
the status of such investigation or legal proceeding;

              14.     a summary of Reportable Events (as defined in Section III.I)
identified during the Reporting Period;

               15.     a summary of any changes to the Independent Charity PAP process
or the Independent Charity PAP Review Program outlined in section III.J and the results
of the PAP Review Program, including a description of any instances in which it was
determined that improper conduct or policy violations occurred and a description of the
action(s) that Pfizer took as a result of such determinations;

               16.    a description of all changes to the most recently provided list of
Pfizer’s locations (including addresses) as required by Section V.A.13; and

                17.      the certifications required by Section V.C.

       The first Annual Report shall be received by OIG no later than 120 days after the
end of the first Reporting Period. Subsequent Annual Reports shall be received by OIG
no later than the anniversary date of the due date of the first Annual Report.

        C.      Certifications.

               1.     Certifying Employees. In each Annual Report, Pfizer shall include
the certifications of Certifying Employees as required by Section III.A.4;

             2.     Compliance Officer and Chief Executive Officer. The
Implementation Report shall include a certification by the Compliance Officer and Chief
Executive Officer that:

                         a.     to the best of his or her knowledge, except as otherwise

Corporate Integrity Agreement
Pfizer Inc.


                                              25

                                                                                    PFE000507
       Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 65 of 170




                                described in the report, Pfizer is in compliance with the
                                requirements of this CIA; and

                         b.     he or she has reviewed the report and has made reasonable
                                inquiry regarding its content and believes that the information
                                in the report is accurate and truthful.


              3.     Compliance Officer and Chief Executive Officer. Each Annual
Report shall include a certification by the Compliance Officer and Chief Executive
Officer that:

                         a.     to the best of his or her knowledge, except as otherwise
                                described in the report, Pfizer is in compliance with the
                                requirements of this CIA;

                         b.     he or she has reviewed the report and has made reasonable
                                inquiry regarding its content and believes that the information
                                in the report is accurate and truthful;

                         c.     for each disease fund of an Independent Charity PAP to
                                which Pfizer made a donation during the Reporting Period,
                                the facts and circumstances relating to the donation were
                                reviewed by competent legal counsel and were found to be in
                                compliance with all applicable Federal health care program
                                requirements, OIG guidance, and Pfizer’s policies and
                                procedures (including those outlined in Section III.J); and

                         d.     for each Pfizer PAP (as defined in Section II.C.4.b above),
                                the facts and circumstances relating to each program were
                                reviewed by competent legal counsel and were found to be in
                                compliance with all applicable Federal health care program
                                requirements, OIG guidance, and Pfizer’s policies and
                                procedures.




Corporate Integrity Agreement
Pfizer Inc.


                                              26

                                                                                     PFE000508
       Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 66 of 170




        D.      Designation of Information.

       Pfizer shall clearly identify any portions of its submissions that it believes are
trade secrets, or information that is commercial or financial and privileged or
confidential, and therefore potentially exempt from disclosure under the Freedom of
Information Act (FOIA), 5 U.S.C. § 552. Pfizer shall refrain from identifying any
information as exempt from disclosure if that information does not meet the criteria for
exemption from disclosure under FOIA.

VI.     NOTIFICATIONS AND SUBMISSION OF REPORTS

       Unless otherwise stated in writing after the Effective Date, all notifications and
reports required under this CIA shall be submitted to the following entities:

                                OIG:

                                Administrative and Civil Remedies Branch
                                Office of Counsel to the Inspector General
                                Office of Inspector General
                                U.S. Department of Health and Human Services
                                Cohen Building, Room 5527
                                330 Independence Avenue, S.W.
                                Washington, DC 20201
                                Telephone: 202.619.2078
                                Facsimile: 202.205.0604

                                Pfizer:

                                Chief Compliance and Risk Officer
                                235 East 42nd Street
                                New York, NY 10017-5755
                                Tel: (212) 573-2352
                                Fax: (212) 351-1049

        Unless otherwise specified, all notifications and reports required by this CIA may
be made by electronic mail, overnight mail, hand delivery, or other means, provided that
there is proof that such notification was received. Upon request by OIG, Pfizer may be


Corporate Integrity Agreement
Pfizer Inc.


                                             27

                                                                                  PFE000509
       Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 67 of 170




required to provide OIG with an electronic copy of each notification or report required by
this CIA in addition to a paper copy.

VII.    OIG INSPECTION, AUDIT, AND REVIEW RIGHTS

       In addition to any other rights OIG may have by statute, regulation, or contract,
OIG or its duly authorized representative(s) may examine and/or request copies of or
copy Pfizer’s books, records, and other documents and supporting materials and/or
conduct on-site reviews of any of Pfizer’s locations for the purpose of verifying and
evaluating: (a) Pfizer’s compliance with the terms of this CIA and (b) Pfizer’s
compliance with applicable Federal health care programs requirements. The
documentation described above shall be made available by Pfizer to OIG or its duly
authorized representative(s) at all reasonable times for inspection, audit, and/or
reproduction. Furthermore, for purposes of this provision, OIG or its duly authorized
representative(s) may interview any of Pfizer’s owners, employees, contractors and
directors who consent to be interviewed at the individual’s place of business during
normal business hours or at such other place and time as may be mutually agreed upon
between the individual and OIG. Pfizer shall assist OIG or its duly authorized
representative(s) in contacting and arranging interviews with such individuals upon
OIG’s request. Pfizer’s owners, employees, contractors and directors may elect to be
interviewed with or without a representative of Pfizer present.

VIII. DOCUMENT AND RECORD RETENTION

        Pfizer shall maintain for inspection all documents and records relating to
reimbursement from the Federal health care programs and to compliance with this CIA
for six years (or longer if otherwise required by law) from the Effective Date.

IX.     DISCLOSURES

       Consistent with HHS’s FOIA procedures, set forth in 45 C.F.R. Part 5, OIG shall
make a reasonable effort to notify Pfizer prior to any release by OIG of information
submitted by Pfizer pursuant to its obligations under this CIA and identified upon
submission by Pfizer as trade secrets, or information that is commercial or financial and
privileged or confidential, under the FOIA rules. With respect to such releases, Pfizer
shall have the rights set forth at 45 C.F.R. § 5.65(d).



Corporate Integrity Agreement
Pfizer Inc.


                                          28

                                                                                 PFE000510
       Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 68 of 170




X.      BREACH AND DEFAULT PROVISIONS

        Pfizer is expected to fully and timely comply with all of its CIA obligations.

       A.     Stipulated Penalties for Failure to Comply with Certain Obligations. As a
contractual remedy, Pfizer and OIG hereby agree that failure to comply with certain
obligations as set forth in this CIA may lead to the imposition of the following monetary
penalties (hereinafter referred to as “Stipulated Penalties”) in accordance with the
following provisions.

               1.     A Stipulated Penalty of $2,500 (which shall begin to accrue on the
day after the date the obligation became due) for each day Pfizer fails to establish,
implement or comply with any of the following obligations as described in Section III:

                         a.     a Compliance Officer;

                         b.     a Compliance Committee;

                         c.     the RCC compliance obligations;

                         d.     the management certification obligations;

                         e.     written Policies and Procedures;

                         f.     training and education of Covered Persons and RCC
                                Members;

                         g.     a Risk Assessment and Internal Review Process;

                         h.     a Disclosure Program;

                         i.     Ineligible Persons screening and removal requirements;

                         j.     notification of Government investigations or legal
                                proceedings;

                         k.     reporting of Reportable Events; and

Corporate Integrity Agreement
Pfizer Inc.


                                              29

                                                                                     PFE000511
       Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 69 of 170




                         l.     the Independent Charity PAP processes and Independent
                                Charity PAP Review Program required by Section III.J.

               2.     A Stipulated Penalty of $2,500 (which shall begin to accrue on the
day after the date the obligation became due) for each day Pfizer fails to engage and use
an IRO as required by Section III.E, Appendix A, or Appendix B.

               3.     A Stipulated Penalty of $2,500 (which shall begin to accrue on the
day after the date the obligation became due) for each day Pfizer fails to submit a
complete Implementation Report, Annual Report or any certification to OIG in
accordance with the requirements of Section V by the deadlines for submission.

               4.     A Stipulated Penalty of $2,500 (which shall begin to accrue on the
day after the date the obligation became due) for each day Pfizer fails to submit any IRO
Review report in accordance with the requirements of Section III.E and Appendix B.

               5.      A Stipulated Penalty of $1,500 for each day Pfizer fails to grant
access as required in Section VII. (This Stipulated Penalty shall begin to accrue on the
date Pfizer fails to grant access.)

              6.     A Stipulated Penalty of $50,000 for each false certification
submitted by or on behalf of Pfizer as part of its Implementation Report, any Annual
Report, additional documentation to a report (as requested by OIG), or otherwise required
by this CIA.

               7.     A Stipulated Penalty of $1,000 for each day Pfizer fails to comply
fully and adequately with any obligation of this CIA. OIG shall provide notice to Pfizer
stating the specific grounds for its determination that Pfizer has failed to comply fully and
adequately with the CIA obligation(s) at issue and steps Pfizer shall take to comply with
the CIA. (This Stipulated Penalty shall begin to accrue 10 days after the date Pfizer
receives this notice from OIG of the failure to comply.) A Stipulated Penalty as
described in this Subsection shall not be demanded for any violation for which OIG has
sought a Stipulated Penalty under Subsections 1- 6 of this Section.

       B.     Timely Written Requests for Extensions. Pfizer may, in advance of the due
date, submit a timely written request for an extension of time to perform any act or file
any notification or report required by this CIA. Notwithstanding any other provision in

Corporate Integrity Agreement
Pfizer Inc.


                                             30

                                                                                  PFE000512
       Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 70 of 170




this Section, if OIG grants the timely written request with respect to an act, notification,
or report, Stipulated Penalties for failure to perform the act or file the notification or
report shall not begin to accrue until one day after Pfizer fails to meet the revised
deadline set by OIG. Notwithstanding any other provision in this Section, if OIG denies
such a timely written request, Stipulated Penalties for failure to perform the act or file the
notification or report shall not begin to accrue until three days after Pfizer receives OIG’s
written denial of such request or the original due date, whichever is later. A “timely
written request” is defined as a request in writing received by OIG at least five days prior
to the date by which any act is due to be performed or any notification or report is due to
be filed.

        C.      Payment of Stipulated Penalties.

                1.     Demand Letter. Upon a finding that Pfizer has failed to comply with
any of the obligations described in Section X.A and after determining that Stipulated
Penalties are appropriate, OIG shall notify Pfizer of: (a) Pfizer’s failure to comply; and
(b) OIG’s exercise of its contractual right to demand payment of the Stipulated Penalties
(this notification is referred to as the “Demand Letter”).

               2.      Response to Demand Letter. Within 10 days after the receipt of the
Demand Letter, Pfizer shall either: (a) cure the breach to OIG’s satisfaction and pay the
applicable Stipulated Penalties or (b) request a hearing before an HHS administrative law
judge (ALJ) to dispute OIG’s determination of noncompliance, pursuant to the agreed
upon provisions set forth below in Section X.E. In the event Pfizer elects to request an
ALJ hearing, the Stipulated Penalties shall continue to accrue until Pfizer cures, to OIG’s
satisfaction, the alleged breach in dispute. Failure to respond to the Demand Letter in
one of these two manners within the allowed time period shall be considered a material
breach of this CIA and shall be grounds for exclusion under Section X.D.

             3.     Form of Payment. Payment of the Stipulated Penalties shall be
made by electronic funds transfer to an account specified by OIG in the Demand Letter.

               4.    Independence from Material Breach Determination. Except as set
forth in Section X.D.1.d, these provisions for payment of Stipulated Penalties shall not
affect or otherwise set a standard for OIG’s decision that Pfizer has materially breached
this CIA, which decision shall be made at OIG’s discretion and shall be governed by the
provisions in Section X.D, below.


Corporate Integrity Agreement
Pfizer Inc.


                                           31

                                                                                   PFE000513
       Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 71 of 170




        D.      Exclusion for Material Breach of this CIA.

                1.       Definition of Material Breach. A material breach of this CIA
means:

                         a.     repeated violations or a flagrant violation of any of the
                                obligations under this CIA, including, but not limited to, the
                                obligations addressed in Section X.A;

                         b.     a failure by Pfizer to report a Reportable Event and take
                                corrective action as required in Section III.I;

                         c.     a failure to engage and use an IRO in accordance with Section
                                III.E, Appendix A or Appendix B; or

                         d.     a failure to respond to a Demand Letter concerning the
                                payment of Stipulated Penalties in accordance with Section
                                X.C.

               2.     Notice of Material Breach and Intent to Exclude. The parties agree
that a material breach of this CIA by Pfizer constitutes an independent basis for Pfizer’s
exclusion from participation in the Federal health care programs. The length of the
exclusion shall be in OIG’s discretion, but not more than five years per material breach.
Upon a determination by OIG that Pfizer has materially breached this CIA and that
exclusion is the appropriate remedy, OIG shall notify Pfizer of: (a) Pfizer’s material
breach; and (b) OIG’s intent to exercise its contractual right to impose exclusion (this
notification is hereinafter referred to as the “Notice of Material Breach and Intent to
Exclude”).

               3.    Opportunity to Cure. Pfizer shall have 30 days from the date of
receipt of the Notice of Material Breach and Intent to Exclude to demonstrate to OIG’s
satisfaction that:

                         a.     the alleged material breach has been cured; or

                         b.     the alleged material breach cannot be cured within the 30 day
                                period, but that: (i) Pfizer has begun to take action to cure the
                                material breach; (ii) Pfizer is pursuing such action with due

Corporate Integrity Agreement
Pfizer Inc.


                                              32

                                                                                       PFE000514
       Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 72 of 170




                                diligence; and (iii) Pfizer has provided to OIG a reasonable
                                timetable for curing the material breach.

                4.     Exclusion Letter. If, at the conclusion of the 30 day period, Pfizer
fails to satisfy the requirements of Section X.D.3, OIG may exclude Pfizer from
participation in the Federal health care programs. OIG shall notify Pfizer in writing of its
determination to exclude Pfizer (this letter shall be referred to hereinafter as the
“Exclusion Letter”). Subject to the Dispute Resolution provisions in Section X.E, below,
the exclusion shall go into effect 30 days after the date of Pfizer’s receipt of the
Exclusion Letter. The exclusion shall have national effect. Reinstatement to program
participation is not automatic. At the end of the period of exclusion, Pfizer may apply for
reinstatement by submitting a written request for reinstatement in accordance with the
provisions at 42 C.F.R. §§ 1001.3001-.3004.

        E.      Dispute Resolution

               1.     Review Rights. Upon OIG’s delivery to Pfizer of its Demand Letter
or of its Exclusion Letter, and as an agreed-upon contractual remedy for the resolution of
disputes arising under this CIA, Pfizer shall be afforded certain review rights comparable
to the ones that are provided in 42 U.S.C. § 1320a-7(f) and 42 C.F.R. Part 1005 as if they
applied to the Stipulated Penalties or exclusion sought pursuant to this CIA. Specifically,
OIG’s determination to demand payment of Stipulated Penalties or to seek exclusion
shall be subject to review by an HHS ALJ and, in the event of an appeal, the HHS
Departmental Appeals Board (DAB), in a manner consistent with the provisions in 42
C.F.R. § 1005.2-1005.21. Notwithstanding the language in 42 C.F.R. § 1005.2(c), the
request for a hearing involving Stipulated Penalties shall be made within 10 days after
receipt of the Demand Letter and the request for a hearing involving exclusion shall be
made within 25 days after receipt of the Exclusion Letter. The procedures relating to the
filing of a request for a hearing can be found at
http://www.hhs.gov/dab/divisions/civil/procedures/divisionprocedures.html.

               2.      Stipulated Penalties Review. Notwithstanding any provision of Title
42 of the United States Code or Title 42 of the Code of Federal Regulations, the only
issues in a proceeding for Stipulated Penalties under this CIA shall be: (a) whether Pfizer
was in full and timely compliance with the obligations of this CIA for which OIG
demands payment; and (b) the period of noncompliance. Pfizer shall have the burden of
proving its full and timely compliance and the steps taken to cure the noncompliance, if
any. OIG shall not have the right to appeal to the DAB an adverse ALJ decision related

Corporate Integrity Agreement
Pfizer Inc.


                                              33

                                                                                    PFE000515
       Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 73 of 170




to Stipulated Penalties. If the ALJ agrees with OIG with regard to a finding of a breach
of this CIA and orders Pfizer to pay Stipulated Penalties, such Stipulated Penalties shall
become due and payable 20 days after the ALJ issues such a decision unless Pfizer
requests review of the ALJ decision by the DAB. If the ALJ decision is properly
appealed to the DAB and the DAB upholds the determination of OIG, the Stipulated
Penalties shall become due and payable 20 days after the DAB issues its decision.

              3.     Exclusion Review. Notwithstanding any provision of Title 42 of the
United States Code or Title 42 of the Code of Federal Regulations, the only issues in a
proceeding for exclusion based on a material breach of this CIA shall be whether Pfizer
was in material breach of this CIA and, if so, whether:

                         a.     Pfizer cured such breach within 30 days of its receipt of the
                                Notice of Material Breach; or

                         b.     the alleged material breach could not have been cured within
                                the 30 day period, but that, during the 30 day period
                                following Pfizer’s receipt of the Notice of Material Breach:
                                (i) Pfizer had begun to take action to cure the material breach
                                within that period; (ii) Pfizer pursued such action with due
                                diligence; and (iii) Pfizer provided to OIG within that period
                                a reasonable timetable for curing the material breach.

       For purposes of the exclusion herein, exclusion shall take effect only after an ALJ
decision favorable to OIG, or, if the ALJ rules for Pfizer, only after a DAB decision in
favor of OIG. Pfizer’s election of its contractual right to appeal to the DAB shall not
abrogate OIG’s authority to exclude Pfizer upon the issuance of an ALJ’s decision in
favor of OIG. If the ALJ sustains the determination of OIG and determines that
exclusion is authorized, such exclusion shall take effect 20 days after the ALJ issues such
a decision, notwithstanding that Pfizer may request review of the ALJ decision by the
DAB. If the DAB finds in favor of OIG after an ALJ decision adverse to OIG, the
exclusion shall take effect 20 days after the DAB decision. Pfizer shall waive its right to
any notice of such an exclusion if a decision upholding the exclusion is rendered by the
ALJ or DAB. If the DAB finds in favor of Pfizer, Pfizer shall be reinstated effective on
the date of the original exclusion.

              4.     Finality of Decision. The review by an ALJ or DAB provided for
above shall not be considered to be an appeal right arising under any statutes or

Corporate Integrity Agreement
Pfizer Inc.


                                              34

                                                                                     PFE000516
       Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 74 of 170




regulations. Consequently, the parties to this CIA agree that the DAB’s decision (or the
ALJ’s decision if not appealed) shall be considered final for all purposes under this CIA.

XI.     EFFECTIVE AND BINDING AGREEMENT

        Pfizer and OIG agree as follows:

       A.     This CIA shall become final and binding on the date the final signature is
obtained on the CIA.

       B.   This CIA constitutes the complete agreement between the parties and may
not be amended except by written consent of the parties to this CIA.

        C.      All requirements and remedies set forth in this CIA are in addition to and
do not affect (1) Pfizer’s responsibility to follow all applicable Federal health care
program requirements or (2) the government’s right to impose appropriate remedies for
failure to follow applicable Federal health care program requirements.

       D.     The undersigned Pfizer signatories represent and warrant that they are
authorized to execute this CIA. The undersigned OIG signatories represent that they are
signing this CIA in their official capacity and that they are authorized to execute this
CIA.

       E.     This CIA may be executed in counterparts, each of which constitutes an
original and all of which constitute one and the same CIA. Electronically-transmitted
signatures shall constitute acceptable, binding signatures for purposes of this CIA.




Corporate Integrity Agreement
Pfizer Inc.


                                           35

                                                                                  PFE000517
       Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 75 of 170




                                ON BEHALF OF PFIZER INC.




___/Rady Johnson/_________________                 ____May 21, 2018____________
RADY JOHNSON                                       DATE
Executive Vice President
and Chief Compliance and Risk Officer
Pfizer Inc.




____/John Rah/____________________                 ____May 22, 2018____________
JOHN RAH                                           DATE
Counsel for Pfizer Inc.
DLA Piper



___/Joshua Levy/___________________                ____May 22, 2018____________
JOSHUA LEVY                                        DATE
Counsel for Pfizer Inc.
Ropes & Gray




Corporate Integrity Agreement
Pfizer Inc.


                                         36

                                                                       PFE000518
       Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 76 of 170




            ON BEHALF OF THE OFFICE OF INSPECTOR GENERAL
          OF THE DEPARTMENT OF HEALTH AND HUMAN SERVICES




____/Lisa Re/_____________________                    ___5-23-18____________
LISA M. RE                                            DATE
Assistant Inspector General for Legal Affairs
Office of Inspector General
U.S. Department of Health and Human Services



___/Mary E. Riordan/_____________________             ___5/22/18_____________
MARY E. RIORDAN                                       DATE
Senior Counsel
Office of Counsel to the Inspector General




Corporate Integrity Agreement
Pfizer Inc.


                                      37

                                                                     PFE000519
       Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 77 of 170




                                            APPENDIX A

                         INDEPENDENT REVIEW ORGANIZATION

This Appendix contains the requirements relating to the Independent Review
Organization (IRO) required by Section III.E of the CIA.

A.      IRO Engagement

        1.    Pfizer shall engage an IRO that possesses the qualifications set forth in
Paragraph B, below, to perform the responsibilities in Paragraph C, below. The IRO
shall conduct the review in a professionally independent and objective fashion, as set
forth in Paragraph D. Within 30 days after OIG receives the information identified in
Section V.A.9 of the CIA or any additional information submitted by Pfizer in response
to a request by OIG, whichever is later, OIG will notify Pfizer if the IRO is unacceptable.
Absent notification from OIG that the IRO is unacceptable, Pfizer may continue to
engage the IRO.

        2.     If Pfizer engages a new IRO during the term of the CIA, that IRO must also
meet the requirements of this Appendix. If a new IRO is engaged, Pfizer shall submit the
information identified in Section V.A.9 of the CIA to OIG within 30 days of engagement
of the IRO. Within 30 days after OIG receives this information or any additional
information submitted by Pfizer at the request of OIG, whichever is later, OIG will notify
Pfizer if the IRO is unacceptable. Absent notification from OIG that the IRO is
unacceptable, Pfizer may continue to engage the IRO.

B.      IRO Qualifications

        The IRO shall:

       1.      assign individuals to conduct the IRO Reviews who have expertise in the
pharmaceutical industry and in Federal health care program requirements (including but
not limited to, the Federal Anti-Kickback Statute and the False Claims Act) applicable to
the Covered Functions being reviewed;

      2.   assign individuals to design and select samples for the Transactions
Reviews who are knowledgeable about the appropriate statistical sampling techniques;
and

      3.     have sufficient staff and resources to conduct the reviews required by the
CIA on a timely basis.



Pfizer Inc. Corporate Integrity Agreement       1
Appendix A
                                                                                 PFE000520
       Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 78 of 170




C.      IRO Responsibilities

        The IRO shall:

       1.    perform each component of the IRO Review in accordance with the specific
requirements of the CIA;

      2.     follow all applicable Federal health care program requirements in making
assessments in the IRO Review;

       3.     request clarification from the appropriate authority (e.g., CMS), if in doubt
of the application of a particular Federal health care program requirement;

        4.       respond to all OIG inquires in a prompt, objective, and factual manner; and

       5.    prepare timely, clear, well-written reports that include all the information
required by Appendix B to the CIA.

D.      IRO Independence and Objectivity

       The IRO must perform the IRO Review in a professionally independent and
objective fashion, as defined in the most recent Government Auditing Standards issued
by the U.S. Government Accountability Office.

E.      IRO Removal/Termination

        1.     Pfizer and IRO. If Pfizer terminates its IRO or if the IRO withdraws from
the engagement during the term of the CIA, Pfizer must submit a notice explaining (a) its
reasons for termination of the IRO or (b) the IRO’s reasons for its withdrawal to OIG, no
later than 30 days after termination or withdrawal. Pfizer must engage a new IRO in
accordance with Paragraph A of this Appendix and within 60 days of termination or
withdrawal of the IRO.

        2.     OIG Removal of IRO. In the event OIG has reason to believe the IRO does
not possess the qualifications described in Paragraph B, is not independent and objective
as set forth in Paragraph D, or has failed to carry out its responsibilities as described in
Paragraph C, OIG shall notify Pfizer in writing regarding OIG’s basis for determining
that the IRO has not met the requirements of this Appendix. Pfizer shall have 30 days
from the date of OIG’s written notice to provide information regarding the IRO’s
qualifications, independence or performance of its responsibilities in order to resolve the
concerns identified by OIG. If, following OIG’s review of any information provided by
Pfizer regarding the IRO, OIG determines that the IRO has not met the requirements of
this Appendix, OIG shall notify Pfizer in writing that Pfizer shall be required to engage a

Pfizer Inc. Corporate Integrity Agreement      2
Appendix A
                                                                                  PFE000521
       Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 79 of 170




new IRO in accordance with Paragraph A of this Appendix. Pfizer must engage a new
IRO within 60 days of its receipt of OIG’s written notice. The final determination as to
whether or not to require Pfizer to engage a new IRO shall be made at the sole discretion
of OIG.




Pfizer Inc. Corporate Integrity Agreement   3
Appendix A
                                                                                PFE000522
      Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 80 of 170




                                      CIA with Pfizer Inc.
                                         Appendix B

I.     IRO Engagement, General Description

As specified more fully below, Pfizer shall retain an Independent Review Organization
(IRO) to perform engagements to assist Pfizer in assessing and evaluating its systems,
processes, policies, and procedures related to Covered Functions as defined in the CIA
(IRO Reviews). The IRO Reviews shall consist of two components - a systems review
(Systems Review) and a transactions review (Transactions Review) as described more
fully below. Pfizer may engage, at its discretion, a single entity to perform both
components of the IRO Reviews provided that the entity has the necessary expertise and
capabilities to perform both.

If there are no material changes in Pfizer’s systems, processes, policies, and procedures
relating to Independent Charity PAP Related Functions or the Independent Charity PAP
Review Program, the IRO shall perform the Systems Review outlined in Sections II.A.1
and II.B below (relating to Independent Charity PAP Related Functions and the
Independent Charity PAP Review Program, respectively) for the first and fourth
Reporting Periods.

If there are no material changes in Pfizer’s systems, processes, policies, and procedures
relating to Pfizer PAPs (as defined in Section II.C.4.b of the CIA), the IRO shall perform
the Systems Review outlined in Section II.A.2 below (relating to Pfizer PAPs) for the
second and fourth Reporting Periods.

If Pfizer materially changes its systems, processes, policies, and procedures relating to
Patient Assistance Related Functions or the Independent Charity PAP Review Program,
the IRO shall perform a Systems Review for the Reporting Period(s) in which such
material changes were made in addition to conducting the Review as set forth above. The
additional Systems Review(s) shall consist of: 1) an identification of the material
changes; 2) an assessment of whether other systems, processes, policies, and procedures
previously reported did not materially change; and 3) a review of the systems, processes,
policies, and procedures that materially changed.

The IRO shall conduct the Transactions Review for the second through fifth Reporting
Periods of the CIA.

II.    IRO Systems Review

The Systems Review shall be a review of Pfizer’s systems, processes, policies, and
procedures (including the controls on those systems, processes, policies, and procedures)
Pfizer Inc.
Appendix B to CIA
                                         1

                                                                                PFE000523
        Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 81 of 170




relating to Patient Assistance Related Functions and the Independent Charity PAP
Review Program. Where practical, Pfizer personnel may compile documentation,
schedule and organize interviews, and undertake other efforts to assist the IRO in
performing the Systems Review. The IRO is not required to undertake a de novo review
of the information gathered or activities undertaken by Pfizer pursuant to the preceding
sentence.

More specifically, the IRO shall review Pfizer’s systems, processes, policies, and
procedures associated with the following (hereafter “Reviewed Policies and
Procedures”):

   A. Patient Assistance Related Functions

   1)      Pfizer’s systems, policies, processes, and procedures relating to arrangements
           and interactions with (including donations to and sponsorship of) Independent
           Charity PAPs.

           This review shall include an assessment of the following:

           a. Pfizer’s organizational structure as it relates to arrangements and
              interactions with Independent Charity PAPS, including:

                      i. the identification of those individuals, departments, or groups within
                         Pfizer (e.g., the Independent Charity Group, legal, compliance) that
                         have responsibility for, or involvement with, such arrangements and
                         interactions;
                     ii. the respective scope and nature of the responsibilities of each
                         individual, department, or group with responsibility for, or
                         involvement with, arrangements and interactions with Independent
                         Charity PAPs;
                    iii. the identification of those individuals, departments, or groups within
                         Pfizer (e.g., the commercial business units) that are precluded from
                         involvement with arrangements and interactions with Independent
                         Charity PAPs; and
                    iv. methods that Pfizer uses to separate Independent Charity PAP-
                         related responsibilities from the commercial business units.

           b. Pfizer’s written policies and procedures as they relate to arrangements and
              interactions with Independent Charity PAPs, including:




Pfizer Inc.
Appendix B to CIA
                                             2

                                                                                     PFE000524
      Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 82 of 170




                      i. the criteria governing whether and under what circumstances Pfizer
                         would donate to an Independent Charity PAP or any specific disease
                         state fund of such a PAP;
                     ii. communications (including any limitations on such
                         communications) between any representatives of Pfizer and any
                         Independent Charity PAP (including the identity of individuals
                         authorized to engage in such communications, the circumstances of
                         such communications, and the subject matter of such
                         communications including the exchange of any data);
                    iii. communications (including any limitations on such
                         communications) between those individuals, departments, or groups
                         within Pfizer with responsibility for Independent Charity PAPs and
                         the commercial business units of Pfizer (including the identity of
                         individuals authorized to engage in such communications, the
                         circumstances of such communications, and the subject matter of
                         such communications); and
                    iv. communications (including any limitations on such
                         communications) between representatives of Pfizer and health care
                         providers or patients regarding assistance available through any
                         Independent Charity PAP.

           c. Pfizer’s policies and practices as they relate to the budgeting process
              applicable to donations to Independent Charity PAPs as outlined in Section
              III.J.3 of the CIA, including as it relates to initial or annual donation
              amounts and any supplemental amounts;

           d. Pfizer’s policies and practices as they relate to the process by which
              decisions about the following are made and approved: i) whether to donate
              (or continue to donate) to a particular Independent Charity PAP; and ii) the
              amount of the donation (including any initial or annual amount and any
              supplemental amount);

           e. Pfizer’s policies and practices as they relate to donations made by Pfizer to
              any Independent Charity PAPs as referenced in Section III.J.4, including
              the internal review process followed in connection with any donations to
              Independent Charity PAPs; and

           f. Pfizer’s policies and practices as they relate to information provided,
              directly or indirectly, to the public about the availability of patient
              assistance for Pfizer’s products.



Pfizer Inc.
Appendix B to CIA
                                            3

                                                                                  PFE000525
        Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 83 of 170




   2)      Pfizer’s systems, policies, processes, and procedures relating to any Pfizer
           PAPs.

           This review shall include an assessment of the following:

           a. The general elements of Pfizer PAPs, including: i) the types of assistance
              that are made available through Pfizer PAPs; ii) the types of patients to
              whom each type of assistance is made available; iii) the eligibility criteria
              for the various types of assistance provided; and iv) the controls used to
              implement the eligibility criteria (i.e., controls employed to ensure that
              appropriate patients receive the various types of assistance);

           b. Pfizer’s policies and practices as they relate to the process by which
              decisions about the following are made and approved: i) whether to
              provide (or continue to provide) the various types of assistance through any
              Pfizer PAP; and ii) the amount (or value) of the assistance to be provided
              through each program (including any initial or annual amount and any
              supplemental amount); and

           c. Pfizer’s policies and practices as they relate to any contracts or agreements
              entered between Pfizer and outside entities relating to any Pfizer PAPs or
              the distribution of free product, including the individuals, groups, or
              departments involved in the negotiation process, the requirements and
              terms of the contracts or agreements, and the review and approval of such
              contracts or agreements.

   B. Independent Charity PAP Review Program

               1)    Pfizer’s systems, policies, processes, and procedures related to its
               Independent Charity PAP Review Program.

               This review shall include a review to understand the following:

                      a.     Pfizer’s systems, processes, policies and procedures related to
                             Pfizer’s Independent Charity PAP Review Program required
                             by Section III.J.5 that are designed to identify and manage
                             relevant risks arising under Federal health care program
                             requirements associated with donations by pharmaceutical
                             manufacturers to Independent Charity PAPs;

                      b.     The process or factors that Pfizer uses to identify the
                             following:
Pfizer Inc.
Appendix B to CIA
                                           4

                                                                                   PFE000526
       Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 84 of 170




                           i      which donation arrangements with Independent
                                  Charity PAPs will be reviewed for the particular
                                  Reporting Period;
                           ii.    the relevant Pfizer colleague roles that Pfizer will
                                  include in the Independent Charity PAP Review
                                  Program for a particular Reporting Period; and
                           iii.   the relevant records, documents or other information
                                  that Pfizer will include as part of its Independent
                                  Charity PAP Review Program for a particular
                                  Reporting Period;

                    c.     The frequency or timing of when Pfizer conducts the
                           Independent Charity PAP Review Program;

                    d.     The experience and background of individuals who are
                           engaged in the Independent Charity PAP Review Program
                           and a review of any relevant training or other guidance
                           provided to these individuals; and

                    e.     The systems, policies, processes and procedures to review
                           initial results of the Independent Charity PAP Review
                           Program that are related to donations to Independent Charity
                           PAPs and to remediate any issues identified as a part of the
                           Independent Charity PAP Review Program.

III.   IRO Systems Review Report

The IRO shall prepare a report based upon each Systems Review.

   A. Independent Charity PAP Related Functions

       For each of the Reviewed Policies and Procedures identified in Section II.A.1
       above, the report shall include the following items:

       1) a description of the documentation (including policies) reviewed and any
          personnel interviewed;

       2) a detailed description of Pfizer’s systems, policies, processes, and procedures
          relating to the items identified in Section II.A.1 above, including a general
          description of Pfizer’s control and accountability systems (e.g., documentation

Pfizer Inc.
Appendix B to CIA
                                         5

                                                                               PFE000527
      Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 85 of 170




           and approval requirements, and tracking mechanisms) and written policies
           regarding the Reviewed Policies and Procedures;

       3) a description of the manner in which the control and accountability systems
          and the written policies relating to the items identified in Section II.A.1 above
          are made known or disseminated within Pfizer;

       4) a detailed description of any system(s) used to track requests for donations or
          other assistance from any Independent Charity PAP and the donations or other
          assistance provided in response to such requests;

       5) findings and supporting rationale regarding any weaknesses in Pfizer’s
          systems, processes, policies, and procedures relating to the Reviewed Policies
          and Procedures, if any; and

       6) recommendations to improve any of the systems, policies, processes, or
          procedures relating to the Reviewed Policies and Procedures, if any.

   B. Pfizer PAPs

       For each of the Reviewed Policies and Procedures identified in Section II.A.2
       above, the report shall include the following items:

       1) a description of the documentation (including policies) reviewed and any
          personnel interviewed;

       2) a detailed description of Pfizer’s systems, policies, processes, and procedures
          relating to the items identified in Section II.A.2 above, including a general
          description of Pfizer’s control and accountability systems (e.g., documentation
          and approval requirements, and tracking mechanisms) and written policies
          regarding the Reviewed Policies and Procedures;

       3) a description of the manner in which the control and accountability systems
          and the written policies relating to the items identified in Sections II.A.2 above
          are made known or disseminated within Pfizer;

       4) a detailed description of any system(s) used to track donations or other
          assistance provided in response to requests through any Pfizer PAP;

       5) findings and supporting rationale regarding any weaknesses in Pfizer’s
          systems, processes, policies, and procedures relating to the Reviewed Policies
          and Procedures, if any; and
Pfizer Inc.
Appendix B to CIA
                                          6

                                                                                  PFE000528
      Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 86 of 170




       6) recommendations to improve any of the systems, policies, processes, or
          procedures relating to the Reviewed Policies and Procedures, if any.

   C. Independent Charity PAP Review Program

For each of the systems, processes, policies and procedures reviewed pursuant to Section
II.B above, the report shall include the following items:

               1)   A description of the documentation reviewed and personnel
                    interviewed as part of the Independent Charity PAP Review Program
                    Systems Review;

               2)   A description of the systems, processes, policies and procedures that
                    Pfizer uses to conduct the Independent Charity PAP Review
                    Program and to remediate and escalate issues related to donations to
                    Independent Charity PAPs;

               3)   A description of the background and experience of the individuals
                    who perform the Independent Charity PAP Review Program;

               4)   Whether the Independent Charity PAP Review Program processes,
                    policies and procedures related to the Independent Charity PAP
                    Review Program are reasonably designed to identify, prioritize and
                    manage relevant risks;

               5)   Whether the systems, processes, policies and procedures are
                    reasonably designed to escalate identified issues and/or remediate
                    such issues;

               6)   Recommendations to improve any of the systems, policies,
                    processes, or procedures relating to the Independent Charity PAP
                    Review Program, if any.

IV. IRO Transactions Review

As described more fully below in Sections IV.A-C, the Transactions Review shall
include: (1) a review of Pfizer’s arrangements with selected Independent Charity PAPs;
and (2) a review of up to three additional items identified by OIG in accordance with
Section III.E.2 of the CIA (hereafter “Additional Items”). The IRO shall report on all
aspects of its reviews in the Transactions Review Reports.

Pfizer Inc.
Appendix B to CIA
                                         7

                                                                               PFE000529
      Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 87 of 170




   A. IRO Review of Arrangements with Independent Charity PAPs

The IRO shall conduct a review and assessment of Pfizer’s compliance with the
Independent Charity PAP processes, policies, and procedures outlined in Section III.J of
the CIA. More specifically, the IRO shall review fifty percent (50%) of the donation
arrangements that Pfizer entered into with Independent Charity PAPs during the
Reporting Period for which the IRO is conducting the Transactions Review.

As a matter of practice, Pfizer enters a separate agreement with an Independent Charity
PAP for each disease state fund of the PAP to which Pfizer makes a donation. Pfizer
shall provide the IRO with a list of all Independent Charity PAPs with which Pfizer
entered into a donation agreement during the Reporting Period under review (the
applicable Reporting Period.) The IRO will randomly select and review 50% of these
donation arrangements for the applicable Reporting Period.

For purposes of the Independent Charity PAP Transactions Review, the term “Reviewed
Materials” shall mean the following for each Independent Charity PAP arrangement
reviewed:

               1)   the Annual Notice from Pfizer to Independent Charity PAPs (which
                    announces Pfizer’s willingness to consider written requests for
                    contributions and seeks information regarding anticipated patient
                    need for particular disease state funds; patient eligibility criteria used
                    by the Independent Charity PAPs; and information about the
                    Independent Charity PAPs);

               2)   responses from Independent Charity PAPs to the Annual Notice
                    (which includes information on anticipated patient need for
                    particular disease state funds; details regarding patient eligibility
                    criteria used by the Independent Charity PAPs; and information
                    about the Independent Charity PAPs (e.g., information about
                    administrative fees, patient grant amounts, average processing time
                    to assist patients, etc.));

               3)   patient needs assessment documentation related to a donation
                    arrangement with an Independent Charity PAP (which includes
                    information on the assessment of patient need in disease states based
                    on non-patient-specific or drug-specific information from eligible
                    Independent Charity PAPs, other publicly available information, and
                    Pfizer’s internal free drug program);



Pfizer Inc.
Appendix B to CIA
                                          8

                                                                                   PFE000530
      Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 88 of 170




               4)   allocation documentation that shows the objective criteria used to
                    evaluate Independent Charity PAPs and the allocation of the
                    approved budget across disease states and Independent Charity PAPs
                    (e.g., patient needs assessment information for disease state funds,
                    information about Pfizer’s historical donations; eligibility criteria of
                    the Independent Charity PAPs; and other relevant information, as
                    applicable);

               5)   documents regarding donations to Independent Charity PAPs
                    required by Pfizer policy to evidence or document the review and
                    approval of a decision to provide a donation to a particular fund of
                    an Independent Charity PAP (i.e., minutes from Pfizer’s Independent
                    Charity PAP Review Committee that memorialize donation
                    decisions, including budget allocation across disease states and
                    Independent Charity PAPs, and final determinations (approvals or
                    rejections) on proposed donations to Independent Charity PAPs);

               6)    to the extent not covered by item 2 above, all correspondence
                     between Pfizer and an Independent Charity PAP relating to any
                     donation arrangement with the Independent Charity PAP;

               7)   any donation agreement entered into between Pfizer and an
                    Independent Charity PAP during the relevant Reporting Period; and

               8)   payment documentation required by Pfizer policy reflecting: a) the
                    total amount of donations Pfizer agreed to make to an Independent
                    Charity PAP broken down by disease fund, if applicable; b) the
                    schedule of such payments, if applicable; c) the actual payments
                    made; and d) any decisions to change the initial donation amount
                    agreed to by Pfizer.

For each Independent Charity PAP donation arrangement selected as part of the IRO
review, the IRO shall assess the Reviewed Materials to evaluate whether the Independent
Charity PAP Related Functions were conducted in a manner consistent with Pfizer’s
policies and procedures, including those described in Section III.J of the CIA, and with
OIG guidance. In addition, the IRO may interview members of Pfizer’s Independent
Charity Group regarding the Reviewed Materials and Pfizer’s policies and process
relating to donations to Independent Charity PAPs.

Based upon the Reviewed Materials and any interviews of the Independent Charity
Group, the IRO shall evaluate and identify:

Pfizer Inc.
Appendix B to CIA
                                         9

                                                                                 PFE000531
      Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 89 of 170




       1) Whether activities relating to arrangements with the Independent Charity PAP
          were undertaken by the appropriate individuals, departments, or groups within
          Pfizer in accordance with the company’s policies and procedures including
          those outlined in Section III.J.1 of the CIA;

       2) Whether Pfizer’s commercial business units influenced or were involved in the
          Independent Charity Group’s decisions to enter into an arrangement with an
          Independent Charity PAP in violation of Pfizer’s policies and procedures or
          OIG guidance;

       3) Whether Pfizer followed the budgeting policies and practices outlined in
          Section III.J.3 of the CIA with regard to any initial or annual donation amounts
          to the Independent Charity PAP and any supplemental amounts;

       4) Whether Pfizer followed the decision-making and approval process required by
          Pfizer’s policies and procedures and outlined in Section III.J of the CIA with
          regard to any decisions: i) whether to donate (or continue to donate) to the
          Independent Charity PAP; ii) the amount of the donation (including any initial
          or annual amount and any supplemental amount); and iii) the criteria governing
          whether Pfizer would donate to the Independent Charity PAP or any specific
          disease state fund of such a PAP;

       5) Whether Pfizer followed the policies and practices outlined in Section III.J.4 in
          connection with all donations made by Pfizer to any Independent Charity PAP,
          including as they pertain to the internal review of potential donations and
          adherence to the criteria set forth in Section III.J.4;

       6) Any communications that occurred between any representatives of Pfizer and
          the Independent Charity PAP (including the identity of individuals authorized
          to engage in such communications, the circumstances of such communications,
          and the subject matter of such communications (including the exchange of any
          data)) and whether any such communications complied with Pfizer’s policies
          and procedures and OIG guidance;

       7) Whether for each donation made to the Independent Charity PAP, Pfizer
          complied with the requirements outlined in Section III.J.4; and

       8) Whether, based on its review, the IRO found that Pfizer exerted influence or
          control over the Independent Charity PAP in violation of Pfizer’s policies and
          procedures, including those outlined in Section III.J.4.



Pfizer Inc.
Appendix B to CIA
                                          10

                                                                                 PFE000532
       Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 90 of 170




     B. IRO Review of Additional Items

As set forth in Section III.E.2 of the CIA, for each Reporting Period OIG at its discretion
may identify up to three additional items for the IRO to review (hereafter “Additional
Items”). The Additional Items may include activities undertaken by Pfizer in connection
with Promotional Functions, as defined in Section III.C.3 of the CIA. The Additional
Items Review could also include activities undertaken by Pfizer in connection with any
Pfizer PAP, including the provision of free product to patients.

No later than 150 days prior to the end of the applicable Reporting Period, OIG shall
notify Pfizer of the nature and scope of the IRO review to be conducted for each of the
Additional Items. Prior to undertaking the review of the Additional Items, the IRO shall
submit an audit work plan to OIG for approval.

The IRO shall conduct the review of the Additional Items based on a work plan approved
by OIG. The IRO shall include information about its review of each Additional Item in
the Transactions Review Report (including a description of the review conducted for each
Additional Item; the IRO’s findings based on its review for each Additional Item; and the
IRO’s recommendations for any changes in Pfizer’s systems, processes, policies, and
procedures based on its review of each Additional Item).

Pfizer may propose to OIG that relevant internal audit(s) or monitoring and/or other
reviews conducted by outside entities at Pfizer’s request be substituted for one or more of
the Additional Item reviews that would otherwise be conducted by the IRO for the
applicable Reporting Period. OIG retains sole discretion over whether, and in what
manner, to allow Pfizer’s internal audit work or monitoring and/or other reviews
conducted by outside entities to be substituted for a portion of the Additional Items
review conducted by the IRO.

If OIG denies Pfizer’s request to permit its internal audit work or monitoring and/or other
reviews conducted by outside entities to be substituted for a portion of the IRO’s review
of Additional Items in a given Reporting Period, Pfizer shall engage the IRO to perform
the Review as outlined in this Section IV.B. If OIG agrees to permit certain of Pfizer’s
internal audit work or other reviews for a given Reporting Period to be substituted for a
portion of an Additional Items review, such work or reviews may be subject to
verification by the IRO (Verification Review). In such an instance, OIG would provide
additional details about the scope of the Verification Review to be conducted by the IRO.

C.      Transactions Review Report

For each Reporting Period, the IRO shall prepare a report based on its Transactions
Reviews. The report shall include the following:
Pfizer Inc.
Appendix B to CIA
                                          11

                                                                                 PFE000533
      Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 91 of 170




       1. General Elements to Be Included in Report

               a) Review Objectives: A clear statement of the objectives intended to be
                  achieved by each part of the review;

               b) Review Protocol: A detailed narrative description of the procedures
                  performed and a description of the sampling unit and universe utilized
                  in performing the procedures for each sample reviewed; and

               c) Sources of Data: A full description of documentation and other
                  information, if applicable, relied upon by the IRO in performing the
                  Transactions Review.

       2. Results to be Included in Report

The following results shall be included in each Transactions Review Report:

(for the review of Independent Charity PAP arrangements)

       a) a list of the Independent Charity PAP funds to which Pfizer made donations
          during the Reporting Period;

       b) for each Independent Charity PAP arrangement reviewed by the IRO, a
          description of the review conducted by IRO;

       c) for each Independent Charity PAP arrangement reviewed by the IRO, findings
          regarding each element specified above in Sections IV.A.1-8;

       d) for each Independent Charity PAP arrangement reviewed by the IRO, a
          statement as to whether Pfizer identified any compliance issues associated with
          the arrangement;

       e) the findings and supporting rationale regarding any overall weaknesses in
          Pfizer’s systems, processes, policies, procedures, and practices relating to its
          arrangements and interactions with Independent Charity PAPs; and

       f) recommendations, if any, for changes in Pfizer’s systems, processes, policies,
          procedures, and practices that would correct or address any weaknesses or
          deficiencies uncovered during the Transactions Review with respect to its
          arrangements and interactions with Independent Charity PAPs.

Pfizer Inc.
Appendix B to CIA
                                          12

                                                                                  PFE000534
      Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 92 of 170




(Relating to the Review of Additional Items)

       a) for each Additional Item reviewed, a description of the review conducted;

       b) for each Additional Item reviewed, the IRO’s findings based on its review;

       c) for each Additional Item reviewed, the findings and supporting rationale
          regarding any weaknesses in Pfizer’s systems, processes, policies, procedures,
          and practices relating to the Additional Item; and

       d) for each Additional Item reviewed, recommendations, if any, for changes in
          Pfizer’s systems, processes, policies, and procedures that would correct or
          address any weaknesses or deficiencies uncovered during the review.




Pfizer Inc.
Appendix B to CIA
                                         13

                                                                               PFE000535
9/29/2020         Novartis
                    CaseAgrees to Pay Over $51 Million to Resolve
                           1:20-cv-04920-MKV                      Allegations
                                                           Document           that It Paid
                                                                           46-8       FiledKickbacks Through Page
                                                                                              11/16/20       Co-Pay Foundations
                                                                                                                    93 of 170| USAO-MA | Depart…




       U.S. Attorneys » District of Massachusetts » News

                                                              Department of Justice

                                                                U.S. Attorney’s Office

                                                              District of Massachusetts


       FOR IMMEDIATE RELEASE                                                                                        Wednesday, July 1, 2020

            Novartis Agrees to Pay Over $51 Million to Resolve Allegations
                that It Paid Kickbacks Through Co-Pay Foundations
       BOSTON – Novartis Pharmaceuticals Corporation (Novartis) has agreed to pay $51.25 million to resolve
       allegations that it violated the False Claims Act by illegally paying the Medicare co-pays for its own drugs.

       When a Medicare beneficiary obtains a prescription drug covered by Medicare Part B or Part D, the
       beneficiary may be required to make a partial payment, which may take the form of a co-payment, co-
       insurance, or deductible (collectively, co-pays). Congress included co-pay requirements in these programs,
       in part, to encourage market forces to serve as a check on health care costs, including the prices that
       pharmaceutical manufacturers can demand for their drugs. The Anti-Kickback Statute prohibits
       pharmaceutical companies from offering or paying, directly or indirectly, any remuneration – which includes
       money or any other thing of value – to induce Medicare patients to purchase the companies’ drugs.

       “According to the allegations in today’s settlement, Novartis coordinated with three co-pay foundations to
       funnel money through the foundations to patients taking Novartis’ own drugs,” said United States Attorney
       Andrew E. Lelling. “As a result, the Novartis’ conduct was not ‘charitable,’ but rather functioned as a
       kickback scheme that undermined the structure of the Medicare program and illegally subsidized the high
       costs of Novartis’ drugs at the expense of American taxpayers. At the same time, we recognize that Novartis’
       current management has taken constructive steps to address the government’s concerns with the
       company’s prior relationships with co-pay foundations.”

       “Through this settlement and others, the government has demonstrated its commitment to ensuring that
       drug companies do not use kickbacks to influence the drugs prescribed by doctors or purchased by
       patients,” said Assistant Attorney General Jody Hunt of the Department of Justice’s Civil Division. “We will
       continue to safeguard the Medicare program from kickbacks and their pernicious effects, including the
       undermining of important cost-control mechanisms instituted by Congress.”

       “Improper coordination between pharmaceutical manufacturers and foundations operating patient assistance
       programs harms Medicare by increasing costs and distorting the prescription drug market,” said Gregory E.
       Demske, Chief Counsel to the Inspector General. “This CIA promotes independence in those relationships
       and accountability on the part of manufacturer Boards of Directors and senior management.”

       “Novartis tried to game the system to boost its bottom line at the expense of sick patients facing economic
       hardship, and the hard-working taxpayers who fund the Medicare program,” said Joseph R. Bonavolonta,
                                                                                                       PFE000536
https://www.justice.gov/usao-ma/pr/novartis-agrees-pay-over-51-million-resolve-allegations-it-paid-kickbacks-through-co-pay                   1/3
9/29/2020         Novartis
                    CaseAgrees to Pay Over $51 Million to Resolve
                           1:20-cv-04920-MKV                      Allegations
                                                           Document           that It Paid
                                                                           46-8       FiledKickbacks Through Page
                                                                                              11/16/20       Co-Pay Foundations
                                                                                                                    94 of 170| USAO-MA | Depart…
       Special Agent in Charge of the FBI Boston Division. “Today’s settlement is a warning to all pharmaceutical
       companies that if they pay kickbacks, like Novartis did in this case, our health care fraud task force will do
       everything it can to make sure they are held accountable.”

       The government’s allegations in the settlement announced today are as follows:

       At certain intervals during the period from Jan. 1, 2010, through Dec. 31, 2014, Novartis used The
       Assistance Fund (TAF) as a conduit to pay kickbacks to Medicare patients taking Gilenya, a Novartis drug
       for multiple sclerosis (MS), and used the National Organization for Rare Disorders (NORD) and Chronic
       Disease Fund (CDF) as conduits to pay kickbacks to Medicare patients taking Afinitor, a Novartis drug for
       renal cell carcinoma (RCC) and progressive neuroendocrine tumors of pancreatic origin (PNET).

       With respect to TAF, in October 2012, Novartis learned from Express Scripts, which then was managing
       Novartis’ free drug program for Gilenya, that Novartis was providing free Gilenya to 364 patients who would
       become eligible for Medicare the following year. Novartis and Express Scripts transitioned these patients to
       Medicare Part D so that, in the future, Novartis would obtain revenue from Medicare when the patients filled
       their prescriptions for Gilenya. Knowing that these patients could not afford co-pays for Gilenya, Novartis
       developed a plan for it to cover their co-pays through TAF, which operated a fund that, ostensibly, offered to
       cover co-pays for any MS patient who met TAF’s financial eligibility criteria, regardless of which MS drug the
       patient was taking. Specifically, just after it made a payment to TAF, Novartis arranged for TAF to open its
       MS fund at 6:00 p.m. on Friday, Dec. 14, 2012, and for Express Scripts to have personnel working overtime
       that night and the following morning submitting applications to TAF on behalf of patients who previously had
       been receiving free Gilenya from Novartis. Novartis knew that the timing of the opening of the fund and the
       readiness of Express Scripts to submit applications on behalf of Gilenya patients at that time would result in
       Gilenya patients receiving a disproportionate share of the grants from the fund while it was open. After the
       fund closed on Saturday, Dec. 15, 2012, Novartis confirmed that, during the brief period the fund had been
       open, TAF used Novartis’ money to provide 374 Gilenya patients with grants to cover their Medicare co-pays
       in 2013. Novartis subsequently made further payments to TAF, and TAF provided many of these same
       Gilenya patients with grants to cover their Medicare co-pays in 2014.

       With respect to NORD, Novartis learned that, as of the 2010 donation year, no other manufacturer of RCC
       medications would be contributing to a pre-existing NORD RCC co-pay assistance fund. Novartis knew that
       Afinitor was approved for use as a second-line RCC treatment only, and only when certain first-line products
       had failed. Novartis also knew, therefore, that any co-pays NORD covered for initial RCC treatments would
       not be used to cover co-pays for Afinitor. Novartis informed NORD that it would be willing to donate to its
       RCC fund if NORD narrowed the fund’s eligibility definition so as not to cover co-pays for first line
       treatments. Novartis wanted the definition narrowed to ensure that a greater amount of its donations would
       subsidize its product, as opposed to others. NORD then created a new fund entitled “Advanced Renal Cell
       Carcinoma Second Line Co-Payment Assistance Program.” This fund excluded any patients seeking co-pay
       coverage for first-line RCC treatments and disproportionately funded patients taking Afinitor compared to its
       overall usage rate among all RCC drugs. Novartis financed this NORD fund through 2014.

       With respect to CDF, in 2012, after Afinitor was approved to treat PNET, Novartis asked CDF to open a fund
       to cover Afinitor co-pays for PNET patients. At that time, Novartis knew that the FDA had approved a
       competing drug to treat PNET. Nonetheless, with Novartis’ knowledge, CDF launched a fund labeled “PNET”
       that covered co-pays only for Afinitor and did not cover co-pays for the other PNET drug. Novartis continued
       with this understanding as the sole financial backer of this supposed “PNET” fund through 2014.

       Novartis entered into a five-year corporate integrity agreement (CIA) with OIG as part of this settlement and
       a simultaneous settlement being announced today by the United States Attorney’s Office for the Southern
       District of New York. The CIA requires Novartis to implement measures, controls, and monitoring designed
       to promote independence from any patient assistance programs that it finances. In addition, Novartis agreed

                                                                                                                              PFE000537
https://www.justice.gov/usao-ma/pr/novartis-agrees-pay-over-51-million-resolve-allegations-it-paid-kickbacks-through-co-pay                  2/3
9/29/2020         Novartis
                    CaseAgrees to Pay Over $51 Million to Resolve
                           1:20-cv-04920-MKV                      Allegations
                                                           Document           that It Paid
                                                                           46-8       FiledKickbacks Through Page
                                                                                              11/16/20       Co-Pay Foundations
                                                                                                                    95 of 170| USAO-MA | Depart…
       to implement risk assessment programs and to obtain compliance-related certifications from company
       executives and Board members.

       To date, the Department of Justice has collected over $900 million from ten pharmaceutical companies
       (United Therapeutics, Pfizer, Actelion, Jazz, Lundbeck, Alexion, Astellas, Amgen, Sanofi, and Novartis) that
       allegedly used third-party foundations as kickback vehicles. The Department also has reached settlements
       with four foundations (Patient Access Network Foundation, Chronic Disease Fund, The Assistance Fund,
       and Patient Services, Inc.) that allegedly conspired or coordinated with these pharmaceutical companies.

       U.S. Attorney Lelling, Assistant Attorney General Hunt, HHS Chief Counsel to the Inspector General
       Demske, and FBI Boston SAC Bonavolonta made the announcement today. The U.S. Postal Inspection
       Service also assisted with the investigation. The matter was handled by Assistant U.S. Attorneys Gregg
       Shapiro and Abraham George, of Lelling’s Affirmative Civil Enforcement Unit, and by Trial Attorneys Sarah
       Arni and Augustine Ripa of the Justice Department’s Civil Division.


       Attachment(s):
       Download Novartis_Settlement_Agreement.pdf

       Topic(s):
       Health Care Fraud

       Component(s):
       USAO - Massachusetts

                                                                                                                              Updated July 1, 2020




                                                                                                                               PFE000538
https://www.justice.gov/usao-ma/pr/novartis-agrees-pay-over-51-million-resolve-allegations-it-paid-kickbacks-through-co-pay                          3/3
9/29/2020         Sanofi
                    Case Agrees to Pay $11.85 Million to Resolve
                             1:20-cv-04920-MKV                   Allegations That
                                                              Document        46-8it PaidFiled
                                                                                         Kickbacks Through a Co-Pay
                                                                                                11/16/20      PageAssistance
                                                                                                                    96 of 170Foundation | USAO-MA …




       U.S. Attorneys » District of Massachusetts » News

                                                              Department of Justice

                                                                U.S. Attorney’s Office

                                                             District of Massachusetts


       FOR IMMEDIATE RELEASE                                                                                       Friday, February 28, 2020

        Sanofi Agrees to Pay $11.85 Million to Resolve Allegations That it
           Paid Kickbacks Through a Co-Pay Assistance Foundation
       BOSTON – The U.S. Attorney’s Office announced today that pharmaceutical company Sanofi-Aventis U.S.,
       LLC (“Sanofi”), has agreed to pay $11.85 million to resolve allegations that it violated the False Claims Act
       by paying kickbacks to Medicare patients through a purportedly independent charitable foundation, The
       Assistance Fund (“TAF”).

       When a Medicare beneficiary obtains a prescription drug covered by Medicare Part B, the beneficiary may
       be required to make a partial payment, which may take the form of a co-payment, co-insurance, or
       deductible (collectively “co-pays”). These co-pay obligations may be substantial for expensive medications.
       Congress included co-pay requirements in the Medicare program, in part, to encourage market forces to
       serve as a check on health care costs, including the prices that pharmaceutical manufacturers can demand
       for their drugs. The Anti-Kickback Statute prohibits pharmaceutical companies from offering or paying,
       directly or indirectly, any remuneration – which includes money or any other thing of value – to induce
       Medicare patients to purchase the companies’ drugs.

       Sanofi sells Lemtrada, a multiple sclerosis drug that costs nearly $100,000 per patient per year. Medicare
       co-pays for Lemtrada can be many thousands of dollars per year. The cost of the drug often presents
       significant barriers to access for Medicare patients.

       The government alleged that TAF, an entity claiming 501(c)(3) status for tax purposes, operates funds,
       including a fund for MS patients, that pay the co-pays of certain patients, including Medicare patients, who
       were prescribed Lemtrada. TAF allegedly raised its maximum per-patient grant allocation to $20,000
       specifically to accommodate Lemtrada patients. During the relevant time period, TAF’s MS fund frequently
       ran out of funding and was closed to new patients. If any patients applied for co-pay assistance at a time
       when the MS fund was out of funding and closed to new patients, TAF did not maintain a wait list of such
       patients. As a consequence, whenever TAF’s MS fund opened to new patients, the fund provided grants to
       the patients who applied immediately after the opening and did not provide grants to patients who had
       sought to apply earlier but at a time when the fund was closed.

       The United States further alleged that Sanofi made payments to TAF not with a charitable purpose but rather
       with the intention of using TAF as a conduit to pay the financial obligations, including Medicare co-pay
       obligations, of patients taking Lemtrada, and that Sanofi’s payment through TAF of Medicare co-pays for
                                                                                                                             PFE000539
https://www.justice.gov/usao-ma/pr/sanofi-agrees-pay-1185-million-resolve-allegations-it-paid-kickbacks-through-co-pay                          1/2
9/29/2020         Sanofi
                    Case Agrees to Pay $11.85 Million to Resolve
                             1:20-cv-04920-MKV                   Allegations That
                                                              Document        46-8it PaidFiled
                                                                                         Kickbacks Through a Co-Pay
                                                                                                11/16/20      PageAssistance
                                                                                                                    97 of 170Foundation | USAO-MA …

       Lemtrada violated the Anti-Kickback Statute. To effectuate its scheme, Sanofi worked with its third-party
       reimbursement hub to identify Medicare patients for whom physicians had prescribed Lemtrada, but who
       had not yet received infusions of the drug because they lacked sufficient funds to afford the co-pays for
       Lemtrada. Sanofi made nine payments to TAF during 2015 and 2016. At the times Sanofi made eight of
       these nine payments, TAF’s MS fund had run out of funding, and was closed to new patients. In conjunction
       with its payments to TAF, and knowing that TAF’s MS fund did not maintain wait lists and would fund the first
       patients who applied for assistance after the fund received new funding, Sanofi instructed its hub quickly to
       refer as many Lemtrada patients as possible to the TAF MS fund. As a result, when TAF’s MS fund opened
       with funding from Sanofi, Lemtrada patients received a disproportionately large share of the Medicare co-
       pay grants TAF issued and patients taking MS drugs other than Lemtrada received a disproportionately
       small share of the Medicare co-pay grants TAF issued.

       “According to the allegations in today’s settlement agreement, Sanofi used a supposed charity as a conduit
       to funnel money to patients taking Sanofi’s very expensive drug, all at the expense of the Medicare
       program,” said United States Attorney Andrew E. Lelling. “This office will continue to pursue drug companies
       for violations of the anti-kickback laws. We commend Sanofi for swiftly resolving the government’s
       allegations.”

       “Sanofi sought to undermine the Medicare program through its use of kickbacks disguised as routine
       charitable donations aimed at helping patients battling multiple sclerosis and who were struggling with costly
       copays,” said Joseph R. Bonavolonta, Special Agent in Charge of the FBI Boston Division. “They rigged the
       system so those taking its drug Lemtrada gained an unfair advantage over patients using other medications,
       and with today’s settlement, they are finally being held accountable for their actions.”

       Sanofi has also entered into a corporate integrity agreement (CIA) with the Department of Health and
       Human Services Office of Inspector General (HHS-OIG). The CIA requires, among other things, that Sanofi
       implement measures designed to ensure that arrangements and interactions with third-party patient
       assistance programs are compliant with the law. In addition, the CIA requires reviews by an independent
       review organization, and compliance-related certifications from company executives and Board members.

       A limited liability partnership formed by a former employee of Sanofi’s predecessor, Genzyme Corporation,
       brought these allegations through a whistleblower lawsuit. Under the qui tam provisions of the False Claims
       Act, private individuals, known as relators, can sue on behalf of the government for false claims and share in
       any recovery. In connection with today’s announced settlement, the partnership will receive approximately
       $2.7 million of the recovery.

       U.S. Attorney Lelling, HHS-OIG Chief Counsel Demske and FBI SAC Joseph Bonavolonta made the
       announcement today. The matter was handled by Assistant U.S. Attorneys Gregg Shapiro and Evan Panich
       of Lelling’s Office, with assistance from Kelley Hauser, Trial Attorney with Department of Justice’s Civil
       Division.




       Topic(s):
       Health Care Fraud

       Component(s):
       USAO - Massachusetts

                                                                                                                         Updated February 28, 2020




                                                                                                                                PFE000540
https://www.justice.gov/usao-ma/pr/sanofi-agrees-pay-1185-million-resolve-allegations-it-paid-kickbacks-through-co-pay                               2/2
9/29/2020         Two Pharmaceutical
                    Case             Companies Agree to Pay
                           1:20-cv-04920-MKV                a Total of Nearly
                                                          Document        46-8$125 Million
                                                                                    Filedto 11/16/20
                                                                                            Resolve Allegations
                                                                                                           Page that 98
                                                                                                                     they of
                                                                                                                          Paid Kickbacks Through Co…
                                                                                                                             170




       U.S. Attorneys » District of Massachusetts » News

                                                              Department of Justice

                                                               U.S. Attorney’s Office

                                                             District of Massachusetts


       FOR IMMEDIATE RELEASE                                                                                       Thursday, April 25, 2019

            Two Pharmaceutical Companies Agree to Pay a Total of Nearly
             $125 Million to Resolve Allegations that they Paid Kickbacks
                       Through Co-Pay Assistance Foundations
       BOSTON – The U.S. Attorney’s Office announced today that two pharmaceutical companies – Astellas
       Pharma US, Inc. (Astellas), and Amgen Inc. (Amgen) – have agreed to pay a total of $124.75 million to
       resolve allegations that they violated the False Claims Act by illegally paying the Medicare co-pays for their
       own high-priced drugs.

       When a Medicare beneficiary obtains a prescription drug covered by Medicare Part B or Part D, the
       beneficiary may be required to make a partial payment, which may take the form of a co-payment, co-
       insurance, or deductible (collectively, co-pays). Congress included co-pay requirements in these programs,
       in part, to encourage market forces to serve as a check on health care costs, including the prices that
       pharmaceutical manufacturers can demand for their drugs. The Anti-Kickback Statute prohibits
       pharmaceutical companies from offering or paying, directly or indirectly, any remuneration – which includes
       money or any other thing of value – to induce Medicare patients to purchase the companies’ drugs.

       “According to the allegations in today’s settlements, Astellas and Amgen conspired with two co-pay
       foundations to create funds that functioned almost exclusively to benefit patients taking Astellas and Amgen
       drugs,” said United States Attorney Andrew E. Lelling. “As a result, the companies’ payments to the
       foundations were not ‘donations,’ but rather were kickbacks that undermined the structure of the Medicare
       program and illegally subsidized the high costs of the companies’ drugs at the expense of American
       taxpayers. We will keep pursuing these cases until pharmaceutical companies stop engaging in this kind of
       behavior.”

        “When pharmaceutical companies use foundations to create funds that are used improperly to subsidize the
       copays of only their own drugs, it violates the law and undercuts a key safeguard against rising drug costs,”
       said Assistant Attorney General Jody Hunt of the Department of Justice’s Civil Division. “These enforcement
       actions make clear that the government will hold accountable drug companies that directly or indirectly pay
       illegal kickbacks.”

       “Kickback schemes can undermine our healthcare system, compromise medical decisions, and waste
       taxpayer dollars,” said Phillip Coyne, Special Agent in Charge, Office of the Inspector General of the
       Department of Health and Human Service’s Boston Regional Office. “We will continue to hold
                                                                                                     PFE000541
https://www.justice.gov/usao-ma/pr/two-pharmaceutical-companies-agree-pay-total-nearly-125-million-resolve-allegations-they                      1/3
9/29/2020         Two Pharmaceutical
                    Case             Companies Agree to Pay
                           1:20-cv-04920-MKV                a Total of Nearly
                                                          Document        46-8$125 Million
                                                                                    Filedto 11/16/20
                                                                                            Resolve Allegations
                                                                                                           Page that 99
                                                                                                                     they of
                                                                                                                          Paid Kickbacks Through Co…
                                                                                                                             170
       pharmaceutical companies accountable for subverting the charitable donation process in order to circumvent
       safeguards designed to protect the integrity of the Medicare program.”

       “As today’s settlements make clear, the FBI will aggressively go after pharmaceutical companies that look to
       bolster their drug prices by paying illegal kickbacks--whether directly or indirectly--to undermine taxpayer
       funded healthcare programs, including Medicare,” said Joseph R. Bonavolonta, Special Agent in Charge of
       the FBI Boston Division.

       The government’s allegations in the two settlements announced today are as follows:

       Astellas. Astellas sells Xtandi, an androgen receptor inhibitor (ARI) drug used to treat metastatic castration
       resistant prostate cancer (mCRPC) in patients who have failed chemotherapy. While there are other mCRPC
       drugs, none of the other major mCRPC drugs is an ARI. The government alleges that, during the period from
       July 2013 through December 2014, Astellas arranged for two foundations to operate ARI funds that covered
       mCRPC patients’ co-pays for ARIs, but not for other mCRPC drugs, and that Xtandi patients received nearly
       all of the assistance from these two funds. The government further alleges that, during the time that the ARI
       funds were open, Astellas promoted the existence of the ARI funds as an advantage for Xtandi over
       competing mCRPC drugs in an effort to persuade medical providers to prescribe Xtandi. During this period,
       Astellas raised the price of Xtandi at over 24 times the rate of overall inflation in the United States. Astellas
       has agreed to pay $100 million to resolve the government’s allegations.

       Amgen. Amgen sells Sensipar, a treatment for secondary hyperparathyroidism (SHPT), and Kyprolis, a
       treatment of multiple myeloma. The government alleges that, in late 2011, Amgen stopped donating to a
       foundation that covered co-pays for patients taking any of several SHPT drugs and approached a new
       foundation about creating a fund that would cover only Sensipar patients’ Medicare co-pays. Amgen
       thereafter paid millions of dollars to this fund. Until June 2014, the fund helped only Sensipar patients, as
       Amgen had requested. Amgen allegedly covered the co-pays of Sensipar patients through this fund even
       though the cost of doing so exceeded the cost Amgen would have incurred by providing free Sensipar to the
       same patients. By enabling the fund to cover the copays of Medicare beneficiaries, Amgen caused claims to
       be submitted to Medicare and generated revenue for itself. During the period the fund covered only
       Sensipar, Amgen raised the price of Sensipar at over four times the rate of overall inflation in the United
       States.

       The government further alleges that Amgen’s predecessor, Onyx Pharmaceuticals Inc. (Onyx), asked a
       different foundation to create a fund that, ostensibly, would cover health care related travel expenses for
       patients taking any multiple myeloma drug, but that, as Onyx and the foundation both knew, functioned
       almost exclusively to cover travel expenses for patients taking Kyprolis. The foundation also operated a
       second fund that covered co-pays for several multiple myeloma drugs, including Kyprolis. The government
       alleges that, for 2013, Onyx obtained data from the foundation on the multiple myeloma fund’s anticipated
       and actual expenses for coverage only of Kyprolis co-pays. Onyx then donated to the fund in an amount
       Onyx understood to be sufficient only to cover the co-pays of Kyprolis patients. Amgen has agreed to pay
       $24.75 million to resolve the government’s allegations.

       Amgen and Astellas each entered five-year corporate integrity agreements (CIAs) with OIG as part of their
       respective settlements. The CIAs require the companies to implement measures, controls, and monitoring
       designed to promote independence from any patient assistance programs to which they donate. In addition,
       the companies agreed to implement risk assessment programs and to obtain compliance-related
       certifications from company executives and Board members.

       To date, the Department of Justice has collected over $840 million from eight pharmaceutical companies
       (United Therapeutics, Pfizer, Actelion, Jazz, Lundbeck, Alexion, Astellas, and Amgen) that allegedly used
       third-party foundations as kickback vehicles. The U.S. Attorney’s Office for the District of Massachusetts
       initiated each of these investigations.
                                                                                                       PFE000542
https://www.justice.gov/usao-ma/pr/two-pharmaceutical-companies-agree-pay-total-nearly-125-million-resolve-allegations-they                      2/3
9/29/2020         Two Pharmaceutical
                   Case              Companies Agree to Pay
                           1:20-cv-04920-MKV                a Total of Nearly
                                                         Document        46-8 $125 Million
                                                                                   Filedto11/16/20
                                                                                           Resolve Allegations
                                                                                                         Page  that100
                                                                                                                    they Paid Kickbacks Through Co…
                                                                                                                         of 170
       U.S. Attorney Lelling, Assistant Attorney General Hunt, HHS-OIG SAC Coyne, and FBI SAC Bonavolonta
       made the announcement today. The U.S. Postal Inspection Service also assisted with the investigation. The
       matter was handled by Assistant U.S. Attorneys Gregg Shapiro and Abraham George, of Lelling’s Affirmative
       Civil Enforcement Unit, and by Trial Attorneys Augustine Ripa and Sarah Arni of the Justice Department’s
       Civil Division.


       Attachment(s):
       Download Amgen_Settlement_Agreement_.pdf
       Download Astellas_Settlement_Agreement.pdf

       Topic(s):
       Health Care Fraud

       Component(s):
       USAO - Massachusetts

                                                                                                                              Updated April 25, 2019




                                                                                                                                 PFE000543
https://www.justice.gov/usao-ma/pr/two-pharmaceutical-companies-agree-pay-total-nearly-125-million-resolve-allegations-they                            3/3
9/29/2020         Three
                   Case Pharmaceutical Companies Agree to Document
                           1:20-cv-04920-MKV              Pay a Total of Over
                                                                          46-8$122 Million
                                                                                   Filedto11/16/20
                                                                                           Resolve Allegations
                                                                                                         Page  that101
                                                                                                                    they Paid Kickbacks Through Co…
                                                                                                                         of 170




       U.S. Attorneys » District of Massachusetts » News

                                                              Department of Justice

                                                               U.S. Attorney’s Office

                                                             District of Massachusetts


       FOR IMMEDIATE RELEASE                                                                                         Thursday, April 4, 2019

            Three Pharmaceutical Companies Agree to Pay a Total of Over
             $122 Million to Resolve Allegations that they Paid Kickbacks
                       Through Co-Pay Assistance Foundations
       BOSTON – The U.S. Attorney’s Office announced today that three pharmaceutical companies –Jazz
       Pharmaceuticals plc (Jazz), Lundbeck LLC (Lundbeck), and Alexion Pharmaceuticals, Inc. – have agreed to
       pay a total of $122.6 million to resolve allegations that they violated the False Claims Act by paying
       kickbacks to Medicare and Civilian Health and Medical Program (ChampVA) patients through purportedly
       independent charitable foundations.

       When a Medicare beneficiary obtains a prescription drug covered by Medicare Part B or Part D, the
       beneficiary may be required to make a partial payment, which may take the form of a co-payment, co-
       insurance, or deductible (collectively, co-pays). Similarly, under ChampVA, patients may be required to pay a
       co-pay for medications. Congress included co-pay requirements in these programs, in part, to encourage
       market forces to serve as a check on health care costs, including the prices that pharmaceutical
       manufacturers can set for their drugs. The Anti-Kickback Statute prohibits pharmaceutical companies from
       offering or paying, directly or indirectly, any remuneration – which includes money or any other thing of value
       – to induce Medicare or VA patients to purchase the companies’ drugs.

       “We are committed to ensuring that pharmaceutical companies do not use third-party foundations to pay
       kickbacks masking the high prices those companies charge for their drugs,” said United States Attorney
       Andrew E. Lelling. “This misconduct is widespread, and enforcement will continue until pharmaceutical
       companies stop circumventing the anti-kickback laws to artificially bolster high drug prices, all at the
       expense of American taxpayers.”

       “Pharmaceutical companies undercut a key safeguard against rising drug costs when they create assistance
       funds to serve as conduits for the companies to subsidize the copays of their own drugs,” said Assistant
       Attorney General Jody Hunt of the Department of Justice’s Civil Division. “These enforcement actions make
       clear that the government will hold accountable drug companies that directly or indirectly pay illegal
       kickbacks.”

       “These settlements demonstrate the FBI’s commitment to safeguarding the Medicare program and ensuring
       that patients receive treatment solely based on their medical needs,” said Joseph R. Bonavolonta, Special
       Agent in Charge of the Federal Bureau of Investigation, Boston Field Division. “Not only did these
                                                                                                      PFE000544
https://www.justice.gov/usao-ma/pr/three-pharmaceutical-companies-agree-pay-total-over-122-million-resolve-allegations-they                     1/3
9/29/2020         Three
                   Case Pharmaceutical Companies Agree to Document
                           1:20-cv-04920-MKV              Pay a Total of Over
                                                                          46-8$122 Million
                                                                                   Filedto11/16/20
                                                                                           Resolve Allegations
                                                                                                         Page  that102
                                                                                                                    they Paid Kickbacks Through Co…
                                                                                                                         of 170
       companies undermine a program that was set up to assist patients in decreasing the cost of their drugs, but
       they threatened the financial integrity of the Medicare program to which we all contribute and on which we all
       depend.”

       “Kickback schemes undermine the integrity our nation’s healthcare system, including healthcare benefits
       administered by the U.S. Department of Veterans Affairs,” said Special Agent-in-Charge Sean Smith, VA
       Office of Inspector General, Northeast Field Office. “The VA Office of Inspector General, along with our law
       enforcement partners, will continue to aggressively pursue these investigations and exhaust all efforts to
       uncover these schemes.”

       The government’s allegations in the three settlements announced today are as follows:

       Jazz. Jazz sells Xyrem, a treatment for narcolepsy, and Prialt, a non-opioid treatment for management of
       severe chronic pain. The government alleges that, in 2011, Jazz asked a foundation to create a fund that
       would cover the co-pays of Xyrem patients. The foundation then created a fund that would ostensibly cover
       the co-pays of patients taking any narcolepsy drug, but that, through May 2014, almost exclusively assisted
       patients taking Xyrem. During this period, Jazz raised the price of Xyrem at over 24 times the rate of overall
       inflation in the United States. The government further alleges that Jazz asked the same foundation to create
       a fund that would purportedly cover the co-pays of patients taking any drug for severe chronic pain, but that,
       through May 2014, almost exclusively assisted patients taking Prialt. The foundation told Jazz that, when
       severe chronic pain patients seeking assistance with drugs other than Prialt contacted the foundation, the
       foundation would refer them elsewhere. Furthermore, as Jazz knew, the foundation did not advertise the
       severe chronic pain fund on its website, so that Jazz itself was the principal source referrals to the fund.
       Jazz has agreed to pay $57 million to resolve the government’s allegations.

       Lundbeck. Lundbeck sells Xenaxine, a treatment for chorea associated with Huntington’s Disease. The
       government alleges that, beginning in 2011, Lundbeck donated millions of dollars to a foundation’s fund that,
       ostensibly, covered the co-pays of patients with Huntington’s Disease, but that, in fact, simply covered the
       co-pays of patients taking Xenazine, regardless of the condition the drug was being used to treat. After May
       2014, when HHS-OIG published a document entitled “Supplemental Special Advisory Bulletin: Independent
       Charity Assistance Programs,” Lundbeck and the foundation agreed that the foundation would continue to
       pay the Xenazine co-pays for non-Huntington’s Disease patients out of a “general fund” that the foundation
       would use for this purpose. When Lundbeck asked the foundation whether there was a “risk” that HHS-OIG
       would not view this practice as compliant, the foundation replied, “[t]hey don’t know what we use the general
       fund for.” This conduct continued through 2016. During the period of the alleged misconduct, Lundbeck
       raised the price of Xenazine at over 22 times the rate of overall inflation in the United States. Lundbeck has
       agreed to pay $52.6 million to resolve the government’s allegations.

       Jazz and Lundbeck each entered five-year corporate integrity agreements (CIAs) with OIG as part of their
       respective settlements. The CIAs require the companies to implement measures, controls, and monitoring
       designed to promote independence from any patient assistance programs to which they donate. In addition,
       the companies agreed to implement risk assessment programs and to obtain compliance-related
       certifications from company executives and Board members.

       “These kickback schemes harm Medicare and the public,” said Gregory E. Demske, Chief Counsel to the
       Inspector General. “OIG CIAs, such as those with Jazz and Lundbeck, are designed to reduce future risks
       to patients and taxpayer-funded programs. OIG decided not to require a CIA with Alexion because it made
       sweeping and fundamental organizational changes following the bad conduct. The changes included hiring
       a new eight-member executive leadership team and changing half of the members of its Board of Directors.
       In addition, forty percent of Alexion’s employees are new and the company relocated its corporate
       headquarters.”


                                                                                                                              PFE000545
https://www.justice.gov/usao-ma/pr/three-pharmaceutical-companies-agree-pay-total-over-122-million-resolve-allegations-they                     2/3
9/29/2020         Three
                   Case Pharmaceutical Companies Agree to Document
                           1:20-cv-04920-MKV              Pay a Total of Over
                                                                          46-8$122 Million
                                                                                   Filedto11/16/20
                                                                                           Resolve Allegations
                                                                                                         Page  that103
                                                                                                                    they Paid Kickbacks Through Co…
                                                                                                                         of 170
       Alexion. Alexion sells Soliris, a drug that is approved to treat patients with paroxysmal nocturnal
       hemoglobinuria (PNH) and to treat patients with atypical hemolytic uremic syndrome (aHUS). Soliris can
       cost over $500,000 per year. Alexion allegedly knew that the price it set for Soliris could pose a financial
       burden to patients. In January 2010, the government alleges, Alexion requested that a foundation create a
       “Complement-Mediated Disease” (“CMD”) fund. Over the next several months, Alexion and the foundation
       allegedly discussed the coverage parameters that Alexion desired for the fund, including Alexion’s desire
       that the fund “not support a patient with any of these [CMD] diagnoses for other reasons tha[n] Soliris
       therapy.” The government alleges that, after the fund opened, Alexion—the sole donor to the fund—
       understood that the fund’s provision of financial assistance to a patient was contingent on the patient taking
       Soliris. Alexion allegedly noted internally that it needed to be diligent in notifying the foundation if a patient
       had stopped taking Soliris so that Alexion’s donations would not be used on patients who were not starting
       or maintaining Soliris therapy. Alexion has agreed to pay $13 million to resolve the government’s allegations.

       U.S. Attorney Lelling, Assistant Attorney General Hunt, HHS-OIG Chief Counsel Demske, FBI SAC
       Bonavolonta, and VA OIG SAC Sean Smith made the announcement today. The U.S. Postal Inspection
       Service also assisted with the investigation. The matter was handled by Assistant U.S. Attorneys Gregg
       Shapiro and Abraham George, of Lelling’s Affirmative Civil Enforcement Unit, and by Trial Attorneys
       Augustine Ripa and Sarah Arni of the Justice Department’s Civil Division.


       Attachment(s):
       Download Alexion_Settlement.pdf
       Download Jazz_Settlement.pdf
       Download Lundbeck_Settlement.pdf

       Topic(s):
       Health Care Fraud

       Component(s):
       USAO - Massachusetts

                                                                                                                              Updated April 4, 2019




                                                                                                                                PFE000546
https://www.justice.gov/usao-ma/pr/three-pharmaceutical-companies-agree-pay-total-over-122-million-resolve-allegations-they                           3/3
9/29/2020         Actelion
                   CasePharmaceuticals Agrees to Pay $360
                           1:20-cv-04920-MKV              Million to Resolve
                                                       Document         46-8 Allegations
                                                                                  Filedthat it Paid Kickbacks
                                                                                         11/16/20        Page Through
                                                                                                                  104a of
                                                                                                                       Co-Pay
                                                                                                                          170Assistance Founda…




       U.S. Attorneys » District of Massachusetts » News

                                                              Department of Justice

                                                                U.S. Attorney’s Office

                                                             District of Massachusetts


       FOR IMMEDIATE RELEASE                                                                                  Thursday, December 6, 2018

         Actelion Pharmaceuticals Agrees to Pay $360 Million to Resolve
         Allegations that it Paid Kickbacks Through a Co-Pay Assistance
                                    Foundation
       BOSTON – The U.S. Attorney’s Office announced today that pharmaceutical company Actelion
       Pharmaceuticals US, Inc. (Actelion), a seller of pulmonary arterial hypertension (PAH) drugs, has agreed to
       pay $360 million to resolve allegations that it violated the False Claims Act by paying kickbacks to Medicare
       patients through a purportedly independent charitable foundation.

       When a Medicare beneficiary obtains a prescription drug covered by Medicare Part B or Part D, the
       beneficiary may be required to make a partial payment, which may take the form of a co-payment, co-
       insurance, or deductible (collectively “co-pays”). These co-pay obligations may be substantial for expensive
       medications. Congress included co-pay requirements in these programs, in part, to encourage market forces
       to serve as a check on health care costs, including the prices that pharmaceutical manufacturers can
       demand for their drugs. The Anti-Kickback Statute prohibits pharmaceutical companies from offering or
       paying, directly or indirectly, any remuneration – which includes money or any other thing of value – to
       induce Medicare patients to purchase the companies’ drugs.

       Actelion sells a number of PAH drugs, including Tracleer, Ventavis, Veletri, and Opsumit. As part of today’s
       settlement, the government alleged that Actelion used a foundation as a conduit to pay the co-pay
       obligations of thousands of Medicare patients taking Actelion’s PAH drugs. By doing so, the government
       alleged, Actelion was able to induce patients to purchase its drugs when the prices Actelion had set for those
       drugs otherwise could have posed a barrier to purchases.

       The government alleges that in 2014 and 2015, Actelion routinely obtained data from the foundation
       detailing how many patients on each Actelion drug the foundation had assisted, how much the foundation
       had spent on those patients, and how much the foundation expected to spend on those patients in the
       future. Actelion used this information to budget for future payments to the foundation on a drug-specific basis
       and to confirm that its contribution amounts to the foundation were sufficient to cover the copays of patients
       taking Actelion’s drugs, but not of patients taking other manufacturers’ PAH drugs. Actelion engaged in this
       practice even though the foundation warned the company against receiving data concerning the foundation’s
       expenditures on copays for Actelion’s drugs. Meanwhile, the government also alleged that Actelion had a
       policy of not permitting Medicare patients to participate in its free drug program, which was open to other
       financially needy patients, even if those Medicare patients could not afford their copays for Actelion’s drugs.
                                                                                                       PFE000547
https://www.justice.gov/usao-ma/pr/actelion-pharmaceuticals-agrees-pay-360-million-resolve-allegations-it-paid-kickbacks                    1/2
9/29/2020         Actelion
                   CasePharmaceuticals Agrees to Pay $360
                           1:20-cv-04920-MKV              Million to Resolve
                                                       Document         46-8 Allegations
                                                                                  Filedthat it Paid Kickbacks
                                                                                         11/16/20        Page Through
                                                                                                                  105a of
                                                                                                                       Co-Pay
                                                                                                                          170Assistance Founda…
       Instead, to generate revenue from Medicare and induce purchases of its drugs, the government alleged that
       Actelion referred such Medicare patients to the foundation, which allowed the patients’ copays to be paid
       and resulted in claims to Medicare for the remaining cost.

       “Using data from a foundation that it knew it should not have, Actelion effectively set up a proprietary fund to
       cover the co-pays of just its own drugs,” said United States Attorney Andrew E. Lelling. “Such conduct not
       only violates the anti-kickback statute, it also undermines the Medicare program’s co-pay structure, which
       Congress created as a safeguard against inflated drug prices. During the period covered by today’s
       settlement, Actelion raised the price of its main PAH drug, Tracleer, by nearly 30 times the rate of overall
       inflation in the United States.”

       “This settlement, as do prior settlements concerning similar misconduct, make clear that the government will
       hold accountable drug companies that pay illegal kickbacks,” said Assistant Attorney General Joseph H.
       Hunt of the Department Justice’s Civil Division. “Pharmaceutical companies cannot have it both ways—they
       cannot continue to increase drug prices while engaging in conduct designed to defeat the mechanisms that
       Congress designed to check such prices and then expect Medicare to pay for the ballooning costs.”

       “Kickback schemes can undermine our healthcare system, compromise medical decisions, and waste
       taxpayer dollars,” said Phillip Coyne, Special Agent in Charge, Office of the Inspector General of the
       Department of Health and Human Service’s Boston Regional Office. “We will continue to hold
       pharmaceutical companies accountable for subverting the charitable donation process in order to circumvent
       safeguards designed to protect the integrity of the Medicare program.”

       “Today’s settlement against Actelion is a victory for the public and underscores the FBI's commitment to
       safeguarding the financial integrity of the Medicare program,” said Harold H. Shaw, Special Agent in Charge
       of the Federal Bureau of Investigation, Boston Field Division. “Simply put, the goal of the FBI's Health Care
       Fraud program is to ensure that patients receive the appropriate treatments and therapies according to their
       medical needs, without corrupt or profit-driven influence of drug manufacturers.”

       On June 16, 2017, after the conduct alleged in today’s settlement agreement, Johnson & Johnson acquired
       Actelion. Johnson & Johnson was not involved, directly or indirectly, in the alleged conduct and the
       allegations above do not relate in any way to Johnson & Johnson.

       U.S. Attorney Lelling, Assistant Attorney General Hunt, HHS-OIG SAC Coyne, and FBI SAC Shaw made the
       announcement today. The U.S. Postal Inspection Service also assisted with the investigation. The matter
       was handled by Assistant U.S. Attorneys Gregg Shapiro and Abraham George, of Lelling’s Office, and by
       Trial Attorneys Augustine Ripa and Sarah Arni of the Justice Department’s Civil Division.


       Attachment(s):
       Download Actelion_Settlement_Agreement.pdf

       Component(s):
       USAO - Massachusetts

                                                                                                                           Updated December 6, 2018




                                                                                                                                  PFE000548
https://www.justice.gov/usao-ma/pr/actelion-pharmaceuticals-agrees-pay-360-million-resolve-allegations-it-paid-kickbacks                              2/2
9/29/2020         United
                   Case  Therapeutics Agrees to Pay $210 Million
                            1:20-cv-04920-MKV                    to Resolve Allegations
                                                           Document         46-8 Filed  that it Paid Kickbacks Through
                                                                                                11/16/20       Page a106
                                                                                                                       Co-Pay
                                                                                                                           of Assistance
                                                                                                                              170        Foundation |…




       U.S. Attorneys » District of Massachusetts » News

                                                               Department of Justice

                                                                U.S. Attorney’s Office

                                                              District of Massachusetts


       FOR IMMEDIATE RELEASE                                                                              Wednesday, December 20, 2017

              United Therapeutics Agrees to Pay $210 Million to Resolve
            Allegations that it Paid Kickbacks Through a Co-Pay Assistance
                                       Foundation
       BOSTON – The U.S. Attorney’s Office announced today that pharmaceutical company United Therapeutics
       Corporation (UT), a seller of pulmonary arterial hypertension (PAH) drugs, has agreed to pay $210 million to
       resolve allegations that it violated the False Claims Act by paying kickbacks to Medicare patients through a
       purportedly independent charitable foundation.

       When a Medicare beneficiary obtains a prescription drug covered by Medicare Part B or Part D, the
       beneficiary may be required to make a partial payment, which may take the form of a co-payment, co-
       insurance, or deductible (collectively “co-pays”). These co-pay obligations may be substantial for expensive
       medications. Congress included co-pay requirements in these programs, in part, to encourage market
       forces to serve as a check on health care costs, including the prices that pharmaceutical manufacturers can
       demand for their drugs. The Anti-Kickback Statute prohibits pharmaceutical companies from offering or
       paying, directly or indirectly, any remuneration – which includes money or any other thing of value – to
       induce Medicare patients to purchase the companies’ drugs.

       UT sells a number of PAH drugs, including Adcirca, Remodulin, Tyvaso, and Orenitram. As part of today’s
       settlement, the government alleged that UT used a foundation, which claims 501(c)(3) status for tax
       purposes, as a conduit to pay the co-pay obligations of thousands of Medicare patients taking its PAH
       drugs. From February 2010 through January 2014, the government alleged, UT routinely obtained data
       from the foundation detailing how many patients on each UT PAH drug the foundation had assisted and how
       much the foundation had spent on those patients. The government alleged that UT used this data to decide
       the amount to donate to the foundation. At the same time, the government alleged, UT had a policy of not
       permitting Medicare patients to participate in its free drug program (which was open to other financially
       needy patients) even if those Medicare patients could not afford their co-pays for UT drugs. Instead, in order
       to generate revenue from Medicare and to induce purchases of its PAH drugs, UT allegedly referred
       Medicare patients prescribed its PAH drugs to the foundation, which resulted in claims to Medicare to cover
       the cost of those drugs.

       “UT used a third party to do exactly what it knew it could not lawfully do itself,” said Acting United States
       Attorney William D. Weinreb. “According to the allegations in today’s settlement agreement, UT understood
                                                                                                          PFE000549
https://www.justice.gov/usao-ma/pr/united-therapeutics-agrees-pay-210-million-resolve-allegations-it-paid-kickbacks-through                        1/2
9/29/2020         United
                   Case  Therapeutics Agrees to Pay $210 Million
                            1:20-cv-04920-MKV                    to Resolve Allegations
                                                           Document         46-8 Filed  that it Paid Kickbacks Through
                                                                                                11/16/20       Page a107
                                                                                                                       Co-Pay
                                                                                                                           of Assistance
                                                                                                                              170        Foundation |…

       that the third-party foundation used UT’s money to cover the co-pays of patients taking UT drugs. UT’s
       payments to the foundation were not charity for PAH patients generally, but rather were a way to funnel
       money to patients taking UT drugs. The Anti-Kickback Statute exists to protect Medicare, and the taxpayers
       who fund it, from schemes like these that leave Medicare holding the bag for the costs of expensive drugs.”

       “While we support efforts to provide patients with access to needed medications, such assistance must
       comply with federal law. Today’s settlement shows that the government will hold accountable drug
       companies that attempt to use illegal kickbacks to defeat mechanisms Congress designed to act as a check
       on drug pricing and healthcare costs,” said Principal Deputy Assistant Attorney General Chad A. Readler of
       the Justice Department’s Civil Division.

       UT also has entered into a corporate integrity agreement (CIA) with the Department of Health and Human
       Services Office of Inspector General (HHS-OIG). The five-year CIA requires, among other things, that UT
       implement measures designed to ensure that arrangements and interactions with third-party patient
       assistance programs are compliant with the law. In addition, the CIA requires reviews by an independent
       review organization, compliance-related certifications from company executives and Board members, and
       the implementation of a risk assessment and mitigation process.

       “Our corporate integrity agreement requires United Therapeutics to implement controls and monitoring
       designed to promote true independence from any patient assistance programs to which it donates,” said
       Gregory E. Demske, Chief Counsel to the Inspector General for the United States Department of Health and
       Human Services. “Without true independence, a drug company can use a foundation as a conduit for
       improper payments that expose the taxpayer-funded Medicare program to the risk of abuse.”

       Acting U.S. Attorney Weinreb, Acting Assistant Attorney General Readler, and HHS- OIG Chief Counsel
       Demske made the announcement today. This matter was investigated by HHS-OIG, the Federal Bureau of
       Investigation, the United States Postal Inspection Service, and the United States Department of Veterans
       Affairs Office of Inspector General, and was handled by Assistant U.S. Attorneys Gregg Shapiro, Abraham
       George, and Deana El-Mallawany of Weinreb’s Office, and by Trial Attorneys Augustine Ripa and Sarah Arni
       of the Justice Department’s Civil Division.


       Attachment(s):
       Download United Therapeutics Settlement Agreement

       Topic(s):
       Health Care Fraud

       Component(s):
       USAO - Massachusetts

                                                                                                                       Updated December 20, 2017




                                                                                                                               PFE000550
https://www.justice.gov/usao-ma/pr/united-therapeutics-agrees-pay-210-million-resolve-allegations-it-paid-kickbacks-through                        2/2
9/29/2020         Fourth
                   Case  Foundation Resolves Allegations that
                           1:20-cv-04920-MKV                  it Conspired with
                                                           Document         46-8Pharmaceutical Companies to Pay
                                                                                     Filed 11/16/20         PageKickbacks
                                                                                                                    108 toofMedicare
                                                                                                                             170 Patients | USA…




       U.S. Attorneys » District of Massachusetts » News

                                                             Department of Justice

                                                               U.S. Attorney’s Office

                                                             District of Massachusetts


       FOR IMMEDIATE RELEASE                                                                                   Tuesday, January 21, 2020

            Fourth Foundation Resolves Allegations that it Conspired with
              Pharmaceutical Companies to Pay Kickbacks to Medicare
                                     Patients
         U.S. Attorney’s Office has collected more than $850 million in settlements involving
        pharmaceutical companies using third-party foundations as instruments for kickbacks

       BOSTON – The U.S. Attorney’s Office announced today that Patient Services, Inc. (“PSI”), a foundation
       based in Midlothian, Va., has agreed to pay $3 million to resolve allegations that it violated the False Claims
       Act by enabling certain pharmaceutical companies to pay kickbacks to Medicare patients taking the
       companies’ drugs.

       The government alleged that PSI worked with various pharmaceutical companies to design and operate
       certain funds that funneled money from the companies to patients taking the specific drugs the companies
       sold. These schemes enabled the pharmaceutical companies to ensure that Medicare patients did not
       consider the high costs that the companies charged for their drugs. The schemes also minimized the
       possibility that the companies’ money would go to patients who were not taking the companies’ drugs.

       When a Medicare beneficiary obtains a prescription drug covered by Medicare Part B or Part D, the
       beneficiary may be required to make a partial payment, which may take the form of a co-payment, co-
       insurance, or deductible (collectively, “co-pays”). Congress included co-pay requirements in these programs,
       in part, to encourage market forces to serve as a check on health care costs, including the prices that
       pharmaceutical manufacturers can demand for their drugs. The Anti-Kickback Statute prohibits
       pharmaceutical companies from offering or paying, directly or indirectly, any remuneration – which includes
       money or any other thing of value – to induce Medicare patients to purchase the companies’ drugs. The law
       further prohibits third parties, such as co-pay foundations, from conspiring with pharmaceutical companies to
       violate the Anti-Kickback Statute.

       “Pharmaceutical companies cannot use foundations to funnel drug co-payments disguised as routine
       charitable donations, all to prop up excessive drug prices. PSI allegedly operated as a vehicle for specific
       pharmaceutical companies essentially to pay kickbacks at the ultimate expense of the American taxpayers
       who support the Medicare program,” said United States Attorney Andrew E. Lelling. “We will continue to
       pursue this kind of enforcement until the practice disappears.”

                                                                                                                         PFE000551
https://www.justice.gov/usao-ma/pr/fourth-foundation-resolves-allegations-it-conspired-pharmaceutical-companies-pay                          1/3
9/29/2020         Fourth
                   Case  Foundation Resolves Allegations that
                           1:20-cv-04920-MKV                  it Conspired with
                                                           Document         46-8Pharmaceutical Companies to Pay
                                                                                     Filed 11/16/20         PageKickbacks
                                                                                                                    109 toofMedicare
                                                                                                                             170 Patients | USA…
       “The Department is committed to ensuring that foundations are not used as mere conduits to funnel
       kickbacks from pharmaceutical companies to Medicare patients and to increase company profits while
       avoiding an important cost-control aspect of the Medicare program,” said Assistant Attorney General Jody
       Hunt of the Department of Justice’s Civil Division. “We will continue to combat unlawful kickback
       arrangements and their pernicious influence on our health care system.”

       “Few things undermine public confidence quite like finding out the pharmaceutical companies and non-
       profits they entrust with their health and financial peace of mind have been playing fast and loose with the
       law. Schemes like these, and the individuals and organizations who perpetrate them, are an affliction on our
       health care systems,” said Joseph R. Bonavolonta, Special Agent in Charge of the FBI Boston Division.
       “This settlement demonstrates the FBI’s resolve to ensure that patients receive care that is based solely on
       sound medical judgment, and not compromised by kickbacks.”

       “Foundations operating patient assistance programs should operate with integrity and act independently
       from their donors,” said Gregory E. Demske, Chief Counsel to the Inspector General. “Our Integrity
       Agreement is designed to promote such independence and monitor the foundation to reduce the risk of
       future kickbacks.”

       The United States alleged that PSI conspired with three pharmaceutical manufacturers – Insys, Aegerion,
       and Alexion – to enable them to pay kickbacks to Medicare patients taking their drugs. Details of the alleged
       conduct can be found in attached addendum.

       The amount of the settlement announced today was determined based on analysis of PSI’s ability to pay
       after review of its financial condition.

       PSI entered a three-year Integrity Agreement (IA) with HHS-OIG as part of the settlement. The IA requires,
       among other things, that PSI implement measures designed to ensure that it operates independently and
       that its arrangements and interactions with pharmaceutical manufacturer donors are compliant with the law.
       In addition, the IA requires compliance-related certifications from PSI's Board of Directors and detailed
       reviews by an independent review organization.

       PSI is the fourth foundation to settle allegations of kickbacks. In total, the four foundations (PSI, The
       Assistance Fund, Chronic Disease Fund, and Patient Access Network Foundation) have paid $13 million. In
       addition, the U.S. Attorney’s Office has collected more than $840 million in total from eight pharmaceutical
       companies (United Therapeutics, Pfizer, Actelion, Jazz, Lundbeck, Alexion, Astellas and Amgen) to resolve
       allegations that they used third-party foundations as instruments for kickbacks.

       U.S. Attorney Lelling, HHS-OIG Chief Counsel Demske and FBI SAC Bonavolonta made the announcement
       today. The U.S. Postal Inspection Service also assisted with the investigation. The matter was handled by
       Assistant U.S. Attorney Gregg Shapiro, of Lelling’s Affirmative Civil Enforcement Unit, and Trial Attorneys
       Sarah Arni and Augustine Ripa, of the Department of Justice’s Civil Division.

                                                                    ADDENDUM

       PSI’s Breakthrough Cancer Pain Fund. In late 2013, PSI and Insys began discussing a potential copayment
       assistance fund for Subsys, a sublingual form of fentanyl, a powerful opioid painkiller. Subsys was approved
       for the treatment of breakthrough cancer pain in opioid-tolerant patients. PSI worked with Insys to create a
       budget for the “Breakthrough Cancer Pain” fund. Insys was the only donor to the fund. PSI provided Insys,
       through the Insys Reimbursement Center, with access to a “referral portal,” where Insys could see the status
       of each patient that it referred to PSI, including whether that patient had received copay assistance from PSI
       and the amount of the assistance. PSI did not provide access to the referral portal to other manufacturers of
       fentanyl products that did not donate to the fund. PSI knew that Insys was referring patients to the
       Breakthrough Cancer Pain fund who did not have cancer, but PSI stated that it would only prevent “off-label
                                                                                                                       PFE000552
https://www.justice.gov/usao-ma/pr/fourth-foundation-resolves-allegations-it-conspired-pharmaceutical-companies-pay                          2/3
9/29/2020         Fourth
                   Case  Foundation Resolves Allegations that
                           1:20-cv-04920-MKV                  it Conspired with
                                                           Document         46-8Pharmaceutical Companies to Pay
                                                                                     Filed 11/16/20         PageKickbacks
                                                                                                                    110 toofMedicare
                                                                                                                             170 Patients | USA…
       use…if the Donor wants us to.” PSI provided Insys with monthly “invoices” to cover the patients who had
       received assistance from PSI. PSI worked to avoid covering patients taking fentanyl products other than
       Subsys, noting that PSI “cannot allow them to deplete funds from INSYS.”

       PSI’s HoFH Fund. Aegerion sold Juxtapid, which is approved to treat patients with homozygous familial
       hypercholesterolemia (“HoFH”). In 2013, at Aegerion’s request, PSI created a fund, supported only by
       Aegerion donations, for HoFH. PSI represented to Aegerion that “it makes more sense to have industry
       provide a very small amount of funding [in the form of donations for copayment coverage] to gain a
       reimbursement vehicle rather than give compassionate product.” PSI’s HoFH fund allowed Aegerion to pay
       for Medicare patients’ copayments to eliminate any price sensitivity to physicians prescribing and patients
       taking Juxtapid. Aegerion participated in establishing the patient eligibility criteria that PSI used to cover the
       copayment obligations of patients taking Juxtapid.

       PSI’s CMD Fund. Alexion sells Soliris, an intravenously administered complement inhibitor. From Jan. 1,
       2010, through June 30, 2016, Soliris was indicated for the treatment of patients with paroxysmal nocturnal
       hemoglobinuria (“PNH”) to reduce hemolysis and for the treatment of patients with atypical hemolytic uremic
       syndrome (“aHUS”) to inhibit complement-mediated thrombotic microangiopathy. Alexion approached PSI in
       January 2010 to request that PSI create a fund to provide Soliris patients with financial assistance, such as
       coverage for Medicare copays for Soliris, health insurance premiums, infusion and nursing services, and
       travel expenses. Over the next several months, Alexion and PSI discussed the coverage parameters that
       Alexion desired for the fund, including Alexion’s desire that PSI “not support a patient with any of these
       diagnoses for other reasons tha[n] Soliris therapy.” PSI opened an orphan disease fund entitled
       Complement Mediated Diseases (“CMD”) to provide assistance to patients taking Soliris. Except in rare
       instances, PSI provided financial assistance from the CMD fund only if a patient was taking Soliris. PSI
       provided Alexion with access to PSI’s referral portal software, through which PSI reported information back
       to Alexion confirming the specific Soliris patients who were approved for copay or other financial assistance
       from PSI and through which PSI detailed payments to those patients.


       Attachment(s):
       Download PSI_Settlement_Agreement.pdf

       Topic(s):
       Health Care Fraud

       Component(s):
       USAO - Massachusetts

                                                                                                                      Updated January 22, 2020




                                                                                                                            PFE000553
https://www.justice.gov/usao-ma/pr/fourth-foundation-resolves-allegations-it-conspired-pharmaceutical-companies-pay                              3/3
9/29/2020         Third
                   Case Foundation Resolves Allegations that Document
                            1:20-cv-04920-MKV                it Conspired with46-8
                                                                               Pharmaceutical
                                                                                      Filed Companies
                                                                                              11/16/20to Pay Kickbacks
                                                                                                          Page     111to of
                                                                                                                         Medicare
                                                                                                                            170 Patients | USAO-…




       U.S. Attorneys » District of Massachusetts » News

                                                             Department of Justice

                                                               U.S. Attorney’s Office

                                                             District of Massachusetts


       FOR IMMEDIATE RELEASE                                                                            Wednesday, November 20, 2019

            Third Foundation Resolves Allegations that it Conspired with
             Pharmaceutical Companies to Pay Kickbacks to Medicare
                                    Patients
       BOSTON – The U.S. Attorney’s Office announced today that The Assistance Fund (“TAF”), a foundation
       based in Orlando, Fla., has agreed to pay $4 million to resolve allegations that it violated the False Claims
       Act by enabling certain pharmaceutical companies to pay kickbacks to Medicare patients taking the
       companies’ drugs.

       TAF operated a fund that was ostensibly for any Medicare patient with multiple sclerosis (MS). The
       government alleged, however, that TAF conspired with three MS drug manufacturers so that the fund
       functioned as a conduit for money from those manufacturers to patients taking their MS drugs. The
       conspiracy enabled the pharmaceutical companies to ensure that Medicare patients did not consider the
       high costs that the companies charged for their MS drugs. The conspiracy also minimized the possibility that
       the companies’ money would go to patients taking competing MS drugs made by other companies.

       When a Medicare beneficiary obtains a prescription drug covered by Medicare Part B or Part D, the
       beneficiary may be required to make a partial payment, which may take the form of a co-payment, co-
       insurance, or deductible (collectively, “co-pays”). Congress included co-pay requirements in these programs,
       in part, to encourage market forces to serve as a check on health care costs, including the prices that
       pharmaceutical manufacturers can demand for their drugs. The Anti-Kickback Statute prohibits
       pharmaceutical companies from offering or paying, directly or indirectly, any remuneration – which includes
       money or any other thing of value – to induce Medicare patients to purchase the companies’ drugs. The law
       further prohibits third parties, such as co-pay foundations, from conspiring with pharmaceutical companies to
       violate the Anti-Kickback Statute.

       “Pharmaceutical companies and foundations cannot undermine the Medicare program through the use of
       kickbacks disguised as routine charitable donations. TAF operated as a vehicle for specific pharmaceutical
       companies to pay kickbacks at the ultimate expense of the American taxpayers who support the Medicare
       program,” said United States Attorney Andrew E. Lelling. “We will continue to pursue this kind of
       enforcement until the practice disappears.”

       “TAF cared more about helping its big pharma donors make money than about helping individual patients in
       need of life changing assistance. The FBI is proud to be a part of the investigation that brought TAF’s corrupt
                                                                                                       PFE000554
https://www.justice.gov/usao-ma/pr/third-foundation-resolves-allegations-it-conspired-pharmaceutical-companies-pay-kickbacks                  1/4
9/29/2020         Third
                   Case Foundation Resolves Allegations that Document
                            1:20-cv-04920-MKV                it Conspired with46-8
                                                                               Pharmaceutical
                                                                                      Filed Companies
                                                                                              11/16/20to Pay Kickbacks
                                                                                                          Page     112to of
                                                                                                                         Medicare
                                                                                                                            170 Patients | USAO-…
       practices to light, and we will continue to seek justice against any person or entity involved in such
       schemes,” said Joseph R. Bonavolonta, Special Agent in Charge of the FBI Boston Division.

       “Foundations that coordinate with pharmaceutical company donors to benefit the donors are not operating
       independently to equitably benefit needy patients,” said Gregory E. Demske, Chief Counsel to the Inspector
       General. “Our Integrity Agreements promote independence between foundations and their donors and
       require the foundations to provide assistance to eligible patients on a first-come, first-served basis.”

       The United States alleged that TAF conspired with three MS drug manufacturers – Teva, Biogen, and
       Novartis – to enable them to pay kickbacks to Medicare patients taking their drugs. Details of the alleged
       conduct can be found in attached addendum.

       The amount of the settlement announced today was determined based on analysis of TAF’s ability to pay
       after review of its financial condition.

       TAF entered a three-year Integrity Agreement (IA) with HHS-OIG as part of the settlement. The IA requires,
       among other things, that TAF implement measures designed to ensure that it operates independently and
       that its arrangements and interactions with pharmaceutical manufacturer donors are compliant with the law.
       In addition, the IA requires compliance-related certifications from TAF’s Board of Directors and detailed
       reviews by an independent review organization.

       TAF is the third foundation to settle allegations of kickbacks. In total, the three foundations (TAF, Chronic
       Disease Fund, and Patient Access Network Foundation) have paid $10 million. In addition, the United States
       has collected more than $840 million in total from eight pharmaceutical companies (United Therapeutics,
       Pfizer, Actelion, Jazz, Lundbeck, Alexion, Astellas and Amgen) to resolve allegations that they used third-
       party foundations as instruments for kickbacks.

       U.S. Attorney Lelling, HHS-OIG Chief Counsel Demske and FBI SAC Bonavolonta made the announcement
       today. The U.S. Postal Inspection Service also assisted with the investigation. The matter was handled by
       Assistant U.S. Attorneys Gregg Shapiro and Abraham George, of Lelling’s Affirmative Civil Enforcement Unit,
       with assistance from Trial Attorney Douglas Rosenthal, of the Department of Justice’s Civil Division.

                                                                    ADDENDUM

       TAF’s solicitation and receipt of payments from Teva that correlated with TAF’s spending on Copaxone
       renewal patients. Teva sells Copaxone, and TAF’s MS fund provided grants to cover Medicare co-pays for
       patients taking Copaxone. TAF’s MS fund also provided grants to cover Medicare co-pays for patients taking
       other MS drugs, such as Avonex and Tysabri, which Biogen sells, and Gilenya, which Novartis sells. In the
       month of December prior to each of the years 2011-2015, TAF conveyed to Teva how much money TAF’s
       MS fund needed to renew co-pay grants for the fund’s existing Copaxone patients in the upcoming year. In
       order to determine these amounts, which ranged from over $18 million to over $30 million per year, TAF
       multiplied the number of Copaxone patients in the fund by the fund’s average grant amount, and then added
       the cost of TAF’s administrative fee. TAF understood that Teva knew how TAF was calculating the amounts
       of these funding requests, and that, accordingly, Teva was using TAF’s MS fund as a conduit to cover
       Medicare co-pays for Copaxone patients.

       TAF’s practice of not maintaining wait lists and its coordination of the openings of the MS fund with Teva,
       Biogen, and Novartis. During the period from 2011-2014, TAF’s MS fund frequently ran out of funding and
       was closed to new patients. If any patients applied for co-pay assistance at that time, TAF did not maintain a
       wait list of such patients. As a consequence, whenever TAF’s MS fund received a payment and opened to
       new patients, the fund provided grants to the patients who applied immediately after the opening and did not
       provide grants to patients who had sought to apply earlier, but at a time when the fund was closed. As
       described further below, TAF’s practice of not maintaining wait lists enabled TAF to coordinate with Teva,
                                                                                                                               PFE000555
https://www.justice.gov/usao-ma/pr/third-foundation-resolves-allegations-it-conspired-pharmaceutical-companies-pay-kickbacks                  2/4
9/29/2020         Third
                   Case Foundation Resolves Allegations that Document
                            1:20-cv-04920-MKV                it Conspired with46-8
                                                                               Pharmaceutical
                                                                                      Filed Companies
                                                                                              11/16/20to Pay Kickbacks
                                                                                                          Page     113to of
                                                                                                                         Medicare
                                                                                                                            170 Patients | USAO-…
       Biogen, and Novartis to ensure that TAF used the companies’ funding to cover the co-pays of patients taking
       their respective drugs.

       TAF’s coordination with Teva. During the period from 2011 to 2014, Teva not only made large payments to
       TAF’s MS fund to cover the renewal of grants for Copaxone patients at the beginning of each year, Teva also
       made numerous smaller payments, typically less than $3 million each, to TAF’s MS fund at subsequent
       times during each year. In conjunction with each of these smaller payments, TAF coordinated with Teva and
       Teva’s vendor, Advanced Care Scripts (“ACS”), to ensure that Copaxone patients received a
       disproportionate share of the grants from the fund during each window when the fund opened after a Teva
       payment. Each time that Teva was prepared to make a payment, TAF understood that ACS had told Teva
       how many Copaxone patients were awaiting assistance. Meanwhile, TAF had told Teva the average MS
       fund grant amount at the time of the payment. TAF knew that Teva was multiplying the average grant
       amount by the number of waiting Copaxone patients to determine the amounts Teva would pay to TAF’s MS
       fund. TAF further knew that, whenever Teva made a payment to TAF’s MS fund and the fund opened, ACS
       immediately would send a “batch file” of Medicare co-pay assistance applications for Copaxone patients. As
       a result, each time TAF’s MS fund opened after one of Teva’s post-January payments during this period,
       Copaxone patients received a substantial majority of the grants that the fund provided, even though
       Copaxone accounted for much less than a majority of the overall MS drug market. Further, TAF maintained a
       “portal” that gave ACS real-time access to the enrollment status of the patients ACS referred; the portal, as
       TAF knew, enabled ACS to update Teva on the number of Copaxone patients who had received grants from
       TAF’s MS fund.

       TAF’s coordination with Biogen. Biogen made payments to TAF’s MS fund on May 24 and July 17, 2012, as
       part of a coordinated effort by TAF and Biogen to use Biogen’s money to cover Medicare co-pays for Tysabri
       patients. TAF knew that, when the fund opened after each of these two Biogen payments, ACS immediately
       would send a “batch file” of Medicare co-pay assistance applications for Tysabri patients. As a result, when
       TAF’s MS fund opened after Biogen’s payments on May 24 and July 17, 2012, Tysabri patients received a
       disproportionate share of the grants that the fund provided. During the course of this scheme, a TAF co-
       founder e-mailed a Biogen vice president and referred to the scheme as the “TYS[abri] project.” The e-mail
       confirmed that the scheme had succeeded in funneling money from Biogen to Tysabri patients through
       TAF’s MS fund.

       TAF’s coordination with Novartis. Beginning in October 2012, TAF and Novartis began to coordinate on a
       means of ensuring that Novartis’s next payment to TAF’s MS fund would go almost exclusively to Gilenya
       patients. Ultimately, TAF and Novartis agreed that Novartis would pay TAF’s MS fund $1,418,000 and that
       TAF would open the fund at 6:00 p.m. on Friday, December 14, 2012. At the time, TAF knew that Novartis
       had arranged for staff from Novartis’s vendor, Express Scripts, to work overtime that night and the following
       morning to refer Gilenya patients to TAF’s MS fund for Medicare co-pay assistance. Express Scripts and
       TAF referred to this effort as their “12/15 Saturday project.” TAF knew that the timing of the opening of the
       fund, and the readiness of Express Scripts to submit applications on behalf of Gilenya patients at that time,
       would result in Gilenya patients receiving a disproportionate share of the grants from the fund while it was
       open. After the fund closed on Saturday, December 15, 2012, TAF confirmed that, during the brief period the
       fund had been open, TAF used Novartis’s money to provide Medicare co-pay grants to 374 Gilenya patients
       and 6 non-Gilenya patients for 2013.

       TAF’s discrimination against Tysabri patients in 2014. In late December 2012, Biogen provided TAF’s MS
       fund with funding that TAF understood was to cover grant renewals in 2013 for patients on Biogen’s MS
       drugs, Tysabri and Avonex. During 2013, TAF applied that Biogen funding to grants for patients on those two
       Biogen drugs. In late 2013, TAF learned that Biogen did not intend to support TAF’s MS fund for 2014. At the
       time, TAF also knew that the Medicare co-pay for Tysabri was significantly higher than the Medicare co-pays
       for the other MS drugs TAF’s MS fund covered. Because Biogen would not support TAF’s MS fund in 2014,
       and because the co-pays for Tysabri were higher than for other MS drugs, TAF decided not to renew co-pay
                                                                                                    PFE000556
https://www.justice.gov/usao-ma/pr/third-foundation-resolves-allegations-it-conspired-pharmaceutical-companies-pay-kickbacks                  3/4
9/29/2020         Third
                   Case Foundation Resolves Allegations that Document
                            1:20-cv-04920-MKV                it Conspired with46-8
                                                                               Pharmaceutical
                                                                                      Filed Companies
                                                                                              11/16/20to Pay Kickbacks
                                                                                                          Page     114to of
                                                                                                                         Medicare
                                                                                                                            170 Patients | USAO-…
       assistance grants to a number of Tysabri patients in 2014. This thereby increased the available funding for
       assistance to patients taking drugs made by companies such as Teva that were continuing to finance TAF’s
       MS fund.




       Attachment(s):
       Download TAF_Settlement_Agreement.pdf

       Topic(s):
       Health Care Fraud

       Component(s):
       USAO - Massachusetts

                                                                                                                     Updated November 20, 2019




                                                                                                                               PFE000557
https://www.justice.gov/usao-ma/pr/third-foundation-resolves-allegations-it-conspired-pharmaceutical-companies-pay-kickbacks                     4/4
9/29/2020         Foundations Resolve Allegations of Enabling
                   Case 1:20-cv-04920-MKV                     Pharmaceutical
                                                            Document         Companies
                                                                          46-8    Filedto Pay Kickbacks to Page
                                                                                           11/16/20        Medicare115
                                                                                                                    Patients
                                                                                                                         of |170
                                                                                                                              USAO-MA | Departme…




       U.S. Attorneys » District of Massachusetts » News

                                                            Department of Justice

                                                              U.S. Attorney’s Office

                                                           District of Massachusetts


       FOR IMMEDIATE RELEASE                                                                                    Friday, October 25, 2019

            Foundations Resolve Allegations of Enabling Pharmaceutical
                Companies to Pay Kickbacks to Medicare Patients
       BOSTON – The U.S. Attorney’s Office announced today that two foundations, Chronic Disease Fund, Inc.
       d/b/a Good Days from CDF (“CDF”), and Patient Access Network Foundation (“PANF”), have agreed to pay
       $2 million and $4 million, respectively, to resolve allegations that they violated the False Claims Act by
       enabling pharmaceutical companies to pay kickbacks to Medicare patients taking the companies’ drugs.

       The government alleged that CDF and PANF worked with various pharmaceutical companies to design and
       operate certain funds that funneled money from the companies to patients taking the specific drugs the
       companies sold. These schemes enabled the pharmaceutical companies to ensure that Medicare patients
       did not consider the high costs that the companies charged for their drugs. The schemes also minimized the
       possibility that the companies’ money would go to patients taking competing drugs made by other
       companies.

       When a Medicare beneficiary obtains a prescription drug covered by Medicare Part B or Part D, the
       beneficiary may be required to make a partial payment, which may take the form of a co-payment, co-
       insurance, or deductible (collectively, “co-pays”). Congress included co-pay requirements in these programs,
       in part, to encourage market forces to serve as a check on health care costs, including the prices that
       pharmaceutical manufacturers can demand for their drugs. The Anti-Kickback Statute prohibits
       pharmaceutical companies from offering or paying, directly or indirectly, any remuneration – which includes
       money or any other thing of value – to induce Medicare patients to purchase the companies’ drugs. The law
       further prohibits third parties, such as co-pay foundations, from conspiring with pharmaceutical companies to
       violate the Anti-Kickback Statute.

       “According to the allegations in today’s settlements, CDF and PANF functioned not as independent charities,
       but as pass-throughs for specific pharmaceutical companies to pay kickbacks to Medicare patients taking
       their drugs,” said United States Attorney Andrew E. Lelling. “As a result, CDF and PANF enabled their
       ‘donors’ (the pharmaceutical companies) to undermine the Medicare program at the expense of American
       taxpayers.”

       “OIG continues to be concerned by evidence indicating that foundations are not operating independently
       from their donors,” said Gregory E. Demske, Chief Counsel to the Inspector General. “Our Integrity

                                                                                                                              PFE000558
https://www.justice.gov/usao-ma/pr/foundations-resolve-allegations-enabling-pharmaceutical-companies-pay-kickbacks-medicare                   1/4
9/29/2020         Foundations Resolve Allegations of Enabling
                   Case 1:20-cv-04920-MKV                     Pharmaceutical
                                                            Document         Companies
                                                                          46-8    Filedto Pay Kickbacks to Page
                                                                                           11/16/20        Medicare116
                                                                                                                    Patients
                                                                                                                         of |170
                                                                                                                              USAO-MA | Departme…

       Agreements promote such independence and require legal determinations about whether the foundations’
       future operations of their assistance programs are compliant with the Anti-Kickback Statute.”

       “Today’s settlements are a warning to all pharmaceutical companies, foundations, and others who try to
       subvert the charitable donation process for their own financial gain at the expense of American taxpayers.
       Both the Chronic Disease Fund and the Patient Access Network used their status as charities to shield the
       illegal activities of pharmaceutical companies seeking to maximize profits,” said Joseph R. Bonavolonta,
       Special Agent in Charge of the FBI Boston Division. “The FBI and our partners will continue to hold
       organizations accountable, and to protect and preserve the Medicare system, and the taxpayers who fund it,
       from kickback schemes like these.”

       The United States alleged that, from 2010 through 2014, CDF conspired with five pharmaceutical companies
       – Novartis, Dendreon, Astellas, Onyx, and Questcor – to enable them to pay kickbacks to Medicare patients
       taking their drugs. It is further alleged that, from 2011 through 2014, PANF permitted four pharmaceutical
       companies – Bayer, Astellas, Dendreon, and Amgen – to use PANF as a conduit to pay kickbacks to
       Medicare patients taking their drugs. Details of the conduct can be found in attached addendum.

       The amounts of the settlements announced today were determined based on analysis of each foundation’s
       ability to pay after review of its financial condition.

       CDF and PANF each entered a three-year Integrity Agreement (IA) with OIG as part of their respective
       settlements. The IAs require, among other things, that the foundations implement measures designed to
       ensure that they operate independently and that their arrangements and interactions with pharmaceutical
       manufacturer donors are compliant with the law. In addition, the IAs require compliance-related
       certifications from the Boards of Directors and detailed reviews by independent review organizations.

       U.S. Attorney Lelling, HHS-OIG Chief Counsel Demske and FBI SAC Bonavolonta made the announcement
       today. The U.S. Postal Inspection Service also assisted with the investigation. The matter was handled by
       Assistant U.S. Attorneys Gregg Shapiro and Abraham George, of Lelling’s Affirmative Civil Enforcement Unit.

                                                                   ADDENDUM

       CDF’s PNET Co-pay Fund for Novartis. In May 2011, Afinitor, a Novartis product, was approved to treat
       progressive neuroendocrine tumors of pancreatic origin (“PNET”). In 2012, Novartis asked CDF to open a
       co-pay fund to cover Afinitor co-pays for PNET patients. At that time, CDF knew that Sutent, a Pfizer drug,
       also was approved to treat PNET. In August 2012, at Novartis’ request, CDF opened a supposed “PNET”
       fund. The fund, which Novartis financed alone, covered co-pays only for Afinitor; it did not cover co-pays for
       Sutent, the other approved PNET drug.

       CDF’s Provision of Data to Dendreon for the mCRPC Fund. Provenge, a Dendreon product, is an
       immunotherapy that the FDA approved in April 2010 for treatment of metastatic castration resistant prostate
       cancer (“mCRPC”). In or about January 2010, Dendreon contacted CDF to request that CDF create a
       mCRPC fund. At that time, Provenge’s principal competitor therapy was Taxotere, a less costly injectable
       therapy indicated for treatment of various types of cancer. CDF opened its mCRPC fund in June 2010, and,
       from that time until August 2011, Dendreon alone financed CDF’s mCRPC fund. From June 2010 through
       2011, at Dendreon’s request and on multiple occasions, CDF provided Dendreon with data concerning the
       number of Provenge patients receiving money from CDF’s mCRPC fund, the number of Taxotere patients
       receiving money from the fund, and the average amounts of money the fund was providing to Provenge and
       Taxotere patients, respectively. In May 2011, following the FDA approval of Zytiga, an oral therapy indicated
       for treatment of mCRPC, CDF also provided Dendreon with information concerning the number of Zytiga
       patients receiving money from CDF’s mCRPC fund. CDF’s provision of this information made it possible for
       Dendreon to confirm that CDF was using Dendreon’s money primarily to cover co-pays for Provenge, even
       though other mCRPC drugs were on the market.
                                                                                                      PFE000559
https://www.justice.gov/usao-ma/pr/foundations-resolve-allegations-enabling-pharmaceutical-companies-pay-kickbacks-medicare                   2/4
9/29/2020         Foundations Resolve Allegations of Enabling
                   Case 1:20-cv-04920-MKV                     Pharmaceutical
                                                            Document         Companies
                                                                          46-8    Filedto Pay Kickbacks to Page
                                                                                           11/16/20        Medicare117
                                                                                                                    Patients
                                                                                                                         of |170
                                                                                                                              USAO-MA | Departme…

       CDF’s ARI Co-pay Fund for Astellas. Xtandi, an Astellas product, is indicated for treatment of mCRPC for
       patients who have failed chemotherapy. After the launch of Xtandi in September 2012, Astellas provided
       funding for the mCRPC fund at CDF. Xtandi is an androgen receptor inhibitor (“ARI”); none of the other
       major mCRPC drugs is an ARI. In May 2013, Astellas contacted CDF to request the opening of an ARI fund,
       which would cover mCRPC patients’ co-pays for ARIs, but not for other mCRPC drugs. CDF knew this
       meant that Astellas was seeking to earmark money for Xtandi patients, and not others, because Xtandi was
       the dominant ARI drug for treatment of mCRPC. On July 1, 2013, at Astellas’ request, CDF opened an ARI
       fund. Astellas alone financed CDF’s ARI fund. As CDF intended, Xtandi patients received nearly all of the
       money that the fund disbursed.

       CDF’s Multiple Myeloma Travel Fund for Onyx. In July 2012, Onyx (now owned by Amgen) received
       approval to market Kyprolis as a third-line treatment for multiple myeloma. Kyprolis must be infused at a
       health care facility. At around the time of the approval, Onyx asked CDF to create a fund that, ostensibly,
       would cover health care related travel expenses for patients taking any multiple myeloma drug. At Onyx’s
       request, CDF created the fund, which Onyx alone financed. Internally, CDF at times referred to the fund as
       the “Kyprolis Travel” fund, and, in fact, it functioned primarily to cover travel expenses for patients taking
       Kyprolis.

       CDF’s Provision of Data to Onyx for the Multiple Myeloma Co-Pay Fund. CDF operated a fund that covered
       co-pays for multiple myeloma drugs, including Kyprolis and several other drugs. CDF’s multiple myeloma co-
       pay fund received financing from several pharmaceutical manufacturers. In 2013, CDF provided Onyx with
       data detailing the amounts CDF had spent, and anticipated spending, on Kyprolis co-pays. This enabled
       Onyx to view CDF’s funding requests as seeking amounts necessary to pay Kyrpolis co-pays but not the co-
       pays of any other multiple myeloma drug. In 2013, after receiving this information, Onyx paid CDF just
       enough to cover CDF’s anticipated spending on co-pays for Kyprolis patients.

       CDF’s MS, Lupus, and RA “Exacerbation” Funds for Questcor. In 2010, 2011, and 2012, respectively,
       Questcor (now owned by Mallinkcrodt), the maker of Acthar Gel, approached CDF and requested that CDF
       open separate funds for “exacerbations” (i.e., flare-ups) of multiple sclerosis, lupus, and rheumatoid arthritis,
       respectively. CDF opened these “exacerbation” funds, and Questcor alone financed them. By design, the
       multiple sclerosis “exacerbation” fund did not cover drugs (other than Acthar) that treated multiple sclerosis,
       the lupus “exacerbation” fund did not cover drugs (other than Acthar) that treated lupus, and the rheumatoid
       arthritis “exacerbation” fund did not cover drugs (other than Acthar) that treated rheumatoid arthritis. After
       establishing the funds, CDF provided reports to Questcor that enabled Questcor to determine how much
       money CDF already had spent on Acthar patients and how much more money CDF would need to cover the
       Acthar co-pays for patients Questcor referred to CDF.

       PANF’s Prostate Cancer Subfunds. In March 2010, PANF opened a fund that covered co-pays for patients
       taking any drug that treated prostate cancer. In September 2012, PANF opened a fund that covered co-pays
       for patients taking drugs that treated mCRPC. PANF’s mCRPC fund covered a number of drugs, including
       Xofigo (a Bayer drug), Xtandi (an Astellas drug), and Provenge (a Dendreon drug), as well as competing
       drugs made by other companies. After PANF opened its mCRPC fund, Bayer, Astellas, and Provenge
       worked with PANF to create smaller funds, with each functioning primarily, if not exclusively, to cover the
       drug of the single company that financed each fund.

               The RIT subfund for Bayer. Xofigo is an alpha particleemitting radioactive therapeutic agent that the
               FDA approved to treat mCRPC on May 15, 2013. None of the other major drugs to treat mCRPC is
               radioactive. Prior to the approval of Xofigo, Bayer approached PANF about creating a fund that would
               cover only radioactive drugs for mCRPC. On May 16, 2013, one day after the FDA approved Xofigo,
               PANF opened a fund called Radioisotope Treatment of Metastatic Castrate Resistant Prostate Cancer
               (“RIT”). Bayer alone financed PANF’s RIT fund, and Xofigo patients received nearly all of the money
               the fund disbursed.

                                                                                                                              PFE000560
https://www.justice.gov/usao-ma/pr/foundations-resolve-allegations-enabling-pharmaceutical-companies-pay-kickbacks-medicare                   3/4
9/29/2020         Foundations Resolve Allegations of Enabling
                   Case 1:20-cv-04920-MKV                     Pharmaceutical
                                                            Document         Companies
                                                                          46-8    Filedto Pay Kickbacks to Page
                                                                                           11/16/20        Medicare118
                                                                                                                    Patients
                                                                                                                         of |170
                                                                                                                              USAO-MA | Departme…

               The ARI subfund for Astellas . After hearing about PANF’s RIT fund, Astellas contacted PANF about
               creating an ARI fund that would cover only ARI drugs for mCRPC. Astellas alone financed PANF’s ARI
               fund, and Xtandi patients received the great majority of the money the fund disbursed.
               The GU subfund for Dendreon. Approximately one month after the opening of PANF’s RIT fund, PANF
               and Dendreon began discussions about PANF creating a fund that would cover copays only for
               immunotherapy treatments for mCRPC. On August 2, 2013, PANF opened a fund called
               Immunotherapy for Genitourinary Cancer (“GU”). Dendreon alone financed PANF’s GU fund, and
               Provenge patients received nearly all of the money the fund disbursed.

       PANF’s SHPT Fund for Amgen. Sensipar, an Amgen product, is approved to treat secondary
       hyperparathyroidism (“SHPT”). The FDA also has approved other drugs to treat SHPT. In September 2011,
       Amgen approached PANF about creating an SHPT fund. PANF and Amgen then worked together to
       determine the fund’s coverage parameters so that it would cover only Sensipar. In November 2011, PANF
       launched a SHPT fund with Amgen alone providing the financing. Until June 2014, Sensipar patients
       received all of the money PANF’s SHPT fund disbursed.


       Attachment(s):
       Download CDF_Settlement_Agreement.pdf
       Download PANF_Settlement_Agreement.pdf

       Topic(s):
       Health Care Fraud

       Component(s):
       USAO - Massachusetts

                                                                                                                     Updated October 25, 2019




                                                                                                                              PFE000561
https://www.justice.gov/usao-ma/pr/foundations-resolve-allegations-enabling-pharmaceutical-companies-pay-kickbacks-medicare                     4/4
Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 119 of 170
                       CONGRESS OF THE UNITED STATES
                       CONGRESSIONAL BUDGET OFFICE


                                   A
                      CBO
                      PAPER
                               JULY 2004


                           A Detailed
                         Description of
                       CBO’s Cost Estimate
                        for the Medicare
                          Prescription
                          Drug Benefit




                                                              PFE000562
Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 120 of 170




                                                              PFE000563
Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 121 of 170


                                        A


                             CBO   PA P ER




            A Detailed Description
        of CBO’s Cost Estimate for the
      Medicare Prescription Drug Benefit
                                    July 2004




          The Congress of the United States O Congressional Budget Office



                                                                            PFE000564
Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 122 of 170




                                          Note
 Numbers in the text and tables of this report may not sum to totals because of rounding.




                                                                                            PFE000565
Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 123 of 170




                                       Preface

 T        he Medicare Prescription Drug, Improvement, and Modernization Act of 2003 was
 signed into law by the President on December 8, 2003. The Congressional Budget Office
 (CBO) provided analysis to the Congress during its deliberations over the addition of an out-
 patient prescription drug benefit to Medicare and issued in July 2003 federal cost estimates
 for H.R. 1 and S.1 as passed by the House and Senate as well as an estimate of the conference
 agreement on H.R. 1 in November 2003.

 This paper provides details of the reasoning behind CBO’s cost estimate of the prescription
 drug provisions contained in the Medicare Modernization Act. In accordance with CBO’s
 mandate to provide impartial analysis, this report makes no recommendations. Philip Ellis
 prepared the report in conjunction with Jeanne De Sa and Eric Rollins, with additional con-
 tributions from Niall Brennan, Robert Nguyen, Margaret Nowak, and Shinobu Suzuki.
 Arlene Holen, Allison Percy, and Tom Bradley, all of CBO, provided thoughtful comments on
 earlier drafts, as did Len Nichols of the Center for Studying Health System Change and
 Rachel Schmidt of the Medicare Payment Advisory Commission. (The assistance of external
 reviewers implies no responsibility for the final product, which rests solely with CBO.)

 Over the past several years, numerous people at CBO have contributed to the agency’s analysis
 of the issues related to a Medicare drug benefit. Those analysts are Joseph Antos, David Auer-
 bach, James Baumgardner, Shawn Bishop, Kate Bloniarz, Jennifer Bowman, Tom Bradley,
 Niall Brennan, Hayley Buchbinder, Kathleen Buto, Julia Christensen, Sandra Christensen,
 Anna Cook, Jeanne De Sa, Philip Ellis, Peter Fontaine, Carol Frost, Samuel Kina, Mara
 Krause, Steven Lieberman, Deborah Lucas, Mark Miller, Robert Nguyen, Margaret Nowak,
 Karuna Patel, Eric Rollins, Rachel Schmidt, Emily Shelton, Robert Sunshine, Shinobu
 Suzuki, Sarah Thomas, Bruce Vavrichek, Judith Wagner, and Daniel Wilmoth.

 Christine Bogusz edited the paper, and Leah Mazade proofread it. Maureen Costantino pre-
 pared the report for publication as well as designed and took the photograph for the cover;
 Lenny Skutnik printed the copies of the report; and Annette Kalicki produced the electronic
 versions for CBO’s Web site (www.cbo.gov).




                                                        Douglas Holtz-Eakin
                                                        Director

 July 2004




                                                                                           PFE000566
Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 124 of 170




                                                              PFE000567
Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 125 of 170



                                    CONTENTS




             Summary vii

             Introduction 1

             Factors in Estimating the Cost of the Basic Medicare
                 Drug Benefit 3
                 Eligibility and Enrollment 3
                 Gross Costs of Providing the Basic Drug Benefit 5
                 Beneficiaries’ Premiums 18
                 The Employer Subsidy System 21
                 Summary of Basic Benefit Costs 25

             Costs of the Low-Income Drug Subsidies and Effects
                 on Medicaid and Other Direct Spending 26
                 Transitional Drug Assistance 26
                 Low-Income Drug Subsidies 27
                 Interactions with Medicaid 29
                 Other Effects on Direct Spending 32

             Uncertainty and Conclusions 33

             Appendix: The Drug Benefit’s Risk Corridor System 35




                                                                     PFE000568
              Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 126 of 170



vi   A DETAILED DESCRIPTION OF CBO’S COST ESTIMATE FOR THE MEDICARE PRESCRIPTION DRUG BENEFIT

                Tables

                S-1.              CBO’s Estimate of the Total Cost of the Medicare Prescription
                                    Drug Benefit, Fiscal Years 2004 to 2013                         viii

                1.                CBO’s Cost Estimate for the Medicare Prescription Drug Benefit,
                                    Fiscal Years 2004 to 2013                                         2

                2.                Key Features of the Standard Drug Benefit Under the Medicare
                                     Modernization Act, Calendar Years 2006 to 2013                   9

                3.                Key Factors Used in CBO’s Estimate of Gross Drug Costs per
                                     Drug Benefit Participant, Calendar Years 2006 and 2013          18

                4.                Estimated Costs for Drug Benefit Participants, Calendar Years
                                      2006 and 2013                                                  19

                5.                Total Costs, Federal Subsidies, and Beneficiaries’ Premiums for
                                     Calendar Year 2006 Under Three Illustrative Plans               20

                6.                Employers’ Options for Providing Drug Coverage Under the MMA
                                     and Resulting Net Medicare Subsidies per Enrollee, Calendar
                                     Years 2006 and 2013                                             23

                7.                Estimated Spending by and Costs for Drug Benefit Participants,
                                      Calendar Years 2006 and 2013                                   26

                8.                Number of Enrollees in Medicare Part B Who Are Eligible
                                    for Low-Income Drug Subsidies in Calendar Year 2006             28

                9.                Impact of the Medicare Prescription Drug Benefit on States’
                                     Medicaid Outlays, Fiscal Years 2004 to 2013                     31

                A-1.              Example of How the Drug Benefit’s Risk Corridors Would
                                     Operate in 2006                                                 36




                                                                                                    PFE000569
           Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 127 of 170




                                                    Summary



T      he recently enacted Medicare Prescription Drug,
Improvement, and Modernization Act of 2003 (MMA)
                                                               rently provide drug coverage to their retirees on Medicare
                                                               would continue to do so once the new drug benefit was
contains many provisions that affect the Medicare pro-         in place, and whether they would take advantage of an
gram specifically and the U.S. health sector more gener-       alternative mechanism in the MMA to receive direct pay-
ally. This paper focuses on the provisions that establish a    ments from Medicare for continuing to provide qualified
new outpatient prescription drug benefit under Medicare        drug coverage to those retirees.
and explains the basis for and rationale behind the Con-
gressional Budget Office’s (CBO’s) cost estimate of those      Participation
provisions. CBO estimated that, on net, the Medicare           Overall, CBO estimated that 87 percent of Medicare
drug benefit would increase mandatory outlays by $407          beneficiaries would participate in the drug benefit once it
billion for fiscal years 2004 to 2013 and would raise          became available in 2006, with average enrollment rising
federal revenues by $7 billion over that period. Those         from 37 million in that calendar year to 43 million by
estimates consist of many components and reflect the           2013. In large measure, CBO based those estimates on
complex interactions of the law’s many provisions (see         historical rates of participation in Medicare Part B—
Summary Table 1). In describing how CBO derived its            which is similar to Part D in that it is a voluntary pro-
estimates, this paper also presents the agency’s analysis of   gram, has a premium subsidy of about 75 percent, and
how the drug benefit is anticipated to operate in practice.    imposes significant penalties for late enrollment. Al-
Taken as a whole, the MMA’s other provisions would re-         though 94 percent of Medicare beneficiaries enroll in Part
duce outlays by $13 billion and revenues by $7 billion, in     B, CBO assumed that participation in Part D would be
CBO’s estimation, for a net savings of $6 billion. As a re-    somewhat lower because many active workers and federal
sult, the MMA would increase deficits—or reduce sur-           retirees enrolled in Part B would decide not to sign up for
pluses—by $394 billion over the 2004-2013 period (re-          the drug benefit. About 19 percent of Medicare beneficia-
flecting an increase of $395 billion in federal outlays and    ries would receive subsidized drug coverage through a
an increase of $0.5 billion in federal revenues).              former employer (and thus would technically not be en-
                                                               rolled in Part D), but the remaining 68 percent would be
                                                               expected to receive their drug benefits from newly estab-
Factors in Estimating the Cost                                 lished prescription drug plans or through integrated pri-
of the Basic Medicare Drug Benefit                             vate health plans that also provided Medicare’s other
The MMA established a basic outpatient drug benefit as         benefits.
Part D of Medicare and made it available on a voluntary
basis to all Medicare beneficiaries. Estimating the costs of   Costs for Medicare Drug Plans
providing that basic benefit involved three main steps:        Under the MMA, Medicare will not pay directly for
determining the number of beneficiaries who would              drugs provided to its enrollees. Instead, private entities
decide to enroll in a Medicare drug plan; estimating the       are expected to deliver Part D benefits and will be paid
average and total costs of providing those enrollees with      partly on the basis of their expected costs (as expressed in
covered benefits; and using the resulting estimate of gross    bids) and partly on their actual costs. As a result, CBO’s
costs to calculate offsetting premium receipts on the basis    estimate of federal costs took into account what types of
of the law’s subsidy formulas. In addition, CBO had to         entities would participate as drug plans and what sorts of
calculate whether and to what extent employers that cur-       costs they would incur. While those costs would depend



                                                                                                         PFE000570
                    Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 128 of 170


viii A DETAILED DESCRIPTION OF CBO’S COST ESTIMATE FOR THE MEDICARE PRESCRIPTION DRUG BENEFIT


    Summary Table 1.
    CBO’s Estimate of the Total Cost of the Medicare Prescription Drug Benefit,
    Fiscal Years 2004 to 2013
    (Billions of dollars)
    -+




                                                                                                                      Total Cost
                                                                                                                    of the Benefit
         Changes to Direct Federal Spending
            Payments to Medicare drug plans for basic benefits and administrative costs                                      507
            Beneficiaries’ premiums                                                                                         -131
            Subsidies for employer and union drug plans                                                                       71
            Subsidies for low-income benefits                                                                                192
            Federal Medicaid spending                                                                                       -142
            Transfers from states’ Medicaid programs                                                                         -88
            Other effects on federal spending                                                                                 -2
                Totala                                                                                                       407

         Changes to Federal Revenues                                                                                           7

         Net Budgetary Impact of the Drug Benefit Provisions                                                                400

         Net Budgetary Impact of the MMA’s Other Provisions                                                                   -6

         Net Budgetary Impact of the MMA                                                                                    394

         Memorandum:
         Net Change to Direct Federal Spending                                                                              395
    Source: Congressional Budget Office.
    Note: MMA=Medicare Prescription Drug, Improvement, and Modernization Act of 2003.
    a. Figures for the total impact on direct spending of the drug benefit provisions differ slightly from figures previously released by CBO
       because certain expenditures have been reclassified from Part D to other provisions of the MMA and vice versa. That difference does not
       affect CBO’s overall cost estimate, however. See Congressional Budget Office, The Budget and Economic Outlook: Fiscal Years 2005 to
       2014 (January 2004), pp. 12-13.


    primarily on the share of beneficiaries’ drug spending that               spending, the benefit will cover about the same share of
    would be covered by the statutory benefit’s design, CBO’s                 total drug spending for enrollees each year. The cata-
    estimate assumed that the new benefit would not only re-                  strophic threshold is defined in terms of the “true out-of-
    distribute drug spending among the various payers but                     pocket costs” that enrollees actually incur—meaning that
    also change the level of total spending.                                  enrollees who purchased additional private drug coverage
                                                                              would delay the point at which they reached that thresh-
    The standard drug benefit specified by the MMA for cal-                   old and thus would receive less coverage through Medi-
    endar year 2006 will have a $250 annual deductible; pay                   care, an outcome that CBO assumed would discourage
    75 percent of covered drug costs between $250 and                         them from purchasing such additional coverage.
    $2,250 (the “initial coverage limit”); provide no further
    coverage until an enrollee has incurred $3,600 in out-of-                 To estimate the costs for drug plans of providing those
    pocket drug costs for the year (the end of the so-called                  covered benefits, CBO started with a projection of total
    doughnut hole); and pay about 95 percent of covered                       outpatient drug spending by the Medicare population in
    drug costs beyond that catastrophic threshold. Because                    the absence of a Medicare drug benefit. The agency then
    the benefit’s parameters are indexed to per capita drug                   adjusted that total by several factors:

                                                                                                                           PFE000571
            Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 129 of 170


SUMMARY                                                                                                                          ix


B   A “price effect” to reflect the likelihood that average      highly competitive environment for drug plans but
    drug prices will be slightly higher because beneficiaries    would somewhat limit the financial risk they faced—in
    who currently lack drug coverage (about 25 percent of        part because of relatively narrow initial “risk corridors”—
    the Medicare population) will become partially insu-         and also would place certain constraints on their use of
    lated from those prices;                                     cost-management tools. (Under the law’s risk corridor
                                                                 provisions, drug plans incurring costs that exceeded their
B   A “use effect” to capture changes in demand for drugs        expected levels by a sufficient degree would be partially
                                                                 compensated by additional federal payments, whereas
    resulting from changes in beneficiaries’ cost-sharing
                                                                 drug plans with costs that fell far enough below their ex-
    liabilities (to reflect the assumption that beneficiaries’
                                                                 pectations would have to reimburse Medicare.) Over
    total drug use will increase somewhat if their own           time, with the gradual widening of the MMA’s risk corri-
    out-of-pocket costs fall);                                   dors, drug plans would be exposed to greater financial
                                                                 risk, so CBO’s estimate of gross drug savings rose accord-
B   An adjustment to reflect the degree to which Medicare        ingly. For beneficiaries whose current drug spending al-
    drug plans will manage the drug costs of their enroll-       ready reflected some degree of cost management, how-
    ees (discussed further below); and                           ever, CBO adjusted that spending to capture only the
                                                                 incremental savings that would be achieved. CBO also
B   A slight decrease in spending because prices negotiated      assumed that there was some chance that beneficiaries
    by Medicare drug plans will be exempt from Medic-            would be enrolled in reduced-risk or “fallback” drug plans
    aid’s best-price provisions—an exemption that gives          as specified by the law; in those cases, CBO estimated
    those plans more leeway to negotiate steeper price dis-      that gross savings would be about half as large owing both
    counts from manufacturers since those manufacturers          to the limited financial risk those plans would face and to
                                                                 the less competitive environment in which they would
    will not have to pass on the same discount to Medic-
                                                                 operate.
    aid.
                                                                 To calculate the costs of providing covered benefits to
In estimating the degree of cost management that Medi-           Part D enrollees, CBO then applied the law’s drug benefit
care drug plans would achieve on average, CBO focused            design and added an estimate of drug plans’ administra-
on two main considerations: the incentives that plans            tive costs (which also reflected the degree of financial risk
would have to control costs (based on the degree of finan-       they would face). In sum, CBO estimated that the aver-
cial risk they would bear and the type of competition they       age cost per enrollee for providing basic benefits would be
would face); and the tools that they could use to control        $1,640 in calendar year 2006, rising to $2,713 in 2013.
spending (such as preferred drug lists and pharmacy net-         Multiplying the average costs for each year by the number
works). To summarize the effects of those factors on cost        of enrollees and then converting them to fiscal year out-
management, CBO estimated the degree to which spend-             lays, CBO projected total payments to Medicare drug
ing would be reduced in comparison with an unmanaged             plans of $507 billion over the 2006-2013 period.
benefit, such as a traditional indemnity insurance plan.
The gross drug savings achieved by the Medicare plans            Beneficiaries’ Premiums
would result from negotiating price discounts or rebates         A portion of the costs of providing the drug benefit will
from drug manufacturers and pharmacies; controlling              be financed by premiums paid by or on behalf of benefi-
overall drug use; and changing the mix of drugs used.            ciaries, which CBO estimated would total $131 billion
The savings are gross in that they do not reflect the ad-        through fiscal year 2013. Although the MMA’s subsidy
ministrative costs of the mechanisms used to achieve             formulas are complex—specifying both a “direct” subsidy
them (which were accounted for separately).                      that is fixed and a “reinsurance” subsidy that varies with
                                                                 the share of spending above the catastrophic threshold—
Drug plans bearing the full level of financial risk specified    CBO estimated average premiums for beneficiaries by ap-
by the MMA would achieve average gross drug savings of           plying the law’s 74.5 percent average subsidy to average
20 percent initially, CBO estimated, growing to 25 per-          gross costs. Reflecting the agency’s estimate of average
cent over the budget window. That initial level of savings       costs per enrollee, average premiums for beneficiaries
reflected CBO’s assessment that the MMA would create a           would rise from $418 in calendar year 2006 (or about

                                                                                                            PFE000572
               Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 130 of 170


x   A DETAILED DESCRIPTION OF CBO’S COST ESTIMATE FOR THE MEDICARE PRESCRIPTION DRUG BENEFIT


    $35 per month) to $692 in 2013 (or about $58 per                     erous employer drug coverage in 2006 in the absence of a
    month), CBO projected. The premiums that beneficia-                  Medicare drug benefit would enroll in Part D but would
    ries paid would depend on which drug plan they joined,               see their former employer decide not to supplement its
    however, and would be higher if they joined a plan with              basic benefits (although they could have their premium
    above-average costs overall and lower if they joined a plan          paid or receive some other compensation instead). Of the
    with below-average costs. As a result, drug plans will have          remaining nonfederal retirees that were projected to have
    strong incentives to keep their costs low to attract enroll-         generous employer-sponsored drug coverage, CBO as-
    ees, and beneficiaries will be strongly encouraged to con-           sumed that nearly all—about 8.2 million individuals in
    sider whether the extra premium of a more costly plan is             calendar year 2006, rising to 9.5 million in 2013—would
    worth paying—two factors that also affected CBO’s as-                see their employer take the 28 percent subsidy payment
    sumption about the gross savings that drug plans would               from Medicare, both because of its tax advantages and for
    achieve on average.                                                  reasons of administrative simplicity. CBO’s estimate of
                                                                         $71 billion in direct subsidy payments to qualified em-
    Employers’ Subsidies                                                 ployer and union plans for fiscal years 2006 to 2013 re-
    Former employers are an important source of drug cover-              flected the share of drug spending by those retirees that
    age for Medicare beneficiaries, and CBO had projected                was projected to fall in the covered range. The Medicare
    that in the absence of a Medicare drug benefit, the share            drug benefit’s provisions would increase revenues by
    of beneficiaries with such coverage would remain roughly             about $7 billion over that period, CBO further esti-
    constant through 2013. Under the MMA, those employ-                  mated, as businesses reduced expenditures for the (non-
    ers would have three options for providing drug coverage.            taxable) drug benefits they had previously provided and
    First, they could serve as the prescription drug plan for            increased them for other (taxable) forms of compensa-
    their retirees or could supplement the drug benefits of-             tion.
    fered by a generally available Medicare drug plan. If em-
    ployers’ supplemental coverage was generous, though,
    even individuals with very high drug use might never                 Costs of the Low-Income Drug
    reach the Medicare benefit’s catastrophic threshold be-              Subsidies and Effects on Medicaid
    cause they would not incur sufficient out-of-pocket costs
    themselves. Medicare’s average subsidy payments would                and Other Direct Spending
    thus be lower under that option than if employers
    dropped their drug coverage—that is, stopped providing               Low-Income Drug Subsidies and
    such coverage themselves to Medicare beneficiaries and               Transitional Assistance
    did not supplement the drug benefit for Part D enrollees.            The MMA established two levels of additional drug bene-
    A third option for employers would be to provide Medi-               fits for enrollees with relatively low income and countable
    care-eligible retirees with qualified drug coverage and re-          assets: a substantially higher subsidy for beneficiaries who
    ceive a tax-free payment directly from Medicare equal to             are either dually eligible for full Medicare and Medicaid
    28 percent of their total drug costs in a specified dollar           benefits or have income below 135 percent of the federal
    range. But CBO estimated that on average, those direct               poverty level and few assets; and a somewhat higher sub-
    Medicare payments would also be much lower than the                  sidy for those with income below 150 percent of the pov-
    net Medicare subsidies for retirees whose employers had              erty level and assets below a slightly higher limit. Those
    dropped drug coverage. At the same time, those direct                subsidies would pay all or a portion of those beneficiaries’
    payments would be accorded favorable tax treatment,                  Part D premiums and substantially reduce their cost-
    making that option somewhat more attractive for em-                  sharing liabilities (both by lowering their copayment rate
    ployers.                                                             and by extending that coverage to costs falling between
                                                                         the initial benefit limit and the catastrophic threshold).
    CBO concluded that the net difference in subsidies under             About 35 percent of beneficiaries enrolled in Part B of
    the MMA would give employers a new financial incentive               Medicare would be eligible for those low-income subsidy
    to drop prescription drug coverage for Medicare-eligible             benefits, CBO estimated.
    retirees and that some employers would respond to that
    incentive. In particular, CBO estimated that 2.7 million             In estimating enrollment in the low-income drug subsidy
    Medicare-eligible retirees who would have had more gen-              program, CBO assumed that all dual eligibles would re-

                                                                                                                   PFE000573
           Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 131 of 170


SUMMARY                                                                                                                        xi


ceive the subsidies but that a significant proportion of the   savings on drug costs would be accompanied by corre-
remaining eligible population would not apply. That as-        sponding savings for the states. The MMA’s “clawback”
sumption primarily reflected the fact that participation is    provision, however, would recapture a substantial portion
low in similar Medicaid programs that pay for premiums         of the states’ estimated drug savings, which CBO pro-
and cost sharing under Parts A and B of Medicare.              jected would further reduce federal costs by $88 billion
(Those programs are for qualified Medicare beneficiaries       for fiscal years 2004 to 2013.
[QMBs] and specified low-income Medicare beneficiaries
[SLMBs], who have income below 120 percent of the              Other Effects on Direct Spending
poverty level and limited assets.) Ultimately, CBO as-         CBO estimated that some federal retirees would enroll in
sumed that almost 70 percent of eligible enrollees would       a Medicare drug plan; as a result, a portion of their pre-
receive low-income subsidies under the MMA. About 75           scription drug costs would be indirectly shifted to Medi-
percent of those eligible for the substantially higher sub-    care (the figures provided above reflect that estimate). On
sidy (including all dual eligibles) would receive it, while    the basis of that impact, as well as small effects on other
about 35 percent of those eligible for the somewhat            federal programs that pay for prescription drugs, CBO
higher subsidy would receive that benefit. Take-up rates       estimated that the Medicare law’s drug benefit provisions
would be slightly lower in the initial years of the benefit.   would reduce mandatory federal spending by about
                                                               $3 billion through fiscal year 2013. At the same time, the
In estimating the costs of the low-income subsidy pay-         MMA provided $1.5 billion in mandatory spending for
ments, CBO assumed that participants would generally
                                                               the federal administrative costs of implementing the drug
have higher average drug costs than beneficiaries who
                                                               benefit in 2004 and 2005, so the estimated impact on
were eligible for those subsidies but chose not to enroll.
                                                               other direct spending was a net reduction of about $2 bil-
The total cost of $192 billion that CBO estimated for the
                                                               lion over 10 years. CBO assumed that the drug benefit
low-income subsidies over 10 years also includes about $1
                                                               would not generally increase or decrease spending for
billion for the costs of covering the enrollment fees and
                                                               hospitalizations, doctors’ visits, or other services paid for
providing up to $600 of assistance for certain low-income
                                                               under Parts A and B of Medicare and that it would not
beneficiaries in conjunction with the Medicare drug dis-
                                                               substantially affect net enrollment in private health plans
count card. For that transitional assistance program,
                                                               (Part C).
which is scheduled to operate from mid-2004 through
December 2005, CBO assumed a relatively low take-up
                                                               Uncertainty and Conclusions
rate (nearly 1 million enrollees in 2005) because of the       Anytime a complex and substantially new program is cre-
program’s limited benefits and temporary nature.               ated, difficulties arise in predicting its outcome, particu-
                                                               larly in the case of an entitlement program with a large
Interactions with Medicaid
The MMA transfers responsibility for the prescription          number of potential enrollees. For many reasons, actual
drug benefits of dual eligibles from Medicaid to Medi-         program costs could turn out to be higher or lower than
care. As a result, CBO estimated that federal spending on      CBO has estimated. Several key variables—including the
Medicaid would be reduced by $152 billion through fis-         number of participants in the basic drug benefit or in the
cal year 2013 compared with projections of spending in         low-income subsidy program, their level of drug spending
the absence of a Medicare drug benefit. Those savings on       in the absence of a Medicare drug benefit, and the adjust-
drug costs would be partly offset by an additional $10         ments made to that spending to determine average costs
billion in federal Medicaid outlays over that period stem-     per participant—could deviate, in either direction, from
ming primarily from additional spending on other bene-         CBO’s projections. Until such information becomes
fits for Medicare beneficiaries who would enroll in Med-       available, however, the cost estimate described here repre-
icaid or the QMB and SLMB programs as a result of              sents the agency’s best judgment about the net budgetary
applying for the low-income drug subsidy program. In           impact of the Medicare drug benefit that was established
the absence of other provisions, those federal Medicaid        by the MMA.

                                                                                                          PFE000574
Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 132 of 170




                                                              PFE000575
            Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 133 of 170




           A Detailed Description of CBO’s Cost Estimate
            for the Medicare Prescription Drug Benefit



Introduction                                                            be delivered by private-sector entities bearing some finan-
The Medicare Prescription Drug, Improvement, and                        cial risk—generally through newly established prescrip-
Modernization Act of 2003 (MMA), Public Law 108-                        tion drug plans (PDPs) or through integrated private
173, was passed by the House of Representatives on No-                  health plans that also provide Medicare’s other benefits to
vember 22 and by the Senate on November 25 and was                      their enrollees. Those plans would incur costs of $507
signed into law by the President on December 8, 2003.                   billion in providing the basic statutory drug benefit,
That legislation contains numerous provisions that mod-                 CBO projected, which would be partially offset by $131
ify Medicare’s payments to hospitals, doctors, and other                billion in premium payments made by or on behalf of en-
health care providers, as well as provisions that affect                rollees. The law provides a separate payment system for
other parts of the health sector (such as those establishing            beneficiaries who instead receive qualified drug coverage
health savings accounts or changing the rules that govern               through plans offered by employers or unions; CBO esti-
the introduction of generic prescription drugs). This pa-               mated that Medicare payments to those plans would
per focuses on the provisions of the MMA that create an                 amount to $71 billion. The impact of the drug benefit
outpatient prescription drug benefit under Medicare, ex-                provisions on employers’ costs would indirectly raise fed-
plaining how the Congressional Budget Office (CBO)                      eral revenues by $7 billion over the fiscal year 2004-2013
generated its cost estimate for those provisions.1                      period, in CBO’s estimation, modestly offsetting the im-
                                                                        pact of the increases in direct spending on future federal
The provisions of the MMA that established the Medi-                    deficits or surpluses.
care drug benefit would increase outlays for direct federal
spending by $407 billion for fiscal years 2004 to 2013, in              In addition to offering a basic drug benefit to all Medi-
CBO’s estimation.2 That projection has several compo-                   care beneficiaries, the MMA would subsidize more gener-
nents (see Table 1). Under the law, drug benefits would                 ous drug coverage for certain low-income enrollees,
                                                                        which CBO estimated would cost $192 billion through
1. A section-by-section breakdown of CBO’s scoring for the entire       fiscal year 2013. Because the new benefit and low-income
   MMA was provided in Congressional Budget Office, H.R. 1,             subsidies would replace the drug coverage that many
   Medicare Prescription Drug, Improvement, and Modernization Act       Medicare beneficiaries receive through Medicaid, federal
   of 2003 (November 2003), and additional details were provided in
                                                                        spending on drugs under Medicaid would decline by
   Congressional Budget Office, The Budget and Economic Outlook:
   Fiscal Years 2005 to 2014 (January 2004), pp. 12-13. CBO’s scor-     $152 billion compared with projected spending in the
   ing of the MMA was also discussed by CBO Director Douglas            absence of a Medicare drug benefit. Those savings would
   Holtz-Eakin in his statement, Estimating the Cost of the Medicare    be partly offset by an additional $10 billion in federal
   Modernization Act, before the House Committee on Ways and
                                                                        outlays for Medicaid resulting from the new law’s drug
   Means, March 24, 2004.
                                                                        benefit provisions—largely owing to additional spending
2. That figure differs slightly from the $409 billion total shown in    on other benefits for Medicare beneficiaries who enroll in
   recent CBO publications. The reason for the difference is a slight
   reclassification of certain expenditures from the drug benefit to    Medicaid when they apply for the low-income drug sub-
   other provisions of the MMA and vice versa, but the difference       sidy program. Thus, the net federal Medicaid savings
   does not affect CBO’s overall cost estimate for the MMA.             shown in Table 1 were estimated at $142 billion over 10



                                                                                                                 PFE000576
                Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 134 of 170


2   A DETAILED DESCRIPTION OF CBO’S COST ESTIMATE FOR THE MEDICARE PRESCRIPTION DRUG BENEFIT


    Table 1.
    CBO’s Cost Estimate for the Medicare Prescription Drug Benefit,
    Fiscal Years 2004 to 2013
    (Billions of dollars)
                                                                                                                                 Total,    Total,
                                                                                                                                2004-     2004-
                                           2004 2005 2006 2007 2008 2009 2010 2011 2012 2013                                     2008      2013
                                                       Changes to Direct Federal Spending
    Payments to Medicare Drug Plans
      for Basic Benefits and
      Administrative Costs                     0       0     33.3 49.9 55.9 60.5 66.3 72.1 80.1 89.3                             139.0      507.2
    Beneficiaries’ Premiums                    0       0     - 9.1 - 12.8 - 14.3 - 15.5 - 17.0 - 18.5 - 20.6 - 22.9              - 36.2   - 130.6
    Subsidies for Employer and Union
      Drug Plans                               0       0      4.7     6.8     7.5     8.3     9.3    10.3    11.5       12.6      19.0      71.1

          Subtotal, Basic Drug Benefit         0       0     28.9    43.9    49.1    53.3    58.6    64.0    71.0       79.0     121.8     447.7

    Subsidies for Low-Income Benefits         0.1     0.5      8.9 18.1 20.8 23.2 25.7 28.2 31.2 34.8                              48.4     191.5
    Federal Medicaid Spending                   0       0    - 6.5 - 13.9 - 15.3 - 17.0 - 18.9 - 21.0 - 23.3 - 25.9              - 35.6   - 141.8
    Transfers from States’ Medicaid
       Programs                                 0       0    - 5.7   - 9.1 - 10.0 - 10.8 - 11.7 - 12.6 - 13.7 - 14.9             - 24.8    - 88.5
    Other Effects on Federal Spendinga        0.5     1.0    - 0.1   - 0.3 - 0.3 - 0.4 - 0.4 - 0.5 - 0.5 - 0.6                      0.8      - 1.5
             Totalb                           0.6     1.5    25.5    38.7   44.3     48.3    53.3    58.1    64.7       72.5     110.7     407.5

                                                            Changes to Federal Revenues
    Indirect Effects of Drug Benefit
    Provisionsc                                0       0      0.4     0.7     0.8     0.8     0.9     1.0     1.2        1.3        1.9       7.2
                                                               Net Budgetary Impact
    Medicare Drug Benefit
    Provisions                                0.6     1.5    25.0    38.0    43.5    47.5    52.3    57.1    63.5       71.1     108.8     400.3

    Other MMA Provisions                      3.4     4.9     2.6     2.1     0.4   - 1.1   - 2.7   - 4.3    - 5.2      - 6.0     13.3      - 6.0
    Medicare Modernization Act                4.0     6.5    27.6    40.2    43.9    46.4    49.6    52.8    58.4       65.1     122.1     394.3

    Memorandum:
    Net Change to Direct Federal
    Spending                                  3.8     6.0    27.5    40.2    44.0    46.5    49.8    53.0    58.7       65.5     121.4     394.8
    Source: Congressional Budget Office.
    Notes:    MMA=Medicare Prescription Drug, Improvement, and Modernization Act of 2003.
    a. Includes $1.5 billion in mandatory spending for federal administrative costs of implementing the drug benefit.
    b. Figures for the total impact on direct spending of the drug benefit provisions differ slightly from figures previously released by CBO
       because certain expenditures have been reclassified from Part D to other provisions of the MMA and vice versa. That difference does not
       affect CBO’s overall cost estimate, however. See Congressional Budget Office, The Budget and Economic Outlook: Fiscal Years 2005 to
       2014 (January 2004), pp. 12-13.
    c. Includes the estimated effect on revenues of MMA provisions that would modify the Hatch-Waxman Act (an increase of $0.2 billion over
       the 2004-2013 period).




                                                                                                                                PFE000577
             Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 135 of 170


                                                   A DETAILED DESCRIPTION OF CBO’S COST ESTIMATE FOR THE MEDICARE PRESCRIPTION DRUG BENEFIT        3


years.3 Another provision of the act would capture a sub-                  plans when deciding which one to select? If private-
stantial portion of states’ savings on Medicaid drug ex-                   sector entities did not come forward, what would be the
penditures, reducing federal costs by an estimated $88                     costs of providing benefits through reduced-risk or “fall-
billion. Finally, the Medicare drug benefit would on net                   back” drug plans, and how would the market for drug
reduce mandatory spending for the Federal Employees                        coverage evolve over time? How would the organizations
Health Benefits (FEHB) program and other federal pro-                      currently providing drug coverage to many Medicare
grams that currently pay for prescription drugs, although                  beneficiaries—such as their former employers—react to
the MMA also included mandatory spending for the fed-                      the new benefit’s provisions? And how would beneficia-
eral administrative costs of implementing the drug bene-                   ries who were eligible for the low-income subsidies re-
fit. Over 10 years, the net reduction in other direct                      spond to their availability?5
spending would be about $2 billion.
                                                                           The first section of this paper focuses on the drug benefit
Taking into account all of the MMA’s provisions, includ-                   that will be made generally available to Medicare benefi-
ing those unrelated to the drug benefit, CBO estimated                     ciaries and discusses the factors affecting the number of
that the law would yield a net increase in deficits or a                   participants in that program and the costs per partici-
reduction in surpluses of $394 billion over the fiscal year                pant, both in gross terms and net of beneficiaries’ pre-
2004-2013 period.4                                                         mium payments. It includes a discussion of the related
                                                                           impact on employer-sponsored drug coverage for Medi-
This paper aims to explain what each component of                          care beneficiaries and of the payments Medicare will
CBO’s cost estimate for the Medicare drug benefit repre-                   make to qualified employer and union plans for drug
sents and how those components were derived. In doing                      costs. The second section focuses primarily on the subsi-
so, the paper also reviews how the agency addressed a                      dies for providing more generous drug coverage to certain
number of difficult but fundamental questions raised by                    low-income beneficiaries—and the related provisions af-
the prospect of such a new benefit. For example, would                     fecting federal Medicaid spending—but also covers sev-
Medicare beneficiaries sign up for it—and in particular,                   eral other effects on federal outlays. A concluding section
would enrollment in the benefit be broad and representa-                   notes the uncertainty inherent in estimating the costs of
tive, or would it be concentrated among the small share                    such an entitlement program, given that the federal gov-
of beneficiaries with the highest drug costs? Would pri-                   ernment will be offering an entirely new type of benefit
vate-sector entities step forward to provide a stand-alone                 to a large number of individuals.
drug benefit to the Medicare population and accept the
degree of financial risk specified by the MMA? If so, how
well would they be able to control drug spending, what
                                                                           Factors in Estimating the Cost
costs would they incur in doing so, and how would en-                      of the Basic Medicare Drug Benefit
rollees balance the costs and benefits of competing drug
                                                                           Eligibility and Enrollment
                                                                           A key determinant of total federal costs for providing a
3. In a comparable table that CBO released in November 2003, the
                                                                           Medicare drug benefit is the number of beneficiaries who
   additional federal Medicaid outlays were included with “other
   direct spending,” whereas Medicaid drug savings were added to           enroll. Under the MMA, benefits will be first available on
   the net savings on drug costs for other federal programs (yielding a    January 1, 2006, and beneficiaries who are enrolled in ei-
   10-year total of $155 billion). See Congressional Budget Office,        ther Part A or Part B of Medicare at that time (including
   Letter to the Honorable Don Nickles providing additional informa-
                                                                           those who get their Medicare benefits through a private
   tion about CBO’s cost estimate for the conference agreement on H.R. 1
   (November 2003).                                                        health plan under Part C) will be eligible for the new pre-
                                                                           scription drug benefit, which will be established as Part D
4. Taken together, the MMA’s other provisions would reduce outlays
   by $13 billion, CBO estimated, so that the net increase in manda-
   tory outlays for the MMA as a whole would round to $395 bil-            5. For additional background information and a discussion of how
   lion. The MMA’s other provisions would also reduce revenues—               CBO approached many of those questions, see Congressional
   by $7 billion, CBO projected—nearly offsetting the effect on rev-          Budget Office, Issues in Designing a Prescription Drug Benefit for
   enues of the drug benefit provisions.                                      Medicare (October 2002).



                                                                                                                             PFE000578
                 Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 136 of 170


4   A DETAILED DESCRIPTION OF CBO’S COST ESTIMATE FOR THE MEDICARE PRESCRIPTION DRUG BENEFIT


    of Medicare.6 Enrollment in Part D will be voluntary,                     provide a further inducement to enroll in the basic drug
    however, so CBO modeled the decision to participate as a                  benefit.
    function of the “carrots and sticks” that potential enroll-
    ees would face—carrots in the form of federal subsidies to                Although enrollment in Part D is voluntary, beneficiaries
    keep their premiums down and sticks in the form of late-                  who do not sign up when they are first eligible, and those
    enrollment penalties. In large measure, CBO based its ap-                 who disenroll and subsequently reenroll, will be subject
    proach for estimating participation in Part D on the ex-                  to a late-enrollment penalty (unless they maintain drug
    perience of Part B, which is also voluntary, has similar                  coverage from certain other sources in the meantime that
    premium subsidies and late-enrollment penalties, and en-                  is at least as generous as the Medicare benefit). For exam-
    rolls nearly all beneficiaries who are eligible.                          ple, beneficiaries who went without drug coverage for
                                                                              two years before signing up would generally pay a sur-
    Key Considerations. The federal subsidies that will be                    charge of at least 24 percent of the average premium each
    provided under Part D are a major incentive to enroll in                  year thereafter; as a result, they would very likely owe
    the drug benefit. As discussed in more detail below, those                more in total premium payments over their lifetime than
    subsidies mean that beneficiaries’ premiums will, on aver-                if they had signed up for the Medicare benefit when it
    age, cover about 25 percent of the costs of providing the                 was first available.8 Even beneficiaries whose current drug
    standard Part D benefit. Because of those subsidies, most                 use is relatively low will thus have strong financial incen-
    Medicare beneficiaries by enrolling will receive more in                  tives to enroll in Part D promptly to protect against the
    benefits than they will pay in premiums. Even those en-                   risk of having higher drug costs in the future. In essence,
    rollees who end up paying more in premiums than they                      the late-enrollment penalty changes the decision about
    save on their drug costs in a given year will derive the                  whether to enroll from one that compares next year’s pre-
    benefit of having had insurance protection against the                    mium with next year’s expected benefits—a choice that
    risk of incurring higher out-of-pocket costs. Although                    could lead beneficiaries to delay signing up until they had
    beneficiaries generally will not be enrolled in Part D by                 recurring, high drug costs—to one that compares lifetime
    default—unlike Part B—CBO assumed that the pre-                           premiums with expected benefits over the same period—
    mium subsidy would be sufficient to overcome the hurdle                   a choice that is likely to favor prompt enrollment because
    of actively signing up.7 Eligible beneficiaries who cur-                  of the substantial premium subsidies and the probability
    rently have drug coverage will have a clear incentive to                  of incurring significant drug costs sooner or later.
    enroll in Part D—or the sponsors of their coverage will
    want them to enroll—in order to obtain those new fed-                     Estimated Participation. In light of those factors, CBO
    eral subsidies, regardless of their current drug use. (CBO                started with the assumption that the share of eligible
    estimated that about 75 percent of Medicare beneficiaries                 Medicare beneficiaries who will participate in Part D will
    have some form of drug coverage, though in many cases                     be no larger than the share who enroll in Part B—about
    that coverage is rather limited.) For beneficiaries who                   94 percent. In other words, CBO assumed that because
    have sufficiently low income and assets, the additional                   6 percent of all Medicare beneficiaries choose not to par-
    premium and cost-sharing subsidies they are offered will                  ticipate in Part B—with its 75 percent premium subsidy
                                                                              and substantial late-enrollment penalty—a comparable
    6. For calendar year 2006, CBO projects that the average number of        share of beneficiaries would forgo a drug benefit with a
       beneficiaries enrolled in Medicare at any point will be 42.6 mil-
       lion. While most of them will be enrolled in both Part A (Hospital
                                                                              8. Under the MMA, the late-enrollment penalty will be the greater
       Insurance) and Part B (Supplementary Medical Insurance), CBO
                                                                                 of “an amount that the Secretary [of the Department of Health
       projects that 2.7 million will be enrolled only in Part A and 0.5
                                                                                 and Human Services, or HHS] determines is actuarially sound” or
       million will be enrolled only in Part B. The corresponding projec-
                                                                                 1 percent of the national average premium for each “uncovered
       tions for 2013 are 49.6 million total beneficiaries, with nearly 3.1
                                                                                 month.” (See section 1860D–13(b)(3) of the Social Security Act,
       million in Part A only and about 0.6 million in Part B only. The
                                                                                 as amended.) In setting an actuarially sound penalty, HHS would
       number of Part B enrollees (whether enrolled in Part A or not) will
                                                                                 have to take into account the expected program costs for individu-
       thus increase from 39.9 million in 2006 to 46.6 million in 2013.
                                                                                 als who chose to enroll late even in the face of the penalty, costs
    7. Medicare beneficiaries who also receive full Medicaid benefits            that would probably exceed average program costs for other en-
       (commonly known as dual eligibles) will be enrolled in Part D by          rollees. That penalty could therefore be greater than the 1-per-
       default.                                                                  cent-per-month minimum.



                                                                                                                               PFE000579
             Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 137 of 170


                                                    A DETAILED DESCRIPTION OF CBO’S COST ESTIMATE FOR THE MEDICARE PRESCRIPTION DRUG BENEFIT   5


similar structure. CBO then reduced the projected rate of                   technically would not constitute enrollment in Part D).
participation in Part D below the rate for Part B, for two                  The reasons that CBO assumed that certain beneficiaries
reasons. First, CBO assumed that Part B enrollees who                       would receive coverage from those sources are discussed
are active workers and have drug coverage through their                     separately below. First, however, this paper examines the
employer would keep that primary coverage rather than                       gross costs and premium payments that would be in-
sign up for the Medicare benefit. Second, CBO assumed                       curred by the remaining majority of Part D participants
that Part B enrollees who are retired but also qualify for                  and the delivery system through which they would re-
the FEHB program or the military’s TRICARE For Life                         ceive their drug benefits.
(TFL) program would be less likely to participate in a
new Medicare drug benefit. Because they already have                        Gross Costs of Providing the Basic Drug Benefit
fairly generous drug coverage, many of them would find                      Having concluded that enrollment in the Medicare drug
that the premium for Part D was not worth the addi-                         benefit would be broadly representative, CBO estimated
tional benefits. Those active workers and federal retirees                  average and total costs for enrollees in a series of steps.
together account for about 7 percent of Part B enrollees.9                  CBO projected what drug spending would be in the ab-
                                                                            sence of a Medicare drug benefit (that is, under prior
In sum, CBO assumed that 87 percent of all Medicare                         law); adjusted individual spending levels to reflect provi-
beneficiaries would elect to participate in the prescription                sions of the MMA that would either increase or decrease
drug benefit. Thus, the average number of Part D partici-                   total drug spending; and then applied the MMA’s benefit
pants would rise from 37.2 million in calendar year 2006                    design provisions to determine the gross costs of provid-
to 43.4 million in calendar year 2013, CBO estimated.                       ing covered benefits. This section explains what each of
CBO further assumed that Part D participants would not                      those steps involved and specifically reviews the following
have systematically higher drug costs than nonpartici-                      factors:
pants because the combination of premium subsidies and
late-enrollment penalties would be sufficient to avoid the                  B   CBO’s baseline projections of drug spending under
insurance-market phenomenon known as adverse selec-                             prior law;
tion, in which people who expect to have above-average
costs disproportionately enroll.10 Those participation fig-                 B   The design of the MMA’s standard drug benefit and
ures also include a substantial number of beneficiaries—                        the provisions for varying, supplementing, and index-
about 19 percent of all Medicare enrollees—who will                             ing that benefit design over time;
continue to receive drug coverage through a plan from
their former employer or union (which would be subsi-                       B   The delivery mechanisms specified by the law;
dized by Medicare through a separate mechanism but
                                                                            B   CBO’s estimate of the impact that different delivery
9. To some extent, those are simplifying assumptions. Some active
                                                                                mechanisms would have on covered drug spending;
   workers might enroll in a Medicare drug benefit, but under Medi-
   care’s secondary-payer rules, their employer’s plan would pay first      B   Other provisions of the MMA that CBO judged
   and thus would probably offset most of Medicare’s costs. And if              would affect drug prices or utilization; and
   more FEHB annuitants or TFL beneficiaries enrolled in Part D
   than CBO assumed, Medicare spending would be greater, but
   there would be offsetting federal savings for those programs. In
                                                                            B   CBO’s estimate of various administrative costs that
   both cases, CBO also assumed that those beneficiaries would be               would be incurred in providing the new drug benefit.
   exempt from any late-enrollment penalties if they later lost their
   drug coverage since that coverage would be at least equivalent to        Baseline Drug Spending. Data on current drug spending
   and probably better than the Medicare benefit. As a result, they
                                                                            are not available for all Medicare beneficiaries. CBO
   would not have a strong incentive to enroll in Part D. It is also
   worth noting that some of the Medicare beneficiaries who do not          therefore chose to develop a microsimulation model for
   enroll in Part B are active workers or federal retirees.                 use in generating cost estimates that was designed to cap-
10. For a more detailed discussion of issues related to adverse selection
                                                                            ture how a given proposal would affect a representative
    and their potential impact on a Medicare drug benefit, see Con-         sample of those beneficiaries. The model contains de-
    gressional Budget Office, Issues in Designing a Prescription Drug       tailed information about beneficiaries’ spending for pre-
    Benefit for Medicare, pp. 17-23.                                        scription drugs and Medicare-covered services, their sup-

                                                                                                                         PFE000580
                Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 138 of 170


6   A DETAILED DESCRIPTION OF CBO’S COST ESTIMATE FOR THE MEDICARE PRESCRIPTION DRUG BENEFIT


    plemental insurance coverage (both public and private),                The primary factor that determines the gross federal costs
    their health status, and their income. The information                 of a drug benefit proposal is the share of enrollees’ current
    used in the model is based on data from Medicare claims                drug spending—how much of that $1.36 trillion—that
    for 1999 and from the 1999 and 2000 Medicare Current                   the new benefit will cover, which is a function of the ben-
    Beneficiary Survey (MCBS), projected forward using                     efit’s design. But CBO’s estimates also assume that, rather
    CBO’s March 2003 economic and technical assumptions                    than simply rearrange who pays for drug spending, the
    and baseline projections of Medicare spending. For drug                new benefit will change the level of total spending in var-
    spending, the MCBS data were adjusted to account for                   ious ways. Some enrollees will fill more prescriptions or
    underreporting in survey responses and for missing data                use more brand-name drugs once they gain better insur-
    on nursing home residents. The assumptions used about                  ance coverage, thus increasing overall drug spending. The
    subsequent growth rates for per capita drug spending                   new Medicare benefit will also give manufacturers some-
                                                                           what greater leeway to raise prices on certain drugs (to the
    were based on the most recent historical estimates and on
                                                                           extent that enrollees become less sensitive to the underly-
    projections for national health expenditures made by the
                                                                           ing price of their prescriptions). Conversely, spending
    Centers for Medicare and Medicaid Services (CMS).11
                                                                           will be reduced to the extent that the entities administer-
    On the basis of that model, CBO projected the total out-               ing the drug benefit make aggressive use of cost-manage-
    patient drug costs that would be incurred by or on behalf              ment tools, which can result in substantial price dis-
                                                                           counts and changes in the mix of drugs prescribed or
    of Medicare beneficiaries in the absence of a new Medi-
                                                                           purchased. Because the provisions of the MMA that af-
    care benefit.12 For calendar years 2004 to 2013, CBO
                                                                           fect the drug benefit’s cost per enrollee are complicated,
    estimated that cumulative spending would total $1.84
                                                                           CBO’s modeling of those provisions was correspondingly
    trillion. Reflecting the assumption that a two-year imple-
                                                                           complex.
    mentation period would be required before drug benefits
    could be delivered, however, the focus of CBO’s analysis               Benefit Design. In addition to specifying a standard bene-
    was on spending from 2006 to 2013, which was pro-                      fit design for 2006, the MMA included various rules re-
    jected to total $1.61 trillion. CBO then excluded drug                 garding ways in which the benefit design could be varied
    spending covered by Veterans Health Administration                     or supplemented and defined a mechanism for indexing
    (VHA) programs and spending by projected nonpartici-                   the benefit’s parameters for future years. (It also included
    pants in Part D to generate a total baseline of $1.36 tril-            provisions that stipulated how the benefit should be pro-
    lion for drug spending that could be covered by the                    vided, such as requirements for determining which drugs
    Medicare benefit.13 Under that baseline, average spend-                would be covered and which pharmacies could be used to
    ing for participants would rise from $3,096 in 2006 to                 fill prescriptions. A discussion of those provisions is pre-
    $5,617 in 2013, while median spending would increase                   sented later in this paper.) The standard drug benefit for
    from $1,913 to $3,475. (Those figures include spending                 calendar year 2006 will have these specifications:
    by participants who are projected to receive coverage
    through a qualified employer or union drug plan.)                      B   A $250 annual deductible;

                                                                           B   Coverage for 75 percent of drug costs (on average) be-
    11. CMS projected that per capita drug spending would increase by
        98.6 percent between 2000 and 2006 (an average annual growth           tween the deductible and an initial coverage limit of
        rate of 12.1 percent) and by 67.5 percent between 2006 and 2012        $2,250;
        (an average annual growth rate of 9.0 percent). See “National
        Health Care Expenditure Projections: 2002-2012,” available at
                                                                           13. Because the drug benefits provided by the VHA are relatively gen-
        the CMS Web site (www.cms.hhs.gov/statistics/nhe/projections-
                                                                               erous, CBO assumed that Medicare beneficiaries who had been
        2002/proj2002.pdf ).
                                                                               filling prescriptions through that system would continue to do so.
    12. The calculation excluded spending for drugs already covered by         For purposes of estimating the effect of the Part D provisions on
        Medicare, such as drugs used during an inpatient hospital admis-       mandatory federal spending, CBO thus assumed that prescription
        sion, which are covered under Part A, and the limited number of        drug spending by the VHA (which is discretionary) would not be
        drugs used on an outpatient basis that are already covered under       shifted to Medicare—and thus would not differ substantially from
        Part B.                                                                the levels projected under prior law.



                                                                                                                            PFE000581
             Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 139 of 170


                                                    A DETAILED DESCRIPTION OF CBO’S COST ESTIMATE FOR THE MEDICARE PRESCRIPTION DRUG BENEFIT            7


B   A “doughnut hole” beyond $2,250 in which no cover-                       The fact that the catastrophic threshold was defined in
    age is provided until an individual has incurred                         terms of out-of-pocket costs rather than total drug spend-
    $3,600 in out-of-pocket drug costs for the year; and                     ing would have been immaterial but for another feature
                                                                             of the MMA—one commonly referred to as the “true
B   Catastrophic coverage of about 95 percent of covered                     out-of-pocket” provision. Under that provision, out-of-
    drug costs beyond that point.14                                          pocket costs will generally count toward the catastrophic
                                                                             threshold only if they are incurred by an individual and
Subject to the approval of the Department of Health and                      are not reimbursed by third-party insurance coverage
Human Services (HHS), drug coverage can be offered                           (such as supplemental drug coverage provided by a
that deviates from the standard design as long as four key                   former employer). As a result, an enrollee with no supple-
conditions are met: the catastrophic coverage is the same                    mental drug coverage will reach the catastrophic thresh-
as the standard benefit’s; the deductible is no higher than                  old in 2006 when he or she had purchased $5,100 worth
the standard benefit’s; the average value of the alternative                 of covered drugs.16 Beneficiaries with supplemental cov-
coverage (based on the drug use of a representative sam-                     erage, however, would not reach the catastrophic thresh-
ple of seniors) is the same as the standard benefit’s value;                 old until they had incurred higher levels of total drug
and payments by the plan for benefits at the initial cover-                  spending—and if their supplemental plan included a
age limit equal what the plan would have paid using the                      lower limit on out-of-pocket costs, they would never
standard benefit design. Basic drug plans could thus be                      reach the Medicare benefit’s catastrophic threshold. At
offered that had a lower deductible combined with                            the same time, costs covered by Medicare’s low-income
slightly higher average coinsurance below the initial cov-                   subsidies or by state pharmaceutical assistance programs
erage limit, or that simply varied the coinsurance rate be-                  would still be counted as true out-of-pocket expenses;
tween the standard benefit’s deductible and initial cover-                   that is, they would be treated as though the beneficiary
age limit (so long as cost sharing in that range averaged                    had paid them. Beneficiaries with those forms of supple-
25 percent).15 Because the cost of providing an alterna-                     mental coverage could therefore reach the catastrophic
tive benefit design is supposed to be the same as the cost                   threshold once they had purchased $5,100 worth of
of providing the standard benefit (taking into account the                   drugs in 2006 (and thus, as an accounting matter, most
effects of that design on drug use), CBO estimated the                       of their remaining drug spending would be covered by
MMA’s costs as though the standard benefit were offered                      the standard Medicare benefit and not by those low-
uniformly.                                                                   income subsidies).

14. For 2006, cost sharing above the catastrophic threshold will be the      Drug plans could also provide coverage that was more
    greater of 5 percent coinsurance or a copayment of $2 for all            generous than the standard design, but the costs of any
    generic drugs and preferred brand-name drugs with generic com-           extra benefits would not be federally subsidized, so bene-
    petitors or $5 for other drugs including all brand-name drugs            ficiaries would have to pay an additional premium for
    without generic competitors. After 2006, the $2 and $5 amounts
                                                                             those benefits. Such supplemental coverage would also
    will be indexed to per capita drug costs for the Medicare popula-
    tion.                                                                    delay the point at which the catastrophic threshold was
                                                                             reached and thus could reduce the cost of providing the
15. Coverage provided above the initial coverage limit (that is, in the
    doughnut hole) would not count toward meeting the fourth con-
                                                                             standard drug benefit. Yet beneficiaries with very high
    dition and thus would be treated as an extra benefit. According to       drug spending would find it disadvantageous to purchase
    the MMA, therefore, a drug plan could not offer a basic benefit          such coverage because in addition to paying their supple-
    with a higher initial coverage limit that was offset by a higher aver-   mental premium, they would still need to incur $3,600
    age coinsurance rate above the deductible, even if the overall
                                                                             in out-of-pocket costs in 2006 before they reached the
    expected value of that benefit design for a representative sample of
    seniors was equal to the standard benefit’s value. Although HHS
    could waive those restrictions in a budget-neutral way (that is,         16. At that point, the beneficiary would have paid the $250 deduct-
    without increasing net federal spending), a drug plan might be               ible; $500 in cost sharing to cover 25 percent of his or her drug
    reluctant to seek such a waiver since providing coverage in the              costs between that deductible and the $2,250 initial coverage
    doughnut hole would be most attractive to enrollees with high                limit; and $2,850 in spending above that limit (which would be
    drug costs and thus could raise the issue of adverse selection for           paid for entirely by the beneficiary), for a total of $3,600 in out-
    that plan.                                                                   of-pocket costs.



                                                                                                                                 PFE000582
                 Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 140 of 170


8   A DETAILED DESCRIPTION OF CBO’S COST ESTIMATE FOR THE MEDICARE PRESCRIPTION DRUG BENEFIT


    catastrophic threshold.17 Consequently, CBO assumed                        Delivery Mechanism. Under the MMA, Medicare will
    that individuals would not purchase supplemental cover-                    not pay directly for drugs provided to its enrollees. In-
    age in a way that substantially affected the cost of provid-               stead, private entities are expected to deliver Part D bene-
    ing the standard drug benefit (but did assume that most                    fits and will be paid partly on the basis of their expected
                                                                               costs and partly on their actual costs for doing so. As a
    employers now providing more generous drug coverage
                                                                               result, CBO’s estimate of federal costs considered what
    to Medicare-eligible retirees would continue to do so).18
                                                                               types of entities would participate as drug plans and what
                                                                               sorts of costs they would incur. In particular, CBO as-
    The MMA also specifies that, after 2006, the standard
                                                                               sumed that plans’ costs would be related to the degree of
    benefit’s deductible, initial benefit cap, and catastrophic                financial risk they would bear. Consequently, CBO
    threshold will increase each year at the projected rate of                 sought to model the effects of the MMA’s provisions on
    growth in per capita drug expenditures for the Medicare                    the level of risk that the plans would generally be asked to
    population. As a result, the drug benefit will, on average,                assume; then, taking into account the provisions allowing
    cover about the same share of enrollees’ drug costs each                   drug plans to accept lesser degrees of risk under certain
    year. (See Table 2 for CBO’s projections of each of those                  circumstances, CBO estimated the probability that bene-
    benefit parameters through calendar year 2013 as well as                   ficiaries would be enrolled in plans bearing those differ-
    the associated levels of beneficiaries’ cost-sharing liabili-              ing levels of risk, both initially and over time.
    ties and total drug spending.) CBO estimated that per
                                                                               Subject to the approval of HHS, various entities could
    capita drug spending for Medicare beneficiaries would                      provide Part D benefits. Beneficiaries who received their
    increase at an average annual rate of nearly 9 percent                     Part A and Part B benefits through a private health insur-
    between 2006 and 2013, by which time the deductible                        ance plan, such as a health maintenance organization or
    would be $445, the initial coverage limit would be                         preferred provider organization under the renamed Medi-
    $4,000, and the catastrophic threshold for out-of-pocket                   care Advantage program, generally would obtain their
    costs would be $6,400.                                                     drug coverage through that plan. (Medicare Advantage
                                                                               will take the place of the existing Medicare+Choice pro-
    17. For example, beneficiaries who expected to have $7,100 in drug
                                                                               gram.) Those enrolled in the traditional fee-for-service
        spending in 2006 would incur $3,700 in out-of-pocket costs             Medicare program would generally obtain drug coverage
        under the standard benefit ($3,600 for the first $5,100 in drug        through a prescription drug plan that provided only their
        spending plus 5 percent of the remaining $2,000). If they pur-         Part D benefits. CBO assumed that such plans would
        chased a supplemental policy that provided up to $1,000 worth of       probably combine the attributes of an insurance com-
        benefits in the doughnut hole, their out-of-pocket costs would fall
                                                                               pany and a pharmacy benefit manager (PBM), but a wide
        only to $3,650 ($3,600 for the first $6,100 in drug spending,
        which is the point at which they would reach the catastrophic          array of organizational arrangements could be allowed.
        threshold, plus 5 percent of the remaining $1,000). In addition,       Once enrolled in Part D, beneficiaries could also switch
        they would have to pay a premium for that supplemental cover-          among plans annually, and those plans would be respon-
        age. Given that enrollees with high drug costs would be most           sible for providing all covered benefits and tracking each
        attracted to that package—and could decide each year whether to        enrollee’s total drug costs for the year. Although Medicare
        sign up for the additional protection—that premium would prob-
        ably be a large share of the maximum $1,000 benefit. Even if
                                                                               Advantage drug plans could have a service area as small as
        enrollment in that supplemental coverage was broadly representa-       a county, prescription drug plans would have to serve an
        tive, its premium would undoubtedly exceed the $50 in savings on       entire region. (The MMA encourages but does not re-
        cost sharing that such enrollees would gain.                           quire HHS to divide the country into at least 10 but no
    18. Medigap policies that cover cost sharing for other Medicare bene-      more than 50 regions.)
        fits are prohibited from including supplemental drug coverage for
        Part D enrollees, so enrollees who desire such coverage will have to   Provisions for Full-Risk Plans. In general, prescription
        obtain it from another source (such as a former employer or their      drug plans and Medicare Advantage drug plans would be
        Medicare drug plan). CBO estimated that about 8 percent of Part        expected to assume insurance risk in delivering Part D
        B enrollees currently have an individual medigap policy that
        includes drug coverage. If they chose to sign up for Part D, those
                                                                               benefits. They would submit bids reflecting their ex-
        beneficiaries would be allowed to enroll in another medigap policy     pected costs of providing those benefits and would largely
        or in a modified version of their current policy that did not pro-     be paid on the basis of those bids (subject to review by
        vide drug coverage.                                                    HHS). Thus, they would stand to profit if their costs of

                                                                                                                         PFE000583
            Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 141 of 170


                                                A DETAILED DESCRIPTION OF CBO’S COST ESTIMATE FOR THE MEDICARE PRESCRIPTION DRUG BENEFIT            9


Table 2.
Key Features of the Standard Drug Benefit Under the
Medicare Modernization Act, Calendar Years 2006 to 2013
(Dollars)
                                                  2006        2007        2008        2009         2010         2011         2012         2013
Annual Deductible                                   250         275          300         325          350          380          410          445

Average Coinsurance Between Deductible
and Initial Coverage Limit (Percent)                 25          25           25          25           25           25           25           25

Initial Coverage Limit
    Program spending at limit                     1,500       1,646         1,808      1,946        2,115        2,265        2,460       2,666
    Beneficiary spending at limit                   750         824           903        974        1,055        1,135        1,230       1,334
       Total spending at limit                    2,250       2,470         2,710      2,920        3,170        3,400        3,690       4,000

Coinsurance Between Initial Coverage Limit
and Catastrophic Threshold (Percent)                100         100          100         100          100          100          100          100

Catastrophic Threshold
   Out-of-pocket spending at threshold            3,600       3,950         4,350      4,650        5,050        5,450        5,900       6,400
   Total spending at threshold a                  5,100       5,596         6,158      6,596        7,165        7,715        8,360       9,066
   Coinsurance above threshold (Percent)b             5           5             5          5            5            5            5           5
Source: Congressional Budget Office.
Note: Benefit parameters shown here reflect the Medicare Modernization Act's rounding rules.
a. Represents total spending at the catastrophic threshold for individuals without other drug coverage.
b. For 2006, cost sharing will be the greater of 5 percent coinsurance or a copayment of $2 (for generic drugs and preferred brand-name
   drugs with generic competitors) or $5 (for other drugs, including all brand-name drugs without generic competitors). After 2006, the $2
   and $5 amounts will be indexed to per capita drug costs for the Medicare population.


providing benefits turned out to be lower than expected                 To mitigate those concerns, the MMA included two sets
but would lose money if their costs exceeded expecta-                   of provisions that limit the degree of insurance risk that
tions. Such a system could provide strong incentives for                plans would face and that reduce their incentives to avoid
cost control. But if drug plans were paid only a single and             the highest-cost enrollees:
fixed amount per enrollee that was set at the beginning of
the year—and thus assumed all financial risk for provid-                B    Individual-Level Reinsurance. Federal reinsurance
ing covered benefits—they would also have very strong
                                                                             payments would cover 80 percent of total drug costs
incentives to avoid enrollees with high drug spending
(especially since the same enrollees might incur high drug                   actually incurred once a beneficiary reached the cata-
costs year after year). At the same time, the range of drug                  strophic threshold on out-of-pocket costs. From that
plans’ potential profits or losses could be large given the                  point on, drug plans would thus bear about 15 per-
uncertainty that surrounds predictions of their costs of                     cent of those costs, while beneficiaries would be liable
providing this new benefit—particularly in the initial
                                                                             for about 5 percent.19
years of its operation—and companies might be either
unwilling to accept that degree of financial risk or unable
to insure against it (through private reinsurance or other              19. The portion of federal subsidy payments that were made to drug
                                                                            plans on a capitated basis would also be adjusted for risk to reflect
mechanisms) at a reasonable cost. Policymakers might                        the expected costs of enrollees based on their health status or other
also be concerned about the potential for windfall profits                  characteristics. However, the adjustment would be made in a
if plans’ costs turned out to be substantially lower than                   manner that was budget neutral overall. Those capitated, or
had been projected.                                                         “direct,” subsidies are discussed further below.
                                                                                                                            PFE000584
                Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 142 of 170


10 A DETAILED DESCRIPTION OF CBO’S COST ESTIMATE FOR THE MEDICARE PRESCRIPTION DRUG BENEFIT


    B   Aggregate “Risk Corridors.” After subtracting reinsur-          B   Fallback Plans. In case there are not enough plans will-
        ance payments, drug plans that experienced benefit                  ing to bear insurance risk (either on a full-risk or re-
        costs that were somewhat higher than they had ex-                   duced-risk basis) in an area, HHS would contract with
        pected would see an increasing share of those costs                 another organization—designated as a fallback plan—
        covered by additional federal payments, whereas plans               to offer the prescription drug benefit in that area on a
        with benefit costs that were somewhat below expected                “performance-risk” basis.20 One fallback plan would
        levels would essentially have to reimburse Medicare                 be chosen for each region of the country through a
        for a corresponding share of the savings. The thresh-               competitive bidding process; however, it would be
        olds of the risk corridors would be relatively narrow in            allowed to enroll members only in the event that too
        2006 and 2007 but would double beginning in 2008                    few plans bearing insurance risk were available. At
        and could be increased further by HHS after 2011.                   other times, the fallback plan would essentially be on
        (The mechanics of the risk corridor system, how it re-              call.
        lates to the MMA’s other risk-abatement mechanisms,
        and the approach that CBO used in estimating its im-            Probability of Enrollment in Limited-Risk Plans. Because
        pact on program costs are discussed in the appendix.)           of those provisions, CBO assumed that all Medicare ben-
                                                                        eficiaries would have access to prescription drug coverage
    The MMA set no limit on the number of drug plans that               under the MMA. Nevertheless, CBO had to estimate the
    could participate if they were willing to accept the full           probability that beneficiaries would be enrolled in
    statutory levels of financial risk that resulted from those         reduced-risk or fallback plans. That estimate sought to
    reinsurance and risk corridor mechanisms. The law speci-            account for several competing considerations.
    fied that at a minimum, though, all Medicare beneficia-
    ries should have a choice of at least two drug plans—one            B   Factors Increasing Enrollment Probability. In general,
    of which could be part of an integrated health plan under               CBO assumed that the easier it was for drug plans to
    the Medicare Advantage program. Thus, the minimum                       participate as reduced-risk or fallback plans, the
    number of prescription drug plans that are supposed to
                                                                            greater the likelihood that such plans would be avail-
    be available to enrollees in the traditional fee-for-service
                                                                            able and thus the higher the expected share of enroll-
    Medicare program is one in areas where a drug plan is of-
    fered via Medicare Advantage and two otherwise.                         ees in those plans. For example, the greater the
                                                                            number of risk-bearing plans that the law requires, the
    Provisions for Limited-Risk Plans. In case the number of                greater the odds that an insufficient number of full-
    PDPs that are willing to accept full risk in a given area is            risk bidders will step forward—thus triggering the re-
    not sufficient, the MMA provides two mechanisms de-                     duced-risk and fallback provisions. Similarly, the more
    signed to ensure that beneficiaries have a plan available to            opportunities that plans have to enroll and retain
    them through which to get their drug coverage.
                                                                            members while operating on a limited-risk basis, the
    B   Reduced-Risk Plans. PDPs that were willing to accept                more attractive it will be to operate as such a plan.
        some insurance risk could submit bids that provided
        for narrower risk corridors in order to reduce (but not         20. With performance risk, the organization would be reimbursed for
                                                                            all costs it incurred in providing benefits and thus would not bear
        eliminate) the risk they would face. Those reduced-                 insurance risk, but a portion of its administrative fee would be
        risk bids would not be considered, however, unless the              tied to certain performance requirements. The MMA specified
                                                                            that those requirements should include the following measures:
        number of full-risk plans approved for an area was in-
                                                                            containing costs to Medicare and enrollees “through mechanisms
        sufficient to meet the access requirements. If reduced-             such as generic substitution and price discounts”; providing “qual-
        risk bids were considered, only one or two could be                 ity programs that avoid adverse drug reactions and overutilization
                                                                            and reduce medical errors”; and providing “timely and accurate”
        approved (depending on the number of other plans
                                                                            customer service and “efficient and effective benefit administra-
        available in the area), with priority generally given to            tion and claims adjudication.” (See section 1860D–11(g)(5) of
        plans willing to accept the most risk.                              the Social Security Act, as amended.)


                                                                                                                          PFE000585
           Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 143 of 170


                                           A DETAILED DESCRIPTION OF CBO’S COST ESTIMATE FOR THE MEDICARE PRESCRIPTION DRUG BENEFIT 11


B   Factors Reducing Enrollment Probability. Conversely,         system in two important respects. (Medicare+Choice
    mechanisms that encouraged companies seeking to              plans are currently available to about 60 percent of bene-
    participate in Part D to bear the statutory level of         ficiaries, primarily those living in urban areas.) First, the
    risk—or that made it easier for such companies to            only local network of providers that a drug plan would
    displace reduced-risk and fallback plans—would tend          have to establish would be a network of retail pharmacies,
                                                                 which CBO understood was already in place nationwide.
    to limit the availability of such plans and thus would
                                                                 By contrast, the need to establish a network of doctors
    reduce the expected share of enrollees in those plans,
                                                                 and hospitals could significantly constrain private health
    both initially and over time. For example, because           plans seeking to provide Medicare’s current benefits, at
    reduced-risk plans could be displaced if enough full-        least in many areas of the country. Second, as discussed
    risk plans submitted acceptable bids, those reduced-         further below, the payment system for the drug benefit
    risk plans would have a strong incentive to accept full      would base federal subsidies on the average costs of drug
    risk as quickly as possible. Similarly, entities such as     plans, not an external reference point. As a result, those
    PBMs that served as fallback plans in one area could         subsidies would automatically adjust to reflect faster or
    not participate as part of a risk-bearing PDP in an-         slower growth in the average costs of providing the drug
    other area of the country at the same time and could         benefit, so that efficiently run plans could expect to cover
    not participate as part of a risk-bearing PDP in the         their costs while still offering relatively attractive premi-
                                                                 ums to enrollees. By contrast, payment rates for Medi-
    same area in the following year—factors that would
                                                                 care+Choice plans are based on statutory formulas that
    make it less attractive to be a fallback plan.
                                                                 have not kept up with plans’ rising costs (even though
                                                                 those payment rates have often exceeded the costs of pro-
CBO also assumed that the probability of enrollment in
                                                                 viding services in the traditional fee-for-service program,
reduced-risk and fallback plans would generally decline
                                                                 with its administered pricing systems for providers). As a
over time as uncertainty surrounding the cost of provid-
                                                                 result, many private plans have withdrawn from the
ing the benefit diminished.
                                                                 Medicare+Choice program in recent years.
After analyzing the specific provisions of the MMA, CBO
                                                                 Gross Drug Savings. The shares of beneficiaries expected
estimated that the expected share of Part D participants         to enroll in differing types of plans affected CBO’s cost
enrolled in reduced-risk plans or fallback plans would be        estimate because the agency assumed that plans bearing
about 18 percent in 2006, declining to about 5 percent           more financial risk would have stronger incentives to
by 2013. (In other words, about 82 percent of enrollees          control drug spending (but would also incur other ad-
would be in full-risk plans in the first year of the benefit,    ministrative costs in doing so). Having established the
increasing to about 95 percent by the end of the budget          probability that beneficiaries would enroll in different
window.) The percentages represent the likelihood that           types of plans, CBO then analyzed the degree of financial
all enrollees will be in full-risk drug plans and not the        risk and competition that those plans would face, took
share of the population that will be covered by such             into account any constraints that the MMA placed on
plans. Although it is possible that full-risk plans will         their efforts to control costs, and generated a summary
emerge in some regions and not others, CBO did not as-           statistic for the gross level of savings that the program
cribe an important role for locality per se in the outcome       would yield relative to current spending levels. That sum-
(except insofar as the availability of a Medicare Advantage      mary statistic was designed to encompass all of the dy-
drug plan would affect the number of prescription drug           namics that would occur as beneficiaries sorted them-
plans needed in an area to avoid triggering the reduced-         selves among the available drug plans and was applied in
risk or fallback provisions).                                    a manner that accounted for the degree of cost manage-
                                                                 ment already reflected in beneficiaries’ current spending
More generally, in considering whether and to what ex-           levels.21
tent risk-bearing drug plans would participate, CBO as-
sumed that the kind of local disparities that have histori-      21. For additional discussion of the effects of different delivery mech-
cally been seen in the Medicare+Choice program would                 anisms on cost containment, see Congressional Budget Office,
probably not be replicated—largely because the drug                  Issues in Designing a Prescription Drug Benefit for Medicare, pp.
benefit program would differ from the Medicare+Choice                22-29.


                                                                                                                    PFE000586
                 Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 144 of 170


12 A DETAILED DESCRIPTION OF CBO’S COST ESTIMATE FOR THE MEDICARE PRESCRIPTION DRUG BENEFIT


    Incentives for Cost Management. To assess the relative risk               B   Limits on the number and types of pharmacies
    that full-risk drug plans would face under the MMA,                           through which coverage for prescriptions could be ob-
    CBO analyzed the extent to which their actual costs                           tained.
    might deviate from the levels they assumed when submit-
    ting their bids the previous year. Such deviations could                  In general, drug plans can obtain the greatest price dis-
    arise from unanticipated changes in drug spending                         counts for drugs that have close substitutes by giving one
    growth generally—such as faster or slower adoption of                     of them “preferred” status—thereby allowing that drug’s
    new brand-name drugs or generic competitors—or from                       manufacturer to increase its sales volume (at the expense
    unexpectedly favorable or adverse selection in specific                   of its competitors) to offset a lower price per unit.23 Sim-
    drug plans. In the initial years of the drug benefit, there               ilarly, drug plans can obtain discounts from pharmacies
    would be additional uncertainty about what level of                       included in their network by steering customers to those
    spending to assume for an average enrollee. CBO’s mod-                    pharmacies. Another way they can often lower their costs
    eling took into account the random fluctuations that                      and achieve greater compliance with their formulary is
    could occur in each of those variables. The degree to                     through the use of mail-order pharmacies. As a result, the
    which the resulting deviations between actual and ex-                     prices of drugs used by individuals with drug coverage
    pected costs would generate higher or lower reinsurance                   (combining what they pay out of pocket with the costs
    payments or would yield payments to or from drug plans                    covered by their health plan) are usually less than the
    via the risk corridor system was then factored into the                   prices faced by comparable but uninsured individuals
    analysis. CBO’s assessment of the incentives for cost man-                paying full retail prices. At the same time, a trade-off
                                                                              generally exists between the ease with which enrollees can
    agement also took into account the extent to which bene-
                                                                              obtain the drugs of their choice and a plan’s effectiveness
    ficiaries would be exposed to the cost differences among
                                                                              in managing drug spending.
    drug plans—as expressed through premium levels and
    cost-sharing requirements. Those differences would affect                 The MMA included a number of rules about how drug
    the degree and nature of competition among plans and                      benefits would be provided, several of which could re-
    their resulting systemic incentives to control costs.22                   strict plans’ use of cost-management tools. One set of re-
                                                                              quirements would primarily affect whether and how ben-
    Tools for Cost Management. How effectively PDPs could
                                                                              eficiaries could get coverage for specific drugs.
    control Medicare drug costs would also depend on
    whether and to what extent they were allowed to use the                   B   Plans would have to include in their formulary at least
    various tools at their disposal, such as:                                     two drugs within each “therapeutic class” (set of medi-
                                                                                  cations) that could be substituted in the treatment of a
    B   Enforceable limits on the number and types of drugs
                                                                                  condition or disease (but they would not have to cover
        included in their “formulary,” or list of covered drugs;
                                                                                  all drugs in each class).
    B   Variable, or tiered, cost sharing among the drugs in-
                                                                              B   After an outside entity (U.S. Pharmacopeia) had es-
        cluded in the formulary, to encourage beneficiaries to
                                                                                  tablished a standard set of therapeutic classes, drug
        use less expensive generic drugs or to switch to similar
                                                                                  plans could deviate from that system, but if they did,
        but lower-cost preferred drugs for which price dis-
                                                                                  they would be more vulnerable to rejection by HHS
        counts had been negotiated; and
                                                                                  on the grounds that they had designed their benefit to
                                                                                  discourage sicker beneficiaries from enrolling.
    22. For example, if beneficiaries had been given a choice of drug plans
        but their premiums did not reflect the overall costliness of the
        plan they joined and if they faced low coinsurance rates that         23. In dollar terms, discounts are often largest for brand-name drugs
        largely insulated them from drug price levels, then competition           that have brand-name competitors. In percentage terms, discounts
        among plans would probably focus on offering more generous                are often largest for generic drugs and brand-name drugs with
        benefits and would not encourage the use of cost-saving mecha-            generic competitors, but such drugs are generally less expensive
        nisms.                                                                    and constitute a smaller share of total drug spending.



                                                                                                                               PFE000587
            Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 145 of 170


                                            A DETAILED DESCRIPTION OF CBO’S COST ESTIMATE FOR THE MEDICARE PRESCRIPTION DRUG BENEFIT 13


B   Subject to certain rules regarding their development,         Taken as a whole, the provisions of the MMA would
    plans could establish formularies that not only limited       place some limits on the ability of drug plans to use cost-
    coverage to certain drugs but also designated some            management tools, CBO concluded. For example, the re-
    drugs as preferred (and thus subject to lower cost shar-      quirement that cost sharing average about 25 percent for
    ing) or even instituted various tiers of coverage (sub-       a substantial portion of the benefit would constrain to
    ject to the overall constraints on beneficiary cost           some extent the price differences that beneficiaries would
    sharing for covered drugs).                                   be likely to see between preferred and nonpreferred
                                                                  drugs, which in turn would limit the ability of plans to
B   Before beneficiaries satisfied the deductible and while       steer usage toward lower-cost preferred drugs and to get
    they were in the benefit’s doughnut hole, they would          commensurate discounts for those drugs. Furthermore,
    have to be able to buy their drugs at the same negoti-        CBO judged that the external review process—under
    ated prices on which plan costs for providing covered         which requests to cover excluded drugs or to purchase
    benefits were based.                                          nonpreferred drugs at the cost-sharing rate for preferred
                                                                  drugs would be automatically reviewed when denied—
B   Beneficiaries could request coverage of a noncovered          would make it more costly for drug plans to enforce (and
    or nonpreferred drug on the terms applicable to a cov-        thus less likely to impose) a strict formulary. Plans would
    ered or preferred drug if their doctor determined that        also have to cover at least two drugs in each class of simi-
    the covered or preferred drug would not be as effective       lar therapies, but their ability to define those classes
    or would have adverse side effects. If the use of such        broadly (so as to limit coverage to selected drugs) would
    nonformulary drugs was not successfully appealed,             be circumscribed.
    however, spending on them would not count toward
                                                                  At the same time, CBO assumed that the MMA’s phar-
    the benefit’s deductible, initial coverage limit, or cata-
                                                                  macy network provisions would not substantially impede
    strophic threshold.
                                                                  plans’ efforts to control costs. Even though the MMA
A second set of MMA requirements regarding how bene-              would require drug plans to allow any willing pharmacy
fits would be provided would primarily affect which               to fill enrollees’ prescriptions, it would give drug plans
pharmacies enrollees could use to get their prescriptions         broad authority to vary reimbursement rates and benefi-
filled.                                                           ciaries’ out-of-pocket payments between network and
                                                                  other participating pharmacies in order to discourage par-
B   Drug plans could establish a network of preferred             ticipation by and use of nonnetwork pharmacies.24 Simi-
    pharmacies and could use differential cost sharing to         larly, the requirement that beneficiaries be allowed to use
    encourage beneficiaries to use those pharmacies, but          retail rather than mail-order pharmacies would also pro-
    that network would have to meet certain requirements          vide considerable latitude for plans to use differences in
    regarding accessibility. (For example, 90 percent of          cost sharing to steer beneficiaries toward the distribution
    urban Medicare beneficiaries would have to have a             channel that was least costly for the plans.25
    network pharmacy available within two miles of their
    home.)                                                        24. Specifically, paragraph (c)(1) of section 1860D–4 of the Social
                                                                      Security Act, as amended, specifies that nothing in that section
                                                                      “shall be construed as impairing a PDP sponsor from utilizing cost
B   At the same time, plans would have to allow “any will-            management tools (including differential payments) under all
    ing pharmacy” to serve their enrollees (though not                methods of operation.”
    necessarily as a preferred or network pharmacy), so           25. Paragraph (b)(1)(D) of section 1860D–4 allows beneficiaries to
    long as those pharmacies accepted the terms and con-              fill any prescription at a retail pharmacy rather than a mail-order
    ditions specified by the drug plan.                               pharmacy but also allows drug plans to impose “any differential in
                                                                      charge” in such cases. CBO interpreted that language to mean
                                                                      that drug plans could impose an additional charge for using a
B   Beneficiaries would have to be allowed to fill prescrip-          retail pharmacy that exceeded the strict difference in transaction
    tions at a retail pharmacy instead of a mail-order phar-          costs between retail and mail-order pharmacy services in order to
    macy, but they could be charged more for doing so.                encourage beneficiaries to use mail-order pharmacies.


                                                                                                                    PFE000588
                 Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 146 of 170


14 A DETAILED DESCRIPTION OF CBO’S COST ESTIMATE FOR THE MEDICARE PRESCRIPTION DRUG BENEFIT


    Overall Impact. To summarize the effects of incentives                    choice of a health plan, so the degree of price competition
    and tools on cost management, CBO sought to estimate                      that occurs is limited.
    the gross drug savings that would result on average.26
    Those gross drug savings represent the degree to which                    For the MMA, CBO estimated that the gross drug sav-
    costs would be reduced relative to an unmanaged benefit                   ings for plans that bore the statutory level of risk would
    in which drugs were purchased at full retail price, such as               rise gradually from an average of 20 percent in 2006 to an
    a traditional indemnity insurance plan—a hypothetical                     average of 25 percent by 2013, an increase that primarily
    but useful reference point. Those savings would result                    reflected the evolution of the MMA’s risk-sharing ar-
    from three types of cost management: negotiating price                    rangements over the budget window. CBO determined
    discounts or rebates from drug manufacturers and phar-                    that the MMA’s risk corridor provisions for the initial
    macies (net of pharmacy dispensing fees and other claims                  years of the benefit would have a meaningful impact on
    processing costs); controlling overall drug use; and chang-               plans’ incentives to control spending. By contrast, the ul-
                                                                              timate risk corridors provided in the law would have only
    ing the mix of drugs used.
                                                                              a negligible effect on cost-management efforts—so gross
    Following its analysis of the available literature on cost-               drug savings estimated for those years primarily reflected
    management techniques as well as discussions with indus-                  the effects of the limits that the MMA would place on the
    try and other health care experts, CBO assumed that the                   use of cost-management tools. Another key consideration
                                                                              was that, to the extent they arose, full-risk plans would
    maximum level of gross drug savings that could be
                                                                              face a highly competitive environment that encouraged
    achieved on average under any circumstances was 30 per-
                                                                              beneficiaries to join the lowest-cost plan that met their
    cent. Achieving that level of savings would require a
                                                                              needs (as discussed further in the section on beneficiaries’
    highly competitive environment, meaningful risk bearing
                                                                              premiums). It is important to note, however, that CBO’s
    by plans, and substantial freedom to use cost-manage-
                                                                              estimate of gross savings represents savings from manag-
    ment techniques. Beyond that point, though, CBO con-                      ing the drug benefit but not the costs of the mechanisms
    cluded that an average beneficiary would probably not                     used to achieve them. It also does not capture the effect
    value the savings from joining a lower-cost plan enough                   that the legislation will have on trends in drug prices,
    to accept the restrictions it would have to impose, nor                   changes in drug use by beneficiaries as a result of changes
    would additional increments of financial risk elicit fur-                 in their own out-of-pocket costs under the program, or
    ther cost control efforts by drug plans. By comparison,                   the impact of any exemption from Medicaid’s best-price
    CBO estimated that Medicare beneficiaries with em-                        provisions for prescription drugs—each of which was
    ployer-sponsored drug coverage experienced gross drug                     modeled separately.
    savings of 15 percent, on average, in the 1999-2000 pe-
    riod (the latest years for which detailed spending data on                For many beneficiaries, the effect of cost management on
    Medicare beneficiaries were available in 2003).27 While                   their drug spending will be smaller than the 20 percent to
    those employer plans ultimately bear substantial financial                25 percent savings assumed for individuals who now pay
    risk in providing drug benefits, they must also balance                   full retail prices and who will enroll in full-risk drug
    their interest in limiting costs with their need to provide               plans. For Part D enrollees whose current drug costs are
    competitive compensation and to maintain productive                       being managed in some way—primarily those with em-
    relationships with their employees (some of whom are                      ployer-sponsored or Medicaid coverage—that spending
    union members covered by collective bargaining agree-                     already reflects some degree of gross savings. CBO’s esti-
    ments). Furthermore, retirees generally are not offered a                 mates took that fact into account and also assumed that
    choice of a drug plan that is separate from their overall                 any incremental savings would be further attenuated to
                                                                              the extent that those enrollees retained relatively generous
    26. That summary statistic was often referred to as a cost-manage-
                                                                              supplemental coverage (which would make their spend-
        ment factor, or CMF.                                                  ing more difficult to manage). Furthermore, for benefi-
                                                                              ciaries enrolled in reduced-risk and fallback plans, CBO
    27. Any increases in the average level of gross drug savings since that
        time or in the future—to reflect additional efforts by employers to
                                                                              estimated gross savings averaging 12.5 percent through-
        control growth in drug spending—would be reflected in the             out the budget window (somewhat smaller than the 15
        growth rates that CBO applied to drug spending in the 2004-           percent savings seen for current employer-sponsored drug
        2013 base period.                                                     coverage). In part that estimate reflected the reduced fi-

                                                                                                                        PFE000589
            Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 147 of 170


                                                A DETAILED DESCRIPTION OF CBO’S COST ESTIMATE FOR THE MEDICARE PRESCRIPTION DRUG BENEFIT 15


nancial incentives to control costs that such plans would              At the same time, CBO estimated that the cost-sharing
have, and in part it reflected the less competitive environ-           requirements of the MMA would limit the extent of that
ment in which they would operate.28 Finally, CBO as-                   price effect. Beneficiaries who did not receive the low-
sumed that the gross savings would be offset somewhat                  income subsidies would still face the full negotiated price
by difficulties in allocating and auditing drug discounts              of the drugs they purchased before they reached their
and other expenditures (for example, to determine which                deductible and when their spending fell between their
costs were subject to reinsurance payments or risk corri-              initial coverage limit and the catastrophic threshold. Even
dor transfers).                                                        after they reached the catastrophic threshold, beneficia-
                                                                       ries would generally face some coinsurance and thus
Other Effects on Drug Prices. CBO’s analysis also sought               would not be completely insulated from price increases.
to account separately for various effects that the Medicare            In light of those factors, CBO estimated that drug costs
drug benefit’s provisions could have on drug prices, in-               for Medicare beneficiaries would ultimately be 3.5 per-
cluding responses of drug manufacturers, interactions                  cent higher, on average, because of the price effect, with
with the Medicaid best-price provisions regarding pre-                 the impact phasing in over the first 10 years of the bene-
scription drugs, and restrictions on the role that HHS                 fit. The extent to which the entities delivering the drug
could play in setting drug prices or establishing a drug               benefit would offset those price increases through negoti-
                                                                       ated discounts or would design cost-sharing requirements
formulary.
                                                                       to encourage price sensitivity is already reflected in the es-
First, CBO assumed that even the most aggressive use of                timated average level of gross drug savings.
cost-management tools by drug plans would be unlikely
                                                                       Second, CBO considered the fact that prices negotiated
to keep prices for some drugs from rising as a result of a
                                                                       under the Medicare drug benefit would be exempt from
Medicare drug benefit. By reducing the cost to consumers
                                                                       Medicaid’s best-price provisions. Those provisions essen-
of obtaining covered drugs, the new Medicare drug bene-                tially require drug manufacturers to charge Medicaid the
fit would correspondingly make Medicare enrollees—                     lowest price paid by any private purchaser for a brand-
particularly those who currently do not have prescription              name drug (after taking into account rebates, discounts,
drug coverage—less sensitive to drug prices. For instance,             and other adjustments). As a CBO paper on that topic
if a drug’s target population consisted mainly of Medicare             noted, “Medicaid constitutes between 10 and 15 percent
beneficiaries and close substitutes for that drug did not              of the market for outpatient prescription drugs, [so]
exist, the manufacturer could raise the drug’s price—or,               pharmaceutical manufacturers are much less willing to
in the case of a new drug, could enter the market with a               give large private purchasers steep discounts off the
higher launch price. The loss in sales resulting from that             wholesale price when they also have to give Medicaid ac-
price hike would not be large enough to reduce the man-                cess to the same low price.” That report and others have
ufacturer’s profit, however, because beneficiaries would               shown that private discounts declined after the Medicaid
pay only a portion of that higher price. Preventing such               best-price provisions were implemented in the early
price hikes would be difficult without imposing direct                 1990s.29
price controls or threatening to deny or delay coverage of
the drug. Most drugs, however, face competition from                   On the basis of that evidence, CBO assumed that the
close substitutes, and the most likely effect of a Medicare            price discounts that Medicare drug plans could negotiate
drug benefit would be modest price increases for the sub-              would be greater if they were exempt from the best-price
set of drugs that had patent protection or exclusive mar-              requirements. CBO further assumed that the extent of
keting rights. CBO modeled that “price effect” as a func-              the additional savings would depend on the gross savings
                                                                       level that the drug plans achieved—because the greater
tion of drug spending by enrollees who previously did
                                                                       the incentives and tools that a drug plan had to control
not have prescription drug coverage, because those who
already had generous coverage would have been insulated
                                                                       29. See Congressional Budget Office, How the Medicaid Rebate on Pre-
from full prices even in the absence of legislation.
                                                                           scription Drugs Affects Pricing in the Pharmaceutical Industry (Janu-
                                                                           ary 1996); and General Accounting Office, Drug Prices: Effects of
28. Those plans would still have to compete to be selected by HHS as       Opening Federal Supply Schedule for Pharmaceuticals Are Uncertain,
    a reduced-risk or fallback plan.                                       GAO/HEHS-97-60 (June 1997).



                                                                                                                          PFE000590
                 Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 148 of 170


16 A DETAILED DESCRIPTION OF CBO’S COST ESTIMATE FOR THE MEDICARE PRESCRIPTION DRUG BENEFIT


    costs, the more constraining the best-price provisions                   aging the development of new drugs, also could be ad-
    would be. CBO also modeled the extent of the savings as                  versely affected as a result of securing deeper discounts.)
    a function of Medicaid’s remaining market share for pre-                 Alternatively, HHS could encourage or require preferred
    scription drugs (once the Medicare benefit was in place);                status for a larger number of drugs than private drug
    in the absence of an exemption from the best-price provi-                plans would otherwise offer. Although that approach
    sions, that market share would also have affected the will-              could help meet other objectives (such as enhancing ben-
    ingness of manufacturers to provide discounts to Medi-                   eficiaries’ access to those additional drugs), it would in-
    care drug plans.30 For the MMA, CBO assumed that—                        crease the cost of providing the drug benefit. On balance,
    when averaged across all drugs—Medicare drug plans                       then, CBO concluded that retaining the noninterference
    would be able to obtain an additional 1.6 percent price                  provision (or by the same token, striking it) would have a
    discount in the initial years of the benefit because of the              negligible effect on the expected level of federal spend-
    best-price exemption, increasing to an ultimate level of                 ing.32
    2.5 percent.
                                                                             Other Effects on Drug Use. CBO also assumed that en-
    Third, the MMA also included a provision specifying                      rollees’ total spending on prescription drugs would
    that HHS “may not interfere with the negotiations be-                    change as a result of the insurance coverage provided by
    tween drug manufacturers and pharmacies” and prescrip-                   the new Medicare benefit, depending on the relative gen-
    tion drug plans and “may not require a particular formu-                 erosity of pre- and postpolicy drug coverage for each en-
    lary or institute a price structure” for covered Part D                  rollee. In other words, enrollees’ overall drug use under
    drugs. For a variety of reasons, CBO assumed that in-                    the MMA would rise or fall along with changes in their
    cluding that “noninterference” provision would neither                   out-of-pocket costs. That “use effect” took into account
    raise nor lower federal costs significantly. It is not clear             all of the factors discussed above that would affect enroll-
    that HHS would have taken such steps in the absence of                   ees’ out-of-pocket costs—those that changed enrollees’
    those restrictions. And even if it had, it is not clear that             total spending on drugs (such as the price effect or gross
    those steps would have appreciably raised or lowered drug                savings from cost management) and those that simply
    spending relative to the levels that prescription drug plans             changed the share of that spending for which enrollees
    would secure.                                                            themselves paid (because of the benefit’s design or any
                                                                             supplemental coverage they had).
    Underlying that uncertainty is CBO’s assumption that
    risk-bearing drug plans will obtain substantial savings on               Specifically, CBO assumed that enrollees’ spending for
    their own and in particular will probably do so by estab-                prescription drugs would rise by as much as 3 percent for
    lishing relatively narrow lists of lower-cost preferred drugs            every 10 percent drop in their out-of-pocket costs.33 The
    and steering beneficiaries’ use toward those drugs.31 For                estimated change in enrollees’ out-of-pocket costs took
    HHS to use the greater market share of the entire Medi-                  into account their current coverage and whether they
    care population as a source of leverage to secure deeper                 would enroll only in the basic Medicare benefit or would
    price discounts and greater cost savings, it would proba-                participate in the low-income subsidy program as well (as
    bly have to threaten similar exclusions and limitations on               described below). Among enrollees in stand-alone pre-
    coverage for that entire population—a threat that could                  scription drug plans and Medicare Advantage drug plans,
    be difficult to make credible given the potential impact                 that assumption about the induced demand for drugs in-
    on stakeholders. (Other policy objectives, such as encour-               creased CBO’s estimate of drug spending by approxi-
                                                                             mately 9 percent. That is, total drug consumption was
    30. Although Medicaid’s share of total U.S. drug spending will decline
        under the MMA because spending on dual eligibles will shift to
                                                                             32. For additional discussion of this issue, see Congressional Budget
        Medicare, Medicaid will still purchase a significant amount of
                                                                                 Office, Letter to the Honorable William H. Frist, M.D., regarding
        drugs on behalf of its other enrollees.
                                                                                 CBO’s estimate of the effect of striking the “noninterference” provision
    31. In the process, drug plans could secure deeper price discounts for       as added by P.L. 108-173, the Medicare Prescription Drug, Improve-
        those preferred drugs in exchange for the increase in their sales        ment, and Modernization Act of 2003 (January 2004); and Con-
        volume. Even without such discounts, though, simply shifting use         gressional Budget Office, Letter to the Honorable Ron Wyden
        to lower-priced drugs—including generic drugs—would probably             regarding the authority to negotiate prices for single-source drugs for
        constitute an important source of savings.                               Medicare beneficiaries (March 2004).



                                                                                                                                   PFE000591
             Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 149 of 170


                                                    A DETAILED DESCRIPTION OF CBO’S COST ESTIMATE FOR THE MEDICARE PRESCRIPTION DRUG BENEFIT 17


projected to be about 9 percent higher each year than it                     in 2006, with that increment declining to about 6 per-
would have been in the absence of a demand response.                         cent in 2013.34 (Those percentages represent weighted
                                                                             averages of the administrative costs for full-risk drug
Other Administrative Costs. CBO’s estimate of covered                        plans and for reduced-risk and fallback drug plans.)
drug costs included certain costs that could be considered
purely administrative (such as dispensing fees paid to                       Summary of Effects on Gross Benefit Costs. As discussed
pharmacies and other costs of processing claims), but the                    above, CBO applied several key factors to estimate gross
agency accounted separately for expenses that drug plans                     benefit costs (see Table 3). The net effect of those as-
would incur for marketing, member acquisition, and                           sumptions can be seen in levels of average drug spending
member retention as well. In addition, CBO assumed                           under the MMA as well as the average gross costs of pro-
that plans would incur costs as a result of having to bear                   viding the standard drug benefit (see Table 4). Overall,
financial risk—whether to offset the costs of purchasing                     the various adjustments that CBO made to baseline drug
private reinsurance policies or to build up their own re-                    spending reduced the amount of spending that would be
serves in case their costs exceeded expectations. Specifi-                   subject to coverage by about 0.5 percent in 2006 and
cally, CBO estimated that plans bearing the statutory                        about 5 percent in 2013.35 Applying the MMA’s benefit
level of risk would require a premium in proportion to                       design to that spending generated an average cost for cov-
the degree of risk they faced; that premium would be                         ered benefits of $1,482 in 2006, rising to $2,568 in
higher in the initial years of the benefit (when there was                   2013. Including administrative costs and multiplying by
greater uncertainty about its costs) than in later years. For                the number of participants in each year yielded estimates
reduced-risk and fallback plans, however, such costs                         of total calendar year obligations that would be incurred.
would be cut or absent. Overall, CBO estimated that                          CBO then converted those estimates to outlays made
drug plans’ other administrative costs would add about                       during the fiscal year, projecting that payments to pre-
11 percent to the costs of providing covered drug benefits                   scription drug plans and Medicare Advantage plans for
                                                                             providing the basic Medicare drug benefit would total
33. In economic terms, CBO started with the assumption that the arc          $507 billion for the 2006-2013 period (see Table 1 on
    elasticity of demand for prescription drugs was -0.3 (in which the       page 2).
    denominator used to calculate the percentage change in drug
    spending and out-of-pocket costs was the average of the pre- and
    postpolicy levels). That elasticity estimate reflected a review of the   CBO’s estimates of average cost-sharing obligations and
    available studies on drug spending as well as CBO’s own internal         average out-of-pocket costs for Part D enrollees are also
    analysis using MCBS data on drug spending by Medicare benefi-            shown in Table 4. The estimate of average liability for
    ciaries. Although demand elasticities usually relate a percentage
                                                                             cost sharing is simply the difference between average
    change in quantity to a percentage change in price, total spending
    and out-of-pocket costs were used instead, both to reflect the           spending under the benefit ($2,878 in 2006) and average
    results of the literature and to comport more closely with CBO’s         covered benefits ($1,482 in 2006). That liability figure
    focus on spending (which could change if an individual switched          does not take into account any supplemental coverage
    to a more or less expensive medicine even though the quantity
    consumed was held constant). At the same time, estimates based           that enrollees might have (through the low-income subsi-
    on the responses of individuals with less generous drug coverage         dies or a former employer, for instance). Beneficiaries’
    might not be applicable for beneficiaries with very generous drug
    coverage. CBO thus applied an adjustment factor based on the
                                                                             34. Whether those costs offset administrative costs that would have
    portion of an individual’s cost-sharing liabilities that was covered
                                                                                 been incurred in providing drug coverage in the absence of a
    by third parties, which ranged from 1 (for beneficiaries with no
                                                                                 Medicare benefit or instead represented added costs was not a sig-
    additional drug coverage beyond the basic Medicare benefit) to
                                                                                 nificant consideration in the cost estimate but could affect esti-
    zero (for beneficiaries who would face no cost sharing before or
                                                                                 mates of total U.S. spending in the health or drug sectors.
    after the Medicare benefit was implemented). In other words, the
    effective arc elasticity used was -0.3 for otherwise uninsured           35. To generate a cost estimate, CBO focused on drug spending that
    enrollees and a smaller amount for those with some form of sup-              would be covered under the Medicare benefit. To the extent that
    plemental drug coverage. For a recent summary of elasticity esti-            drug plans reduced costs by limiting coverage to preferred drugs
    mates for drug spending, see Mark Pauly, “Medicare Drug                      but beneficiaries continued to purchase drugs that were not cov-
    Coverage and Moral Hazard,” Health Affairs, vol. 23, no. 1 (Janu-            ered, average drug spending for participants would be greater than
    ary/February 2004), p. 117.                                                  the amount shown here.



                                                                                                                               PFE000592
                Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 150 of 170


18 A DETAILED DESCRIPTION OF CBO’S COST ESTIMATE FOR THE MEDICARE PRESCRIPTION DRUG BENEFIT


    Table 3.
    Key Factors Used in CBO’s Estimate of Gross Drug Costs per Drug Benefit
    Participant, Calendar Years 2006 and 2013
    (Percent)
                                                                                                        2006                   2013
                                                         Factors Reducing Gross Costs
    Gross Drug Savings Relative to Spending for an Unmanaged Drug Benefit
       Average for full-risk drug plans                                                                  20.0                   25.0
       Average for reduced-risk or fallback drug plans                                                   12.5                   12.5

    Average Reduction in Spending as a Result of Exemption from Medicaid’s Best-Price Provision           1.6                    2.5

                                                        Factors Increasing Gross Costs
    Average “Price Effect”                                                                                0.3                    2.8

    Average “Use Effect”                                                                                  9.0                    9.3

    Administrative Costs as a Share of Benefit Costs                                                     10.7                    5.6

    Memorandum:
    Probability of Enrollment
       Full-risk drug plans                                                                                82                     95
       Reduced-risk or fallback drug plans                                                                 18                      5
    Source: Congressional Budget Office.
    Note: See the text for an explanation of the terms used here.

    average out-of-pocket costs—accounting for such other                Under the MMA, the premium that an individual benefi-
    drug coverage but excluding their Part D premiums—are                ciary pays for Part D benefits is not set in law and will
    also relevant to the cost estimate because of the use effect         depend on which drug plan he or she joins. Drug plans
    described earlier. CBO estimated that for 2006, average              will submit bids to reflect their expected costs per benefi-
    out-of-pocket costs would fall from $1,257 in the ab-                ciary of providing basic drug coverage, and HHS will cal-
    sence of a Medicare drug benefit (43 percent of average              culate a national average of those bids. HHS will then set
    drug spending) to $792 under the MMA (28 percent of                  an av-erage beneficiary premium to cover 25.5 percent of
    average drug spending).                                              expected average costs per enrollee. Plans with bids below
                                                                         the national average will see a corresponding reduction in
    Beneficiaries’ Premiums                                              their enrollees’ premiums, whereas plans bidding above
    The share of gross benefit costs that will be covered by             the national average will see a commensurate increase.
    beneficiaries’ premiums and the corresponding subsidies              Under that mechanism, drug plans will have strong in-
    will have a large effect on the federal costs of providing a         centives to keep their bids low to attract enrollees, and
                                                                         beneficiaries will have to consider whether the extra pre-
    drug benefit under Medicare. Not only will the premium
                                                                         mium of a more costly plan is worth paying—two factors
    subsidies determine how gross costs are allocated between
                                                                         that affected CBO’s assumption about the gross savings
    enrollees and the government, but they will also affect
                                                                         that drug plans would achieve on average.
    participation in such a voluntary program. This section
    examines how those premiums and the corresponding                    Once beneficiaries’ premiums for each drug plan are set,
    federal subsidies are established under the MMA and                  the remaining portion of a drug plan’s expected costs will
    then shows how CBO estimated and accounted for total                 be covered by federal subsidies, which will come in two
    premium payments.                                                    forms. As discussed above, reinsurance payments will

                                                                                                                   PFE000593
            Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 151 of 170


                                                A DETAILED DESCRIPTION OF CBO’S COST ESTIMATE FOR THE MEDICARE PRESCRIPTION DRUG BENEFIT 19


Table 4.
Estimated Costs for Drug Benefit Participants, Calendar Years 2006
and 2013
(Dollars)
                                                                                                              2006                        2013
Average Drug Spending by Projected Participants
   Without a Medicare drug benefit                                                                            2,894                       5,268
   Under the Medicare drug benefita                                                                           2,878                       5,017

Average Gross Medicare Costs per Participant for Basic Drug Benefits
   Excluding plans’ administrative costs                                                                      1,482                       2,568
   Including plans’ administrative costsa                                                                     1,640                       2,713

Average Cost-Sharing Liability                                                                                1,396                       2,448

Average Out-of-Pocket Costs
   Without a Medicare drug benefit                                                                            1,257                       2,312
   Under the Medicare drug benefit                                                                              792                       1,392
Memorandum:
Projected Number of Participants (Millions)                                                                     29.0                        33.9
Source: Congressional Budget Office.
a. These figures differ from comparable figures that CBO released in November 2003 because of subsequent refinements in the calculation
   of spending and costs per participant that do not affect the cost estimate. See Congressional Budget Office, Letter to the Honorable Don
   Nickles providing additional information about CBO’s cost estimate for the conference agreement on H.R. 1 (November 2003).


cover 80 percent of drug spending incurred once an indi-                of which drug plan enrollees join, which is why their pre-
vidual enrollee reaches the benefit’s catastrophic thresh-              mium will vary with the total cost of each plan.36
old. In total, those payments will cover about 27 percent
of gross costs for benefits and administrative expenses in              Using CBO’s estimates for 2006, costs for an average plan
2006, CBO estimated. The remaining subsidy (referred                    of about $137 per month would translate into federal
                                                                        subsidies of about $102 per month and beneficiaries’ pre-
to as the “direct” subsidy) will be set prospectively so that
                                                                        miums of about $35 per month (see Table 5). To illus-
the two subsidies together cover 74.5 percent of the aver-
                                                                        trate the impact on beneficiaries’ premiums, the table also
age expected costs for all enrollees in the basic Medicare              presents hypothetical submissions by plans that have ben-
benefit. In other words, the direct subsidy will cover                  efit costs per member per month that are $10 higher or
about 47.5 percent of average costs in 2006, in CBO’s es-               lower. (CBO did not estimate the likely range of premi-
timation—but if in the future the share of costs expected               ums that beneficiaries would actually face across drug
to be covered by reinsurance differs from 27 percent,                   plans.) Each plan’s expected level of reinsurance pay-
HHS will be required to adjust the direct subsidy corre-
spondingly to keep the sum of the two subsidies at 74.5                 36. The direct subsidy will be adjusted for risk to reflect expected dif-
percent. (That adjustment will be made on a purely pro-                     ferences in drug costs stemming from differences in health status
spective basis; the direct subsidy is a capitated payment                   among enrollees in different plans; it could also be adjusted to
                                                                            account for differences in drug prices in different regions of the
that will not be changed midyear or retroactively if actual                 country (if HHS determined that such differences were more than
reinsurance payments differ from the projections.) The                      minimal). For those reasons, the actual direct subsidy payment per
direct subsidy will also be essentially the same regardless                 enrollee could differ among drug plans and enrollees.




                                                                                                                            PFE000594
                 Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 152 of 170


20 A DETAILED DESCRIPTION OF CBO’S COST ESTIMATE FOR THE MEDICARE PRESCRIPTION DRUG BENEFIT


    Table 5.
    Total Costs, Federal Subsidies, and Beneficiaries’ Premiums for
    Calendar Year 2006 Under Three Illustrative Plans
    (Average amount in dollars per enrollee per month)
                                                              Lower-Cost Plan            Average-Cost Plan                Higher-Cost Plan
    Expected Total Costs
    (Benefits plus administrative costs)                              127                         137                              147

    Minus Expected Federal Reinsurance Paymentsa                     - 34                         - 37                             - 40

    Plan’s Bid for Providing Coverage                                  93                         100                              107

    Minus “Direct” Federal Subsidy                                   - 65                         - 65                             - 65

    Beneficiary’s Premium                                              28                           35                              42
    Memorandum:
    Premium as a Share of Total Costs (Percent)                      22.0                         25.5                            28.5
    Source: Congressional Budget Office.
    a. Figures shown here assume that reinsurance payments are a constant percentage of each plan’s total costs and represent an average
       monthly level of such payments (even if actual reinsurance payments are likely to be concentrated toward the end of the calendar year).


    ments—here assumed to cover 27 percent of its average                     and negotiation with HHS). That is, the sum of the ex-
    costs—would be subtracted from its expected total costs                   pected reinsurance payment, the direct subsidy, and the
    of providing the drug benefit to yield its bid.37 HHS                     beneficiary premium for each plan equals its total ex-
    would then calculate an average of those bids (weighted                   pected costs.38
    by enrollment) and would set the direct subsidy so that
    the total subsidies for the average plan covered 74.5 per-                Although beneficiaries’ premiums will vary as a result of
    cent of its total costs. The same direct subsidy amount                   this subsidy system, CBO did not have to estimate the ex-
    would be provided to the higher-cost and lower-cost                       tent of that variation because, on average, the higher pre-
    plans. As a result, although a portion of the cost differ-                mium payments made by beneficiaries joining higher-
    ences across plans would be absorbed by federal reinsur-                  cost plans would be offset exactly by reduced premium
    ance payments, the bulk of the differences would be                       payments from beneficiaries who join lower-cost plans.
    passed on to beneficiaries through higher or lower                        Applying the 74.5 percent subsidy to the average costs of
    monthly premiums. The examples in the table also show                     providing covered benefits of $1,640 thus yielded average
    that total payments to drug plans are expected to equal                   annual premiums of $418 in 2006 (about $35 per
    the amount that the plans specify in their submissions to
                                                                              month, as shown above); the net federal subsidy would
    HHS (although those amounts are subject to review by
                                                                              thus average $1,221. By 2013, when the average cost of
                                                                              providing the basic drug benefit is projected to be
    37. Since a lower plan bid will translate into a lower beneficiary pre-
                                                                              $2,713, the average beneficiary’s premium would total
        mium, this system could appear to provide an incentive for plans
        to overstate their expected reinsurance payments. If they did, how-   $692 for the year (about $58 per month); the net federal
        ever, their total payments for the year (including the reinsurance    subsidy would thus be $2,021 per enrollee. (Premiums
        payments they actually received) would not cover their costs. Sim-    grow somewhat more slowly than the benefit’s parame-
        ilarly, drug plans would not want to understate their expected
                                                                              ters—by about 7.5 percent per year, on average—because
        reinsurance payments because (if total costs were held constant)
        the enrollee’s premium would be commensurately higher as well,
        which would discourage enrollment. Thus, plans will have strong       38. To the extent that plans’ actual costs diverged from expectations,
        incentives to estimate their expected reinsurance payments accu-          that difference could yield higher or lower federal reinsurance pay-
        rately.                                                                   ments and could trigger transfers under the risk corridor system.



                                                                                                                                 PFE000595
           Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 153 of 170


                                           A DETAILED DESCRIPTION OF CBO’S COST ESTIMATE FOR THE MEDICARE PRESCRIPTION DRUG BENEFIT 21


they reflect administrative costs as well as benefit costs.)     drug benefit and then estimate both the degree to which
Multiplying those figures by the projected number of en-         that coverage would change as a result of the legislation
rollees in prescription drug plans and Medicare Advan-           and the mechanism through which it would be subsi-
tage plans, and then converting to fiscal year receipts,         dized. CBO also had to account for any indirect impacts
yielded the overall estimate of $131 billion for the 2006-       of the drug benefit on federal tax revenues.
2013 period (see Table 1 on page 2).
                                                                 Background. About 30 percent of the enrollees in Medi-
Two accounting matters are relevant to the calculation of        care Part B are nonfederal retirees who currently receive
CBO’s estimate for premium collections. First, the MMA           prescription drug coverage through a former employer,
will permit beneficiaries to pay the premium for the basic       CBO estimated. Their retiree health coverage generally
drug benefit either by having it withheld from their So-         supplements Medicare’s benefits for Parts A and B as well.
cial Security benefit (as is generally done for the Part B       Because Medicare covers a large share of acute medical
premium) or by arranging to pay their drug plan directly.        costs but has not provided an outpatient drug benefit, a
The estimate for premium collections in Table 1, how-            sizable share of the current cost of retiree health plans
ever, is presented as if all participants in the drug benefit    consists of prescription drug spending—as much as 40
chose to have premiums withheld from their Social Secu-          percent to 60 percent, by some estimates.39 Although
rity benefits (in which case Medicare would transfer those       employer-sponsored drug coverage is typically rather gen-
payments to the drug plans). To the extent that beneficia-       erous—providing relatively low cost sharing as well as
ries chose to pay plans directly, federal spending for bene-
                                                                 limits on retirees’ out-of-pocket costs—recent growth in
fits and premium collections would be reduced dollar for
                                                                 drug spending has led employers to take measures to con-
dollar and there would be no change in the estimate of
                                                                 trol their health costs, such as raising cost-sharing obliga-
the net cost of the Medicare benefit. Second, the figures
                                                                 tions, requiring retirees to shoulder a larger share of sup-
for premium collections also include the portion of pre-
                                                                 plemental premiums, or dropping coverage for future
miums paid by Medicare on behalf of participants in the
                                                                 retirees. However, CBO did not see strong evidence that
low-income subsidy system (with those payments also ap-
pearing below as a cost of providing the low-income sub-         current beneficiaries or those who will soon enroll in
sidies). Displayed in that way, the difference shown in          Medicare have been losing retiree drug coverage in ways
Table 1 between the payments to drug plans for benefits          that would substantially affect the overall share of benefi-
and administrative costs, on the one hand, and premium           ciaries with such coverage in the near term.40 Thus, CBO
liabilities, on the other, represents the net cost for Part D
enrollees of the federal subsidies for the basic Medicare        39. See Hewitt Associates LLC, The Implications of Medicare Prescrip-
benefit—a total of $377 billion through 2013.                        tion Drug Proposals for Employers and Retirees (prepared for the
                                                                     Henry J. Kaiser Family Foundation, Washington, D.C., July
                                                                     2000), pp. 1 and 15.
The Employer Subsidy System
Former employers are the single largest source of drug           40. For example, one recent study found that the share of Medicare
                                                                     beneficiaries ages 65 to 69 with drug coverage through a former
coverage for Medicare beneficiaries today. The extent to             employer declined in the late 1990s. However, that share was still
which those employers will supplement the Medicare                   greater than or equal to the share of older Medicare beneficiaries
benefit in the future can have important effects on federal          with retiree drug coverage, so the total share of Medicare benefi-
costs because of the MMA’s true-out-of-pocket provision.             ciaries with such coverage—combining younger and older
(As discussed above, that provision lowers the federal cost          cohorts—remained virtually constant. See Bruce Stuart and oth-
                                                                     ers, “Employer-Sponsored Health Insurance and Prescription
of providing the basic drug benefit for enrollees with ad-
                                                                     Drug Coverage for New Retirees: Dramatic Declines in Five
ditional drug coverage because that supplemental cover-              Years,” Health Affairs Web Exclusive (July 23, 2003), available at
age delays the point at which enrollees reach the cata-              http://content.healthaffairs.org/cgi/reprint/hlthaff.w3.334v1. A
strophic threshold for out-of-pocket costs.) Another                 more recent study indicated that declines in the coverage offered
potential factor that could affect federal costs is the num-         to future retirees over the past few years have applied almost exclu-
ber of employer and union plans that choose to provide               sively to newly hired employees and thus would not be likely to
                                                                     affect the share of Medicare beneficiaries with such coverage in the
Medicare-eligible retirees with qualified drug coverage              near term. See Henry J. Kaiser Family Foundation and Hewitt
and receive a subsidy directly from Medicare. In light of            Associates, Retiree Health Benefits Now and in the Future: Findings
those considerations, CBO had to project the prevalence              from the Kaiser/Hewitt 2003 Survey on Retiree Health Benefits
of coverage from employers in the absence of a Medicare              (Washington, D.C.: Kaiser Family Foundation, January 2004).


                                                                                                                    PFE000596
                 Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 154 of 170


22 A DETAILED DESCRIPTION OF CBO’S COST ESTIMATE FOR THE MEDICARE PRESCRIPTION DRUG BENEFIT


    assumed that the share of beneficiaries with such retiree                  Option 3: Drop Drug Coverage for Retirees. An employer
    coverage would remain at about 30 percent through 2013                     could decide not to provide drug coverage for its Medi-
    in the absence of a Medicare drug benefit, but it also as-                 care-eligible retirees once the Medicare benefit became
    sumed that average cost-sharing liabilities for those bene-                available (meaning that the employer would neither pro-
    ficiaries would increase at nearly the same rate as overall                vide the benefit directly nor supplement the basic benefit
    drug spending.                                                             offered by a Medicare drug plan).42 In that case, affected
                                                                               retirees would presumably enroll in a Medicare drug plan.
    Options for Employers. Under the MMA, employers                            Assuming that they did not purchase supplemental drug
    would have three broad options from which to choose in                     coverage on their own (for reasons discussed above), retir-
    determining the extent of the drug coverage they would
                                                                               ees with high drug spending would probably reach the
    provide, the mechanism they would use to do so, and the
                                                                               benefit’s catastrophic threshold and thus would trigger
    subsidies that would be generated as a result.
                                                                               federal subsidies to cover most of those catastrophic costs.
    Option 1: Wrap Around a Medicare Drug Plan. An em-
                                                                               Given that employers would reduce their drug costs the
    ployer could have its retirees enroll in a prescription drug
                                                                               most under the third option, it might seem reasonable to
    plan or Medicare Advantage plan to obtain the basic drug
                                                                               conclude that all employers would drop drug coverage for
    benefit and then contract with that plan to provide sup-
    plemental drug coverage to those retirees.41 If that sup-                  their Medicare-eligible retirees once the Medicare benefit
    plemental coverage was generous, though, even individu-                    was in place. If employers were seeking only to minimize
    als with very high drug costs might never reach the                        their drug costs, however, they would probably have
    Medicare benefit’s catastrophic threshold because they                     dropped drug coverage already, even in the absence of a
    would not incur sufficient out-of-pocket costs them-                       Medicare drug benefit. Presumably, then, firms that pro-
    selves. As a result, the costs of providing catastrophic drug              vide drug coverage for retirees today see reasons for doing
    coverage would have to be covered by the employer, at                      so and may continue providing such coverage once the
    least initially (with some portion of those costs passed on                Part D benefit is in place. Some firms may have little
    to retirees through their premium payments). Even so, a                    choice but to continue providing coverage, either because
    portion of retirees’ drug costs would be shifted to Medi-                  they did not retain the right to modify the health benefits
    care under this option.                                                    they provide to current retirees or because they must bar-
                                                                               gain with unions that have been loath to see those bene-
    Option 2: Provide Drug Coverage Directly and Receive a                     fits reduced. Even without those constraints, employers
    Subsidy from Medicare. An employer could continue to                       operating in competitive labor markets must offer a total
    provide drug coverage itself (or through a health plan or                  compensation package that is attractive to workers and
    other subcontractor of its own choosing). So long as that                  may judge that covering health care costs for retirees al-
    coverage was at least as valuable overall as the basic Medi-               lows them to reduce their wage bills. The fact that em-
    care benefit, the employer could then receive a payment                    ployers’ health spending already receives preferential tax
    from Medicare to cover 28 percent of each retiree’s total                  treatment also favors that decision.
    drug spending in a specified range. (For 2006, that range
    would extend from $250 to $5,000; in future years, its
                                                                               42. A court decision in 2000 involving retired government workers in
    endpoints would be indexed to per capita drug spending                         Erie County, Pennsylvania, had been interpreted as potentially
    for Medicare beneficiaries.) In addition, that Medicare                        preventing employers from varying the health coverage they
    subsidy payment would receive preferential tax treatment,                      offered to Medicare-eligible retirees and younger retirees. How-
    and such employer plans would be subject to less scrutiny                      ever, the Equal Employment Opportunity Commission has more
    and fewer regulatory requirements than Medicare drug                           recently issued draft regulations allowing employers to drop drug
                                                                                   coverage only for Medicare-eligible retirees without violating age
    plans would be.
                                                                                   discrimination laws. (See Robert Pear, “Agency to Allow Insurance
                                                                                   Cuts for the Retired,” New York Times, April 23, 2004.) Had
    41. That approach would be analogous to the way that employer cov-             employers been precluded from varying their benefits, that out-
        erage currently wraps around Medicare’s other benefits. Employers          come could have discouraged some of them from dropping cover-
        could even function as the prescription drug plan for their retirees       age for Medicare-eligible retirees and could have led others to drop
        (and could serve them exclusively) but they would have to be               drug coverage for all their retirees once the Medicare benefit was
        approved by HHS in the same manner as other PDPs were.                     in place.



                                                                                                                                  PFE000597
             Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 155 of 170


                                                    A DETAILED DESCRIPTION OF CBO’S COST ESTIMATE FOR THE MEDICARE PRESCRIPTION DRUG BENEFIT 23


Table 6.
Employers’ Options for Providing Drug Coverage Under the MMA
and Resulting Net Medicare Subsidies per Enrollee, Calendar Years
2006 and 2013
(Dollars)
                                                                                  Average Net Medicare Subsidy per Enrollee
                                                                                      2006                       2013
Option 1: Employer’s Coverage Wraps Around a Medicare Drug Plan                          692                              1,348

Option 2: Employer Provides Qualified Coverage Directly and Receives
          a 28 Percent Subsidy Payment from Medicare                                     766                              1,369

Option 3: Employer Drops Drug Coverage                                                 1,201                              2,320
Source: Congressional Budget Office.
Notes: The net Medicare subsidy reflects covered drug costs minus beneficiaries' premiums (if any) and excludes payments to drug plans for
       their administrative costs. Figures for Option 2 represent Medicare payments only and exclude the effective tax subsidy that applies to
       those payments.
        MMA = Medicare Prescription Drug, Improvement, and Modernization Act of 2003.

In general, then, CBO modeled employers’ behavior un-                     Effects on Coverage and Outlays. After analyzing the
der a Medicare drug benefit as a function of the benefit’s                three basic options available to employers under the
overall generosity, any differential in subsidies between                 MMA, CBO concluded that average Medicare subsidy
the available options (taking into account their effects on               payments on behalf of retirees would be greatest if em-
tax liabilities), and the degree of administrative complex-               ployers dropped drug coverage (Option 3). For example,
ity involved in each option. That analysis also accounted                 CBO estimated than in 2006, those retirees would receive
for the average effect of each option on premium liabili-                 an average of $1,619 in covered benefits if they enrolled
                                                                          in a Medicare drug plan and were provided the basic drug
ties and cost sharing for retirees. As an example of the role
                                                                          benefit with no supplemental coverage. (That estimate
that the benefit’s generosity could play, CBO assumed
                                                                          took into account the effect on their out-of-pocket costs.)
that if the Medicare drug benefit was as generous as the
                                                                          Subtracting the average beneficiary’s premium of $418
coverage that employers offered to their retirees, then em-
                                                                          for that year would yield an estimated net subsidy from
ployers would be strongly inclined not to supplement                      Medicare of $1,201 under Option 3 (see Table 6). By
that benefit (in part because dropping coverage in that                   2013, the net Medicare subsidy would grow to an average
case would not leave retirees worse off ). Although drop-                 of $2,320 for retirees whose former employers had
ping drug coverage might seem like an extreme response                    dropped drug coverage.
if the Medicare benefit was less generous, one recent sur-
vey indicated that nearly one-quarter of large employers                  If those retirees were instead provided generous wrap-
would take that approach if Medicare offered drug cover-                  around coverage by their former employer (Option 1),
age that included a deductible, coinsurance, and cata-                    Medicare’s average subsidy payment would fall. (In that
strophic protection above $4,000 in out-of-pocket spend-                  case, enrollees would pay essentially the same premium
ing—and that response did not factor in any penalty for                   but receive less coverage through Medicare.) Specifically,
                                                                          the net Medicare subsidy would average $692 in 2006
supplemental coverage.43
                                                                          under that option, CBO estimated, or about half of the
                                                                          subsidy that would be generated if employers dropped
43. Henry J. Kaiser Family Foundation and Hewitt Associates, The
    Current State of Retiree Health Benefits: Findings from the Kaiser/   their drug coverage altogether. CBO further estimated
    Hewitt 2002 Retiree Health Survey (Washington, D.C.: Kaiser           that the 28 percent subsidy payments from Medicare
    Family Foundation, December 2002), pp. 51-53.                         (Option 2) would be comparable, on average, to the net

                                                                                                                          PFE000598
                Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 156 of 170


24 A DETAILED DESCRIPTION OF CBO’S COST ESTIMATE FOR THE MEDICARE PRESCRIPTION DRUG BENEFIT


    subsidies that retirees would generate if they enrolled in a           were included above in the estimate of payments to
    Medicare drug plan and retained a generous wraparound                  Medicare drug plans.)
    policy from their employer (Option 1).44 In other words,
    those Medicare payments to employer and union plans                    At the same time, CBO assumed that nearly all of the re-
    would also be substantially lower, on average, than the                maining retirees with relatively generous employer-spon-
    net subsidies for retirees whose employers dropped drug                sored drug coverage from a nonfederal source would see
    coverage (Option 3). Those payments to employer and                    their employer take the 28 percent subsidy payment from
    union plans would be accorded favorable tax treatment,                 Medicare, both because of its tax advantages and for rea-
    increasing the attractiveness of that option somewhat.                 sons of administrative simplicity.47 The number of bene-
    Even so, the disparity in Medicare subsidies between                   ficiaries covered by the 28 percent subsidy would thus rise
    Option 3 and the other two options would grow over                     from 8.2 million in calendar year 2006 to 9.5 million by
    time.                                                                  2013, CBO estimated. The estimate of $71 billion in
                                                                           subsidy payments to qualified employer and union drug
    On the basis of that analysis, CBO concluded that the                  plans over 10 years (see Table 1 on page 2) reflects both
    difference in subsidies under the MMA would give em-                   the number of participants and the share of those retirees’
    ployers a new financial incentive to drop prescription                 drug spending that is projected to fall in the covered
    drug coverage for their Medicare-eligible retirees once the            range.48
    drug benefit became available. In essence, the MMA’s
    true out-of-pocket provision would reduce the extent to                Effects on Revenues. Although employers can deduct as a
    which federal spending substituted for, or “crowded out,”              business expense the costs that they incur in providing
    employers’ spending on drugs, but it also would penalize               health benefits to their employees and retirees, those costs
    supplemental drug coverage sponsored by employers.45                   are not included in those individuals’ taxable income—
    CBO further assumed that some employers would re-                      which results in a considerable “tax expenditure” for em-
    spond to that incentive to drop coverage. As a result,                 ployer-sponsored health benefits. Any legislation that af-
    CBO estimated that 2.7 million Medicare-eligible retirees              fects employers’ health costs thus has the potential to
    who would have had relatively generous employer drug                   change federal revenue collections. In general, CBO as-
    coverage in 2006 in the absence of a Medicare drug bene-
    fit would enroll in Part D but would see their former em-              46. For a further discussion of the denominators used to calculate
    ployer decide not to supplement its basic benefits. That                   those percentages, which differ primarily in their treatment of
    figure represents about 23 percent of projected partici-                   active workers and federal retirees enrolled in Part B, see Congres-
    pants in the drug benefit who would have had such cov-                     sional Budget Office, Letter to the Honorable William “Bill” M.
                                                                               Thomas regarding Medicare beneficiaries who receive health insur-
    erage from a nonfederal source, or about 17 percent of all
                                                                               ance provided by employers (November 2003) and Letter to the Hon-
    Part B enrollees who CBO projected would have had                          orable Don Nickles.
    some form of employer-sponsored drug coverage in the
                                                                           47. CBO assumed that a very small percentage of employers would
    absence of a Medicare drug benefit.46 CBO assumed that                     find it advantageous to have some or all of their retirees enroll in a
    the affected retirees would enroll in a Medicare drug plan,                prescription drug plan or Medicare Advantage drug plan and wrap
    with their former employer potentially “cashing them                       around the basic Medicare drug benefit that those plans would
    out” or at least choosing to pay their Part D premium as a                 provide. CBO also assumed that beneficiaries with employer cov-
                                                                               erage who were eligible for the low-income subsidies and wanted
    means of compensation. (Federal costs for those enrollees
                                                                               to enroll in them would also choose to enroll in a prescription
                                                                               drug plan or Medicare Advantage drug plan to receive the low-
    44. Because participants in the employer subsidy system would pay no       income subsidy benefits. The MMA does not include a provision
        premium to Medicare, the figures for the net Medicare subsidy          allowing low-income subsidy payments to be made to employers
        under Option 2 also represent CBO’s estimate of the average pay-       that are receiving the 28 percent subsidy payments.
        ment to employer and union plans under that system.
                                                                           48. Because the net costs to Medicare are similar whether employers
    45. For employers who chose to receive the 28 percent subsidy pay-         receive the 28 percent subsidy payment or instead wrap around
        ment from Medicare, that payment system would not penalize             the basic drug benefit provided by a Medicare drug plan, net fed-
        additional drug coverage at the margin. However, the lower aver-       eral outlays (including payments to Medicare drug plans for their
        age subsidies in that system would still provide an incentive to       administrative costs) would be comparable if the majority of
        forgo that option and drop drug coverage.                              employers chose Option 1 instead of Option 2.



                                                                                                                               PFE000599
             Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 157 of 170


                                                  A DETAILED DESCRIPTION OF CBO’S COST ESTIMATE FOR THE MEDICARE PRESCRIPTION DRUG BENEFIT 25


sumed that savings to employer-sponsored plans on their                  it. Second, that approach does not take into account the
health costs would raise federal revenues by shifting the                subsidy payments that would be made on behalf of retir-
composition of total compensation packages for employ-                   ees who would otherwise have had employer-sponsored
ees and retirees toward taxable forms of income (wages                   drug coverage and who enrolled in a prescription drug
and pensions) and away from nontaxable health benefits.                  plan or Medicare Advantage drug plan (whether as their
That assumption again reflects the view that employers                   only source of drug coverage, in conjunction with an em-
must provide compensation that is commensurate with                      ployer wraparound policy, or to take advantage of the
workers’ output in order to attract and retain workers.                  low-income subsidies). Those indirect subsidy payments
                                                                         also cover spending that employers would have borne in
Under the MMA, employers that dropped drug coverage                      the absence of a Medicare drug benefit, and they are
would see their health costs decline substantially, whereas              made in addition to the $71 billion in direct subsidy pay-
employers that received subsidy payments directly from                   ments.
Medicare or wrapped around a Medicare drug plan
would see a partial reduction. By themselves, those effects              Summary of Basic Benefit Costs
would have led CBO to estimate an increase in federal                    CBO’s estimate of overall costs per participant for the ba-
revenues of about $25 billion over the 2004-2013 period.                 sic Medicare drug benefit reflected both the number of
However, the MMA also excluded the payments under                        participants and average cost per participant in the two
the 28 percent subsidy system from income taxation,                      subsidy systems contained in the MMA (see Table 7).
while still allowing employers a tax deduction for the en-               Average drug spending for participants in qualified em-
tire portion of retirees’ drug costs that they bear (an ap-              ployer and union drug plans was projected to be substan-
proach that is sometimes referred to as a “super-credit,”                tially higher than average spending for Part D enrollees
in that it essentially provides both a partial tax credit and            (primarily reflecting differences in their projected spend-
a deduction for the same expenditures). Accordingly,                     ing under prior law), but Medicare’s net payments were
CBO estimated that those tax preferences would reduce                    estimated to cover a smaller share of that spending. For all
revenue collections by about $18 billion over the same                   enrollees, the average net Medicare cost per participant is
period. The $18 billion figure thus represents CBO’s esti-               the weighted average of net costs for beneficiaries pro-
mate of the tax expenditure that would result from the                   jected to receive coverage through a qualified employer or
MMA’s preferential tax treatment of those subsidy pay-                   union plan and net costs for beneficiaries projected to en-
ments. On balance, then, CBO estimated that the                          roll in Part D and receive coverage through a prescription
MMA’s prescription drug provisions would result in an                    drug plan or a Medicare Advantage drug plan.50 As Table
increase of $7 billion in federal revenues through 2013.49               7 indicates, the basic Medicare benefit is projected to pay
                                                                         for one-third of participants’ covered drug spending, on
There are two reasons why it would be inappropriate to
                                                                         average (once beneficiaries’ premiums and plans’ admin-
add together the $18 billion tax expenditure and the $71
                                                                         istrative costs are netted out). Combined, net federal pay-
billion in direct payments to generate a total figure of $89
                                                                         ments to all of those plans will total $448 billion over the
billion for subsidies to employers. First, the tax expendi-
                                                                         fiscal year 2006-2013 period—which represents CBO’s
ture represents the extent to which that $71 billion in
                                                                         estimate of the net federal outlays involved in providing
payments would ultimately have been recaptured through
                                                                         the basic Medicare drug benefit.
the tax system had it not been for the income-tax exclu-
sion; the tax expenditure can thus be thought of as main-
                                                                         50. With plans’ administrative costs included, the net cost per partici-
taining the value of those payments but not augmenting
                                                                             pant for enrollees in prescription drug plans and Medicare Advan-
                                                                             tage drug plans is simply the gross cost per participant from Table
49. Increased Social Security payroll tax receipts, which are off-           4 minus the average annual premium. When plans’ administrative
    budget, would account for about $2 billion of that total. The fig-       costs are excluded, the calculation is somewhat more complicated;
    ures shown in Table 1 also include the estimated effect on reve-         in that case, the amount that is subtracted from gross benefit costs
    nues (an increase of $0.2 billion over the 2004-2013 period) of          is only the portion of the average beneficiary premium that is
    the MMA’s provisions that would modify the Hatch-Waxman Act.             attributable to those benefit costs. The differences between the
    Those provisions would modestly reduce employers’ drug costs,            gross amounts shown in Table 4 and the net amounts shown in
    and CBO assumed that taxable compensation would increase                 Table 7 are thus slightly smaller when plans’ administrative costs
    slightly as a result.                                                    are excluded.



                                                                                                                           PFE000600
                Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 158 of 170


26 A DETAILED DESCRIPTION OF CBO’S COST ESTIMATE FOR THE MEDICARE PRESCRIPTION DRUG BENEFIT


    Table 7.
    Estimated Spending by and Costs for Drug Benefit Participants,
    Calendar Years 2006 and 2013
    (Dollars)
                                                                                             2006                            2013
    Participants in Qualified Employer and Union Drug Plans
       Number of participants (Millions)                                                        8.2                           9.5
       Average drug spending by projected participants                                       3,815                          6,689
       Average Medicare costs per participant                                                  766                          1,369

    Participants in Prescription Drug Plans and Medicare Advantage Drug Plans
       Number of participants (Millions)                                                      29.0                           33.9
       Average drug spending by projected participantsa                                      2,878                          5,017
       Average net Medicare costs per participant
            Excluding plans’ administrative costs                                            1,104                          1,913
            Including plans’ administrative costsa                                           1,221                          2,021

    All Participants
        Number of participants (Millions)                                                     37.2                           43.4
        Average drug spending by projected participants                                      3,084                          5,420
        Average net Medicare costs per participant
            Excluding plans’ administrative costs                                            1,029                          1,795
            Including plans’ administrative costs                                            1,121                          1,879

    Memorandum:
        Medicare Enrollment (Millions)                                                        42.6                            49.6
        Medicare Part B Enrollment (Millions)                                                 39.9                            46.6
    Source: Congressional Budget Office.
    Note: Average net subsidies reflect Medicare payments minus Part D premiums. Net figures that exclude plans’ administrative costs equal
          gross benefit costs minus the portion of beneficiaries’ premiums that is attributable to those benefit costs.
    a. These figures differ from comparable figures that CBO released in November 2003 because of subsequent refinements in the calculation
       of spending and costs per participant that do not affect the cost estimate. See Congressional Budget Office, Letter to the Honorable Don
       Nickles providing additional information about CBO’s cost estimate for the conference agreement on H.R. 1 (November 2003).



    Costs of the Low-Income Drug                                            mates and also examines offsetting savings and costs for
                                                                            other federal programs—primarily Medicaid—that CBO
    Subsidies and Effects on Medicaid                                       estimated would result from the implementation of the
    and Other Direct Spending                                               MMA’s drug benefit provisions.
    The low-income drug subsidies provided under the
    MMA will total $192 billion for fiscal years 2004 to                    Transitional Drug Assistance
    2013, CBO estimated. That figure includes spending un-                  Before the Medicare prescription drug program is imple-
    der the transitional drug assistance program that will be               mented in 2006, a prescription drug discount card pro-
    in effect during fiscal years 2004 to 2006 as well as the               gram will go into effect under the MMA. That program,
    costs of the additional low-income subsidies that will sup-             which was designed to help participants obtain their pre-
    plement the basic Medicare drug benefit starting on Janu-               scriptions at reduced prices, will provide limited govern-
    ary 1, 2006. This section reviews the basis for those esti-             ment subsidies to low-income beneficiaries. Specifically,

                                                                                                                            PFE000601
             Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 159 of 170


                                                    A DETAILED DESCRIPTION OF CBO’S COST ESTIMATE FOR THE MEDICARE PRESCRIPTION DRUG BENEFIT 27


it will pay the enrollment fee (which cannot exceed $30                      drug benefit. The first group (which will be referred to
per year) and cover up to $600 in annual drug spending                       here as eligible for “Subsidy A”) consists of individuals
for Medicare beneficiaries with income below 135 per-                        with income below 135 percent of the poverty level and
cent of the federal poverty level who have no other form                     assets below $6,000 for an individual or $9,000 for a cou-
of drug coverage. Beneficiaries with income below the                        ple. That group also includes Medicare beneficiaries who
federal poverty level will be required to pay 5 percent of                   receive full Medicaid benefits regardless of their income
their drug costs; those with income between 100 percent                      or assets. The second group (eligible for “Subsidy B”)
and 135 percent of the federal poverty level will face a co-                 consists of all other individuals with income below 150
insurance rate of 10 percent.                                                percent of the poverty level and assets below $10,000 for
                                                                             an individual or $20,000 for a couple. (All of those limits
About 15 percent of Medicare beneficiaries will be eligi-                    on assets will be adjusted for general inflation in later
ble for such transitional benefits under the MMA, CBO                        years.)
estimated, and about 20 percent of those eligible (or
nearly 1 million individuals in 2005) will ultimately en-                    After analyzing data from Medicaid, the Medicare Cur-
roll. Participation was projected to be quite low because                    rent Beneficiary Survey, and the Census Bureau’s Survey
the discount card program will operate for only a short                      of Income and Program Participation, CBO estimated
time (about 18 months) and will offer limited benefits.51                    that about 35 percent of the enrollees in Medicare Part
Combining the projected number of participants in the                        B—or about 14 million people in 2006, rising to 16 mil-
program and the cost per participant, CBO estimated                          lion by 2013—would be eligible for low-income subsidy
that spending on transitional benefits would total about                     benefits under the MMA (see Table 8).52 About 30 per-
$0.8 billion over the fiscal year 2004-2006 period. The                      cent of those Medicare beneficiaries would be eligible for
bulk of that spending would occur in 2005.                                   Subsidy A, with the other 5 percent qualifying for Sub-
                                                                             sidy B. Of the beneficiaries who would otherwise qualify
Low-Income Drug Subsidies                                                    for one of the subsidies in 2006, CBO estimated that
In conjunction with the basic Medicare prescription drug                     about 1.8 million would be deemed ineligible on the ba-
benefit that begins in 2006, the MMA will cover some or                      sis of their assets.
all of the prescription drug premiums and required cost-
sharing amounts for beneficiaries with low income and                        Benefits. The MMA is slated to provide different benefits
assets. Overall, the cost of providing those low-income                      to the two groups of individuals described above.
subsidies would be $191 billion over the 2006-2013 pe-
riod, in CBO’s estimation. That estimate was derived by                      Subsidy A. For individuals in this first group, the MMA
projecting the number of beneficiaries who would be eli-                     will eliminate the basic drug benefit’s deductible and will
gible for the subsidies, determining a participation rate                    reduce other cost sharing to nominal amounts that will
for those beneficiaries, and multiplying the resulting                       depend on income and whether a person is a dual eligi-
number of participants by an estimate of their average                       ble. For all enrollees in this group, those nominal copay-
subsidy costs.                                                               ments will apply to all spending below the catastrophic
                                                                             threshold, thus filling in the doughnut hole in the stan-
Eligibility. The MMA will provide subsidies to two                           dard Medicare drug benefit. Dual eligibles residing in
groups of individuals who are enrolled in the Medicare                       nursing homes will not face any cost sharing, whereas
                                                                             other dual eligibles with income below the poverty level
51. CBO did not have to make an assumption about enrollment in               will pay $1 for a generic drug or preferred brand-name
    the prescription drug discount card program as a whole because           drug with a generic competitor and $3 for other covered
    that factor did not affect the estimate of mandatory outlays. Even       drugs in 2006 (those amounts will be indexed to general
    so, the experience of the drug discount card program to date may
                                                                             inflation in later years). Other enrollees in Subsidy A will
    not be indicative of the full drug benefit’s likely prospects, for two
    reasons. First, although a large number of card sponsors are partic-
    ipating in the discount card program, that program does not re-          52. For reasons discussed above in the section on enrollment in the
    quire sponsors to bear much financial risk. Second, eligible benefi-         basic drug benefit, CBO based its estimates of participation on
    ciaries may not be strongly motivated to enroll in the program               the number of Medicare beneficiaries who had chosen to enroll in
    because of its limited benefits and temporary nature.                        Part B of Medicare.



                                                                                                                             PFE000602
                 Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 160 of 170


28 A DETAILED DESCRIPTION OF CBO’S COST ESTIMATE FOR THE MEDICARE PRESCRIPTION DRUG BENEFIT


    Table 8.
    Number of Enrollees in Medicare Part B Who Are Eligible
    for Low-Income Drug Subsidies in Calendar Year 2006
    (Millions of enrollees)
                                                               Income as a Percentage of the Federal Poverty Level
                                              Below         100-    120-        135-       150-       175-      Above
                                               100          120      135        150        175        200        200                    Total
    Beneficiaries Eligible for Subsidy A
      Dual eligibles                            4.4          0.9              0.2          0.2        0.2          0.1        0.3         6.4
      Other beneficiaries                       2.8          2.1              1.1            0          0            0          0         5.9
          Subtotal                              7.1          3.0              1.4          0.2        0.2          0.1        0.3        12.3

    Beneficiaries Eligible for Subsidy B        0.2          0.3              0.2          1.2          0           0          0          1.9

              Total Eligible
              Beneficiaries                     7.4          3.2          1.6             1.4         0.2         0.1        0.3        14.2

    Beneficiaries Not Eligible for
    Subsidies                                   0.4          0.4              0.5          0.5        2.4          2.4       19.2        25.7

    Total Medicare Part B Enrollment            7.8          3.7              2.1          1.8        2.6          2.5       19.5        39.9
    Source: Congressional Budget Office.
    Notes: Some of the figures in this table differ slightly from comparable figures CBO released in November 2003 because of the correction of a
           calculation error not affecting the cost estimate. See Congressional Budget Office, Letter to the Honorable Don Nickles providing addi-
           tional information about CBO’s cost estimate for the conference agreement on H.R. 1 (November 2003).
           See the text for an explanation of Subsidies A and B.

    pay either $2 or $5 per prescription in 2006, with those                        Subsidy B. For individuals in this second group, the sub-
    amounts increased each year at the projected rate of                            sidy will lower the basic benefit’s deductible (to $50 in
    growth in per capita drug expenditures for the Medicare                         2006) and will limit cost sharing to 15 percent for all
    population. Once any of those beneficiaries reaches the                         other spending below the catastrophic threshold. Benefi-
    Medicare benefit’s catastrophic threshold ($5,100 in total                      ciaries’ cost sharing for spending above that threshold will
                                                                                    equal $2 or $5 in 2006 (depending on the type of drug
    covered drug spending in 2006), they will be not liable
                                                                                    purchased), and those amounts as well as the deductible
    for any further cost sharing. And depending on which
                                                                                    will be indexed to growth in per capita drug expenditures
    drug plan they join, they will pay either no premium or a                       for the Medicare population. Beneficiaries also will re-
    reduced premium.53                                                              ceive the same premium subsidy as the first group if their
                                                                                    income is less than or equal to 135 percent of the poverty
    53. For beneficiaries in this group, a full premium subsidy is provided         level, with the premium subsidy declining to zero for in-
        up to the national average premium. Beneficiaries who join a                dividuals with income equal to 150 percent of the pov-
        more expensive drug plan will thus pay the difference between
        that plan’s premium and the national average. (If no plan is avail-         erty level. (Beneficiaries with income below 135 percent
        able in an area for a premium at or below the national average, the         of the poverty level can be in this group if they are not
        subsidy will fully cover the premium for the lowest-cost plan in            dual eligibles and their assets are too high to qualify for
        that area, with beneficiaries paying the difference to join another         the substantially higher subsidy.)
        plan.) In that system, subsidized beneficiaries would have an
        incentive to join plans with premiums close to the national aver-
        age, but CBO assumed that some of them would join plans cost-
                                                                                    Participation. CBO projected that all dual-eligible bene-
        ing less than that average. As a result, the average payment for            ficiaries would participate in the low-income drug sub-
        premium subsidies for this group was projected to be slightly               sidy program but that a significant proportion of the re-
        below the national average premium amount.                                  maining eligible population would not apply for those

                                                                                                                              PFE000603
             Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 161 of 170


                                                   A DETAILED DESCRIPTION OF CBO’S COST ESTIMATE FOR THE MEDICARE PRESCRIPTION DRUG BENEFIT 29


subsidies. For those beneficiaries, CBO’s estimate of the                 through the QMB program, CBO assumed that partici-
number of people who would enroll was based on several                    pation in the low-income drug subsidy program would be
factors, including the value of the subsidies and historical              somewhat greater than that for other welfare-related pro-
participation in the qualified Medicare beneficiary                       grams because individuals are allowed to enroll at offices
(QMB) and specified low-income Medicare beneficiary                       of the Social Security Administration—which is easier for
(SLMB) programs. (Those programs pay some or all of                       enrollees and carries less stigma.
the premiums and cost sharing under Parts A and B of
Medicare for beneficiaries with income below 120 per-                     Costs per Participant. In estimating the costs of the sub-
cent of the poverty level and limited assets.) In those pro-              sidy payments per participant, CBO started with the av-
grams, many beneficiaries who are eligible do not enroll.                 erage cost-sharing liabilities that those beneficiaries
Specifically, about one-third of eligible beneficiaries are               would incur under the standard Medicare benefit. (That
currently estimated to enroll in the QMB program,                         calculation as well as the average cost of providing the
which covers Medicare’s premiums and all cost-sharing                     standard benefit took into account any increase in drug
requirements (and thus is projected to have an average                    use that would occur for beneficiaries newly receiving the
value of nearly $3,000 for participants in 2006). The                     relatively generous coverage provided by the low-income
take-up rate for the SLMB program, which covers the                       drug subsidies.) Those averages were then adjusted to
                                                                          reflect the assumption that Medicare beneficiaries who
Part B premium and thus would be worth about $900 to
                                                                          chose to enroll would generally have higher average drug
each enrollee in 2006, is approximately 13 percent.54
                                                                          costs than beneficiaries who were eligible for those subsi-
CBO also estimated that the share of eligible beneficiaries               dies but chose not to participate—that is, that some ad-
receiving low-income subsidies would rise gradually after                 verse selection would occur because those with the high-
the implementation of the Medicare drug benefit. (Un-                     est drug costs would gain the most by enrolling. In part as
                                                                          a result of that adverse selection, the difference between
like the basic drug benefit, which penalizes individuals
                                                                          the average cost of providing the two types of benefits
for late enrollment, the additional low-income subsidies
                                                                          outlined above would be relatively small despite the dif-
are available to Part D enrollees at any time and with no
                                                                          ferences in their overall generosity, CBO estimated. For
penalty.) For 2006, CBO projected that there would be
                                                                          2006, average payments for cost sharing were estimated
about 8.7 million recipients of the low-income subsidies,
                                                                          to be about $1,400 for beneficiaries in the first group
or about 60 percent of those eligible. Ultimately, CBO
                                                                          (Subsidy A), rising to about $2,500 in 2013; for the sec-
assumed, almost 70 percent of those eligible would
                                                                          ond group (Subsidy B), average payments for cost sharing
receive low-income subsidies under the MMA, which
                                                                          would climb from roughly $1,300 in 2006 to about
translates into 11.2 million enrollees in 2013. About 75                  $2,300 in 2013. (Under the MMA, drug plans would be
percent of those eligible for the substantially higher sub-               reimbursed for those expenses on a cost basis.) Average
sidy would ultimately receive it, while about 35 percent                  premium payments made on behalf of enrollees would
of those eligible for the somewhat higher subsidy would                   also be somewhat greater for the first group owing to the
receive that benefit. Participation rates for the substan-                substantially higher premium subsidy (with a maximum
tially higher subsidy program would be much greater be-                   value of $418 in 2006 and $692 in 2013, according to
cause they would include all dual eligibles—about 6.4                     CBO’s estimates of average premiums).
million individuals in 2006, rising to 7.4 million by
2013. Excluding dual eligibles, about 45 percent of eligi-                Interactions with Medicaid
ble beneficiaries would ultimately enroll in the low-                     Because of the large number of low-income Medicare
income subsidy program, CBO assumed. Although the                         beneficiaries who are enrolled in or eligible for various
average value of the low-income drug subsidy would be                     benefits through the Medicaid program, the Medicare
somewhat lower than the savings typically available                       drug benefit and low-income drug subsidies also have
                                                                          substantial implications for Medicaid spending on behalf
54. Those participation rates exclude beneficiaries who are also eligi-   of those beneficiaries—including but not limited to drug
    ble for full Medicaid benefits. Those beneficiaries receive more      spending. Those implications, along with an additional
    benefits and have higher take-up rates than beneficiaries not         provision of the MMA, not only affect federal spending
    dually eligible and were assumed to enroll in the low-income drug
                                                                          but also have important impacts on states’ Medicaid
    subsidy program.
                                                                          costs.

                                                                                                                      PFE000604
                Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 162 of 170


30 A DETAILED DESCRIPTION OF CBO’S COST ESTIMATE FOR THE MEDICARE PRESCRIPTION DRUG BENEFIT


    Federal Drug Spending Under Medicaid. CBO estimated                 those beneficiaries would also qualify for and enroll in
    that under prior law, about 7.5 million Medicare benefi-            Medicaid coverage of all cost-sharing obligations under
    ciaries would have had some type of drug coverage                   Medicare (through the QMB program). That coverage
    through Medicaid in 2006. (That figure is higher than               would generate direct costs for Medicaid of about $900
    the number of dual eligibles given above because it in-             per enrollee.55 A small share of the new QMB partici-
    cludes beneficiaries who would have received limited                pants (roughly 100,000 individuals) would also qualify
    drug coverage through special Medicaid waiver pro-                  for full Medicaid benefits, at an additional cost of about
    grams.) Because the MMA will replace Medicaid’s cover-              $900 per person in 2013. CBO assumed that coverage
    age for prescription drugs for individuals who enroll in            for those new dual eligibles would, on average, be much
    the Medicare drug benefit, it will lead to substantial sav-         less costly than coverage for current dual eligibles—par-
    ings in the Medicaid program. By formula, those savings             ticularly for nursing home care, because beneficiaries who
    will be split between the federal government and the                could have qualified for Medicaid coverage of their nurs-
    states at the regular federal matching rate (57 percent,
                                                                        ing home costs would almost certainly be enrolled in the
    on average).
                                                                        program already. Of the total costs incurred by Medicaid,
    CBO estimated that direct federal spending on prescrip-             about 57 percent would represent federal spending.
    tion drugs by Medicaid would decline by $152 billion
                                                                        Medicaid would incur additional costs to provide pre-
    under the MMA over the 2006-2013 period. As part of
                                                                        scription drug benefits to its non-Medicare populations,
    its estimate, CBO assumed that states currently providing
    limited drug coverage to certain Medicare beneficiaries             CBO estimated. Such costs would rise slightly over the
    through special Medicaid waiver programs would discon-              budget window because the advent of Medicare prescrip-
    tinue those programs and instead provide coverage using             tion drug coverage would increase demand for prescrip-
    state funds only. States will have a strong incentive to do         tion drugs and thus have a price effect, as discussed
    so because spending by state pharmacy programs counts               above. There would also be additional spending for the
    toward the catastrophic threshold in the Medicare drug              administrative costs to states’ Medicaid programs for the
    benefit, whereas Medicaid spending does not (and, in-               low-income subsidy program. (Medicaid’s administrative
    deed, federal matching funds would not be allowed for               costs are counted as direct spending.) In total, those other
    purposes of supplementing the Part D benefit). CBO’s                effects would cost the federal government $10 billion
    estimate of federal Medicaid spending under prior law               through 2013, CBO estimated. Combined with the esti-
    included $18 billion in costs related to those special              mate of $152 billion in federal savings on Medicaid drug
    waiver programs for the 2006-2013 period. As a result of            costs, that $10 billion in costs would yield a net estimate
    the MMA, CBO assumed that that spending would cease                 of $142 billion in federal Medicaid savings over that pe-
    (with the resulting savings included in the $152 billion            riod (see Table 1 on page 2).
    estimate).
                                                                        Reduction in Federal Medicaid Payments. Under the
    Other Federal Medicaid Costs. The prescription drug                 MMA, the federal government would also recover some
    benefit and low-income subsidy programs would affect                of the savings that states would otherwise realize in their
    Medicaid spending in several other ways. In particular,             Medicaid programs from having dual eligibles covered by
    CBO estimated that the MMA would cause an increase                  the Medicare prescription drug benefit and low-income
    in Medicaid spending for individuals newly enrolled in
    the QMB and SLMB programs. Because that additional                  55. The costs of providing QMB benefits are somewhat lower than
    enrollment would be induced by the drug benefit’s new                   the savings that enrollees see because costs are based on Medicaid’s
    low-income subsidies, CBO attributed those costs to the                 payment rates, which are often lower than Medicare’s payment
    MMA’s drug benefit provisions.                                          rates. CBO also assumed that full coverage of Medicare’s cost-
                                                                            sharing liabilities would lead enrollees to use more Medicare ser-
    By 2013, about 1.3 million beneficiaries enrolled in the                vices, increasing Medicare’s costs by about $1,000 for each of
                                                                            those beneficiaries in 2013. In the figures provided here, however,
    low-income drug subsidy program would also become                       the effects of the interaction between Part D and Medicare spend-
    new enrollees in some form of Medicaid coverage, in                     ing for benefits under Parts A and B were included in the esti-
    CBO’s estimation. For all of those beneficiaries, Medicaid              mated cost for the MMA’s other provisions rather than in the
    would pay their Medicare Part B premium. About half of                  estimated cost for the drug benefit provisions.


                                                                                                                           PFE000605
            Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 163 of 170


                                                 A DETAILED DESCRIPTION OF CBO’S COST ESTIMATE FOR THE MEDICARE PRESCRIPTION DRUG BENEFIT 31


Table 9.
Impact of the Medicare Prescription Drug Benefit on States’ Medicaid
Outlays, Fiscal Years 2004 to 2013
(Billions of dollars)
                                                                                                                            Total, Total,
                                                                                                                           2004- 2004-
                                   2004     2005      2006     2007     2008     2009     2010      2011     2012     2013 2008 2013
Spending for Prescription
Drugs                                   0        0     - 5.2   - 11.2   - 12.4   - 13.8    - 15.3   - 16.9   - 18.8   - 20.9   - 28.9 - 114.6

Spending for Newly Enrolled
Dual Eligibles, QMBs, and
SLMBs                                   0      0.1      0.2       0.5      0.6      0.7      0.8      0.9       0.9      1.0      1.5      5.8

Reduction in Federal
Medicaid Payments
(“Clawback” Mechanism)                  0        0      5.7       9.1     10.0     10.8     11.7     12.6     13.7      14.9     24.8     88.5

Administrative Costs and
Other Spending                        0.1      0.1      0.3       0.3      0.3      0.3      0.4      0.4       0.4      0.5      1.1      3.1

    Total                             0.1      0.2      0.9    - 1.3    - 1.5     - 1.9    - 2.4    - 3.1    - 3.7    - 4.4     - 1.5 - 17.2
Source: Congressional Budget Office.
Notes: Estimates do not include the effects of the Medicaid provisions in Title X of the Medicare Modernization Act or the effects of the pre-
       scription drug benefit on other state spending.
       QMB=qualified Medicare beneficiary; SLMB =specified low-income Medicare beneficiary.

drug subsidies. (That provision in the law is often re-                   Impact on States’ Medicaid Costs. CBO estimated that,
ferred to as the “clawback” mechanism.) Starting in Janu-                 on net, states’ Medicaid programs as a group would save
ary 2006, each state will make a monthly payment equal                    $17 billion through 2013 as a result of the MMA’s drug
to one-twelfth of the product of the following factors:                   benefit provisions (see Table 9). Savings for individual
                                                                          states may not be proportional to the overall amount, but
B   Average per capita spending by Medicaid on prescrip-                  CBO did not estimate effects for individual states. States
    tion drugs for dual eligibles in that state in 2003 (ad-              would save $115 billion in prescription drug costs
    justed to the current year using a national average                   through 2013, an amount that corresponds to the $152
    growth rate for drug spending);                                       billion in federal savings on Medicaid drug costs dis-
                                                                          cussed above. (That is, total savings to the Medicaid
B   The state’s Medicaid matching rate;                                   program were projected to be $267 billion, of which the
                                                                          states’ share would be 43 percent, or $115 billion.) Simi-
B   The number of dual eligibles in the state; and                        larly, the spending for new enrollees and administrative
                                                                          costs shown in Table 9 represents states’ shares of pay-
B   A percentage specified by the law that will equal 90                  ments that generated those $10 billion in federal costs.
    percent in 2006, gradually decline to 75 percent by                   The figures in Table 9 are for Medicaid outlays only and
    2015, and remain constant after that.                                 do not include any estimate of the impact of the drug
                                                                          benefit on other state expenditures. (For example, a por-
Those payments will total $88 billion over the 2006-                      tion of the federal subsidies to former employers provid-
2013 period, CBO estimated. Under the MMA, the pay-                       ing drug coverage to their retirees would go to the states
ments will be credited to the new Medicare prescription                   that are a source of retiree drug coverage for Medicare
drug account in the Part B trust fund.                                    beneficiaries today.)

                                                                                                                          PFE000606
                Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 164 of 170


32 A DETAILED DESCRIPTION OF CBO’S COST ESTIMATE FOR THE MEDICARE PRESCRIPTION DRUG BENEFIT


    Other Effects on Direct Spending                                    Another aspect of Medicare that could be affected by the
                                                                        availability of a drug benefit is the rate of participation in
    Effects on Outlays for Federal Retirees. Some federal re-
                                                                        integrated private health plans—which could in turn
    tirees would enroll in a Medicare drug plan, CBO esti-
                                                                        have an important impact on spending under Part C for
    mated, in which case that plan would pay first for their
    drugs and then their current health plan would supple-              Medicare’s other benefits. Those pressures would go in
    ment that coverage. As a result, a portion of their pre-            conflicting directions, however. On the one hand, the
    scription drug costs would be indirectly shifted to Medi-           managed care plans that take part in Medicare have his-
    care (that portion is included in the costs of providing the        torically attracted beneficiaries by offering benefits be-
    Medicare benefit). CBO’s estimate reflected that impact,            yond the basic Medicare package—the most desirable of
    as well as small effects on other federal programs that pay         which has been prescription drug coverage. Once drug
    for prescription drugs, and showed the Medicare law’s               coverage became available to beneficiaries in the tradi-
    drug benefit provisions as reducing mandatory federal               tional fee-for-service Medicare program, such plans
    spending by about $3 billion through 2013. However,                 might lose one of their principal competitive advantages.
    the MMA also provided $1.5 billion in mandatory                     That effect would be muted, though, to the extent that
    spending for the federal administrative costs of imple-             the Medicare beneficiaries remaining in private health
    menting the drug benefit in 2004 and 2005, so the net               plans today did so for reasons other than drug coverage.
    impact on other direct spending would be a reduction of             Also, the scope of that drug coverage has declined sub-
    $1.5 billion over 10 years. CBO did not estimate whether            stantially in recent years.57 Instead, those enrollees might
    federal retirees would generate payments under the em-              be attracted by the coverage of Medicare’s cost sharing
    ployer subsidy system because even if they did, those pay-          that private health plans typically provide or by other, ex-
    ments would be considered intragovernmental transfers               tra benefits they offer (which would largely continue).
    and would not count as outlays.
                                                                        On the other hand, integrated private plans that offered
    Other Effects on Medicare Outlays. Adding a prescription            drug coverage would now be paid for the value of that
    drug benefit to Medicare could also have ripple effects on          coverage, rather than having to finance it from what they
    the rest of the program, but little conclusive evidence             save in providing (relative to the statutory payment rate)
    exists as to the expected direction or magnitude of those           Medicare’s other benefits. Private health plans would thus
    effects. For some seniors, greater access to outpatient             be able to use a portion of those savings to give beneficia-
    prescription drugs would improve their health, reducing             ries partial rebates on their Part B or Part D premiums or
    their use of hospitals and other services that Medicare             to provide additional benefits. By offering a more inte-
    now covers under Parts A and B. For other seniors, how-             grated delivery system, such private plans might also be
    ever, use of health care would increase. For example,               able to provide a slightly less restrictive benefit for the
    using a greater number of drugs raises the probability of           same cost as that offered by a stand-alone prescription
    adverse events—such as harmful drug interactions or side            drug plan (they could have fewer limits on the drugs in-
    effects—that could lead to new or longer visits to hospi-
                                                                        cluded in their formulary, for instance) so as to attract en-
    tals, emergency rooms, and other health care providers.
                                                                        rollees. On balance, then, CBO assumed that adding a
    While such adverse reactions would probably be impossi-
                                                                        drug benefit under the MMA would neither increase nor
    ble to prevent altogether, Medicare spending could in-
                                                                        decrease enrollment in Medicare’s private health plans.
    crease even without them as beneficiaries used more
    ancillary services (such as additional lab tests) in conjunc-
    tion with their drug treatment regimens. As discussed
    above, however, the MMA’s net impact on drug use is
                                                                        56. For a more detailed discussion of the potential effects of drug cov-
    likely to be modest; in part, that is because many benefi-              erage on the use of other health services, see Congressional Budget
    ciaries already have some form of coverage for their drug               Office, Issues in Designing a Prescription Drug Benefit for Medicare,
    costs, and in part because beneficiaries with no drug cov-              pp. 31-34 and 49-52.
    erage nonetheless fill a substantial number of prescrip-            57. See Lori Achman and Marsha Gold, Trends in Medicare+Choice
    tions. Overall, CBO assumed that costs for other Medi-                  Benefits and Premiums, 1999-2002 (report prepared by Mathemat-
    care services would not change significantly because of                 ica Policy Research for the Commonwealth Fund, November
    the drug benefit.56                                                     2002).


                                                                                                                           PFE000607
           Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 165 of 170


                                           A DETAILED DESCRIPTION OF CBO’S COST ESTIMATE FOR THE MEDICARE PRESCRIPTION DRUG BENEFIT 33


Uncertainty and Conclusions                                      B   Beneficiaries’ enrollment in the low-income subsidy
It is always difficult to predict the outcome when a com-            program or the costs of those subsidies per enrollee
plex and substantially new program is created, particu-              could exceed or fall short of CBO’s estimates;
larly in the case of an entitlement program with a large
number of potential enrollees. Actual program costs for          B   The impact on federal Medicaid spending (relative to
the Medicare drug benefit could differ from CBO’s pro-               the amounts that would have been spent without the
jections, for several reasons.                                       MMA) could be larger or smaller than CBO antici-
                                                                     pated; and
B   Current drug spending by the Medicare population
    and its future rate of increase could be higher or lower     B   CMS, in promulgating regulations to implement the
    than CBO estimated;                                              program, could interpret the law in ways that differ
                                                                     from the assumptions used by CBO in estimating its
B   The take-up rate among eligible beneficiaries for the            costs.
    basic drug benefit could be higher or lower than CBO
    projected (with the impact on costs depending signifi-       As a result of such differences, the actual number of par-
    cantly on whether those who declined coverage were           ticipants and the average cost per participant could
    representative of the Medicare population);                  vary—in either direction—from CBO’s projections.58
                                                                 Until such information becomes available, the cost esti-
B   Risk-bearing private drug plans could have more diffi-       mate presented here represents the agency’s best judg-
                                                                 ment about the net budgetary impact of the Medicare
    culty forming than CBO assumed, or, alternatively,
                                                                 drug benefit that was established by the MMA.
    they could succeed in limiting drug costs to a greater
    extent;
                                                                 58. For a discussion and explanation of the main differences between
                                                                     CBO’s cost estimate for the MMA and the estimate developed by
B   The rate at which employers dropped retiree drug cov-            CMS, see the statement of Douglas Holtz-Eakin, March 24,
    erage could differ from CBO’s projections;                       2004.




                                                                                                                 PFE000608
Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 166 of 170




                                                              PFE000609
            Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 167 of 170




                                                          APPENDIX


                The Drug Benefit’s Risk Corridor System



T       he Medicare Prescription Drug, Improvement, and
Modernization Act of 2003 (MMA) established a system
                                                                     MMA would increase the share of costs covered in the
                                                                     initial range from 75 percent to 90 percent for that
of “risk corridors” for prescription drug plans and Medi-            year.
care Advantage drug plans. That system would limit to
some extent the profits or losses those plans would incur       B    For the 2008-2011 period, plans would face more risk
if their costs of providing the basic Medicare drug benefit          as the risk corridor thresholds doubled—from 2.5 per-
turned out to be lower or higher than they had estimated             cent to 5 percent and from 5 percent to 10 percent, re-
in their bid submission. The system would work in the
                                                                     spectively— and the share of costs covered by the risk
following way. At the end of the calendar year, the De-
partment of Health and Human Services (HHS) would                    corridor payment in the initial range dropped from 75
compare each plan’s expected and actual benefit costs (ex-           percent to 50 percent (with no provision for a higher
cluding federal reinsurance payments and administrative              rate if most plans missed their targets). Above the sec-
costs). Drug plans incurring benefit costs that exceeded             ond threshold (that is, for deviations exceeding 10
their expected levels by a sufficient degree would then be           percent), the payment rate would remain at 80 per-
partially compensated by additional federal payments,                cent.
whereas drug plans with benefit costs that fell far enough
below their expectations would generally have to reim-          B    After 2011, HHS could increase the first threshold
burse Medicare at the same rate. (Because plans’ expected            above 5 percent and the second threshold above 10
costs would determine the total amount they were paid                percent.
up front, the risk corridor system also would help keep
payments in line with actual costs while giving plans a re-     The corridors would be structured symmetrically. Thus,
sidual incentive to control those costs.)                       a plan whose costs exceeded the expected level by 10 per-
                                                                cent would receive a risk corridor payment from Medi-
The thresholds for triggering risk corridor payments and
                                                                care, but that plan would have to pay the same amount
the share of the difference between actual and expected
                                                                to the government if its costs fell below expectations by
costs that those payments covered would vary under the
                                                                10 percent.
statute.

B   For 2006 and 2007, drug plans would bear all gains          How the Risk Corridor System Would
    and losses that fell within 2.5 percent of their expected
    costs. If costs differed from expectations by more than
                                                                Work: An Illustrative Example
                                                                The effects of the MMA’s risk corridor system can be
    2.5 percent but less than 5 percent, the risk corridor      illustrated using three hypothetical drug plans in 2006
    payment would cover 75 percent of the amount in             with the same expected benefit costs but differing actual
    that range. If actual and expected costs differed by        benefit costs in 2006 (see Table A-1). To keep the exam-
    more than 5 percent, the risk corridor payment would        ple relatively simple, costs and payments are expressed as
    cover 75 percent of the amount between 2.5 percent          per-enrollee averages, and the reinsurance payments are
    and 5 percent, and 80 percent of the amount in excess       assumed to cover exactly one-third of total benefit costs
    of 5 percent. In addition, if a sufficient number of        in all three plans (both in expectation and in actuality). In
    plans serving a substantial majority of enrollees re-       the example, the costs for covered benefits in Plan 1 fall
    ceived risk corridor payments for the year, then the        below the expected level by $75 per enrollee. By assump-

                                                                                                           PFE000610
                Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 168 of 170


36 A DETAILED DESCRIPTION OF CBO’S COST ESTIMATE FOR THE MEDICARE PRESCRIPTION DRUG BENEFIT


    Table A-1.
    Example of How the Drug Benefit’s Risk Corridors Would Operate in 2006
    (Average amount in dollars per enrollee per year)
                                                                               Plan 1                  Plan 2                  Plan 3
    Expected Benefit Costs                                                     1,500                    1,500                   1,500
    Expected Federal Reinsurance Payments                                        500                      500                     500
    Net Expected Benefit Costs                                                 1,000                    1,000                   1,000

    Actual Benefit Costs                                                       1,425                    1,485                   1,650
    Actual Federal Reinsurance Payments                                          475                      495                     550
    Net Actual Benefit Costs                                                     950                      990                   1,100

    Initial Gain (+) or Loss (–)                                                  50                       10                    -100

    Risk Corridor Payment to Plan (+) or from Plan (–)
       For costs between 2.5 percent and 5 percent                            -18.75                         0                  18.75
       For costs above 5 percent                                                   0                         0                  40.00

           Total                                                             -18.75                         0                  58.75

    Final Gain or Loss                                                         31.25                    10.00                  -41.25

    Memorandum:
    Percentage Difference Between Expected Benefit Costs
    and Actual Benefit Costs                                                        5                        1                    -10
    Source: Congressional Budget Office.
    Note: The examples used here assume that the test for triggering a higher payment rate in the initial range (between 2.5 percent and 5 per-
          cent) is not met. They also ignore any effects of risk adjustment.

    tion, one-third of that difference is effectively recouped             The risk corridor payment from Medicare covers nearly
    via a lower-than-anticipated reinsurance payment from                  60 percent of Plan 3’s remaining losses, though, reducing
    the government. In the absence of any risk corridor provi-             its actual net loss to $41.25 per enrollee.
    sions, Plan 1 would have seen a gain of $50 per enrollee
    (beyond any normal profits it had built into its bid sub-
    mission). But because that gain constitutes more than                  Risk Corridors and the MMA’s Other
    2.5 percent of its expected benefit costs (net of individual           Risk-Mitigation Measures
    reinsurance), it must make a risk corridor payment to                  The MMA incorporates three methods of risk mitigation:
    Medicare of $18.75 per enrollee (75 percent of the                     risk corridor payments, federal reinsurance payments,
    amount by which its gain exceeds $25). Its final gain is               and a risk adjustment. Although they have some similari-
    thus reduced to $31.25 per person.                                     ties, each method would address somewhat different risks
                                                                           in somewhat different ways.
    Plan 2 also experiences a small gain in this example, but
    because that gain represents only 1 percent of its expected            Risk adjustment would account for differences in benefi-
    net costs, it does not have to make a risk corridor pay-               ciaries’ expected drug spending based on their health
    ment. By contrast, Plan 3 incurs total benefit costs of                status or other individual factors. HHS would thus pay
    $150 per enrollee more than it had anticipated; although               more to plans with sicker enrollees (who would be ex-
    a portion of that excess is covered by greater-than-                   pected to incur higher drug costs) and less to plans with
    expected federal reinsurance payments, that plan would                 healthier enrollees. Those payment adjustments would be
    (but for the risk corridors) face a loss of $100 per person.           made prospectively. If designed well, the risk-adjustment

                                                                                                                           PFE000611
           Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 169 of 170


                                                                                                                          APPENDIX 37


system would vary payments to take into account factors          misestimates of average drug costs per enrollee (particu-
that predictably affected an individual’s future drug use        larly in the initial years of the benefit, when uncertainty
but that were beyond the control of a drug plan. There-          about that average would be greatest and when the risk
fore, it would be targeted primarily at plans’ risk of expe-     corridors were narrower). Risk corridor payments would
riencing adverse selection and would not address other           address the risks of favorable or adverse selection only in
sources of financial risk. For example, if drug costs gener-     the event that risk adjustment of payments did not ac-
ally turned out to be higher in a given year than had been       count well for the variation in plans’ costs for providing
expected, risk adjustment of Medicare’s payments would           the front-end portion of the benefit—and even then the
not offset the resulting higher costs. By the same token, if     residual deviation between actual and expected costs
a risk-adjustment system was truly prospective over time         would have to be rather large before risk corridor pay-
—and the adjustment made for an individual did not de-           ments kicked in.
pend on steps taken by his or her plan, such as the num-
ber or type of prescriptions that the plan had approved—
it could keep payments in line with costs without distort-       The Impact of Risk Corridors on
ing plans’ incentives to control those costs. (By adjusting      Program Costs
federal subsidies, it would also help keep beneficiaries         In principle, the expected value of risk corridor payments
from paying higher premiums simply because they joined           would be zero. As discussed in the body of this report,
a plan with sicker enrollees.) Even so, trade-offs could         drug plans would have strong incentives to submit accu-
arise between assuring payment accuracy in the short run         rate bids (in part because they would be reviewed by
and encouraging cost control in the longer term.                 HHS). On average, cost overruns by some plans or in
                                                                 some years would thus offset lower-than-expected costs
Federal reinsurance payments would be made retrospec-            by other plans or in other years. In practice, however, the
tively on the basis of actual drug spending for individuals      Congressional Budget Office (CBO) assumed that plans
who reached the drug benefit’s catastrophic threshold.           would be slightly more likely to reveal losses than gains
Those payments would limit the risk that plans faced in          under the risk corridor system and that HHS would not
attracting the highest-cost enrollees but would not ad-          be able to audit costs perfectly (given the potential for
dress the financial risks involved in providing the front-       reasonable differences in interpretation about which ben-
end portion of the benefit. Reinsurance payments would           efit costs were allowable and which were administrative).1
also provide some protection against general uncertainty
about future drug costs—because if average drug prices or        The risk corridor system mainly affected CBO’s estimate
utilization was higher or lower than expected, the costs of      of program costs through its impact on plans’ incentives
providing benefits above the catastrophic threshold              to control costs. Precisely because plans would be par-
would probably vary in a corresponding manner. If over-          tially insulated from any resulting losses and would reap
all drug costs proved to be lower than projected, the            only a portion of any resulting gains, CBO assumed that
reinsurance payment system would also allow the govern-          they would be somewhat less aggressive in managing drug
ment to share in the savings.                                    costs. To quantify that effect, CBO modeled the impact
                                                                 of the risk corridor system on the variability of plans’ net
Risk corridor payments would also be made retrospectively        costs. Among other factors, that modeling took into ac-
(and would be applied after risk adjustment and federal          count the number of regions that might be established for
reinsurance payments), but they would limit more di-             drug plans to serve, because variability in costs is a func-
rectly the overall level of profits or losses that a drug plan   tion of plan size and average plan size depends in turn on
experienced. As structured in the MMA, the risk corri-           the number of regions. Overall, CBO concluded that the
dors would provide plans with strong incentives to con-          risk corridor provisions specified in the MMA would
trol costs below the first risk corridor threshold but then      yield a modest increase in the costs of providing the
generally would share more risk the greater the deviation        Medicare drug benefit (but primarily in the initial years
between actual and expected costs—perhaps reflecting             of the benefit, when the corridors were relatively narrow).
the assumption that deviations of such magnitude would
have to result from forces beyond the plan’s control.            1. CBO also assumed that drug plans bearing less risk would have
Thus, the risk corridors would primarily protect against            lower administrative costs, so the MMA’s risk corridor system
large shocks in drug spending growth rates and against              somewhat reduced the agency’s estimate of those costs.


                                                                                                                PFE000612
Case 1:20-cv-04920-MKV Document 46-8 Filed 11/16/20 Page 170 of 170




                                                              PFE000613
